Exhibit 10.20

EXECUTION COPY

 

 

 

CREDIT AGREEMENT

Dated as of July 28, 2006

by and among

FEDERAL REALTY INVESTMENT TRUST,

as Borrower,

WACHOVIA CAPITAL MARKETS, LLC,

as Sole Lead Arranger

and

Sole Book Manager,

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Agent,

EUROHYPO AG, NEW YORK BRANCH

as Syndication Agent,

Each of

PNC BANK, NATIONAL ASSOCIATION,

SUNTRUST BANK

and

U.S. BANK NATIONAL ASSOCIATION,

as Documentation Agent,

and

THE FINANCIAL INSTITUTIONS INITIALLY SIGNATORY HERETO

AND THEIR ASSIGNEES PURSUANT TO SECTION 12.5.(d),

as Lenders

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article I. Definitions

   1

Section 1.1. Definitions

   1

Section 1.2. General; References to Times

   25

Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries

   25

Article II. Credit Facility

   26

Section 2.1. Revolving Loans

   26

Section 2.2. Bid Rate Loans

   26

Section 2.3. Swingline Loans

   30

Section 2.4. Letters of Credit

   32

Section 2.5. Rates and Payment of Interest on Loans

   37

Section 2.6. Number of Interest Periods

   38

Section 2.7. Repayment of Loans

   38

Section 2.8. Prepayments

   38

Section 2.9. Continuation

   39

Section 2.10. Conversion

   39

Section 2.11. Notes

   40

Section 2.12. Voluntary Reductions of the Commitments

   40

Section 2.13. Extension of Termination Date

   41

Section 2.14. Expiration or Maturity Date of Letters of Credit Past Termination
Date

   41

Section 2.15. Amount Limitations

   41

Section 2.16. Increase of Commitments

   42

Article III. Payments, Fees and Other General Provisions

   43

Section 3.1. Payments

   43

Section 3.2. Pro Rata Treatment

   43

Section 3.3. Sharing of Payments, Etc

   44

Section 3.4. Several Obligations

   45

Section 3.5. Minimum Amounts

   45

Section 3.6. Fees

   45

Section 3.7. Computations

   46

Section 3.8. Usury

   46

Section 3.9. Agreement Regarding Interest and Charges

   47

Section 3.10. Statements of Account

   47

Section 3.11. Defaulting Lenders

   47

Section 3.12. Taxes

   48

Article IV. Yield Protection, Etc

   50

Section 4.1. Additional Costs; Capital Adequacy

   50

Section 4.2. Suspension of LIBOR Loans

   52

Section 4.3. Illegality

   52

Section 4.4. Compensation

   52

Section 4.5. Treatment of Affected Loans

   53



--------------------------------------------------------------------------------

Section 4.6. Change of Lending Office

   53

Section 4.7. Assumptions Concerning Funding of LIBOR Loans

   54

Section 4.8. Affected Lenders

   54

Article V. Conditions Precedent

   54

Section 5.1. Initial Conditions Precedent

   54

Section 5.2. Conditions Precedent to All Loans and Letters of Credit

   57

Article VI. Representations and Warranties

   57

Section 6.1. Representations and Warranties

   57

Section 6.2. Survival of Representations and Warranties, Etc.

   63

Article VII. Affirmative Covenants

   63

Section 7.1. Preservation of Existence and Similar Matters

   63

Section 7.2. Compliance with Applicable Law and Material Contracts

   64

Section 7.3. Maintenance of Property

   64

Section 7.4. Conduct of Business

   64

Section 7.5. Insurance

   64

Section 7.6. Payment of Taxes and Claims

   64

Section 7.7. Visits and Inspections

   65

Section 7.8. Use of Proceeds; Letters of Credit

   65

Section 7.9. Environmental Matters

   65

Section 7.10. Books and Records

   66

Section 7.11. Further Assurances

   66

Section 7.12. New Subsidiaries/Guarantors

   66

Section 7.13. REIT Status

   67

Section 7.14. Exchange Listing

   67

Article VIII. Information

   67

Section 8.1. Quarterly Financial Statements

   67

Section 8.2. Year-End Statements

   67

Section 8.3. Compliance Certificate

   68

Section 8.4. Other Information

   68

Section 8.5. Electronic Delivery of Certain Information

   70

Article IX. Negative Covenants

   72

Section 9.1. Financial Covenants

   72

Section 9.2. Restricted Payments

   72

Section 9.3. Indebtedness

   73

Section 9.4. Certain Permitted Investments

   73

Section 9.5. Investments Generally

   73

Section 9.6. Liens; Negative Pledges; Other Matters

   74

Section 9.7. Merger, Consolidation, Sales of Assets and Other Arrangements

   75

Section 9.8. Fiscal Year

   76

Section 9.9. Modifications of Organizational Documents

   76

Section 9.10. Transactions with Affiliates

   76

 

- ii -



--------------------------------------------------------------------------------

Section 9.11. ERISA Exemptions

   76

Section 9.12. Non-Controlled Properties

   76

Article X. Default

   77

Section 10.1. Events of Default

   77

Section 10.2. Remedies Upon Event of Default

   80

Section 10.3. Allocation of Proceeds

   81

Section 10.4. Collateral Account

   82

Section 10.5. Performance by Agent

   83

Section 10.6. Rights Cumulative

   83

Article XI. The Agent

   83

Section 11.1. Authorization and Action

   83

Section 11.2. Agent’s Reliance, Etc.

   84

Section 11.3. Notice of Defaults

   85

Section 11.4. Wachovia as Lender

   85

Section 11.5. Approvals of Lenders

   85

Section 11.6. Lender Credit Decision, Etc.

   86

Section 11.7. Indemnification of Agent

   86

Section 11.8. Successor Agent

   87

Section 11.9. Titled Agents

   88

Article XI1. Miscellaneous

   88

Section 12.1. Notices

   88

Section 12.2. Expenses

   89

Section 12.3. Setoff

   90

Section 12.4. Litigation; Jurisdiction; Other Matters; Waivers

   90

Section 12.5. Successors and Assigns

   91

Section 12.6. Amendments

   95

Section 12.7. Nonliability of Agent and Lenders

   96

Section 12.8. Confidentiality

   96

Section 12.9. Indemnification

   97

Section 12.10. Termination; Survival

   99

Section 12.11. Severability of Provisions

   100

Section 12.12. GOVERNING LAW

   100

Section 12.13. Patriot Act

   100

Section 12.14. Counterparts

   100

Section 12.15. Obligations with Respect to Loan Parties

   100

Section 12.16. Limitation of Liability

   100

Section 12.17. Entire Agreement

   101

Section 12.18. Construction

   101

Section 12.19. Limitation of Liability of Trustees, Etc.

   101

 

SCHEDULE 1.1(A)

   List of Loan Parties

SCHEDULE 6.1.(b)

   Ownership Structure

SCHEDULE 6.1.(f)

   Title to Properties; Liens

 

- iii -



--------------------------------------------------------------------------------

SCHEDULE 6.1.(g)

   Indebtedness and Guaranties

SCHEDULE 6.1.(h)

   Litigation

SCHEDULE 6.1.(x)

   Unencumbered Assets

EXHIBIT A

   Form of Assignment and Acceptance Agreement

EXHIBIT B

   Form of Designation Agreement

EXHIBIT C

   Form of Notice of Borrowing

EXHIBIT D

   Form of Notice of Continuation

EXHIBIT E

   Form of Notice of Conversion

EXHIBIT F

   Form of Notice of Swingline Borrowing

EXHIBIT G

   Form of Swingline Note

EXHIBIT H

   Form of Bid Rate Quote Request

EXHIBIT I

   Form of Bid Rate Quote

EXHIBIT J

   Form of Bid Rate Quote Acceptance

EXHIBIT K

   Form of Revolving Note

EXHIBIT L

   Form of Bid Rate Note

EXHIBIT M

   Form of Opinion of Counsel

EXHIBIT N

   Form of Compliance Certificate

EXHIBIT O

   Form of Guaranty

 

- iv -



--------------------------------------------------------------------------------

THIS CREDIT AGREEMENT (this “Agreement”) dated as of July 28, 2006, by and among
FEDERAL REALTY INVESTMENT TRUST, a real estate investment trust formed under the
laws of the State of Maryland (the “Borrower”), each of the financial
institutions initially a signatory hereto together with their assignees pursuant
to Section 12.5.(d), WACHOVIA CAPITAL MARKETS, LLC, as Sole Lead Arranger and
Sole Book Manager (the “Arranger”), WACHOVIA BANK, NATIONAL ASSOCIATION, as
Agent, EUROHYPO AG, NEW YORK BRANCH, as Syndication Agent (the “Syndication
Agent”), and each of PNC BANK, NATIONAL ASSOCIATION, SUNTRUST BANK and U.S. BANK
NATIONAL ASSOCIATION, as Documentation Agent (each a “Documentation Agent”).

WHEREAS, the Agent and the Lenders desire to make available to the Borrower a
revolving credit facility in the initial amount of $300,000,000, which will
include a $40,000,000 letter of credit subfacility and a $25,000,000 swingline
subfacility, all on the terms and conditions contained herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

ARTICLE I. DEFINITIONS

Section 1.1. Definitions.

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

“Absolute Rate” has the meaning given that term in Section 2.2.(c)(ii)(C).

“Absolute Rate Auction” means a solicitation of Bid Rate Quotes setting forth
Absolute Rates pursuant to Section 2.2.

“Absolute Rate Loan” means a Bid Rate Loan, the interest rate on which is
determined on the basis of an Absolute Rate pursuant to an Absolute Rate
Auction.

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

“Additional Costs” has the meaning given that term in Section 4.1.

“Adjusted EBITDA” means, for any given period, (a) the EBITDA of the Borrower
and its Subsidiaries determined on a consolidated basis for such period, minus
(b) Capital Reserves.

“Adjusted Eurodollar Rate” means, with respect to each Interest Period for any
LIBOR Loan, the rate obtained by dividing (a) LIBOR for such Interest Period by
(b) a percentage equal to 1 minus the stated maximum rate (stated as a decimal)
of all reserves, if any, required to be maintained with respect to Eurocurrency
funding (currently as referred to “Eurocurrency liabilities”) as specified in
Regulation D of the Board of Governors of the Federal Reserve System (or against
any other category of liabilities which includes deposits by reference to which



--------------------------------------------------------------------------------

the interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America to residents of the United States
of America). Any change in such maximum rate shall result in a change in the
Adjusted Eurodollar Rate on the date on which such change in such maximum rate
becomes effective.

“Adjusted Total Asset Value” means Total Asset Value determined exclusive of
assets that are owned by (a) Excluded Subsidiaries, (b) Unconsolidated
Affiliates and (c) the Specified Non-Wholly Owned Subsidiaries.

“Affiliate” means any Person (other than the Agent or any Lender): (a) directly
or indirectly controlling, controlled by, or under common control with, the
Borrower; (b) directly or indirectly owning or holding 10.0% or more (or 12.0%
or more in the case of Morgan Stanley and its affiliates) of any Equity Interest
in the Borrower; or (c) 10.0% or more (or 12.0% or more in the case of Morgan
Stanley and its affiliates) of whose voting stock or other Equity Interest is
directly or indirectly owned or held by the Borrower. For purposes of this
definition, “control” (including with correlative meanings, the terms
“controlling,” “controlled by” and “under common control with”) means the
possession directly or indirectly of the power to direct or cause the direction
of the management and policies of a Person, whether through the ownership of
voting securities or by contract or otherwise. The Affiliates of a Person shall
include any officer or director of such Person. In no event shall the Agent or
any Lender be deemed to be an Affiliate of the Borrower.

“Agent” means Wachovia Bank, National Association, as contractual representative
for the Lenders under the terms of this Agreement, and any of its successors.

“Agreement Date” means the date as of which this Agreement is dated.

“Applicable Law” means all applicable provisions of constitutions, statutes,
rules, regulations and orders of all governmental bodies and all orders and
decrees of all courts, tribunals and arbitrators.

“Applicable Margin” means the percentage per annum determined, at any time,
based on the range into which the Borrower’s Credit Rating then falls, in
accordance with the levels in the table set forth below (each a “Level”). Any
change in the Borrower’s Credit Rating which would cause it to move to a
different Level in such table shall effect a change in the Applicable Margin on
the Business Day on which such change occurs. During any period that the
Borrower has received Credit Ratings that are not equivalent, the Applicable
Margin shall be determined by the higher of such two Credit Ratings. During any
period for which the Borrower has received a Credit Rating from only one Rating
Agency, then the Applicable Margin shall be determined based on such Credit
Rating. During any period for which the Borrower has not received a Credit
Rating from either Rating Agency, then the Applicable Margin shall be determined
based on Level 5. As of the Agreement Date, and thereafter until changed as
provided above, the Applicable Margin is determined based on Level 2.

 

- 2 -



--------------------------------------------------------------------------------

Level

  

Borrower’s Credit Rating
(S&P/Moody’s)

   Applicable Margin for
LIBOR Loans     Applicable Margin for
Base Rate Loans   1    A-/A3    0.375 %    0.00 %  2    BBB+/Baal    0.425 %   
0.00 %  3    BBB/Baa2    0.600 %    0.00 %  4    BBB-/Baa3    0.750 %    0.00 % 
5    < BBB-/Baa3    1.000 %    0.25 % 

“Arranger” means Wachovia Capital Markets, LLC, together with its successors and
permitted assigns.

“Assignee” has the meaning given that term in Section 12.5.(d).

“Assignment and Acceptance Agreement” means an Assignment and Acceptance
Agreement among a Lender, an Assignee and the Agent, substantially in the form
of Exhibit A.

“Base Rate” means the per annum rate of interest equal to the greater of (a) the
Prime Rate or (b) the Federal Funds Rate plus one-half of one percent (0.5%).
Any change in the Base Rate resulting from a change in the Prime Rate or the
Federal Funds Rate shall become effective as of 12:01 a.m. on the Business Day
on which each such change occurs. The Base Rate is a reference rate used by the
Lender acting as the Agent in determining interest rates on certain loans and is
not intended to be the lowest rate of interest charged by the Lender acting as
the Agent or any other Lender on any extension of credit to any debtor.

“Base Rate Loan” means a Loan bearing interest at a rate based on the Base Rate.

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

“Bid Rate Borrowing” has the meaning given that term in Section 2.2.(b).

“Bid Rate Loan” means a loan made by a Lender under Section 2.2.

“Bid Rate Note” has the meaning given that term in Section 2.11.(b).

“Bid Rate Quote” means an offer in accordance with Section 2.2.(c) by a Lender
to make a Bid Rate Loan with one single specified interest rate.

“Bid Rate Quote Request” has the meaning given that term in Section 2.2.(b).

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which banks in Charlotte, North Carolina or New York, New York are authorized or
required to close and (b) with reference to a LIBOR Loan or LIBOR Margin Loan,
any such day that is also a day on which dealings in Dollar deposits are carried
out in the London interbank market.

 

- 3 -



--------------------------------------------------------------------------------

“Capital Reserves” means, for any period and with respect to any: (a) portion of
a Property developed with improvements utilized for the retail sale of goods or
services, office space or other use (other than residential apartments), an
amount equal to (i) $0.15 per square foot times (ii) a fraction, the numerator
of which is the number of days in such period and the denominator of which is
365; provided, however, no capital reserves shall be required with respect to
any portion of any such Property which is leased under a ground lease to a third
party that owns the improvements on such portion of such Property; or
(b) Multifamily Property, an amount equal to (i) $200 per apartment unit in such
Multifamily Property times (ii) a fraction, the numerator of which is the number
of days in such period and the denominator of which is 365. If the term Capital
Reserves is used without reference to any specific Property, then the amount
shall be determined on an aggregate basis with respect to all Retail Properties
and Multifamily Properties of the Borrower and its Subsidiaries and a
proportionate share of all Retail and Multifamily Properties of all
Unconsolidated Affiliates.

“Capitalization Rate” means 7.50%.

“Capitalized Lease Obligation” means an obligation under a lease that is
required to be capitalized for financial reporting purposes in accordance with
GAAP. The amount of a Capitalized Lease Obligation is the capitalized amount of
such obligation as would be required to be reflected on the balance sheet
prepared in accordance with GAAP of the applicable Person as of the applicable
date.

“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short-term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in clause
(b) above; (d) commercial paper issued by any Person incorporated under the laws
of the United States of America or any State thereof and rated at least A-2 or
the equivalent thereof by S&P or at least P-2 or the equivalent thereof by
Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, which have net assets of at least $500,000,000
and at least 85% of whose assets consist of securities and other obligations of
the type described in clauses (a) through (d) above.

 

- 4 -



--------------------------------------------------------------------------------

“Collateral Account” means a special deposit account or securities account
maintained by, or on behalf of, the Agent and under its sole dominion and
control.

“Commitment” means, as to each Lender (other than the Swingline Lender), such
Lender’s obligation (a) to make Revolving Loans pursuant to Section 2.1., (b) to
issue (in the case of the Lender then acting as Agent) or participate in (in the
case of the other Lenders) Letters of Credit pursuant to Section 2.4.(a) and
2.4.(i), respectively (but in the case of the Lender then acting as the Agent,
excluding the aggregate amount of participations in the Letters of Credit held
by the other Lenders), and (c) to participate in the Swingline Loans pursuant to
Section 2.3.(e), in each case, in an amount up to, but not exceeding, the amount
set forth for such Lender on its signature page hereto as such Lender’s
“Commitment Amount,” as set forth in the applicable Assignment and Acceptance
Agreement or as set forth in the applicable documents pursuant to which such
Lender became a party to this Agreement pursuant to Section 2.16., in each case,
as the same may be reduced or increased from time to time in accordance with the
applicable terms of this Agreement.

“Commitment Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) the amount of such Lender’s Commitment to (b) the aggregate
amount of the Commitments of all Lenders; provided, however, that if at the time
of determination the Commitments have terminated or been reduced to zero, the
“Commitment Percentage” of each Lender shall be the Commitment Percentage of
such Lender in effect immediately prior to such termination or reduction.

“Compliance Certificate” has the meaning given that term in Section 8.3.

“Construction-in-Process” means cash expenditures for land and improvements
(including indirect costs internally allocated and development costs) in
accordance with GAAP on all Properties that are under development or will
commence development within twelve months from any date of determination.

“Construction Budget” means the fully-budgeted costs for the acquisition and
construction of a given parcel of real property (including, without limitation,
the cost of acquiring such parcel of real property, reserves for construction
interest and operating deficits, tenant improvements, leasing commissions, and
infrastructure costs) as reasonably determined by the Borrower in good faith.

“Continue,” “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.9.

“Controlled Property” means a Property which is an Eligible Property that is
owned in fee simple (or leased under a Ground Lease) by a Guarantor that is not
a Wholly Owned Subsidiary and with respect to which the Borrower or such
Guarantor has the right to take the following actions without the need to obtain
the consent of any Person (other than the Requisite Lenders if required pursuant
to this Agreement): (a) to create Liens on such Property as security for
Indebtedness of the Borrower or such Guarantor, as applicable, and (b) to sell,
convey, transfer or otherwise dispose of such Property.

 

- 5 -



--------------------------------------------------------------------------------

“Convert,” “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.10.

“Credit Event” means either of the following: (a) the making (or deemed making)
of any Loan, or (b) the issuance of a Letter of Credit; provided, however, that
a Lender’s making of any Loan at the request of the Agent pursuant to
Section 2.3.(e) or 2.4.(j) shall not constitute a Credit Event.

“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of the Borrower.

“Default” means any of the events specified in Section 10.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

“Defaulting Lender” has the meaning set forth in Section 3.11.(a).

“Derivatives Contract” means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any
commitment on the part of a Loan Party to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement. Not in limitation of the foregoing, the term “Derivatives Contract”
includes any and all transactions of any kind, and the related confirmations,
which are subject to the terms and conditions of, or governed by, any form of
master agreement published by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other master agreement, including any such obligations or liabilities under any
such master agreement.

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the amount(s)
determined as the mark-to-market value(s) for such Derivatives Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Derivatives Contracts
(which may include the Agent or any Lender).

“Designated Lender” means a special purpose corporation which is sponsored by a
Lender, that is engaged in making, purchasing or otherwise investing in
commercial loans in the ordinary course of its business and that issues (or the
parent of which issues) commercial paper

 

- 6 -



--------------------------------------------------------------------------------

rated at least P-1 (or the then equivalent grade) by Moody’s or A-1 (or the then
equivalent grade) by S&P that, in either case, (a) is organized under the laws
of the United States of America or any state thereof, (b) shall have become a
party to this Agreement pursuant to Section 12.5.(e) and (c) is not otherwise a
Lender.

“Designated Lender Note” means a Bid Rate Note of the Borrower evidencing the
obligation of the Borrower to repay Bid Rate Loans made by a Designated Lender.

“Designating Lender” has the meaning given that term in Section 12.5.(e).

“Designation Agreement” means a Designation Agreement between a Lender and a
Designated Lender and accepted by the Agent, substantially in the form of
Exhibit B or such other form as may be agreed to by such Lender, such Designated
Lender and the Agent.

“Development Property” means a Property (a) that otherwise qualifies as an
Eligible Property, except that it is not yet a Retail Property or Multifamily
Property, but it is being developed to become one, and (b) that is either
(i) Construction-in-Process or (ii) an Unstabilized Property.

“Dollars” or “$” means the lawful currency of the United States of America.

“EBITDA” means, with respect to a Person for any period: (a) net income (or
loss) of such Person for such period determined on a consolidated basis, in
accordance with GAAP, exclusive of the following (but only to the extent
included in determination of such net income (loss)): (i) depreciation and
amortization expense; (ii) Interest Expense; (iii) income tax expense;
(iv) extraordinary or non-recurring gains and losses; plus (b) such Person’s pro
rata share of EBITDA of its Unconsolidated Affiliates. EBITDA will be adjusted
to remove all impact of straight lining of rents.

“Effective Date” means the later of: (a) the Agreement Date; and (b) the date on
which all of the conditions precedent set forth in Section 5.1. shall have been
fulfilled or waived in writing by the Requisite Lenders.

“Eligible Assignee” means any Person who is, at the time of determination: (i) a
Lender or an affiliate of a Lender; (ii) a commercial bank, trust, trust
company, insurance company, investment bank or pension fund organized under the
laws of the United States of America, or any state thereof, and having total
assets in excess of $5,000,000,000; (iii) a savings and loan association or
savings bank organized under the laws of the United States of America, or any
state thereof, and having a tangible net worth of at least $500,000,000; or
(iv) a commercial bank organized under the laws of any other country which is a
member of the Organization for Economic Cooperation and Development, or a
political subdivision of any such country, and having total assets in excess of
$10,000,000,000, provided that such bank is acting through a branch or agency
located in the United States of America. If such Person is not currently a
Lender or an affiliate of a Lender, such Person’s (or its parent’s) senior
unsecured long term indebtedness must be rated BBB or higher by S&P, Baa2 or
higher by Moody’s, or the equivalent or higher of either such rating by another
rating agency acceptable to the Agent.

 

- 7 -



--------------------------------------------------------------------------------

“Eligible Property” means a Property which satisfies all of the following
requirements: (a) such Property is a Retail Property or Multifamily Property;
(b) neither such Property, nor any interest of the Borrower or any Subsidiary
therein (and if such Property is owned by a Subsidiary, none of the Borrower’s
direct or indirect ownership interests in such Subsidiary) is subject to any
Lien other than Permitted Liens (excluding Permitted Liens of the type described
in clauses (g) and (h) of the definition thereof) or subject to any Negative
Pledge; (c) such Property is free of all structural defects or major
architectural deficiencies, title defects, environmental conditions or other
adverse matters except for defects, deficiencies, conditions or other matters
individually or collectively which are not material to the profitable operation
of such Property; and (d) if such Property is (i) leased by the Borrower, a
Subsidiary or Unconsolidated Affiliate pursuant to a Ground Lease or other
lease, (ii) the lessor’s interest in such Property is subject to a Mortgage and
(iii) such Ground Lease or lease is subordinate to such Mortgage, then the
mortgagee shall have executed a customary non-disturbance agreement with respect
to the rights of the Borrower, such Subsidiary or Unconsolidated Affiliate under
the Ground Lease or other lease.

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency and any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials.

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such share,
warrant, option, right or other interest is authorized or otherwise existing on
any date of determination.

“Equity Issuance” means any issuance or sale by a Person of any Equity Interest
in such Person and shall in any event include the issuance of any Equity
Interest upon the conversion or exchange of any security constituting
Indebtedness that is convertible or exchangeable, or is being converted or
exchanged, for Equity Interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

 

- 8 -



--------------------------------------------------------------------------------

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

“Event of Default” means any of the events specified in Section 10.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

“Excluded Subsidiary” means any Subsidiary (a) holding title to assets which are
or are to become collateral for any Secured Indebtedness of such Subsidiary; and
(b) which is prohibited from Guarantying the Indebtedness of any other Person
pursuant to (i) any document, instrument or agreement evidencing such Secured
Indebtedness or (ii) a provision of such Subsidiary’s organizational documents
which provision was included in such Subsidiary’s organizational documents as a
condition to the extension of such Secured Indebtedness.

“Extension Request” has the meaning given such term in Section 2.13.

“Facility Fee” means the per annum percentage set forth in the table below
corresponding to the Level at which the “Applicable Margin” is determined in
accordance with the definition thereof:

 

Level

  

Borrower’s Credit Rating

(S&P/Moody’s)

   Facility Fee   1    A-/A3    0.125 %  2    BBB+/Baal    0.15 %  3    BBB/Baa2
   0.15 %  4    BBB-/Baa3    0.20 %  5    < BBB-/Baa3    0.25 % 

As of the Agreement Date, and thereafter until any change in Level as provided
in the definition of “Applicable Margin”, the Facility Fee equals 0.15%.

“Fair Market Value” means, with respect to (a) a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange by any widely recognized reporting method customarily
relied upon by financial institutions and (b) with respect to any other
property, the price which could be negotiated in an arm’s-length free market
transaction, for cash, between a willing seller and a willing buyer, neither of
which is under pressure or compulsion to complete the transaction.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward to
the nearest 1/100th of 1%) equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day, provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate quoted to the Agent by
federal funds dealers selected by the Agent on such day on such transaction as
determined by the Agent.

 

- 9 -



--------------------------------------------------------------------------------

“Fees” means the fees and commissions provided for or referred to in
Section 3.6. and any other fees payable by the Borrower hereunder or under any
other Loan Document.

“Fixed Charges” means, for any period, the sum of (a) Interest Expense of the
Borrower and its Subsidiaries determined on a consolidated basis for such
period, (b) all regularly scheduled principal payments made with respect to
Indebtedness of the Borrower and its Subsidiaries during such period, other than
any balloon, bullet or similar principal payment which repays such Indebtedness
in full, and (c) all Preferred Dividends paid during such period. The Borrower’s
pro rata share of the Fixed Charges of Unconsolidated Affiliates (other than
intercompany amounts) of the Borrower shall be included in determinations of
Fixed Charges.

“Funds From Operations” means, for a given period, income of the Borrower and
its Subsidiaries available for common shareholders before depreciation and
amortization of real estate assets and before extraordinary items less gains and
losses on sale of real estate determined on a consolidated basis in accordance
with GAAP applied on a consistent basis for such period. Adjustments for
Unconsolidated Affiliates will be calculated to reflect the Borrower’s pro rata
share of funds from operations on the same basis.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession,
which are applicable to the circumstances as of the date of determination.

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau, commission, board, department or other entity
(including, without limitation, the Federal Deposit Insurance Corporation, the
Comptroller of the Currency or the Federal Reserve Board, any central bank or
any comparable authority) or any arbitrator with authority to bind a party at
law.

“Ground Lease” means a ground lease or master lease containing the following
terms and conditions: (a) a remaining term (exclusive of any unexercised
extension options) of thirty (30) years or more from the Agreement Date; (b) the
right of the lessee to mortgage and encumber its interest in the leased property
without the consent of the lessor; (c) the obligation of the lessor to give the
holder of any mortgage Lien on such leased property written notice of any
defaults on the part of the lessee and agreement of such lessor that such lease
will not be terminated until such holder has had a reasonable opportunity to
cure or complete foreclosures, and fails to do so; (d) reasonable
transferability of the lessee’s interest under such lease,

 

- 10 -



--------------------------------------------------------------------------------

including ability to sublease; and (e) such other rights customarily required by
mortgagees making a loan secured by the interest of the holder of the leasehold
estate demised pursuant to a ground lease or master lease.

“Guarantor” means any Person that is a party to the Guaranty as a “Guarantor”
and in any event shall include each Material Subsidiary (unless an Excluded
Subsidiary or a Subsidiary that owns any Non-Controlled Property.)

“Guaranty,” “Guaranteed,” “Guarantying” or to “Guarantee” as applied to any
obligation means and includes: (a) a guaranty (other than by endorsement of
negotiable instruments for collection or deposit in the ordinary course of
business), directly or indirectly, in any manner, of any part or all of such
obligation, or (b) an agreement, direct or indirect, contingent or otherwise,
and whether or not constituting a guaranty, the practical effect of which is to
assure the payment or performance (or payment of damages in the event of
nonperformance) of any part or all of such obligation whether by: (i) the
purchase of securities or obligations, (ii) the purchase, sale or lease (as
lessee or lessor) of property or the purchase or sale of services primarily for
the purpose of enabling the obligor with respect to such obligation to make any
payment or performance (or payment of damages in the event of nonperformance) of
or on account of any part or all of such obligation, or to assure the owner of
such obligation against loss, (iii) the supplying of funds to or in any other
manner investing in the obligor with respect to such obligation, (iv) repayment
of amounts drawn down by beneficiaries of letters of credit (including Letters
of Credit), or (v) the supplying of funds to or investing in a Person on account
of all or any part of such Person’s obligation under a Guaranty of any
obligation or indemnifying or holding harmless, in any way, such Person against
any part or all of such obligation. When not otherwise specified, “Guaranty” as
used herein shall mean the Guaranty to which the Guarantors are parties
substantially in the form of Exhibit O.

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances,” “hazardous materials,” “hazardous
wastes,” “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP” toxicity
or “EP toxicity”; (b) oil, petroleum or petroleum derived substances, natural
gas, natural gas liquids or synthetic gas and drilling fluids, produced waters
and other wastes associated with the exploration, development or production of
crude oil, natural gas or geothermal resources; (c) any flammable substances or
explosives or any radioactive materials; (d) asbestos in any form; (e) toxic
mold; and (f) electrical equipment which contains any oil or dielectric fluid
containing levels of polychlorinated biphenyls in excess of fifty parts per
million.

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed; (b) all obligations of such Person (other
than trade debt incurred in the ordinary course of business), whether or not for
money borrowed, (i) represented by notes payable, or drafts accepted, in each
case representing extensions of credit, (ii) evidenced by bonds, debentures,
notes or similar instruments, or (iii) constituting purchase money indebtedness,
conditional sales contracts, title retention debt instruments or other similar
instruments, upon which interest charges are customarily paid or that are issued
or assumed as full or partial

 

- 11 -



--------------------------------------------------------------------------------

payment for property or services rendered; (c) Capitalized Lease Obligations of
such Person; (d) all reimbursement obligations of such Person under any letters
of credit or acceptances (whether or not the same have been presented for
payment); (e) all Off-Balance Sheet Obligations of such Person; (f) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Mandatorily Redeemable Stock issued by such
Person or any other Person, valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; (g) all
obligations of such Person in respect of any purchase obligation, repurchase
obligation, takeout commitment or forward equity commitment, in each case
evidenced by a binding agreement (excluding any such obligation to the extent
the obligation can be satisfied by the issuance of Equity Interests (other than
Mandatorily Redeemable Stock)); (h) net obligations under any Derivatives
Contract not entered into as a hedge against existing Indebtedness, in an amount
equal to the Derivatives Termination Value thereof; (i) all Indebtedness of
other Persons which such Person has Guaranteed or is otherwise recourse to such
Person (except for guaranties of customary exceptions for fraud, misapplication
of funds, environmental indemnities and other similar exceptions to recourse
liability (but not exceptions relating to bankruptcy, insolvency, receivership
or other similar events)); (j) all Indebtedness of another Person secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property or assets owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness or other payment obligation; and (k) such Person’s pro rata
share of the Indebtedness of any Unconsolidated Affiliate of such Person. By way
of example only and not in limitation of the preceding sentence, Indebtedness of
any Person shall include Indebtedness of any partnership or joint venture in
which such Person is a general partner or joint venturer to the extent of such
Person’s pro rata share of the ownership of such partnership or joint venture
(except if such Indebtedness, or any portion thereof, is recourse to such
Person, in which case the greater of such Person’s pro rata portion of such
Indebtedness or the amount of the recourse portion of the Indebtedness, shall be
included as Indebtedness of such Person). All Loans and Letter of Credit
Liabilities shall constitute Indebtedness of the Borrower.

“Intellectual Property” has the meaning given that term in Section 6.1.(s).

“Interest Expense” means, for any period, without duplication, (a) total
interest expense of the Borrower and its Subsidiaries determined on a
consolidated basis in accordance with GAAP for such period, including
capitalized interest not funded under a construction loan on a consolidated
basis, plus (b) the Borrower’s pro rata share of Interest Expense of
Unconsolidated Affiliates for such period.

 

- 12 -



--------------------------------------------------------------------------------

“Interest Period” means:

(a) with respect to any LIBOR Loan, each period commencing on the date such
LIBOR Loan is made, or in the case of the Continuation of a LIBOR Loan the last
day of the preceding Interest Period for such Loan, or deemed made and ending
one week, 1, 2, 3 or 6 months or 1 year thereafter, as the Borrower may select
in a Notice of Borrowing, Notice of Continuation or Notice of Conversion, as the
case may be, except that each Interest Period that commences on the last
Business Day of a calendar month, or on a day for which there is no
corresponding day in the appropriate subsequent calendar month, shall end on the
last Business Day of the appropriate subsequent calendar month; and

(b) with respect to any Bid Rate Loan, the period commencing on the date such
Bid Rate Loan is made and ending on any Business Day not less than 7 nor more
than 180 days thereafter, as the Borrower may select as provided in
Section 2.2.(b).

Notwithstanding the foregoing: (i) if any Interest Period would otherwise end
after the Termination Date, such Interest Period shall end on the Termination
Date and (ii) each Interest Period that would otherwise end on a day which is
not a Business Day shall end on the immediately following Business Day (or, if
such immediately following Business Day falls in the next calendar month, on the
immediately preceding Business Day).

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Investment” means, (x) with respect to any Person, any acquisition or
investment (whether or not of a controlling interest) by such Person, by means
of any of the following: (a) the purchase or other acquisition of any Equity
Interest in another Person, (b) a loan, advance or extension of credit to,
capital contribution to, Guaranty of Indebtedness of, or purchase or other
acquisition of any Indebtedness of, another Person, including any partnership or
joint venture interest in such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute the business or a division or operating unit of
another Person and (y) with respect to any Property or other asset, the
acquisition thereof. Any binding commitment to make an Investment in any other
Person, as well as any option of another Person to require an Investment in such
Person, shall constitute an Investment. Except as expressly provided otherwise,
for purposes of determining compliance with any covenant contained in a Loan
Document, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“Investment Grade Rating” means a Credit Rating of BBB-/Baa3 (or equivalent) or
higher from either of the Rating Agencies.

“L/C Commitment Amount” equals $40,000,000.

“Lender” means each financial institution from time to time party hereto as a
“Lender” or a “Designated Lender,” together with its respective successors and
permitted assigns, and as the context requires, includes the Swingline Lender;
provided, however, that the term “Lender”

 

- 13 -



--------------------------------------------------------------------------------

shall exclude each Designated Lender when used in reference to any Loan other
than a Bid Rate Loan, the Commitments or terms relating to any Loan other than a
Bid Rate Loan and shall further exclude each Designated Lender for all other
purposes under the Loan Documents except that any Designated Lender which funds
a Bid Rate Loan shall, subject to Section 12.5.(e), have the rights (including
the rights given to a Lender contained in Sections 12.2. and 12.9.) and
obligations of a Lender associated with holding such Bid Rate Loan.

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified as such on its signature page hereto or in the applicable
Assignment and Acceptance Agreement, or such other office of such Lender of
which such Lender may notify the Agent in writing from time to time.

“Letter of Credit” has the meaning given that term in Section 2.4.(a).

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.

“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrower at such time due and payable in respect of all
drawings made under such Letter of Credit. For purposes of this Agreement, a
Lender (other than the Lender acting as the Agent) shall be deemed to hold a
Letter of Credit Liability in an amount equal to its participation interest in
the related Letter of Credit under Section 2.4.(i), and the Lender acting as the
Agent shall be deemed to hold a Letter of Credit Liability in an amount equal to
its retained interest in the related Letter of Credit after giving effect to the
acquisition by the Lenders other than the Lender acting as the Agent of their
participation interests under such Section.

“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”

“LIBOR” means, for any LIBOR Loan or LIBOR Margin Loan for any Interest Period
therefor, the rate per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) appearing on Telerate Page 3750 (or any successor page) as the
London interbank offered rate for deposits in Dollars at approximately 11:00
a.m. (London time) two Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period. If for any reason such
rate is not available, the term “LIBOR” shall mean, for any LIBOR Loan or LIBOR
Margin Loan for any Interest Period therefor, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) appearing on the Reuters
Screen LIBO Page as the London interbank offered rate for deposits in Dollars at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period for a term comparable to such Interest Period; provided,
however, if more than one rate is specified on the Reuters Screen LIBO Page, the
applicable rate shall be the arithmetic mean of all such rates. If for any
reason none of the

 

- 14 -



--------------------------------------------------------------------------------

foregoing rates is available, LIBOR shall be, for any Interest Period, the rate
per annum reasonably determined by the Agent as the rate of interest at which
Dollar deposits in the approximate amount of the LIBOR Loan comprising part of
such borrowing or LIBOR Margin Loan would be offered by the Agent to major banks
in the London interbank Eurodollar market at their request at or about 11:00
a.m. (London time) two Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period.

“LIBOR Auction” means a solicitation of Bid Rate Quotes setting forth LIBOR
Margin Loans based on LIBOR pursuant to Section 2.2.

“LIBOR Loan” means a Revolving Loan bearing interest at a rate based on LIBOR.

“LIBOR Margin” has the meaning given that term in Section 2.2.(c)(ii)(D).

“LIBOR Margin Loan” means a Bid Rate Loan the interest rate on which is
determined on the basis of LIBOR pursuant to a LIBOR Auction.

“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, charge or lease constituting a Capitalized
Lease Obligation, conditional sale or other title retention agreement, or other
security title or encumbrance of any kind in respect of any property of such
Person, or upon the income, rents or profits therefrom; (b) any arrangement,
express or implied, under which any property of such Person is transferred,
sequestered or otherwise identified for the purpose of subjecting the same to
the payment of Indebtedness or performance of any other obligation in priority
to the payment of the general, unsecured creditors of such Person; (c) the
filing of any financing statement under the Uniform Commercial Code or its
equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the Uniform Commercial
Code or its equivalent as in effect in an applicable jurisdiction or (ii) in
connection with a sale or other disposition of accounts or other assets not
prohibited by this Agreement in a transaction not otherwise constituting or
giving rise to a Lien; and (d) any agreement by such Person to grant, give or
otherwise convey any of the foregoing.

“Loan” means a Revolving Loan, a Bid Rate Loan or a Swingline Loan.

“Loan Document” means this Agreement, each Note, each Letter of Credit Document,
the Guaranty and each other document or instrument now or hereafter executed and
delivered by a Loan Party in connection with, pursuant to or relating to this
Agreement.

“Loan Party” means each of the Borrower and each other Person who guarantees all
or a portion of the Obligations and/or who pledges any collateral security to
secure all or a portion of the Obligations. Schedule 1.1.(A) sets forth the Loan
Parties in addition to the Borrower as of the Agreement Date.

 

- 15 -



--------------------------------------------------------------------------------

“Major Default” means a Default resulting from the occurrence of any of the
events described in Section 10.1.(a), Section 10.1.(b), Section 10.1.(f) or
Section 10.1.(g).

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise,
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests), (b) is
convertible into or exchangeable or exercisable for Indebtedness or Mandatorily
Redeemable Stock, or (c) is redeemable at the option of the holder thereof, in
whole or in part (other than an Equity Interest which is redeemable solely in
exchange for common stock or other equivalent common Equity Interests), in each
case on or prior to the date on which all Loans are scheduled to be due and
payable in full. For purposes of this definition, Equity Interests in any of the
following Subsidiaries which the Borrower is obligated to acquire pursuant to
currently existing agreements with the holders of such Equity Interest shall not
be considered to be Mandatorily Redeemable Stock: Congressional Plaza
Associates, LLC; Street Retail West 4, L.P.; Street Retail West 7, L.P., FR Pike
7 Limited Partnership, Federal Realty Partners L.P., and FR Leesburg Plaza, LP.

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, financial condition or results of operations of the
Borrower and its Subsidiaries taken as a whole, (b) the ability of the Borrower
or any other Loan Party to perform its obligations under any Loan Document to
which it is a party, (c) the validity or enforceability of any of the Loan
Documents, (d) the rights and remedies of the Lenders and the Agent under any of
the Loan Documents or (e) the timely payment of the principal of or interest on
the Loans or other amounts payable in connection therewith or the timely payment
of all Reimbursement Obligations.

“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which the Borrower, any Subsidiary or
any other Loan Party is a party as to which the breach, nonperformance,
cancellation or failure to renew (if renewable by its terms) by any party
thereto could reasonably be expected to have a Material Adverse Effect.

“Material Indebtedness” has the meaning given that term in Section 10.1.(e)(i).

“Material Subsidiary” means any Subsidiary to which more than two percent of
Adjusted Total Asset Value is attributable on an individual basis.

“Moody’s” means Moody’s Investors Service, Inc., and its successors.

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real property
granting a Lien on such interest in real property as security for the payment of
Indebtedness of such Person or another Person.

 

- 16 -



--------------------------------------------------------------------------------

“Mortgage Receivable” means a promissory note secured by a Mortgage of which the
Borrower, a Guarantor or one of their respective Subsidiaries is the holder and
retains the rights of collection of all payments thereunder.

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such five year
period.

“Multifamily Property” means a Property improved with, and from which at least
80% of the rental income is derived from, residential apartments.

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.

“Net Operating Income” or “NOI” means, for any Property and for a given period,
the sum of the following (without duplication and determined on a consistent
basis with prior periods): (a) rents and other revenues received in the ordinary
course from such Property (including proceeds of rent loss insurance but
excluding pre-paid rents and revenues and security deposits except to the extent
applied in satisfaction of tenants’ obligations for rent) minus (b) all expenses
paid (excluding interest but including an appropriate accrual for taxes and
insurance) related to the ownership, operation or maintenance of such Property,
including but not limited to taxes, assessments and the like, insurance,
utilities, payroll costs, maintenance, repair and landscaping expenses,
marketing expenses, and general and administrative expenses (including an
appropriate allocation for legal, accounting, advertising, marketing and other
expenses incurred in connection with such Property, but specifically excluding
general overhead expenses of the Borrower or any Subsidiary and any property
management fees) minus (c) the Capital Reserves for such Property as of the end
of such period minus (d) the greater of (i) the actual property management fee
paid during such period and (ii) an imputed management fee in the amount of
three percent (3.0%) of the gross revenues for such Property for such period.

“Net Proceeds” means with respect to any Equity Issuance by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
(other than securities of such same Person being converted or exchanged in
connection with such Equity Issuance) received by such Person in respect of such
Equity Issuance net of investment banking fees, legal fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred by such Person in connection with such Equity Issuance.

 

- 17 -



--------------------------------------------------------------------------------

“Non-Controlled Property” means an Eligible Property owned in fee simple (or
leased under a Ground Lease) by (a) an Unconsolidated Affiliate or (b) a
Subsidiary that is not a Wholly Owned Subsidiary but which Property does not
otherwise qualify as a Controlled Property.

“Note” means a Revolving Note, a Bid Rate Note or a Swingline Note.

“Notice of Borrowing” means a notice in the form of Exhibit C to be delivered to
the Agent pursuant to Section 2.l.(b) evidencing the Borrower’s request for a
borrowing of Revolving Loans.

“Notice of Continuation” means a notice in the form of Exhibit D to be delivered
to the Agent pursuant to Section 2.9. evidencing the Borrower’s request for the
Continuation of a LIBOR Loan.

“Notice of Conversion” means a notice in the form of Exhibit E to be delivered
to the Agent pursuant to Section 2.10. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

“Notice of Swingline Borrowing” means a notice in the form of Exhibit F to be
delivered to the Agent pursuant to Section 2.3. evidencing the Borrower’s
request for a Swingline Loan.

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower and the other Loan Parties owing to the Agent or any Lender of
every kind, nature and description, under or in respect of this Agreement or any
of the other Loan Documents, including, without limitation, the Fees and
indemnification obligations, whether direct or indirect, absolute or contingent,
due or not due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced by any promissory note.

“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property for which the Borrower or a Subsidiary is collecting rent, or for which
a lease has been signed but the term has not yet commenced, to (b) the total
square footage of such Property available for lease; provided, that, in the case
of a Multifamily Property, “Occupancy Rate” means the ratio, expressed as a
percentage, of (a) the net rentable units of such Multifamily Property for which
the Borrower or a Subsidiary is collecting rent, or for which a lease has been
signed but the term has not yet commenced, to (b) the total units of such
Multifamily Property available for lease.

“OFAC” means U.S. Department of the Treasury’s Office of Foreign Assets Control
and any successor Governmental Authority.

“Off-Balance Sheet Obligations” means liabilities and obligations of the
Borrower, any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item

 

- 18 -



--------------------------------------------------------------------------------

303(a)(4)(ii) of Regulation S-K promulgated under the Securities Act) which the
Borrower would be required to disclose in the “Management’s Discussion and
Analysis of Financial Condition and Results of Operations” section of the
Borrower’s report on Form 10-Q or Form 10-K (or their equivalents) which the
Borrower is required to file with the Securities and Exchange Commission (or any
Governmental Authority substituted therefor).

“Participant” has the meaning given that term in Section 12.5.(c).

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

“Permitted Liens” means, as to any Person: (a) Liens securing taxes, assessments
and other charges or levies imposed by any Governmental Authority (excluding any
Lien imposed pursuant to any of the provisions of ERISA or pursuant to any
Environmental Laws) or the claims of materialmen, mechanics, carriers,
warehousemen or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, which are not at the time required to be paid
or discharged under Section 7.6.; (b) Liens consisting of deposits or pledges
made, in the ordinary course of business, in connection with, or to secure
payment of, obligations under workers’ compensation, unemployment insurance or
similar Applicable Laws; (c) Liens consisting of encumbrances in the nature of
zoning restrictions, easements, and rights or restrictions of record on the use
of real property, which do not materially detract from the value of such
property or impair the use thereof in the business of such Person; (d) the
rights of tenants under leases or subleases not interfering with the ordinary
conduct of business of such Person; (e) Liens in favor of the Agent for the
benefit of the Lenders; (f) Liens in favor of the Borrower or a Guarantor
securing obligations owing by a Subsidiary to the Borrower or a Guarantor, which
obligations have been subordinated to the obligations owing by the Borrower and
the Guarantors under the Loan Documents on terms satisfactory to the Agent;
(g) Liens in existence as of the Agreement Date set forth in Part II of Schedule
6.l.(f); and (h) Liens securing Indebtedness permitted by Section 9.6.

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or unincorporated organization, or a government or
any agency or political subdivision thereof.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding five years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

“Post-Default Rate” means, in respect of any principal of any Loan or any other
Obligation that is not paid when due (whether at stated maturity, by
acceleration, by optional or mandatory prepayment or otherwise), a rate per
annum equal to the Base Rate as in effect from time to time plus the Applicable
Margin for Base Rate Loans plus four percent (4.0%).

 

- 19 -



--------------------------------------------------------------------------------

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the Borrower or a Subsidiary. Preferred Dividends shall not include dividends
or distributions (a) paid or payable solely in Equity Interests (other than
Mandatorily Redeemable Stock) payable to holders of such class of Equity
Interests; (b) paid or payable to the Borrower or a Subsidiary; or
(c) constituting balloon, bullet or similar redemptions resulting in the
redemption of Preferred Equity Interests in full.

“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.

“Prime Rate” means the rate of interest per annum announced publicly by the
Lender then acting as the Agent as its prime rate from time to time. The Prime
Rate is not necessarily the best or the lowest rate of interest offered by the
Lender acting as the Agent or any other Lender.

“Principal Office” means the office of the Agent located at One Wachovia Center,
Charlotte, North Carolina, or such other office of the Agent as the Agent may
designate from time to time.

“Property” means any parcel of real property owned or leased (in whole or in
part) or operated by the Borrower, any Subsidiary or any Unconsolidated
Affiliate of the Borrower and which is located in a state of the United States
of America or the District of Columbia.

“Rating Agency” means S&P or Moody’s, as applicable.

“Register” has the meaning given that term in Section 12.5.(f).

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including, without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy.

“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse the Agent for any drawing honored by the
Agent under a Letter of Credit.

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

 

- 20 -



--------------------------------------------------------------------------------

“Requisite Lenders” means, as of any date, (a) Lenders having at least 66 2/3%
of the aggregate amount of the Commitments or (b) if the Commitments have been
terminated or reduced to zero, Lenders holding at least 66 2/3% of the principal
amount of the aggregate outstanding Loans and Letter of Credit Liabilities.
Commitments, Loans and Letter of Credit Liabilities held by Defaulting Lenders
shall be disregarded when determining the Requisite Lenders. For purposes of
this definition, a Lender (other than a Swingline Lender) shall be deemed to
hold a Swingline Loan or a Letter of Credit Liability to the extent such Lender
has acquired a participation therein under the terms of this Agreement and has
not failed to perform its obligations in respect of such participation.

“Responsible Officer” means with respect to the Borrower or any Subsidiary, the
chief executive officer, the chief financial officer, the treasurer or the chief
operations officer, and in the case of the Borrower, the Vice President-Capital
Markets & Investor Relations or the Vice President-Chief Accounting Officer of
the Borrower.

“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Borrower or any Subsidiary
now or hereafter outstanding, except a dividend payable solely in Equity
Interests of identical class to the holders of that class; (b) any redemption,
conversion, exchange, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any Equity Interest of the
Borrower or any Subsidiary now or hereafter outstanding; and (c) any payment
made to retire, or to obtain the surrender of, any outstanding warrants, options
or other rights to acquire any Equity Interests of the Borrower or any
Subsidiary now or hereafter outstanding.

“Retail Property” means (a) any Property identified as a “Retail Property” on
Schedule 6.1.(x) and (b) any Property, a substantial use of which, is the retail
sale of goods and services.

“Revolving Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.1.(a).

“Revolving Note” has the meaning given that term in Section 2.11.(a).

“Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a Person resident in,
in each case, a country that is subject to a sanctions program identified on the
list maintained by the OFAC and published from time to time, as such program may
be applicable to such agency, organization or Person.

“Sanctioned Person” means a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by the OFAC as published from time to
time.

“Secured Indebtedness” means, with respect to any Person, (a) all Indebtedness
of such Person that is secured in any manner by any Lien on any Property plus
(b) such Person’s pro rata share of the Secured Indebtedness of any of such
Person’s Unconsolidated Affiliates.

 

- 21 -



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

“Significant Subsidiary” means any Subsidiary to which more than $10,000,000 of
Total Asset Value is attributable on an individual basis.

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any affiliate of such Person if such affiliate is not itself Solvent) are each
in excess of the fair valuation of its total liabilities (including all
contingent liabilities computed at the amount which, in light of all the facts
and circumstances existing at such time, represents the amount that could
reasonably be expected to become an actual and matured liability); (b) such
Person is able to pay its debts or other obligations in the ordinary course as
they mature; and (c) such Person has capital not unreasonably small to carry on
its business and all business in which it proposes to be engaged.

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc., and its successors.

“Specified Non-Wholly Owned Subsidiaries” means Congressional Plaza Associates,
LLC; FRIT Escondido Promenade, LLC; Street Retail West 4, L.P.; and Street
Retail West 7, L.P.

“Stabilized Property” means a completed Property that has achieved an Occupancy
Rate of at least 85%.

“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.

“Subsidiary” means, for any Person, any corporation, partnership or other entity
of which at least a majority of the Equity Interests having by the terms thereof
ordinary voting power to elect a majority of the board of directors or other
persons performing similar functions of such corporation, partnership or other
entity (without regard to the occurrence of any contingency) is at the time
directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person, and shall include all Persons the accounts of which are
consolidated with those of such Person pursuant to GAAP.

“Swingline Commitment” means the Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.3. in an amount up to, but not exceeding,
$25,000,000, as such amount may be reduced from time to time in accordance with
the terms hereof.

“Swingline Lender” means Wachovia Bank, National Association, together with its
respective successors and assigns.

“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.3.(a).

 

- 22 -



--------------------------------------------------------------------------------

“Swingline Note” means the promissory note of the Borrower payable to the order
of the Swingline Lender in a principal amount equal to the amount of the
Swingline Commitment as originally in effect and otherwise duly completed,
substantially in the form of Exhibit G.

“Tangible Net Worth” means, as of a given date, the stockholders’ equity of the
Borrower and Subsidiaries determined on a consolidated basis plus
(a) accumulated depreciation and amortization minus the following (to the extent
reflected in determining stockholders’ equity of the Borrower and its
Subsidiaries): (b) the amount of any write-up in the book value of any assets
contained in any balance sheet resulting from revaluation thereof or any
write-up in excess of the cost of such assets acquired, and (c) all amounts
appearing on the assets side of any such balance sheet for assets which would be
classified as intangible assets under GAAP, all determined on a consolidated
basis.

“Taxes” has the meaning given that term in Section 3.12.(a).

“Termination Date” means July 27, 2010, or such later date to which the
Termination Date may be extended pursuant to Section 2.13.

“Titled Agents” means each of the Arranger, the Syndication Agent, and each
Documentation Agent and their respective successors and permitted assigns.

“Total Asset Value” means the sum of all of the following of the Borrower and
its Subsidiaries on a consolidated basis determined in accordance with GAAP
applied on a consistent basis: (a) cash and cash equivalents, plus (b) with
respect to each Stabilized Property owned by the Borrower or any Subsidiary,
(i) EBITDA attributable to such Property for the fiscal quarter most recently
ended (adjusted for acquisitions and dispositions) times (ii) 4, divided by
(iii) the Capitalization Rate, plus (c) the GAAP book value of Properties
acquired during the most recent quarter, plus (d) Construction-in-Process until
the earlier of the (i) one year anniversary date of project completion or
(ii) the second quarter after the project achieves an Occupancy Rate of 85%,
plus (e) the GAAP book value of Unimproved Land, Mortgage Receivables and other
promissory notes. The Borrower’s pro rata share of assets held by Unconsolidated
Affiliates will be included in Total Asset Value calculations consistent with
the above described treatment for wholly owned assets. For purposes of
determining Total Asset Value, EBITDA from Properties acquired or disposed of by
the Borrower and its Subsidiaries during the period of determination shall be
excluded from clause (b) above.

“Total Indebtedness” means all Indebtedness of the Borrower and its Subsidiaries
determined on a consolidated basis.

“Type” with respect to any Revolving Loan, refers to whether such Loan is a
LIBOR Loan or Base Rate Loan.

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

 

- 23 -



--------------------------------------------------------------------------------

“Unencumbered Adjusted NOI” means, for any period, NOI from (a) Wholly Owned
Properties; (b) Controlled Properties; and (c) Non-Controlled Properties, all of
which have been owned for the entire period and as adjusted for any
non-recurring items during the reporting period. For purposes of this
definition, to the extent the NOI attributable to Non-Controlled Properties
would exceed 10% of the Unencumbered Adjusted NOI, such excess shall be
excluded.

“Unencumbered Asset Value” means (a) the Unencumbered Adjusted NOI for the
fiscal quarter most recently ending times 4 divided by the Capitalization Rate,
plus (b) the GAAP book value of all Properties acquired during the fiscal
quarter most recently ended which Properties are not subject to any Lien other
than Permitted Liens (excluding Permitted Liens of the type described in clauses
(g) and (h) of the definition thereof) or subject to any Negative Pledge, plus
(c) the GAAP book value of Development Property not subject to any Lien other
than Permitted Liens (excluding Permitted Liens of the type described in clauses
(g) and (h) of the definition thereof) or subject to any Negative Pledge, until
the earlier of (i) the one year anniversary date of project completion or
(ii) the second quarter after the project achieves an Occupancy Rate of 85%. For
purposes of this definition, to the extent the Unencumbered Asset Value
attributable to Development Properties would exceed 10% of the Unencumbered
Asset Value, such excess shall be excluded.

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.

“Unimproved Land” consists of land on which no development (other than paving or
other improvements that are not material and are temporary in nature) has
occurred and for which no development is planned in the 12 months following any
date of determination.

“Unsecured Indebtedness” means Indebtedness which is not Secured Indebtedness.

“Unstabilized Property” means a Property (a) the improvements on which were
completed within twelve months prior to any date of determination; and (b) which
has not achieved an Occupancy Rate of 85%.

“Wachovia” means Wachovia Bank, National Association, together with its
successors and permitted assigns.

 

- 24 -



--------------------------------------------------------------------------------

“Wholly Owned Property” means an Eligible Property which is wholly owned in fee
simple (or leased under a Ground Lease) by only the Borrower or a Guarantor that
is a Wholly Owned Subsidiary.

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the equity securities or other ownership interests (other than, in the
case of a corporation, directors’ qualifying shares) are at the time directly or
indirectly owned or controlled by such Person or one or more other Subsidiaries
of such Person or by such Person and one or more other Subsidiaries of such
Person.

Section 1.2. General; References to Times.

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP; provided that, if at any
time any change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Requisite Lenders shall so request, the Agent, the Lenders and the Borrower
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Requisite Lenders); provided further that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower shall provide to the Agent
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. References in this Agreement to “Sections,” “Articles,”
“Exhibits” and “Schedules” are to sections, articles, exhibits and schedules
herein and hereto unless otherwise indicated. References in this Agreement to
any document, instrument or agreement (a) shall include all exhibits, schedules
and other attachments thereto, (b) shall include all documents, instruments or
agreements issued or executed in replacement thereof, to the extent permitted
hereby and (c) shall mean such document, instrument or agreement, or replacement
or predecessor thereto, as amended, supplemented, restated or otherwise modified
as of the date of this Agreement and from time to time thereafter to the extent
not prohibited hereby and in effect at any given time. Wherever from the context
it appears appropriate, each term stated in either the singular or plural shall
include the singular and plural, and pronouns stated in the masculine, feminine
or neuter gender shall include the masculine, the feminine and the neuter.
Unless explicitly set forth to the contrary, a reference to “Subsidiary” means a
direct or indirect Subsidiary of the Borrower and a reference to an “Affiliate”
means a reference to an Affiliate of the Borrower. Titles and captions of
Articles, Sections, subsections and clauses in this Agreement are for
convenience only and neither limit nor amplify the provisions of this Agreement.
Unless otherwise indicated, all references to time are references to Charlotte,
North Carolina, time.

Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries.

When determining the Borrower’s compliance with any financial covenant contained
in any of the Loan Documents, only the Borrower’s pro rata share of the
financial attributes of a Subsidiary that is not a Wholly Owned Subsidiary shall
be included.

 

- 25 -



--------------------------------------------------------------------------------

ARTICLE II. CREDIT FACILITY

Section 2.1. Revolving Loans.

(a) Generally. Subject to the terms and conditions hereof, during the period
from the Effective Date to but excluding the Termination Date, each Lender
severally and not jointly agrees to make Revolving Loans to the Borrower in an
aggregate principal amount at any one time outstanding up to, but not exceeding,
the amount of such Lender’s Commitment. Subject to the terms and conditions of
this Agreement, during the period from the Effective Date to but excluding the
Termination Date, the Borrower may borrow, repay and reborrow Revolving Loans
hereunder.

(b) Requesting Revolving Loans. The Borrower shall give the Agent notice
pursuant to a Notice of Borrowing or telephonic notice of each borrowing of
Revolving Loans. Each Notice of Borrowing shall be delivered to the Agent before
11:00 a.m. (i) in the case of LIBOR Loans, on the date three Business Days prior
to the proposed date of such borrowing and (ii) in the case of Base Rate Loans,
on the proposed date of such borrowing. Any such telephonic notice shall include
all information to be specified in a written Notice of Borrowing and shall be
promptly confirmed in writing by the Borrower pursuant to a Notice of Borrowing
sent to the Agent by telecopy on the same day of the giving of such telephonic
notice. The Agent will transmit by telecopy the Notice of Borrowing (or the
information contained in such Notice of Borrowing) to each Lender promptly upon
receipt by the Agent. Each Notice of Borrowing or telephonic notice of each
borrowing shall be irrevocable once given and binding on the Borrower.

(c) Disbursements of Revolving Loan Proceeds. No later than 1:00 p.m. in the
case of LIBOR Loans or 2:00 p.m. in the case of Base Rate Loans on the date
specified in the Notice of Borrowing, each Lender will make available for the
account of its applicable Lending Office to the Agent at the Principal Office,
in immediately available funds, the proceeds of the Revolving Loan to be made by
such Lender. With respect to Revolving Loans to be made after the Effective
Date, unless the Agent shall have been notified by any Lender prior to the
specified date of borrowing that such Lender does not intend to make available
to the Agent the Revolving Loan to be made by such Lender on such date, the
Agent may assume that such Lender will make the proceeds of such Revolving Loan
available to the Agent on the date of the requested borrowing as set forth in
the Notice of Borrowing and the Agent may (but shall not be obligated to), in
reliance upon such assumption, make available to the Borrower the amount of such
Revolving Loan to be provided by such Lender. Subject to satisfaction of the
applicable conditions set forth in Article V. for such borrowing, the Agent will
make the proceeds of such borrowing available to the Borrower no later than 2:00
p.m. in the case of LIBOR Loans or 3:00 p.m. in the case of Base Rate Loans on
the date and at the account specified by the Borrower in such Notice of
Borrowing.

Section 2.2. Bid Rate Loans.

(a) Bid Rate Loans. So long as the Borrower maintains an Investment Grade
Rating, in addition to borrowings of Revolving Loans, at any time and from time
to time during the period from the Effective Date to but excluding the
Termination Date, the Borrower may, as set

 

- 26 -



--------------------------------------------------------------------------------

forth in this Section, request the Lenders to make offers to make Bid Rate Loans
to the Borrower in Dollars. The Lenders may, but shall have no obligation to,
make such offers and the Borrower may, but shall have no obligation to, accept
any such offers in the manner set forth in this Section.

(b) Requests for Bid Rate Loans. When the Borrower wishes to request from the
Lenders offers to make Bid Rate Loans, it shall give the Agent notice (a “Bid
Rate Quote Request”) so as to be received no later than 10:00 a.m. on (x) the
Business Day immediately preceding the date of borrowing proposed therein, in
the case of an Absolute Rate Auction and (y) the date four Business Days prior
to the proposed date of borrowing, in the case of a LIBOR Auction. The Agent
shall deliver to each Lender a copy of each Bid Rate Quote Request promptly upon
receipt thereof by the Agent. The Borrower may request offers to make Bid Rate
Loans for up to 4 different Interest Periods in each Bid Rate Quote Request;
provided that the request for each separate Interest Period shall be deemed to
be a separate Bid Rate Quote Request for a separate borrowing (a “Bid Rate
Borrowing”). Each Bid Rate Quote Request shall be substantially in the form of
Exhibit H and shall specify as to each Bid Rate Borrowing:

(i) the proposed date of such Bid Rate Borrowing, which shall be a Business Day;

(ii) the aggregate amount of such Bid Rate Borrowing requested, which (x) shall
be in the minimum amount of $5,000,000 and integral multiples of $1,000,000 and
(y) shall not itself cause any of the limits specified in Section 2.15. to be
violated if it were accepted;

(iii) whether the Bid Rate Quote Request is for LIBOR Margin Loans or Absolute
Rate Loans; and

(iv) the duration of the Interest Period applicable thereto, which shall not
extend beyond the Termination Date.

Except as otherwise provided in this subsection (b), no Bid Rate Quote Request
shall be given within five Business Days (or such other number of days as the
Borrower and the Agent, with the consent of the Requisite Lenders, may agree) of
the giving of any other Bid Rate Quote Request.

(c) Bid Rate Quotes.

(i) Each Lender may submit one or more Bid Rate Quotes, each containing an offer
to make a Bid Rate Loan in response to any Bid Rate Quote Request; provided
that, if the Borrower’s request under Section 2.2.(b) specified more than one
Interest Period, such Lender may make a single submission containing one or more
Bid Rate Quotes for each such Interest Period. Each Bid Rate Quote must be
submitted to the Agent not later than 10:00 a.m. (x) on the proposed date of
borrowing, in the case of an Absolute Rate Auction and (y) on the date three
Business Days prior to the proposed date of borrowing, in the case of a LIBOR
Auction; provided that the Lender then acting as Agent may submit a Bid Rate
Quote only if it notifies the Borrower of the terms of the offer

 

- 27 -



--------------------------------------------------------------------------------

contained therein not later than 9:00 a.m. (x) on the proposed date of such
borrowing, in the case of an Absolute Rate Auction and (y) on the date three
Business Days prior to the proposed date of borrowing, in the case of a LIBOR
Auction. Subject to Articles V. and X., any Bid Rate Quote so made shall be
irrevocable except with the consent of the Agent given at the request of the
Borrower. Any Bid Rate Loan may be funded by a Lender’s Designated Lender (if
any) as provided in Section 12.5.(e); however, such Lender shall not be required
to specify in its Bid Rate Quote whether such Bid Rate Loan will be funded by
such Designated Lender.

(ii) Each Bid Rate Quote shall be substantially in the form of Exhibit I and
shall specify:

(A) the proposed date of borrowing and the Interest Period therefor;

(B) the principal amount of the Bid Rate Loan for which each such offer is being
made; provided that the aggregate principal amount of all Bid Rate Loans for
which a Lender submits Bid Rate Quotes (x) may be greater or less than the
Commitment of such Lender but (y) shall not exceed the principal amount of the
Bid Rate Borrowing for a particular Interest Period for which offers were
requested;

(C) in the case of an Absolute Rate Auction, the rate of interest per annum
(rounded upwards, if necessary, to the nearest 1/100th of 1%) offered for each
such Bid Rate Loan (the “Absolute Rate”);

(D) in the case of a LIBOR Auction, the margin above or below applicable LIBOR
(the “LIBOR Margin”) offered for each such LIBOR Margin Loan, expressed as a
percentage (rounded upwards, if necessary, to the nearest 1/100th of 1%) to be
added to (or subtracted from) the applicable LIBOR; and

(E) the identity of the quoting Lender.

Unless otherwise agreed by the Agent and the Borrower, no Bid Rate Quote shall
contain qualifying, conditional or similar language or propose terms other than
or in addition to those set forth in the applicable Bid Rate Quote Request and,
in particular, no Bid Rate Quote may be conditioned upon acceptance by the
Borrower of all (or some specified minimum) of the principal amount of the Bid
Rate Loan for which such Bid Rate Quote is being made.

(d) Notification by Agent. The Agent shall, as promptly as practicable after the
Bid Rate Quotes are submitted (but in any event not later than 10:30 a.m. (x) on
the proposed date of borrowing, in the case of an Absolute Rate Auction or
(y) on the date three Business Days prior to the proposed date of borrowing, in
the case of a LIBOR Auction), notify the Borrower of the terms (i) of any Bid
Rate Quote submitted by a Lender that is in accordance with Section 2.2.(c) and
(ii) of any Bid Rate Quote that amends, modifies or is otherwise inconsistent
with a previous Bid Rate Quote submitted by such Lender with respect to the same
Bid Rate Quote Request.

 

- 28 -



--------------------------------------------------------------------------------

Any such subsequent Bid Rate Quote shall be disregarded by the Agent unless such
subsequent Bid Rate Quote is submitted solely to correct a manifest error in
such former Bid Rate Quote. The Agent’s notice to the Borrower shall specify
(A) the aggregate principal amount of the Bid Rate Borrowing for which offers
have been received and (B) the principal amounts and Absolute Rates or LIBOR
Margins, as applicable, so offered by each Lender (identifying the Lender that
made each Bid Rate Quote).

(e) Acceptance by Borrower.

(i) Not later than 11:00 a.m. (x) on the proposed date of borrowing, in the case
of an Absolute Rate Auction and (y) on the date three Business Days prior to the
proposed date of borrowing, in the case of a LIBOR Auction, the Borrower shall
notify the Agent of its acceptance or nonacceptance of the offers so notified to
it pursuant to Section 2.2.(d) which notice shall be in the form of Exhibit J.
In the case of acceptance, such notice shall specify the aggregate principal
amount of offers for each Interest Period that are accepted. The failure of the
Borrower to give such notice by such time shall constitute nonacceptance. The
Agent shall promptly notify each affected Lender. The Borrower may accept any
Bid Rate Quote in whole or in part; provided that:

(A) the aggregate principal amount of each Bid Rate Borrowing may not exceed the
applicable amount set forth in the related Bid Rate Quote Request;

(B) the aggregate principal amount of each Bid Rate Borrowing shall comply with
the provisions of Section 3.5., and with all other Bid Loans accepted in such
auction, shall not cause the limits specified in Section 2.15. to be violated;

(C) acceptance of offers may be made only in ascending order of Absolute Rates
or LIBOR Margins, as applicable, in each case beginning with the lowest rate so
offered;

(D) the Borrower may not accept any Bid Rate Quote that fails to comply with
Section 2.2.(c) or otherwise fails to comply with the requirements of this
Agreement; and

(E) any acceptance in part shall be in a minimum amount of $1,000,000 and
integral multiples of $500,000 in excess thereof.

(ii) If offers are made by two or more Lenders with the same Absolute Rates or
LIBOR Margins, as applicable, for a greater aggregate principal amount than the
amount in respect of which offers are permitted to be accepted for the related
Interest Period, the principal amount of Bid Rate Loans in respect of which such
offers are accepted shall be allocated by the Agent among such Lenders in
proportion to the aggregate principal amount of such offers. Determinations by
the Agent of the amounts of Bid Rate Loans shall be conclusive in the absence of
manifest error.

 

- 29 -



--------------------------------------------------------------------------------

(f) Obligation to Make Bid Rate Loans. The Agent shall promptly (and in any
event not later than 12:00 noon (x) on the proposed date of borrowing of
Absolute Rate Loans and (y) on the date three Business Days prior to the
proposed date of borrowing of LIBOR Margin Loans) notify each Lender whose Bid
Rate Quote has been accepted and the amount and rate thereof. A Lender who is
notified that it has been selected to make a Bid Rate Loan may designate its
Designated Lender (if any) to fund such Bid Rate Loan on its behalf, as
described in Section 12.5.(e). Any Designated Lender which funds a Bid Rate Loan
shall on and after the time of such funding become the obligee under such Bid
Rate Loan and be entitled to receive payment thereof when due. No Lender shall
be relieved of its obligation to fund a Bid Rate Loan, and no Designated Lender
shall assume such obligation, prior to the time the applicable Bid Rate Loan is
funded. Any Lender whose offer to make any Bid Rate Loan has been accepted
shall, not later than 1:30 p.m. on the date specified for the making of such
Loan, make the amount of such Loan available to the Agent at its Principal
Office in immediately available funds, for the account of the Borrower. The
amount so received by the Agent shall, subject to the terms and conditions of
this Agreement, be made available to the Borrower no later than 2:00 p.m. on
such date by depositing the same, in immediately available funds, in an account
of the Borrower designated by the Borrower.

(g) No Effect on Commitment. Except for the purpose and to the extent expressly
stated in Sections 2.12. and 2.15., the amount of any Bid Rate Loan made by any
Lender shall not constitute a utilization of such Lender’s Commitment.

Section 2.3. Swingline Loans.

(a) Swingline Loans. Subject to the terms and conditions hereof, during the
period from the Effective Date to but excluding the Termination Date, the
Swingline Lender agrees to make Swingline Loans to the Borrower in an aggregate
principal amount at any one time outstanding up to, but not exceeding, the
amount of the Swingline Commitment. If at any time the aggregate principal
amount of the Swingline Loans outstanding at such time exceeds the Swingline
Commitment in effect at such time, the Borrower shall immediately pay the Agent
for the account of the Swingline Lender the amount of such excess. Subject to
the terms and conditions of this Agreement, the Borrower may borrow, repay and
reborrow Swingline Loans hereunder.

(b) Procedure for Borrowing Swingline Loans. The Borrower shall give the Agent
and the Swingline Lender notice pursuant to a Notice of Swingline Borrowing or
telephonic notice of each borrowing of a Swingline Loan. Each Notice of
Swingline Borrowing shall be delivered to the Swingline Lender no later than
3:00 p.m. on the proposed date of such borrowing. Any such notice given
telephonically shall include all information to be specified in a written Notice
of Swingline Borrowing and shall be promptly confirmed in writing by the
Borrower pursuant to a Notice of Swingline Borrowing sent to the Swingline
Lender by telecopy on the same day of the giving of such telephonic notice. On
the date of the requested Swingline Loan and subject to satisfaction of the
applicable conditions set forth in Article V. for such borrowing, the Swingline
Lender will make the proceeds of such Swingline Loan available to the Borrower
in Dollars, in immediately available funds, at the account specified by the
Borrower in the Notice of Swingline Borrowing, not later than 4:00 p.m. on such
date.

 

- 30 -



--------------------------------------------------------------------------------

(c) Interest. Swingline Loans shall bear interest at a per annum rate equal to
the Base Rate plus the Applicable Margin for Base Rate Loans (or at such other
rate or rates as the Borrower and the Swingline Lender may agree from time to
time in writing). Interest payable on Swingline Loans is solely for the account
of the Swingline Lender. All accrued and unpaid interest on Swingline Loans
shall be payable on the dates and in the manner provided in Section 2.5. with
respect to interest on Base Rate Loans (except as the Swingline Lender and the
Borrower may otherwise agree in writing in connection with any particular
Swingline Loan).

(d) Swingline Loan Amounts, Etc. Each Swingline Loan shall be in the minimum
amount of $50,000 and integral multiples of $50,000 or such other minimum
amounts agreed to by the Swingline Lender and the Borrower. Any voluntary
prepayment of a Swingline Loan must be in integral multiples of $50,000 or the
aggregate principal amount of all outstanding Swingline Loans (or such other
minimum amounts upon which the Swingline Lender and the Borrower may agree) and
in connection with any such prepayment, the Borrower must give the Swingline
Lender prior written notice thereof no later than 10:00 a.m. on the date of such
prepayment. The Swingline Loans shall, in addition to this Agreement, be
evidenced by the Swingline Note.

(e) Repayment and Participations of Swingline Loans.

(i) The Borrower agrees to repay each Swingline Loan within one Business Day of
demand therefor by the Swingline Lender and in any event, within 5 Business Days
after the date such Swingline Loan was made; provided, that the proceeds of a
Swingline Loan may not be used to repay a Swingline Loan. Notwithstanding the
foregoing, the Borrower shall repay the entire outstanding principal amount of,
and all accrued but unpaid interest on, the Swingline Loans on the Termination
Date (or such earlier date as the Swingline Lender and the Borrower may agree in
writing). Promptly upon any such demand, or if no such demand is made then at
least one Business Day before a Swingline Loan otherwise becomes due, the
Borrower shall advise the Agent whether or not the Borrower intends to borrow
hereunder to finance its obligation to repay such Swingline Loan and, if it
does, the Borrower shall submit a timely request for such borrowing as provided
in the applicable provisions of this Agreement. If the Borrower fails to so
advise the Agent, or if the Borrower fails to repay such Swingline Loan by the
date due then (x) if the applicable conditions contained in Article V. would
permit the making of Revolving Loans, the Borrower shall be deemed to have
requested a borrowing of Revolving Loans (which shall be Base Rate Loans) in an
amount equal to such Swingline Loan and the Agent shall give each Lender notice
not later than 12:00 noon on such date of the amount of the Revolving Loan to be
made available to the Agent not later than 2:00 p.m. on such date and (y) if
such conditions would not permit the making of Revolving Loans, the provisions
of the immediately following subsection (ii) shall apply. The amount limitations
of Section 3.5.(a) shall not apply to any borrowing of Base Rate Loans made
pursuant to this subsection. Each Lender will make available to the Agent at the
Principal Office for the account of the Swingline Lender, in immediately
available funds, the proceeds of the Base Rate Loan to be made by such Lender
and, to the extent of such Base Rate Loan, such Lender’s participation in the
Swingline Loan so repaid shall be deemed to be funded by such Base Rate Loan.
The

 

- 31 -



--------------------------------------------------------------------------------

Agent shall pay the proceeds of such Base Rate Loans to the Swingline Lender,
which shall apply such proceeds to repay such Swingline Loan. The Borrower’s
failure to repay a Swingline Loan when due (other than on and at any time
following the Termination Date) shall not in and of itself constitute a Default
or Event of Default.

(ii) At the time each Swingline Loan is made, each Lender shall automatically
(and without any further notice or action) be deemed to have purchased from the
Swingline Lender, without recourse or warranty, an undivided interest and
participation to the extent of such Lender’s Commitment Percentage in such
Swingline Loan. If the Lenders are prohibited from making Loans contemplated by
the immediately preceding subsection for any reason, including without
limitation, the occurrence of any Default or Event of Default described in
Section 10.1.(f) or 10.1.(g), upon notice from the Agent or the Swingline
Lender, each Lender severally agrees to pay to the Agent for the account of the
Swingline Lender in respect of such participation the amount of such Lender’s
Commitment Percentage of each outstanding Swingline Loan. If such amount is not
in fact made available to the Agent by any Lender, the Swingline Lender shall be
entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof, at the
Federal Funds Rate. If such Lender does not pay such amount forthwith upon
demand therefor by the Agent or the Swingline Lender, and until such time as
such Lender makes the required payment, the Swingline Lender shall be deemed to
continue to have outstanding Swingline Loans in the amount of such unpaid
participation obligation for all purposes of the Loan Documents (other than
those provisions requiring the other Lenders to purchase a participation
therein). Further, such Lender shall be deemed to have assigned any and all
payments made of principal and interest on its Loans, and any other amounts due
to it hereunder, to the Swingline Lender to fund Swingline Loans in the amount
of the participation in Swingline Loans that such Lender failed to purchase
pursuant to this Section until such amount has been purchased (as a result of
such assignment or otherwise). A Lender’s obligation to make payments in respect
of a participation in a Swingline Loan shall be absolute and unconditional and
shall not be affected by any circumstance whatsoever, including, without
limitation, (i) any claim of setoff, counterclaim, recoupment, defense or other
right which such Lender or any other Person may have or claim against the Agent,
the Swingline Lender or any other Person whatsoever, (ii) the occurrence or
continuation of a Default or Event of Default (including, without limitation,
any of the Defaults or Events of Default described in Sections 10.1.(f) or
10.1.(g)) or the termination of any Lender’s Commitment, (iii) the existence (or
alleged existence) of an event or condition which has had or could have a
Material Adverse Effect, (iv) any breach of any Loan Document by the Agent, any
Lender or the Borrower or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

Section 2.4. Letters of Credit.

(a) Letters of Credit. Subject to the terms and conditions of this Agreement,
the Agent, on behalf of the Lenders, agrees to issue for the account of the
Borrower during the period from and including the Effective Date to, but
excluding, the date 30 days prior to the Termination Date, one or more letters
of credit (each a “Letter of Credit”) up to a maximum aggregate Stated Amount at
any one time outstanding not to exceed the L/C Commitment Amount.

 

- 32 -



--------------------------------------------------------------------------------

(b) Terms of Letters of Credit. At the time of issuance, the amount, form, terms
and conditions of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to approval by the Agent and the Borrower (which
approval, in the case of each of the Borrower and the Agent, shall not be
unreasonably withheld). Notwithstanding the foregoing, in no event may the
expiration date of any Letter of Credit extend beyond the earlier of (i) the
date one year from its date of issuance or (ii) the Termination Date; provided,
however, a Letter of Credit may contain a provision providing for the automatic
extension of the expiration date in the absence of a notice of non-renewal from
the Agent but in no event shall any such provision permit the extension of the
expiration date of such Letter of Credit beyond the Termination Date.

(c) Requests for Issuance of Letters of Credit. The Borrower shall give the
Agent written notice (or telephonic notice promptly confirmed in writing) at
least 5 Business Days prior to the requested date of issuance of a Letter of
Credit, such notice to describe in reasonable detail the proposed terms of such
Letter of Credit and the nature of the transactions or obligations proposed to
be supported by such Letter of Credit, and in any event shall set forth with
respect to such Letter of Credit the proposed (i) Stated Amount, (ii) the
beneficiary, and (iii) the expiration date. The Borrower shall also execute and
deliver such customary letter of credit application forms as requested from time
to time by the Agent. Provided the Borrower has given the notice prescribed by
the first sentence of this subsection and subject to the other terms and
conditions of this Agreement, including the satisfaction of any applicable
conditions precedent set forth in Article V., the Agent shall issue the
requested Letter of Credit on the requested date of issuance for the benefit of
the stipulated beneficiary. Upon the written request of the Borrower, the Agent
shall deliver to the Borrower a copy of each issued Letter of Credit within a
reasonable time after the date of issuance thereof. As between the Borrower, the
Agent and the Lenders, to the extent any term of a Letter of Credit Document is
inconsistent with a term of any Loan Document, the term of such Loan Document
shall control.

(d) Reimbursement Obligations. Upon receipt by the Agent from the beneficiary of
a Letter of Credit of any demand for payment under such Letter of Credit, the
Agent shall promptly notify the Borrower of the amount to be paid by the Agent
as a result of such demand and the date on which payment is to be made by the
Agent to such beneficiary in respect of such demand; provided, however, the
Agent’s failure to give, or delay in giving, such notice shall not discharge the
Borrower in any respect from the applicable Reimbursement Obligation. The
Borrower hereby unconditionally and irrevocably agrees to pay and reimburse the
Agent for the amount of each demand for payment under such Letter of Credit on
or prior to the date on which payment is to be made by the Agent to the
beneficiary thereunder, without presentment, demand, protest or other
formalities of any kind (other than notice as provided in this subsection). Upon
receipt by the Agent of any payment in respect of any Reimbursement Obligation,
the Agent shall promptly pay to each Lender that has acquired a participation
therein under the second sentence of Section 2.4.(i) such Lender’s Commitment
Percentage of such payment.

(e) Manner of Reimbursement. Upon its receipt of a notice referred to in the
immediately preceding subsection (d), the Borrower shall advise the Agent
whether or not the

 

- 33 -



--------------------------------------------------------------------------------

Borrower intends to borrow hereunder to finance its obligation to reimburse the
Agent for the amount of the related demand for payment and, if it does, the
Borrower shall submit a timely request for such borrowing as provided in the
applicable provisions of this Agreement. If the Borrower fails to so advise the
Agent, or if the Borrower fails to reimburse the Agent for a demand for payment
under a Letter of Credit by the date of such payment, then (i) if the applicable
conditions contained in Article V. would permit the making of Revolving Loans,
the Borrower shall be deemed to have requested a borrowing of Revolving Loans
(which shall be Base Rate Loans) in an amount equal to the unpaid Reimbursement
Obligation and the Agent shall give each Lender prompt notice of the amount of
the Revolving Loan to be made available to the Agent not later than 2:00 p.m.
and (ii) if such conditions would not permit the making of Revolving Loans, the
provisions of subsection (j) of this Section shall apply. The limitations of
Section 3.5.(a) shall not apply to any borrowing of Base Rate Loans under this
subsection. The Borrower’s failure to reimburse the Agent for a demand for
payment under a Letter of Credit (other than on and at any time following the
Termination Date) shall not in and of itself constitute a Default or Event of
Default.

(f) Effect of Letters of Credit on Commitments. Upon the issuance by the Agent
of any Letter of Credit and until such Letter of Credit shall have expired or
been terminated, the Commitment of each Lender shall be deemed to be utilized
for all purposes of this Agreement in an amount equal to the product of (i) such
Lender’s Commitment Percentage and (ii) the sum (without duplication) of (A) the
Stated Amount of such Letter of Credit plus (B) any related Reimbursement
Obligations then outstanding.

(g) Agent’s Duties Regarding Letters of Credit; Unconditional Nature of
Reimbursement Obligations. In examining documents presented in connection with
drawings under Letters of Credit and making payments under such Letters of
Credit against such documents, the Agent shall only be required to use the same
standard of care as it uses in connection with examining documents presented in
connection with drawings under letters of credit in which it has not sold
participations and making payments under such letters of credit. The Borrower
assumes all risks of the acts and omissions of, or misuse of the Letters of
Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, neither the Agent nor any of
the Lenders shall be responsible for (i) the form, validity, sufficiency,
accuracy, genuineness or legal effects of any document submitted by any party in
connection with the application for and issuance of or any drawing honored under
any Letter of Credit even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit, or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) failure of the beneficiary of any
Letter of Credit to comply fully with conditions required in order to draw upon
such Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telex, telecopy or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any Letter of Credit, or of
the proceeds thereof; (vii) the misapplication by the beneficiary of any Letter
of Credit, or the proceeds of any drawing under any Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Agent or
the

 

- 34 -



--------------------------------------------------------------------------------

Lenders. None of the above shall affect, impair or prevent the vesting of any of
the Agent’s or any Lender’s rights or powers hereunder. The Agent shall have no
liability to the Borrower for any action taken or omitted to be taken by the
Agent under or in connection with any Letter of Credit except to the extent
resulting from the gross negligence or willful misconduct of the Agent, as
determined by a court of competent jurisdiction in a final, non-appealable
judgment. In this regard, the obligation of the Borrower to reimburse the Agent
for any drawing made under any Letter of Credit shall be absolute, unconditional
and irrevocable and shall be paid strictly in accordance with the terms of this
Agreement and any other applicable Letter of Credit Document under all
circumstances whatsoever, including, without limitation, the following
circumstances: (A) any lack of validity or enforceability of any Letter of
Credit Document or any term or provisions therein; (B) any amendment or waiver
of or any consent to departure from all or any of the Letter of Credit
Documents; (C) the existence of any claim, setoff, defense or other right which
the Borrower may have at any time against the Agent, any Lender, any beneficiary
of a Letter of Credit or any other Person, whether in connection with this
Agreement or the transactions contemplated hereby or in the Letter of Credit
Documents or any unrelated transaction; (D) any breach of contract or dispute
between the Borrower, the Agent, any Lender or any other Person; (E) any demand,
statement or any other document presented under a Letter of Credit proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein or made in connection therewith being untrue or inaccurate in any
respect whatsoever; (F) any non-application or misapplication by the beneficiary
of a Letter of Credit of the proceeds of any drawing under such Letter of
Credit; (G) payment by the Agent under any Letter of Credit against presentation
of a draft or certificate which does not strictly comply with the terms of such
Letter of Credit; and (H) any other act, omission to act, delay or circumstance
whatsoever that might, but for the provisions of this Section, constitute a
legal or equitable defense to or discharge of the Borrower’s Reimbursement
Obligations. Notwithstanding anything to the contrary contained in this Section
or Section 12.9., but not in limitation of the Borrower’s unconditional
obligation to reimburse the Agent for any drawing made under a Letter of Credit
as provided in this Section, the Borrower shall have no obligation to indemnify
the Agent or any Lender in respect of any liability incurred by the Agent or
such Lender to the extent arising out of the gross negligence or willful
misconduct of, respectively, the Agent or such Lender in respect of a Letter of
Credit as determined by a court of competent jurisdiction in a final,
non-appealable judgment. Nothing in this Section shall affect any rights the
Borrower may have with respect to the gross negligence or willful misconduct of
the Agent or any Lender with respect to any Letter of Credit.

(h) Amendments, Etc. The issuance by the Agent of any amendment, supplement or
other modification to any Letter of Credit shall be subject to the same
conditions applicable under this Agreement to the issuance of new Letters of
Credit (including, without limitation, that the request therefor be made through
the Agent), and no such amendment, supplement or other modification shall be
issued unless either (i) the respective Letter of Credit affected thereby would
have complied with such conditions had it originally been issued hereunder in
such amended, supplemented or modified form or (ii) the Requisite Lenders (or
all of the Lenders if required by Section 12.6.) shall have consented thereto.
In connection with any such amendment, supplement or other modification, the
Borrower shall pay the Fees, if any, payable under the last sentence of
Section 3.6.(b).

 

- 35 -



--------------------------------------------------------------------------------

(i) Lenders’ Participation in Letters of Credit. Immediately upon the issuance
by the Agent of any Letter of Credit each Lender shall be deemed to have
irrevocably and unconditionally purchased and received from the Agent, without
recourse or warranty, an undivided interest and participation to the extent of
such Lender’s Commitment Percentage of the liability of the Agent with respect
to such Letter of Credit, and each Lender thereby shall absolutely,
unconditionally and irrevocably assume, as primary obligor and not as surety,
and shall be unconditionally obligated to the Agent to pay and discharge when
due, such Lender’s Commitment Percentage of the Agent’s liability under such
Letter of Credit. In addition, upon the making of each payment by a Lender to
the Agent in respect of any Letter of Credit pursuant to the immediately
following subsection (j), such Lender shall, automatically and without any
further action on the part of the Agent or such Lender, acquire (i) a
participation in an amount equal to such payment in the Reimbursement Obligation
owing to the Agent by the Borrower in respect of such Letter of Credit and
(ii) a participation in a percentage equal to such Lender’s Commitment
Percentage in any interest or other amounts payable by the Borrower in respect
of such Reimbursement Obligation (other than the Fees payable to the Agent
pursuant to the third and last sentences of Section 3.6.(b)).

(j) Payment Obligation of Lenders. Each Lender severally agrees to pay to the
Agent on demand in immediately available funds in Dollars the amount of such
Lender’s Commitment Percentage of each drawing paid by the Agent under each
Letter of Credit to the extent such amount is not reimbursed by the Borrower as
contemplated by Section 2.4.(d) or Section 2.4.(e); provided, however, that in
respect of any drawing under any Letter of Credit, the maximum amount that any
Lender shall be required to fund, whether as a Revolving Loan or as a
participation, shall not exceed such Lender’s Commitment Percentage of such
drawing. If the notice referenced in the second sentence of Section 2.4.(e) is
received by a Lender not later than 11:00 a.m., then such Lender shall make such
payment available to the Agent not later than 2:00 p.m. on the date of demand
therefor; otherwise, such payment shall be made available to the Agent not later
than 1:00 p.m. on the next succeeding Business Day. Each such Lender’s
obligation to make such payments to the Agent under this subsection, and the
Agent’s right to receive the same, shall be absolute, irrevocable and
unconditional and shall not be affected in any way by any circumstance
whatsoever, including, without limitation, (i) the failure of any other Lender
to make its payment under this subsection, (ii) the financial condition of the
Borrower or any other Loan Party, (iii) the existence of any Default or Event of
Default, including any Event of Default described in Section 10.1.(f) or
10.1.(g), or (iv) the termination of the Commitments. Each such payment to the
Agent shall be made without any offset, abatement, withholding or deduction
whatsoever.

(k) Information to Lenders. Upon the request of any Lender from time to time,
the Agent shall deliver to such Lender information reasonably requested by such
Lender with respect to each Letter of Credit then outstanding. Other than as set
forth in this subsection, the Agent shall have no duty to notify the Lenders
regarding the issuance or other matters regarding Letters of Credit issued
hereunder. The failure of the Agent to perform its requirements under this
subsection shall not relieve any Lender from its obligations under
Section 2.4.(j).

 

- 36 -



--------------------------------------------------------------------------------

Section 2.5. Rates and Payment of Interest on Loans.

(a) Rates. The Borrower promises to pay to the Agent for the account of each
Lender interest on the unpaid principal amount of each Loan made by such Lender
for the period from and including the date of the making of such Loan to but
excluding the date such Loan shall be paid in full, at the following per annum
rates:

(i) during such periods as such Loan is a Base Rate Loan, at the Base Rate (as
in effect from time to time) plus the Applicable Margin;

(ii) during such periods as such Loan is a LIBOR Loan, at the Adjusted
Eurodollar Rate for such Loan for the Interest Period therefor plus the
Applicable Margin;

(iii) if such Loan is an Absolute Rate Loan, at the Absolute Rate for such Loan,
as applicable, for the Interest Period therefor quoted by the Lender making such
Loan in accordance with Section 2.2.; and

(iv) if such Loan is a LIBOR Margin Loan, at LIBOR for such Loan for the
Interest Period therefor, plus (or minus) the LIBOR Margin quoted by the Lender
making such Loan in accordance with Section 2.2.

Notwithstanding the foregoing, during the continuance of an Event of Default,
the Borrower shall pay to the Agent for the account of each Lender interest at
the Post-Default Rate on the outstanding principal amount of any Loan made by
such Lender, on all due and unpaid Reimbursement Obligations and on any other
amount payable by the Borrower hereunder or under the Notes held by such Lender
to or for the account of such Lender (including, without limitation, accrued but
unpaid interest to the extent permitted under Applicable Law).

(b) Payment of Interest. Accrued and unpaid interest on each Loan shall be
payable (i) in the case of a Base Rate Loan, monthly in arrears on the first day
of each calendar month, (ii) in the case of a LIBOR Loan or a Bid Rate Loan, in
arrears on the last day of each Interest Period therefor, and, if such Interest
Period is longer than three months, at three-month intervals following the first
day of such Interest Period, and (iii) in the case of any Loan, in arrears upon
the payment, prepayment or Continuation thereof or the Conversion of such Loan
to a Loan of another Type (but only on the principal amount so paid, prepaid,
Continued or Converted). Interest payable at the Post-Default Rate shall be
payable from time to time on demand. Promptly after the determination of any
interest rate provided for herein or any change therein, the Agent shall give
notice thereof to the Lenders to which such interest is payable and to the
Borrower. All determinations by the Agent of an interest rate hereunder shall be
conclusive and binding on the Lenders and the Borrower for all purposes, absent
manifest error.

(c) Ratings Change. If the Applicable Margin shall change as a result of a
change in the Borrower’s Credit Rating and then within a 90-day period change
back to the Applicable Margin in effect at the beginning of such period as a
result of another change in such Credit Rating, and (i) if the initial change in
the Applicable Margin was an increase, then the Borrower will receive as a
credit against its Obligations for the period during which the increase existed

 

- 37 -



--------------------------------------------------------------------------------

(x) any incremental interest expense with respect to the Loans the interest rate
on which included the Applicable Margin and (y) any incremental Facility Fee
expense and (ii) if the initial change in the Applicable Margin was a decrease,
then the Borrower shall promptly pay to the Agent for the ratable benefit of the
Lenders for the period during which the increase existed determined as if such
decrease had not occurred (x) additional interest with respect to the Loans the
interest rate on which included the Applicable Margin and (y) additional
Facility Fees.

Section 2.6. Number of Interest Periods.

There may be no more than 12 different Interest Periods for Revolving Loans and
Bid Rate Loans, collectively, outstanding at the same time (for which purpose
Interest Periods described in different lettered clauses of the definition of
the term “Interest Period” shall be deemed to be different Interest Periods even
if they are coterminous).

Section 2.7. Repayment of Loans.

(a) Revolving Loans. The Borrower shall repay the entire outstanding principal
amount of, and all accrued but unpaid interest on, the Revolving Loans on the
Termination Date.

(b) Bid Rate Loans. The Borrower shall repay the entire outstanding principal
amount of, and all accrued but unpaid interest on, each Bid Rate Loan on the
last day of the Interest Period of such Bid Rate Loan.

Section 2.8. Prepayments.

(a) Optional. Subject to Section 4.4., the Borrower may prepay any Revolving
Loan or Swingline Loan at any time without premium or penalty. Bid Rate Loans
may not be prepaid without the prior written consent of the Lender to whom such
Bid Rate Loan is owed; provided, however, subject to Section 4.4., the Borrower
may prepay all outstanding Bid Rate Loans in connection with the Borrower’s
termination of all Commitments pursuant to Section 2.12. and the repayment of
all Obligations in full. The Borrower shall give the Agent at least one Business
Day’s prior written notice of the prepayment of any Loan.

(b) Mandatory. If at any time the aggregate principal amount of all outstanding
Revolving Loans, together with the aggregate amount of all Letter of Credit
Liabilities, the aggregate principal amount of all outstanding Bid Rate Loans
and the aggregate principal amount of all outstanding Swingline Loans, exceeds
the aggregate amount of the Commitments in effect at such time, the Borrower
shall immediately pay to the Agent for the accounts of the Lenders the amount of
such excess. Such payment shall be applied to pay all amounts of principal
outstanding on the Loans and any due and unpaid Reimbursement Obligations pro
rata in accordance with Section 3.2. and if any Letters of Credit are
outstanding at such time, the remainder, if any, shall be deposited into the
Collateral Account for application to any Reimbursement Obligations. If the
Borrower is required to pay any outstanding LIBOR Loans or Bid Rate Loans by
reason of this Section prior to the end of the applicable Interest Period
therefor, the Borrower shall pay all amounts due under Section 4.4.

 

- 38 -



--------------------------------------------------------------------------------

Section 2.9. Continuation.

So long as no Event of Default shall exist, the Borrower may on any Business
Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan or any
portion thereof as a LIBOR Loan by selecting a new Interest Period for such
LIBOR Loan. Each new Interest Period selected under this Section shall commence
on the last day of the immediately preceding Interest Period. Each selection of
a new Interest Period shall be made by the Borrower giving to the Agent a Notice
of Continuation not later than 11:00 a.m. on the third Business Day prior to the
date of any such Continuation. Such notice by the Borrower of a Continuation
shall be by telephone or telecopy, confirmed immediately in writing if by
telephone, in the form of a Notice of Continuation, specifying (a) the proposed
date of such Continuation, (b) the LIBOR Loans and portions thereof subject to
such Continuation and (c) the duration of the selected Interest Period, all of
which shall be specified in such manner as is necessary to comply with all
limitations on Loans outstanding hereunder. Each Notice of Continuation shall be
irrevocable by and binding on the Borrower once given. Promptly after receipt of
a Notice of Continuation, the Agent shall notify each Lender holding any such
Loan being Continued by telecopy, or other similar form of transmission, of the
proposed Continuation. If the Borrower shall fail to select in a timely manner a
new Interest Period for any LIBOR Loan in accordance with this Section, or if an
Event of Default shall exist at the end of the current Interest Period of a
LIBOR Loan, such Loan will automatically, on the last day of the current
Interest Period therefor, Convert into a Base Rate Loan notwithstanding the
first sentence of Section 2.10. or the Borrower’s failure to comply with any of
the terms of such Section.

Section 2.10. Conversion.

The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Agent, Convert all or a portion of a Loan of one Type into a
Loan of another Type; provided, however, a Base Rate Loan may not be Converted
to a LIBOR Loan if an Event of Default shall exist. Any Conversion of a LIBOR
Loan into a Base Rate Loan shall be made on, and only on, the last day of an
Interest Period for such LIBOR Loan and, upon Conversion of a Base Rate Loan
into a LIBOR Loan, the Borrower shall pay accrued interest to the date of
Conversion on the principal amount so Converted. Each such Notice of Conversion
shall be given not later than 11:00 a.m. on the date of any proposed Conversion
into Base Rate Loans and on the third Business Day prior to the date of any
proposed Conversion into LIBOR Loans. Promptly after receipt of a Notice of
Conversion, the Agent shall notify each Lender holding a Loan being Converted by
telecopy, or other similar form of transmission, of the proposed Conversion.
Subject to the restrictions specified above, each Notice of Conversion shall be
by telephone (confirmed immediately in writing) or telecopy in the form of a
Notice of Conversion specifying (a) the requested date of such Conversion,
(b) the Type of Loan to be Converted, (c) the portion of such Type of Loan to be
Converted, (d) the Type of Loan such Loan is to be Converted into and (e) if
such Conversion is into a LIBOR Loan, the requested duration of the Interest
Period of such Loan. Each Notice of Conversion shall be irrevocable by and
binding on the Borrower once given.

 

- 39 -



--------------------------------------------------------------------------------

Section 2.11. Notes.

(a) Revolving Note. The Revolving Loans made by each Lender shall, in addition
to this Agreement, also be evidenced by a promissory note of the Borrower
substantially in the form of Exhibit K (each a “Revolving Note”), payable to the
order of such Lender in a principal amount equal to the amount of its Commitment
as originally in effect and otherwise duly completed.

(b) Bid Rate Notes. The Bid Rate Loans made by any Lender shall, in addition to
this Agreement, also be evidenced by a promissory note of the Borrower
substantially in the form of Exhibit L (each a “Bid Rate Note”), payable to the
order of such Lender and otherwise duly completed.

(c) Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrower, absent
manifest error; provided, however, that the failure of a Lender to make any such
record shall not affect the obligations of the Borrower under any of the Loan
Documents.

(d) Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower of
(i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii) (A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at the expense of
such Lender execute and deliver to such Lender a new Note dated the date of such
lost, stolen, destroyed or mutilated Note.

Section 2.12. Voluntary Reductions of the Commitments.

The Borrower shall have the right to terminate or reduce the aggregate unused
amount of the Commitments (for which purpose use of the Commitments shall be
deemed to include the aggregate amount of Letter of Credit Liabilities and the
aggregate principal amount of all outstanding Swingline Loans and Bid Rate
Loans) at any time and from time to time without penalty or premium upon not
less than 5 Business Days prior written notice to the Agent of each such
termination or reduction, which notice shall specify the effective date thereof
and the amount of any such reduction and shall be irrevocable once given and
effective only upon receipt by the Agent; provided, however, (i) no reduction of
the Commitments shall be permitted if such reduction would result in a violation
of Section 2.15. and (ii) if the Borrower seeks to reduce the aggregate amount
of the Commitments below $150,000,000, then the Commitments, the L/C Commitment
and the Swingline Commitment shall all automatically and permanently be reduced
to zero. The Agent will promptly transmit such notice to each Lender. The
Commitments, once terminated or reduced may not be increased or reinstated.

 

- 40 -



--------------------------------------------------------------------------------

Section 2.13. Extension of Termination Date.

The Borrower shall have the right, exercisable one time, to extend the
Termination Date for one year. The Borrower may exercise such right only by
executing and delivering to the Agent at least 90 days but not more than 180
days prior to the current Termination Date, a written request for such extension
(an “Extension Request”). The Agent shall forward to each Lender a copy of the
Extension Request delivered to the Agent promptly upon receipt thereof. Subject
to satisfaction of the following conditions, the Termination Date shall be
extended for one year effective upon receipt of the Extension Request and
payment of the fee referred to in the following clause (b): (a) immediately
prior to such extension and immediately after giving effect thereto, (i) no
Default or Event of Default shall exist and (ii) the representations and
warranties made or deemed made by the Borrower and each other Loan Party in the
Loan Documents to which any of them is a party shall be true and correct on and
as of the date of such extension with the same force and effect as if made on
and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date) and except for changes in factual
circumstances not prohibited under the Loan Documents and (b) the Borrower shall
have paid the Fees payable under Section 3.6.(c).

Section 2.14. Expiration or Maturity Date of Letters of Credit Past Termination
Date.

If on the date the Commitments are terminated or reduced to zero (whether
voluntarily, by reason of the occurrence of an Event of Default or otherwise),
there are any Letters of Credit outstanding hereunder, the Borrower shall, on
such date, pay to the Agent an amount of money equal to the Stated Amount of
such Letter(s) of Credit for deposit into the Collateral Account.

Section 2.15. Amount Limitations.

Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Loan (nor shall any Bid Rate Loan be made),
the Agent shall not be required to issue a Letter of Credit and no reduction of
the Commitments pursuant to Section 2.12. shall take effect, if immediately
after the making of such Loan, the issuance of such Letter of Credit or such
reduction in the Commitments:

(a) the aggregate principal amount of all outstanding Revolving Loans, together
with the aggregate principal amount of all outstanding Bid Rate Loans, the
aggregate principal amount of all outstanding Swingline Loans and the aggregate
amount of all Letter of Credit Liabilities, would exceed the aggregate amount of
the Commitments at such time; or

(b) the aggregate principal amount of all outstanding Bid Rate Loans would
exceed 50% of the aggregate amount of the Commitments at such time; provided,
however, that the Lenders may accept requests for Bid Rate Loans in an aggregate
principal amount in excess of 50%, but not in excess of 75%, of the aggregate
amount of the Commitments once per calendar quarter.

 

- 41 -



--------------------------------------------------------------------------------

Section 2.16. Increase of Commitments.

With the prior consent of the Agent, the Borrower shall have the right at any
time and from time to time to request increases in the aggregate amount of the
Commitments (provided that after giving effect to any increases in the
Commitments pursuant to this Section, the aggregate amount of the Commitments
may not exceed $500,000,000) by providing written notice to the Agent, which
notice shall be irrevocable once given. Each such increase in the Commitments
must be in an aggregate minimum amount of $10,000,000 and integral multiples of
$1,000,000 in excess thereof. No Lender shall be required to increase its
Commitment and any new Lender becoming a party to this Agreement in connection
with any such requested increase must be an Eligible Assignee. If a new Lender
becomes a party to this Agreement, or if any existing Lender agrees to increase
its Commitment, such Lender shall on the date it becomes a Lender hereunder (or
increases its Commitment, in the case of an existing Lender) (and as a condition
thereto) purchase from the other Lenders its Commitment Percentage (or in the
case of an existing Lender, the increase in the amount of its Commitment
Percentage, in each case as determined after giving effect to the increase of
Commitments) of any outstanding Revolving Loans and Letter of Credit
Liabilities, by making available to the Agent for the account of such other
Lenders at the Principal Office, in same day funds, an amount equal to the sum
of (A) the portion of the outstanding principal amount of such Revolving Loans
to be purchased by such Lender plus (B) the aggregate amount of payments
previously made by the other Lenders under Section 2.4.(j) which have not been
repaid plus (C) interest accrued and unpaid to and as of such date on such
portion of the outstanding principal amount of such Revolving Loans. The
Borrower shall pay to the Lenders amounts payable, if any, to such Lenders under
Section 4.4. as a result of the prepayment of any such Revolving Loans. In
connection with any increase of the Commitments effected under this Section,
(i) the Borrower shall deliver to the Agent such certificates, documents and
opinions as the Agent on behalf of the Lenders may reasonably request to
evidence the Borrower’s corporate authority to request such increase and each
Guarantor’s corporate authority to guarantee such increase and (ii) (A) the
Borrower shall certify to any Person to become a Lender or any Lender increasing
the amount of its Commitment whether (x) a Default or Event of Default exists on
the effective date of such increase and (y) any representation or warranty made
or deemed made by the Borrower or any other Loan Party in any Loan Document to
which any such Loan Party is a party is not true or correct on the effective
date of such increase (except for representations or warranties which expressly
relate solely to an earlier date) and (B) if a Default or Event of Default
exists or any such representation or warranty is not true or correct on the
effective date of such increase, any Person to become a Lender or any Lender to
increase the amount of its Commitment may in its sole discretion elect not to do
so. In connection with any increase in the aggregate amount of the Commitments
pursuant to this subsection, (a) any Lender becoming a party hereto shall
execute such documents and agreements as the Agent may reasonably request and
(b) the Borrower shall make appropriate arrangements so that each new Lender,
and any existing Lender increasing its Commitment, receives a new or replacement
Note, as appropriate, in the amount of such Lender’s Commitment within 2
Business Days of the effectiveness of the applicable increase in the aggregate
amount of Commitments.

 

- 42 -



--------------------------------------------------------------------------------

ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

Section 3.1. Payments.

(a) Generally. Except to the extent otherwise provided herein, all payments of
principal, interest and other amounts to be made by the Borrower under this
Agreement or any other Loan Document shall be made in Dollars, in immediately
available funds, without deduction, set-off or counterclaim, to the Agent at its
Principal Office, not later than 2:00 p.m. on the date on which such payment
shall become due (each such payment made after such time on such due date to be
deemed to have been made on the next succeeding Business Day). Subject to
Section 10.3., the Borrower may, at the time of making each payment under this
Agreement or any Note, specify to the Agent the amounts payable by the Borrower
hereunder to which such payment is to be applied and if the Borrower fails to so
specify, any such payment shall be applied as provided in the immediately
following subsection (b). Each payment received by the Agent for the account of
a Lender under this Agreement or any Note shall be paid to such Lender at the
applicable Lending Office of such Lender no later than 5:00 p.m. on the date of
receipt. If the Agent fails to pay such amount to a Lender as provided in the
previous sentence, the Agent shall pay interest on such amount until paid at a
rate per annum equal to the Federal Funds Rate from time to time in effect. If
the due date of any payment under this Agreement or any other Loan Document
would otherwise fall on a day which is not a Business Day such date shall be
extended to the next succeeding Business Day and interest shall be payable for
the period of such extension.

(b) Order of Application of Principal Payments. Subject to Section 10.3., if at
the time of the making of any principal payment hereunder the Borrower fails to
specify to which amounts such principal payment is to be applied, such principal
payment shall be applied in the following order and priority: first, to the
Swingline Loans; second, to the Revolving Loans; and third, to the then
outstanding Bid Rate Loans to the extent such Bid Rate Loans are then due and
payable or may be prepaid pursuant to Section 2.8.

Section 3.2. Pro Rata Treatment.

Except to the extent otherwise provided herein:

(a) each borrowing of Revolving Loans under Section 2.1. (a), 2.3.(e) and
2.4.(e) shall be made from the Lenders, each payment of the fees under
Section 3.6.(a), the first sentence of Section 3.6.(b) and Section 3.6.(c) shall
be made for the account of the Lenders, and each termination or reduction of the
amount of the Commitments under Section 2.12. shall be applied to the respective
Commitments of the Lenders pro rata according to the amounts of their respective
Commitments;

(b) each payment or prepayment of principal of Revolving Loans by the Borrower
shall be made for the account of the Lenders pro rata in accordance with the
respective unpaid principal amounts of the Revolving Loans held by them,
provided that if immediately prior to giving effect to any such payment in
respect of any Revolving Loans the outstanding principal amount of the Revolving
Loans shall not be held by the Lenders pro rata in accordance with their
respective Commitments in effect at the time such Loans were made, then such
payment shall be

 

- 43 -



--------------------------------------------------------------------------------

applied to the Revolving Loans in such manner as shall result, as nearly as is
practicable, in the outstanding principal amount of the Revolving Loans being
held by the Lenders pro rata in accordance with their respective Commitments;

(c) each payment of interest on Revolving Loans by the Borrower shall be made
for the account of the Lenders pro rata in accordance with the amounts of
interest on such Loans then due and payable to the respective Lenders;

(d) the Conversion and Continuation of Revolving Loans of a particular Type
(other than Conversions provided for by Section 4.5.) shall be made pro rata
among the Lenders according to the amounts of their respective Commitments (in
the case of making of Revolving Loans) or their respective Revolving Loans (in
the case of Conversions and Continuations of Revolving Loans) and the then
current Interest Period for each Lender’s portion of each Loan of such Type
shall be coterminous;

(e) the Lenders’ participation in, and payment obligations in respect of,
Letters of Credit under Section 2.4., shall be pro rata in accordance with their
respective Commitments; and

(f) the Lenders’ participation in, and payment obligations in respect of,
Swingline Loans under Section 2.3., shall be pro rata in accordance with their
respective Commitments.

All payments of principal, interest, fees and other amounts in respect of the
Swingline Loans shall be for the account of the Swingline Lender only (except to
the extent any Lender shall have acquired a participating interest in any such
Swingline Loan pursuant to Section 2.3.(e), in which case such payments shall be
pro rata in accordance with such participating interests).

Section 3.3. Sharing of Payments, Etc.

If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement, or shall obtain payment on any
other Obligation owing by the Borrower or other Loan Party through the exercise
of any right of set-off, banker’s lien or counterclaim or similar right or
otherwise or through voluntary prepayments directly to a Lender or other
payments made by the Borrower to a Lender not in accordance with the terms of
this Agreement and such payment should be distributed to the Lenders pro rata in
accordance with Section 3.2. or Section 10.3., as applicable, such Lender shall
promptly purchase from the other Lenders participations in (or, if and to the
extent specified by such Lender, direct interests in) the Loans made by the
other Lenders or other Obligations owed to such other Lenders in such amounts,
and make such other adjustments from time to time as shall be equitable, to the
end that all the Lenders shall share the benefit of such payment (net of any
reasonable expenses which may be incurred by such Lender in obtaining or
preserving such benefit) pro rata in accordance with Section 3.2. or
Section 10.3., as applicable. To such end, all the Lenders shall make
appropriate adjustments among themselves (by the resale of participations sold
or otherwise) if such payment is rescinded or must otherwise be restored. The
Borrower agrees that any Lender so purchasing a participation (or direct
interest) in the Loans or other Obligations owed to such other Lenders pursuant
to this Section may exercise all rights of set-off, banker’s lien, counterclaim
or similar rights with respect to such participation as fully as if such Lender
were a

 

- 44 -



--------------------------------------------------------------------------------

direct holder of Loans in the amount of such participation. Nothing contained
herein shall require any Lender to exercise any such right or shall affect the
right of any Lender to exercise, and retain the benefits of exercising, any such
right with respect to any other indebtedness or obligation of the Borrower.

Section 3.4. Several Obligations.

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

Section 3.5. Minimum Amounts.

(a) Borrowings and Conversions. Except as otherwise provided in Sections 2.3.(e)
and 2.4.(e), each borrowing of Base Rate Loans shall be in an aggregate minimum
amount of $1,000,000 and integral multiples of $500,000 in excess thereof. Each
borrowing and each Conversion of LIBOR Loans shall be in an aggregate minimum
amount of $1,000,000 and integral multiples of $1,000,000 in excess of that
amount.

(b) Prepayments. Each voluntary prepayment of Revolving Loans shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $100,000 in
excess thereof (or, if less, the aggregate principal amount of Loans then
outstanding).

(c) Reductions of Commitments. Each reduction of the Commitments under
Section 2.12. shall be in an aggregate minimum amount of $5,000,000 and integral
multiples of $1,000,000 in excess thereof.

(d) Letters of Credit. The initial Stated Amount of each Letter of Credit shall
be at least $50,000.

Section 3.6. Fees.

(a) Revolving Facility Fees. The Borrower agrees to pay to the Agent for the
account of each Lender a facility fee equal to the average daily amount of the
Commitment of such Lender (whether or not utilized) times the Facility Fee for
the period from and including the Agreement Date to but excluding the date such
Commitment is terminated or reduced to zero or the Termination Date, such fee to
be paid in arrears on (i) the last day of March, June, September and December in
each year, (ii) the date of each reduction in the Commitments (but only on the
amount of the reduction) and (iii) on the Termination Date.

(b) Letter of Credit Fees. The Borrower agrees to pay to the Agent for the
account of each Lender a letter of credit fee at a rate per annum equal to the
Applicable Margin for LIBOR Loans times the daily average Stated Amount of each
Letter of Credit for the period from and including the date of issuance of such
Letter of Credit (x) through and including the date such Letter of Credit
expires or is terminated or (y) to but excluding the date such Letter of Credit
is

 

- 45 -



--------------------------------------------------------------------------------

drawn in full and is not subject to reinstatement, as the case may be. The fees
provided for in the immediately preceding sentence shall be nonrefundable and
payable in arrears on (i) the last day of March, June, September and December in
each year, (ii) the Termination Date, (iii) the date the Commitments are
terminated or reduced to zero and (iv) following the occurrence of the events
referred to in either the preceding clause (ii) or (iii), from time to time on
demand of the Agent. in addition, the Borrower shall pay to the Agent for its
own account and not the account of any Lender, an issuance fee in respect of
each Letter of Credit equal to the greater of (i) $500 or (ii) one-eighth of one
percent (0.125%) per annum on the initial Stated Amount of such Letter of Credit
payable (A) for the period from and including the date of issuance of such
Letter of Credit through and including the expiration date of such Letter of
Credit and (B) if the expiration date of any Letter of Credit is extended
(whether as a result of the operation of an automatic extension clause or
otherwise), for the period from but excluding the previous expiration date to
and including the extended expiration date. The fees provided for in the
immediately preceding sentence shall be nonrefundable and payable upon issuance
(or in the case of an extension of the expiration date, on the previous
expiration date). The Borrower shall pay directly to the Agent from time to time
on demand all commissions, charges, costs and expenses in the amounts
customarily charged by the Agent from time to time in like circumstances with
respect to the issuance of each Letter of Credit, drawings, amendments and other
transactions relating thereto.

(c) Extension Fee. If the Borrower exercises its right to extend the Termination
Date in accordance with Section 2.13., the Borrower agrees to pay to the Agent
for the account of each Lender a fee equal to fifteen-one hundreths of one
percent (0.15%) of the amount of such Lender’s Commitment (whether or not
utilized) at the time of such extension. Such fee shall be due and payable in
full on the date the Agent receives the Extension Request.

(d) Administrative and Other Fees. The Borrower agrees to pay the administrative
and other fees of the Agent as may be agreed to in writing by the Borrower and
the Agent from time to time.

Section 3.7. Computations.

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed, except in the case
of Base Rate Loans which shall be computed on the basis of a year of 365 or 366
days, as applicable, and the actual number of days elapsed.

Section 3.8. Usury.

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
except to the extent the payment thereof as principal would result in the
payment of amounts under Section 4.4., in which case such amount shall be paid
to the Borrower or whomever else may be legally entitled thereto. It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.

 

- 46 -



--------------------------------------------------------------------------------

Section 3.9. Agreement Regarding Interest and Charges.

The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.5.(a)(i) through (iv) and in
Section 2.3.(c). Notwithstanding the foregoing, the parties hereto further agree
and stipulate that all agency fees, syndication fees, facility fees, closing
fees, letter of credit fees, underwriting fees, default charges, late charges,
funding or “breakage” charges, increased cost charges, attorneys’ fees and
reimbursement for costs and expenses paid by the Agent or any Lender to third
parties or for damages incurred by the Agent or any Lender, in each case in
connection with the transactions contemplated by this Agreement and the other
Loan Documents, are charges made to compensate the Agent or any such Lender for
underwriting or administrative services and costs or losses performed or
incurred, and to be performed or incurred, by the Agent and the Lenders in
connection with this Agreement and shall under no circumstances be deemed to be
charges for the use of money. All charges other than charges for the use of
money shall be fully earned and nonrefundable when due.

Section 3.10. Statements of Account.

The Agent will account to the Borrower monthly with a statement of Loans,
Letters of Credit, accrued interest and Fees, charges and payments made pursuant
to this Agreement and the other Loan Documents, and such account rendered by the
Agent shall be deemed conclusive upon Borrower absent manifest error. The
failure of the Agent to deliver such a statement of accounts shall not relieve
or discharge the Borrower from any of its obligations hereunder.

Section 3.11. Defaulting Lenders.

(a) Generally. If for any reason any Lender (a “Defaulting Lender”) shall fail
or refuse to perform any of its obligations under this Agreement or any other
Loan Document to which it is a party within the time period specified for
performance of such obligation or, if no time period is specified, if such
failure or refusal continues for a period of two Business Days after notice from
the Agent, then, in addition to the rights and remedies that may be available to
the Agent or the Borrower under this Agreement or Applicable Law, such
Defaulting Lender’s right to participate in the administration of the Loans,
this Agreement and the other Loan Documents, including, without limitation, any
right to vote in respect of, to consent to or to direct any action or inaction
of the Agent or to be taken into account in the calculation of the Requisite
Lenders, shall be suspended during the pendency of such failure or refusal. If a
Lender is a Defaulting Lender because it has failed to make timely payment to
the Agent of any amount required to be paid to the Agent hereunder (without
giving effect to any notice or cure periods), in addition to other rights and
remedies which the Agent or the Borrower may have under the immediately
preceding provisions or otherwise, the Agent shall be entitled (i) to collect
interest from such Defaulting Lender on such delinquent payment for the period
from the date on which the payment was due until the date on which the payment
is made, at the Federal Funds Rate, (ii) to withhold or setoff and to apply in
satisfaction of the defaulted payment and any related

 

- 47 -



--------------------------------------------------------------------------------

interest, any amounts otherwise payable to such Defaulting Lender under this
Agreement or any other Loan Document and (iii) to bring an action or suit
against such Defaulting Lender in a court of competent jurisdiction to recover
the defaulted amount and any related interest. Any amounts received by the Agent
in respect of a Defaulting Lender’s Loans shall not be paid to such Defaulting
Lender and shall be held uninvested by the Agent and either applied against the
purchase price of such Loans under the following subsection (b) or paid to such
Defaulting Lender upon the Defaulting Lender’s curing of its default.

(b) Purchase or Cancellation of Defaulting Lender’s Commitment. Any Lender who
is not a Defaulting Lender shall have the right, but not the obligation, in its
sole discretion, to acquire all of a Defaulting Lender’s Commitment. Any Lender
desiring to exercise such right shall give written notice thereof to the Agent
and the Borrower no sooner than 2 Business Days and not later than 5 Business
Days after such Defaulting Lender became a Defaulting Lender. If more than one
Lender exercises such right, each such Lender shall have the right to acquire an
amount of such Defaulting Lender’s Commitment in proportion to the Commitments
of the other Lenders exercising such right. If after such 5th Business Day, the
Lenders have not elected to purchase all of the Commitment of such Defaulting
Lender, then the Borrower may, by giving written notice thereof to the Agent,
such Defaulting Lender and the other Lenders, either (i) demand that such
Defaulting Lender assign its Commitment to an Eligible Assignee subject to and
in accordance with the provisions of Section 12.5.(d) for the purchase price
provided for below or (ii) terminate the Commitment of such Defaulting Lender,
whereupon such Defaulting Lender shall no longer be a party hereto or have any
rights or obligations hereunder or under any of the other Loan Documents. No
party hereto shall have any obligation whatsoever to initiate any such
replacement or to assist in finding an Eligible Assignee. Upon any such purchase
or assignment, the Defaulting Lender’s interest in the Revolving Loans and its
rights hereunder with respect thereto (but not its liability in respect thereof
or under the Loan Documents or this Agreement to the extent the same relate to
the period prior to the effective date of the purchase) shall terminate on the
date of purchase, and the Defaulting Lender shall promptly execute all documents
reasonably requested to surrender and transfer such interest to the purchaser or
assignee thereof, including an appropriate Assignment and Acceptance Agreement
and, notwithstanding Section l2.5.(d), shall pay to the Agent an assignment fee
in the amount of $7,000. The purchase price for the Commitment of a Defaulting
Lender shall be equal to the amount of the principal balance of the Revolving
Loans outstanding and owed by the Borrower to the Defaulting Lender. Prior to
payment of such purchase price to a Defaulting Lender, the Agent shall apply
against such purchase price any amounts retained by the Agent pursuant to the
last sentence of the immediately preceding subsection (a). The Defaulting Lender
shall be entitled to receive amounts owed to it by the Borrower under the Loan
Documents which accrued prior to the date of the default by the Defaulting
Lender, to the extent the same are received by the Agent from or on behalf of
the Borrower. There shall be no recourse against any Lender or the Agent for the
payment of such sums except to the extent of the receipt of payments from any
other party or in respect of the Loans.

Section 3.12. Taxes.

(a) Taxes Generally. All payments by the Borrower of principal of, and interest
on, the Loans and all other Obligations shall be made free and clear of and
without deduction for any present or future excise, stamp or other taxes, fees,
duties, levies, imposts, charges, deductions,

 

- 48 -



--------------------------------------------------------------------------------

withholdings or other charges of any nature whatsoever imposed by any taxing
authority, but excluding (i) franchise taxes, (ii) any taxes (other than
withholding taxes) with respect to the Agent or a Lender that would not be
imposed but for a connection between the Agent or such Lender and the
jurisdiction imposing such taxes (other than a connection arising solely by
virtue of the activities of the Agent or such Lender pursuant to or in respect
of this Agreement or any other Loan Document), (iii) any taxes imposed on or
measured by any Lender’s assets, net income, gross receipts or branch profits,
(iv) any withholding taxes payable with respect to payments hereunder or under
any other Loan Document under Applicable Law as currently interpreted and
applied as of the Agreement Date, and (v) any taxes arising after the Agreement
Date solely as a result of or attributable to a Lender changing its designated
Lending Office after the date such Lender becomes a party hereto (such
non-excluded items being collectively called “Taxes”). If any withholding or
deduction from any payment to be made by the Borrower hereunder is required in
respect of any Taxes pursuant to any Applicable Law, then the Borrower will:

(i) pay directly to the relevant Governmental Authority the full amount required
to be so withheld or deducted prior to the date the same would become
delinquent;

(ii) promptly forward to the Agent an official receipt or other documentation
satisfactory to the Agent evidencing such payment to such Governmental
Authority; and

(iii) without duplication of amounts paid pursuant to the immediately preceding
clause (i), pay to the Agent for its account or the account of the applicable
Lender, as the case may be, such additional amount or amounts as is necessary to
ensure that the net amount actually received by the Agent or such Lender will
equal the full amount that the Agent or such Lender would have received had no
such withholding or deduction been required.

(b) Tax Indemnification. If the Borrower fails to pay any Taxes when due to the
appropriate Governmental Authority or fails to remit to the Agent, for its
account or the account of the respective Lender, as the case may be, the
required receipts or other required documentary evidence, the Borrower shall
indemnify the Agent and the Lenders for any incremental Taxes, interest or
penalties that may become payable by the Agent or any Lender as a result of any
such failure. For purposes of this Section, a distribution hereunder by the
Agent or any Lender to or for the account of any Lender shall be deemed a
payment by the Borrower.

(c) Tax Forms. Prior to the date that any Lender or Participant organized under
the laws of a jurisdiction outside the United States of America becomes a party
hereto, such Person shall deliver to the Borrower and the Agent such
certificates, documents or other evidence, as required by the Internal Revenue
Code or Treasury Regulations issued pursuant thereto (including Internal Revenue
Service Forms W-8ECI and W-8BEN, as applicable, or appropriate successor forms),
properly completed, currently effective and duly executed by such Lender or
Participant establishing that payments to it hereunder and under the Notes are
(i) not subject to United States Federal backup withholding tax and (ii) not
subject to United States Federal withholding tax imposed under the Internal
Revenue Code. Each such Lender or Participant

 

- 49 -



--------------------------------------------------------------------------------

shall, to the extent it may lawfully do so, (x) deliver further copies of such
forms or other appropriate certifications on or before the date that any such
forms expire or become obsolete and after the occurrence of any event requiring
a change in the most recent form delivered to the Borrower or the Agent and
(y) obtain such extensions of the time for filing, and renew such forms and
certifications thereof, as may be reasonably requested by the Borrower or the
Agent. The Borrower shall not be required to pay any amount pursuant to the last
sentence of subsection (a) above (or in respect thereof, under subsection
(b) above) to any Lender or Participant that is organized under the laws of a
jurisdiction outside of the United States of America or the Agent, if it is
organized under the laws of a jurisdiction outside of the United States of
America, if such Lender, Participant or the Agent, as applicable, fails to
comply with the requirements of this subsection. If any such Lender or
Participant, to the extent it may lawfully do so, fails to deliver the above
forms or other documentation, then the Agent may withhold from any payments to
be made to such Lender under any of the Loan Documents such amounts as are
required by the Internal Revenue Code. If any Governmental Authority asserts
that the Agent did not properly withhold or backup withhold, as the case may be,
any tax or other amount from payments made to or for the account of any Lender,
such Lender shall indemnify the Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Agent under this Section, and costs and expenses (including all reasonable fees
and disbursements of any law firm or other external counsel and the allocated
cost of internal legal services and all disbursements of internal counsel) of
the Agent. The obligation of the Lenders under this Section shall survive the
termination of the Commitments, repayment of all Obligations and the resignation
or replacement of the Agent.

ARTICLE IV. YIELD PROTECTION, ETC.

Section 4.1. Additional Costs; Capital Adequacy.

(a) Additional Costs. The Borrower shall promptly pay to the Agent for the
account of a Lender from time to time such amounts as such Lender may reasonably
determine to be necessary to compensate such Lender for any costs incurred by
such Lender that it determines are attributable to its making or maintaining of
any LIBOR Loans or its obligation to make any LIBOR Loans hereunder, any
reduction in any amount receivable by such Lender under this Agreement or any of
the other Loan Documents in respect of any of such Loans or such obligation or
the maintenance by such Lender of capital in respect of its Loans or its
Commitment (such increases in costs and reductions in amounts receivable being
herein called “Additional Costs”), to the extent resulting from any Regulatory
Change that: (i) changes the basis of taxation of any amounts payable to such
Lender under this Agreement or any of the other Loan Documents in respect of any
of such Loans or its Commitment (other than taxes, fees, duties, levies,
imposts, charges, deductions, withholdings or other charges which are excluded
from the definition of Taxes pursuant to the first sentence of Section 3.12.(a)
or payable as a result of failing to deliver forms required by Section 3.12(c));
or (ii) imposes or modifies any reserve, special deposit or similar requirements
(other than Regulation D of the Board of Governors of the Federal Reserve System
or other reserve requirement to the extent utilized in the determination of the
Adjusted Eurodollar Rate for such Loan) relating to any extensions of credit or
other assets of, or any deposits with or other liabilities of, such Lender, or
any commitment of such Lender (including, without limitation, the Commitment of
such Lender hereunder); or (iii) has or would have the effect of reducing the
rate of return on capital of such

 

- 50 -



--------------------------------------------------------------------------------

Lender to a level below that which such Lender could have achieved but for such
Regulatory Change (taking into consideration such Lender’s policies with respect
to capital adequacy).

(b) Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsection (a), if, by reason of any
Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrower (with a copy to the Agent), the
obligation of such Lender to make or Continue, or to Convert any other Type of
Loans into, LIBOR Loans hereunder shall be suspended until such Regulatory
Change ceases to be in effect (in which case the provisions of Section 4.5.
shall apply).

(c) Additional Costs in Respect of Letters of Credit. Without limiting the
obligations of the Borrower under the preceding subsections of this Section (but
without duplication), if as a result of any Regulatory Change or any risk-based
capital guideline or other requirement issued by any Governmental Authority
there shall be imposed, modified or deemed applicable after the Agreement Date
any tax, reserve, special deposit, capital adequacy or similar requirement
against or with respect to or measured by reference to Letters of Credit and the
result shall be to increase the cost to the Agent of issuing (or any Lender of
purchasing participations in) or maintaining its obligation hereunder to issue
(or purchase participations in) any Letter of Credit or reduce any amount
receivable by the Agent or any Lender hereunder in respect of any Letter of
Credit, then, upon demand by the Agent or such Lender, the Borrower shall pay
promptly, and in any event within 3 Business Days of demand, to the Agent for
its account or the account of such Lender, as applicable, from time to time as
specified by the Agent or a Lender, such additional amounts as shall be
sufficient to compensate the Agent or such Lender for such increased costs or
reductions in amount.

(d) Notification and Determination of Additional Costs. Each of the Agent and
each Lender agrees to notify the Borrower of any event occurring after the
Agreement Date entitling the Agent or such Lender to compensation under any of
the preceding subsections of this Section as promptly as practicable; provided,
however, the failure of the Agent or any Lender to give such notice shall not
release the Borrower from any of its obligations hereunder (and in the case of a
Lender, to the Agent); provided further that no Lender shall be entitled to
claim any additional cost, reduction in amounts, loss, tax or other additional
amount under this Article IV if such Lender fails to provide such notice to the
Borrower within 180 days of the date such Lender becomes aware of the occurrence
of the event giving rise to the additional cost, reduction in amounts, loss, tax
or other additional amount. The Agent or such Lender agrees to furnish to the
Borrower (and in the case of a Lender, to the Agent) a certificate setting forth
the basis and amount of each request by the Agent or such Lender for
compensation under this Section. Absent manifest error, determinations by the
Agent or any Lender of the effect of any Regulatory Change shall be conclusive,
provided that such determinations are made on a reasonable basis and in good
faith.

 

- 51 -



--------------------------------------------------------------------------------

Section 4.2. Suspension of LIBOR Loans.

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of any Adjusted Eurodollar Rate for any Interest Period:

(a) the Agent reasonably determines (which determination shall be conclusive)
that by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining the Adjusted Eurodollar Rate for
such Interest Period, or

(b) the Agent reasonably determines (which determination shall be conclusive)
that the Adjusted Eurodollar Rate will not adequately and fairly reflect the
cost to the Lenders of making or maintaining LIBOR Loans for such Interest
Period;

then the Agent shall give the Borrower and each Lender prompt notice thereof
and, so long as such condition remains in effect, the Lenders shall be under no
obligation to, and shall not, make additional LIBOR Loans, Continue LIBOR Loans
or Convert Loans into LIBOR Loans and the Borrower shall, on the last day of
each current interest Period for each outstanding LIBOR Loan, either repay such
Loan or Convert such Loan into a Base Rate Loan.

Section 4.3. Illegality.

Notwithstanding any other provision of this Agreement, if any Lender shall
reasonably determine (which determination shall be conclusive and binding) that
it has become unlawful after the Agreement Date for such Lender to honor its
obligation to make or maintain LIBOR Loans hereunder, then such Lender shall
promptly notify the Borrower thereof (with a copy to the Agent) and such
Lender’s obligation to make or Continue, or to Convert Loans of any other Type
into, LIBOR Loans shall be suspended until such time as such Lender may again
make and maintain LIBOR Loans (in which case the provisions of Section 4.5.
shall be applicable).

Section 4.4. Compensation.

The Borrower shall pay to the Agent for the account of each Lender, upon the
request of such Lender through the Agent, such amount or amounts as shall be
sufficient (in the reasonable opinion of such Lender) to compensate it for any
loss, cost or expense that such Lender reasonably determines is attributable to:

(a) any payment or prepayment (whether mandatory or optional) of a LIBOR Loan or
Bid Rate Loan, or Conversion of a LIBOR Loan, made by such Lender for any reason
(including, without limitation, acceleration) on a date other than the last day
of the Interest Period for such Loan; or

(b) any failure by the Borrower for any reason (including, without limitation,
the failure of any of the applicable conditions precedent specified in Article
V. to be satisfied) to borrow a LIBOR Loan or Bid Rate Loan from such Lender on
the requested date for such borrowing, or to Convert a Base Rate Loan into a
LIBOR Loan or Continue a LIBOR Loan on the requested date of such Conversion or
Continuation.

 

- 52 -



--------------------------------------------------------------------------------

Upon the Borrower’s request, any Lender requesting compensation under this
Section shall provide the Borrower with a statement setting forth the basis for
requesting such compensation and the method for determining the amount thereof.
Absent manifest error, determinations by any Lender in any such statement shall
be conclusive, provided that such determinations are made on a reasonable basis
and in good faith.

Section 4.5. Treatment of Affected Loans.

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 4.1.(b), 4.2. or 4.3., then such Lender’s LIBOR Loans shall be
automatically Converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 4.l.(b) or 4.3., on such earlier date as such Lender may
specify to the Borrower with a copy to the Agent) and, unless and until such
Lender gives notice as provided below that the circumstances specified in
Section 4.1. or 4.3. that gave rise to such Conversion no longer exist:

(a) to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and

(b) all Loans that would otherwise be made or Continued by such Lender as LIBOR
Loans shall be made or Continued instead as Base Rate Loans, and all Base Rate
Loans of such Lender that would otherwise be Converted into LIBOR Loans shall
remain as Base Rate Loans.

If such Lender gives notice to the Borrower (with a copy to the Agent) that the
circumstances specified in Section 4.1. or 4.3. that gave rise to the Conversion
of such Lender’s LIBOR Loans pursuant to this Section no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when LIBOR Loans made by other Lenders are outstanding, then such Lender’s
Base Rate Loans shall be automatically Converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding LIBOR Loans, to the
extent necessary so that, after giving effect thereto, all Loans held by the
Lenders holding LIBOR Loans and by such Lender are held pro rata (as to
principal amounts, Types and Interest Periods) in accordance with their
respective Commitments.

Section 4.6. Change of Lending Office.

Each Lender agrees that it will file any certificate or document reasonably
requested by the Borrower and use reasonable efforts to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.12., 4.1. or 4.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such filing
or designation is not disadvantageous to such Lender as determined by such
Lender in its sole discretion, except that any such Lender shall have no
obligation to designate a Lending Office located in the United States of America
if such Lender has no office in the United States of America at the time of
designation.

 

- 53 -



--------------------------------------------------------------------------------

Section 4.7. Assumptions Concerning Funding of LIBOR Loans.

Calculation of all amounts payable to a Lender under this Article IV. shall be
made as though such Lender had actually funded LIBOR Loans through the purchase
of deposits in the relevant market bearing interest at the rate applicable to
such LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having
a maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article IV.

Section 4.8. Affected Lenders.

If (a) a Lender requests compensation pursuant to Section 3.12. or 4.1., and the
Requisite Lenders are not also doing the same, or (b) the obligation of any
Lender to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section 4.1.(b) or 4.3. but the
obligation of the Requisite Lenders shall not have been suspended under such
Sections, then, so long as there does not then exist any Event of Default, the
Borrower may demand that such Lender (the “Affected Lender”), and upon such
demand the Affected Lender shall promptly, assign its Commitment to an Eligible
Assignee subject to and in accordance with the provisions of Section 12.5.(d)
for a purchase price to be agreed upon by the Affected Lender and the Eligible
Assignee. Each of the Agent and the Affected Lender shall reasonably cooperate
in effectuating the replacement of such Affected Lender under this Section, but
at no time shall the Agent, such Affected Lender nor any other Lender be
obligated in any way whatsoever to initiate any such replacement or to assist in
finding an Eligible Assignee. The exercise by the Borrower of its rights under
this Section shall be at the Borrower’s sole cost and expenses and at no cost or
expense to the Agent, the Affected Lender or any of the other Lenders. Subject
to the proviso to Section 4.1(d), the terms of this Section shall not in any way
limit the Borrower’s obligation to pay to any Affected Lender compensation owing
to such Affected Lender pursuant to Section 3.12. or 4.1. for periods up to the
date of replacement.

ARTICLE V. CONDITIONS PRECEDENT

Section 5.1. Initial Conditions Precedent.

The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the following conditions precedent:

(a) The Agent shall have received each of the following, in form and substance
satisfactory to the Agent:

(i) Counterparts of this Agreement executed by each of the parties hereto;

 

- 54 -



--------------------------------------------------------------------------------

(ii) Revolving Notes and Bid Rate Notes executed by the Borrower and complying
with the applicable provisions of Section 2.11., and the Swingline Note executed
by the Borrower;

(iii) The Guaranty executed by each Guarantor existing as of the Effective Date;

(iv) An opinion of counsel to the Loan Parties, addressed to the Agent and the
Lenders, in substantially the form set forth in Exhibit M;

(v) The declaration of trust of the Borrower certified as of a recent date by
the Secretary of State of the state of its incorporation;

(vi) A good standing certificate with respect to the Borrower issued as of a
recent date by the Secretary of State of the state of its incorporation and
certificates of qualification to transact business or other comparable
certificates issued by the Secretary of State (and any state department of
taxation, as applicable) of each state in which the Borrower is required to be
so qualified and where the failure to be so qualified could reasonably be
expected to have a Material Adverse Effect;

(vii) A certificate of incumbency signed by the Secretary or Assistant Secretary
of the Borrower with respect to each of the officers of the Borrower authorized
to execute and deliver the Loan Documents to which the Borrower is a party and
the officers of the Borrower then authorized to deliver Notices of Borrowing,
Notices of Swingline Borrowings, Bid Rate Quote Requests, Bid Rate Quote
Acceptances, Notices of Continuation and Notices of Conversion and to request
the issuance of Letters of Credit;

(viii) Copies, certified by the Secretary or Assistant Secretary of the
Borrower, of (i) the bylaws of the Borrower and (ii) all corporate (or
comparable) action taken by the Borrower to authorize the execution, delivery
and performance of the Loan Documents to which the Borrower is a party;

(ix) The articles of incorporation, articles of organization, certificate of
limited partnership or other comparable organizational instrument (if any) of
each Guarantor certified as of a recent date by the Secretary of State of the
state of formation of such Guarantor;

(x) A certificate of good standing or certificate of similar meaning with
respect to each Guarantor issued as of a recent date by (or other comparable
evidence from) the Secretary of State of the state of formation of each such
Guarantor and certificates of qualification to transact business or other
comparable certificates issued by (or other comparable evidence from) each
Secretary of State (and any state department of taxation, as applicable) of each
state in which such Guarantor is required to be so qualified and where the
failure to be so qualified could reasonably be expected to have a Material
Adverse Effect;

 

- 55 -



--------------------------------------------------------------------------------

(xi) A certificate of incumbency signed by the Secretary or Assistant Secretary
(or other individual performing similar functions) of each Guarantor with
respect to each of the officers of such Guarantor authorized to execute and
deliver the Loan Documents to which such Guarantor is a party;

(xii) Copies certified by the Secretary or Assistant Secretary of each Guarantor
(or other individual performing similar functions) of (i) the by-laws of such
Guarantor, if a corporation, the operating agreement, if a limited liability
company, the partnership agreement, if a limited or general partnership, or
other comparable document in the case of any other form of legal entity,
(ii) all corporate, partnership, member or other necessary action taken by such
Guarantor to authorize the execution, delivery and performance of the Loan
Documents to which it is a party and (iii) the articles of incorporation,
articles of organization, certificate of limited partnership or other comparable
organizational instrument (if any) of such Guarantor;

(xiii) The Fees then due and payable under Section 3.6., and any other Fees
payable to the Agent, the Titled Agents and the Lenders on or prior to the
Effective Date;

(xiv) A Compliance Certificate calculated as of March 31, 2006; and

(xv) Such other documents, agreements and instruments as the Agent on behalf of
the Lenders may reasonably request; and

(b) In the good faith judgment of the Agent and the Lenders:

(i) There shall not have occurred or become known to the Agent or any of the
Lenders any event, condition, situation or status since the date of the
information contained in the financial and business projections, budgets, pro
forma data and forecasts concerning the Borrower and its Subsidiaries delivered
to the Agent and the Lenders prior to the Agreement Date that has had or could
reasonably be expected to result in a Material Adverse Effect;

(ii) No litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (1) result in a Material Adverse Effect or
(2) restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect the ability of the Borrower or any other Loan
Party to fulfill its obligations under the Loan Documents to which it is a
party;

(iii) The Borrower and its Subsidiaries shall have received all approvals,
consents and waivers, and shall have made or given all necessary filings and
notices as shall be required to consummate the transactions contemplated hereby
without the occurrence of any default under, conflict with or violation of
(1) any Applicable Law or (2) any agreement, document or instrument to which the
Borrower or any other Loan Party is a party or by which any of them or their
respective properties is bound, except for such approvals, consents, waivers,
filings and notices the receipt, making or giving of

 

- 56 -



--------------------------------------------------------------------------------

which would not reasonably be likely to (A) have a Material Adverse Effect, or
(B) restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect the ability of the Borrower or any other Loan
Party to fulfill its obligations under the Loan Documents to which it is a
party; and

(iv) There shall not have occurred or exist any other material disruption of
financial or capital markets that could reasonably be expected to materially and
adversely affect the transactions contemplated by the Loan Documents.

Section 5.2. Conditions Precedent to All Loans and Letters of Credit.

The obligations of the Lenders to make any Loans, of the Agent to issue Letters
of Credit, and of the Swingline Lender to make any Swingline Loan are all
subject to the further condition precedent that: (a) no Default or Event of
Default shall exist as of the date of the making of such Loan or date of
issuance of such Letter of Credit or would exist immediately after giving effect
thereto; and (b) the representations and warranties made or deemed made by the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party shall be true and correct on and as of the date of the making of such
Loan or date of issuance of such Letter of Credit with the same force and effect
as if made on and as of such date except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date) and except for changes in factual
circumstances not prohibited under the Loan Documents. Each Credit Event shall
constitute a certification by the Borrower to the effect set forth in the
preceding sentence (both as of the date of the giving of notice relating to such
Credit Event and, unless the Borrower otherwise notifies the Agent prior to the
date of such Credit Event, as of the date of the occurrence of such Credit
Event).

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

Section 6.1. Representations and Warranties.

In order to induce the Agent and each Lender to enter into this Agreement and to
make Loans and issue Letters of Credit, the Borrower represents and warrants to
the Agent and each Lender as follows:

(a) Organization; Power; Qualification. Each of the Borrower, its Subsidiaries
and the other Loan Parties is a corporation, partnership or other legal entity,
duly organized or formed, validly existing and in good standing under the
jurisdiction of its incorporation or formation, has the power and authority to
own or lease its respective properties and to carry on its respective business
as now being and hereafter proposed to be conducted and is duly qualified and is
in good standing as a foreign corporation, partnership or other legal entity,
and authorized to do business, in each jurisdiction in which the character of
its properties or the nature of its business requires such qualification or
authorization and where the failure to be so qualified or authorized could
reasonably be expected to have, in each instance, a Material Adverse Effect.

(b) Ownership Structure. As of the Agreement Date, Part I of Schedule 6.l.(b) is
a true, complete and correct list of all Subsidiaries of the Borrower setting
forth for each such

 

- 57 -



--------------------------------------------------------------------------------

Subsidiary, (i) the jurisdiction of organization of such Subsidiary, (ii) each
Person holding any Equity Interests in such Subsidiary, (iii) the nature of the
Equity Interests held by each such Person, (iv) the percentage of ownership of
such Subsidiary represented by such Equity Interests and (v) whether such
Subsidiary is a Material Subsidiary and/or an Excluded Subsidiary and whether
such Subsidiary owns a Non-Controlled Property (and if so, which one(s)). Except
as disclosed in such Schedule, as of the Agreement Date (i) each of the Borrower
and its Subsidiaries owns, free and clear of all Liens (other than Permitted
Liens) and has the unencumbered right to vote, all outstanding Equity Interests
in each Person shown to be held by it on such Schedule, (ii) all of the issued
and outstanding capital stock of each such Person organized as a corporation is
validly issued, fully paid and nonassessable and (iii) there are no outstanding
subscriptions, options, warrants, commitments, preemptive rights or agreements
of any kind (including, without limitation, any stockholders’ or voting trust
agreements) for the issuance, sale, registration or voting of, or outstanding
securities convertible into, any additional shares of capital stock of any
class, or partnership or other ownership interests of any type in, any such
Person. As of the Agreement Date, Part II of Schedule 6.1.(b) correctly sets
forth all Unconsolidated Affiliates of the Borrower, including the correct legal
name of such Person, the type of legal entity which each such Person is, and all
Equity Interests in such Person held directly or indirectly by the Borrower.

(c) Authorization of Agreement, Etc. The Borrower has the right and power, and
has taken all necessary action to authorize the Borrower, to borrow and obtain
other extensions of credit hereunder. The Borrower and each other Loan Party has
the right and power, and has taken all necessary action to authorize it, to
execute, deliver and perform each of the Loan Documents to which it is a party
in accordance with their respective terms and to consummate the transactions
contemplated hereby and thereby. The Loan Documents to which the Borrower or any
other Loan Party is a party have been duly executed and delivered by the duly
authorized officers of such Person and each is a legal, valid and binding
obligation of such Person enforceable against such Person in accordance with its
respective terms except as the same may be limited by bankruptcy, insolvency,
and other similar laws affecting the rights of creditors generally and the
availability of equitable remedies for the enforcement of certain obligations
(other than the payment of principal) contained herein or therein and as may be
limited by equitable principles generally.

(d) Compliance of Loan Documents with Laws, Etc. The execution, delivery and
performance of this Agreement, the Notes and the other Loan Documents to which
the Borrower or any other Loan Party is a party in accordance with their
respective terms and the borrowings and other extensions of credit hereunder do
not: (i) require any Governmental Approval or violate any Applicable Law
(including all Environmental Laws) relating to the Borrower or any other Loan
Party; (ii) conflict with, result in a breach of or constitute a default under
the organizational documents of the Borrower or any other Loan Party, or any
indenture, agreement or other instrument to which the Borrower or any other Loan
Party is a party or by which it or any of its respective properties may be
bound; or (iii) result in or require the creation or imposition of any Lien upon
or with respect to any property now owned or hereafter acquired by the Borrower
or any other Loan Party.

 

- 58 -



--------------------------------------------------------------------------------

(e) Compliance with Law; Governmental Approvals. The Borrower, each Subsidiary
and each other Loan Party is in compliance with each Governmental Approval
applicable to it and in compliance with all other Applicable Laws (including
without limitation, Environmental Laws) relating such Person except for
noncompliances which, and Governmental Approvals the failure to possess which,
could not, individually or in the aggregate, reasonably be expected to cause a
Default or Event of Default or have a Material Adverse Effect.

(f) Title to Properties; Liens. As of the Agreement Date, Part I of Schedule
6.l.(f) sets forth all of the real property owned or leased by the Borrower,
each other Loan Party and each other Subsidiary. Each such Person has good,
marketable and legal title to, or a valid leasehold interest in, its respective
assets. As of the Agreement Date, there are no Liens against any assets of the
Borrower, any Subsidiary or any other Loan Party except for Permitted Liens.

(g) Existing Indebtedness. Schedule 6.l.(g) is, as of June 30, 2006, a complete
and correct listing of all Indebtedness of the Borrower and its Subsidiaries,
including without limitation, Guarantees of the Borrower and its Subsidiaries,
and indicating whether such Indebtedness is Secured Indebtedness or Unsecured
Indebtedness. Except as set forth on such Schedule, from June 30, 2006 through
the Agreement Date, neither the Borrower nor any of its Subsidiaries has
incurred any Indebtedness having an outstanding principal balance in excess of
$1,000,000 in the aggregate.

(h) Litigation. Except as set forth on Schedule 6.1.(h), there are no actions,
suits, investigations or proceedings pending (nor, to the knowledge of the
Borrower, are there any actions, suits or proceedings threatened, nor to the
knowledge of the Borrower is there any basis therefor) against or in any other
way relating adversely to or affecting the Borrower, any Subsidiary or any other
Loan Party or any of its respective property in any court or before any
arbitrator of any kind or before or by any other Governmental Authority which
could reasonably be expected to have a Material Adverse Effect. There are no
strikes, slow downs, work stoppages or walkouts or other labor disputes in
progress or threatened relating to the Borrower, any Subsidiary or any other
Loan Party which could reasonably be expected to have a Material Adverse Effect.

(i) Taxes. All federal, state and other tax returns of the Borrower, any
Subsidiary or any other Loan Party required by Applicable Law to be filed have
been duly filed, and all federal, state and other taxes, assessments and other
governmental charges or levies upon the Borrower, any Subsidiary and each other
Loan Party and its respective properties, income, profits and assets which are
due and payable have, been paid, except any such nonpayment which is at the time
permitted under Section 7.6. As of the Agreement Date, none of the United States
income tax returns of the Borrower, its Subsidiaries or any other Loan Party is
under audit. All charges, accruals and reserves on the books of the Borrower and
each of its Subsidiaries and each other Loan Party in respect of any taxes or
other governmental charges are in accordance with GAAP.

(j) Financial Statements. The Borrower has furnished to the Agent copies of
(i) the audited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries for the fiscal year ending December 31, 2005, and the related
audited consolidated statements of

 

- 59 -



--------------------------------------------------------------------------------

operations, cash flows and shareholders’ equity for the fiscal year ending on
such dates, with the opinion thereon of Grant Thornton LLP, and (ii) the
unaudited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries for the fiscal quarter ending March 31, 2006, and the related
unaudited consolidated statements of operations, cash flows and shareholders’
equity of the Borrower and its consolidated Subsidiaries for the period of two
fiscal quarters ending on such date. Such financial statements (including in
each case related schedules and notes) are complete and present fairly, in
accordance with GAAP consistently applied throughout the periods involved, the
consolidated financial position of the Borrower and its consolidated
Subsidiaries as at their respective dates and the results of operations and the
cash flow for such periods (subject, as to interim statements, to changes
resulting from normal year-end audit adjustments). Neither the Borrower nor any
of its Subsidiaries has on the Agreement Date any material contingent
liabilities, liabilities, liabilities for taxes, unusual or long-term
commitments or unrealized or forward anticipated losses from any unfavorable
commitments, except as referred to or reflected or provided for in said
financial statements.

(k) No Material Adverse Change. Since December 31, 2005, there has been no
material adverse change in the business, assets, liabilities, financial
condition or results of operations of the Borrower and its consolidated
Subsidiaries taken as a whole. Each of the Borrower, its Subsidiaries and the
other Loan Parties is Solvent.

(l) ERISA. Each member of the ERISA Group is in compliance with its obligations
under the minimum funding standards of ERISA and the Internal Revenue Code with
respect to each Plan and is in compliance with the presently applicable
provisions of ERISA and the Internal Revenue Code with respect to each Plan,:
except in each case for noncompliances which could not reasonably be expected to
have a Material Adverse Effect. As of the Agreement Date, no member of the ERISA
Group has (i) sought a waiver of the minimum funding standard under Section 412
of the Internal Revenue Code in respect of any Plan, (ii) failed to make any
contribution or payment to any Plan or Multiemployer Plan or in respect of any
Benefit Arrangement, or made any amendment to any Plan or Benefit Arrangement,
which has resulted or could result in the imposition of a Lien or the posting of
a bond or other security under ERISA or the Internal Revenue Code or
(iii) incurred any liability under Title IV of ERISA other than a liability to
the PBGC for premiums under Section 4007 of ERISA.

(m) Not Plan Assets; No Prohibited Transaction. None of the assets of the
Borrower, any Subsidiary or any other Loan Party constitute “plan assets” within
the meaning of ERISA, the Internal Revenue Code and the respective regulations
promulgated thereunder. The execution, delivery and performance of this
Agreement and the other Loan Documents, and the borrowing and repayment of
amounts hereunder, do not and will not constitute “prohibited transactions”
under ERISA or the Internal Revenue Code.

(n) Absence of Defaults. Neither the Borrower, any Subsidiary nor any other Loan
Party is in default under its articles of incorporation, bylaws, partnership
agreement or other similar organizational documents, and no event has occurred,
which has not been remedied, cured or waived, which in any such case:
(i) constitutes a Default or an Event of Default; or (ii) constitutes, or which
with the passage of time, the giving of notice, a determination of materiality,
the satisfaction of any condition, or any combination of the foregoing, would

 

- 60 -



--------------------------------------------------------------------------------

constitute, a default or event of default by the Borrower, any Subsidiary or any
other Loan Party under any material agreement (other than this Agreement) or
judgment, decree or order to which the Borrower or any Subsidiary or other Loan
Party is a party or by which the Borrower or any Subsidiary or other Loan Party
or any of their respective properties may be bound where such default or event
of default could, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect.

(o) Environmental Laws. Each of the Borrower, its Subsidiaries and the other
Loan Parties has obtained all Governmental Approvals which are required under
Environmental Laws and is in compliance with all terms and conditions of such
Governmental Approvals which the failure to obtain or to comply with could
reasonably be expected to have a Material Adverse Effect. Except for any of the
following matters that could not reasonably be expected to have a Material
Adverse Effect, (i) the Borrower is not aware of, and has not received notice
of, any past, present, or future events, conditions, circumstances, activities,
practices, incidents, actions, or plans which, with respect to the Borrower, its
Subsidiaries and each other Loan Party, may interfere with or prevent compliance
or continued compliance with Environmental Laws; or may give rise to any
common-law or legal liability, or otherwise form the basis of any claim, action,
demand, suit, proceeding, hearing, study, or investigation, based on or related
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling or the emission, discharge, release or threatened release
into the environment, of any pollutant, contaminant, chemical, or industrial,
toxic, or other Hazardous Material; and (ii) there is no civil, criminal, or
administrative action, suit, demand, claim, hearing, notice, or demand letter,
notice of violation, investigation, or proceeding pending or, to the Borrower’s
knowledge after due inquiry, threatened, against the Borrower, its Subsidiaries
and each other Loan Party relating in any way to Environmental Laws.

(p) Investment Company; Etc. Neither the Borrower nor any Subsidiary nor any
other Loan Party is (i) an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or (ii) subject to any other Applicable Law which purports to
regulate or restrict its ability to borrow money or to consummate the
transactions contemplated by this Agreement or to perform its obligations under
any Loan Document to which it is a party.

(q) Margin Stock. Neither the Borrower, any Subsidiary nor any other Loan Party
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose, whether immediate, incidental or ultimate,
of buying or carrying “margin stock” within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System.

(r) Affiliate Transactions. Except as permitted by Section 9.10., neither the
Borrower, any Subsidiary nor any other Loan Party is a party to or bound by any
agreement or arrangement (whether oral or written) to which any Affiliate of the
Borrower, any Subsidiary or any other Loan Party is a party.

(s) Intellectual Property. Each of the Borrower, each other Loan Party and each
other Subsidiary owns or has the right to use, under valid license agreements or
otherwise, all material patents, licenses, franchises, trademarks, trademark
rights, trade names, trade name rights, trade

 

- 61 -



--------------------------------------------------------------------------------

secrets and copyrights (collectively, “Intellectual Property”) necessary to the
conduct of its businesses as now conducted and as contemplated by the Loan
Documents, without known conflict with any patent, license, franchise,
trademark, trade secret, trade name, copyright, or other proprietary right of
any other Person, which conflict could reasonably be expected to have a Material
Adverse Effect. The Borrower, each other Loan Party and each other Subsidiary
have taken all such steps as they deem reasonably necessary to protect their
respective rights under and with respect to such Intellectual Property. No
material claim has been asserted by any Person with respect to the use of any
Intellectual Property by the Borrower, any other Loan Party or any other
Subsidiary, or challenging or questioning the validity or effectiveness of any
Intellectual Property. The use of such Intellectual Property by the Borrower,
its Subsidiaries and the other Loan Parties, does not infringe on the rights of
any Person, subject to such claims and infringements as do not, in the
aggregate, give rise to any liabilities on the part of the Borrower, any other
Loan Party or any other Subsidiary that could reasonably be expected to have a
Material Adverse Effect.

(t) Business. As of the Agreement Date, the Borrower and its Subsidiaries are
engaged in the business of acquiring, developing, owning and managing commercial
real estate, including retail and multi-family properties, together with other
business activities incidental thereto.

(u) Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to the Borrower or any of its Subsidiaries
ancillary to the transactions contemplated hereby.

(v) Accuracy and Completeness of Information. None of the written information,
reports or other papers or data (excluding financial projections and other
forward looking statements), taken as a whole as of the date of delivery
thereof, furnished to the Agent or any Lender by, on behalf of, or at the
direction of, the Borrower, any Subsidiary or any other Loan Party in connection
with or relating in any way to this Agreement, contained any untrue statement of
a fact material to the creditworthiness of the Borrower, any Subsidiary or any
other Loan Party or omitted to state a material fact necessary in order to make
such statements contained therein, in light of the circumstances under which
they were made, not misleading. All financial statements furnished to the Agent
or any Lender by, on behalf of, or at the direction of, the Borrower, any
Subsidiary or any other Loan Party in connection with or relating in any way to
this Agreement, present fairly, in accordance with GAAP consistently applied
throughout the periods involved, the financial position of the Persons involved
as at the date thereof and the results of operations for such periods. All
financial projections and other forward looking statements prepared by or on
behalf of the Borrower, any Subsidiary or any other Loan Party that have been or
may hereafter be made available to the Agent or any Lender were or will be
prepared in good faith based on reasonable assumptions. As of the Effective
Date, no fact is known to the Borrower which has had, or may in the future have
(so far as the Borrower can reasonably foresee), a Material Adverse Effect which
has not been set forth in the financial statements referred to in Section 6.1
.(j) or in such information, reports or other papers or data or otherwise
disclosed in writing to the Agent and the Lenders.

 

- 62 -



--------------------------------------------------------------------------------

(w) REIT Status. The Borrower qualifies as a REIT and is in compliance with all
requirements and conditions imposed under the Internal Revenue Code to allow the
Borrower to maintain its status as a REIT.

(x) Unencumbered Assets. As of the Agreement Date, Schedule 6.1 .(x) is a
correct and complete list of each Wholly Owned Property, Controlled Property and
Non-Controlled Property included as of the Agreement Date in the calculation of
Unencumbered Asset Value. Except as set forth on such Schedule, each of the
Properties included by the Borrower in calculations of Unencumbered Asset Value
is an Eligible Property.

(y) Foreign Assets Control. None of the Borrower, any Subsidiary or any
Affiliate of the Borrower: (i) is a Sanctioned Person, (ii) has any of its
assets in Sanctioned Entities, or (iii) derives any of its operating income from
investments in, or transactions with, Sanctioned Persons or Sanctioned Entities.

Section 6.2. Survival of Representations and Warranties, Etc.

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of the Borrower, any Subsidiary or any
other Loan Party to the Agent or any Lender pursuant to or in connection with
this Agreement or any of the other Loan Documents (including, but not limited
to, any such statement made in or in connection with any amendment hereto or
thereto or any statement contained in any certificate, financial statement or
other instrument delivered by or on behalf of the Borrower prior to the
Agreement Date and delivered to the Agent or any Lender in connection with the
underwriting or closing of the transactions contemplated hereby) shall
constitute representations and warranties made by the Borrower in favor of the
Agent or any of the Lenders under this Agreement. All representations and
warranties made under this Agreement and the other Loan Documents shall be
deemed to be made at and as of the Agreement Date, the Effective Date, the date
on which any extension of the Termination Date is effectuated pursuant to
Section 2.13. and the date of the occurrence of any Credit Event, except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects on and as of such earlier date) and
except for changes in factual circumstances not prohibited under the Loan
Documents. All such representations and warranties shall survive the
effectiveness of this Agreement, the execution and delivery of the Loan
Documents and the making of the Loans and the issuance of the Letters of Credit.

ARTICLE VII. AFFIRMATIVE COVENANTS

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6., all of the Lenders) shall otherwise consent
in the manner provided for in Section 12.6., the Borrower shall comply with the
following covenants:

Section 7.1. Preservation of Existence and Similar Matters.

Except as otherwise permitted under Section 9.7., the Borrower shall, and shall
cause each Subsidiary and each other Loan Party to, preserve and maintain its
respective existence, rights, franchises, licenses and privileges in the
jurisdiction of its incorporation or formation and

 

- 63 -



--------------------------------------------------------------------------------

qualify and remain qualified and authorized to do business in each jurisdiction
in which the character of its properties or the nature of its business requires
such qualification and authorization and where the failure to be so authorized
and qualified could reasonably be expected to have a Material Adverse Effect.

Section 7.2. Compliance with Applicable Law and Material Contracts.

The Borrower shall, and shall cause each Subsidiary and each other Loan Party
to, comply with (a) all Applicable Laws, including the obtaining of all
Governmental Approvals, the failure with which to comply could reasonably be
expected to have a Material Adverse Effect, and (b) all terms and conditions of
all contracts and other written agreements to which it is a party if any such
non-compliance could reasonably be expected to have a Material Adverse Effect.

Section 7.3. Maintenance of Property.

In addition to the requirements of any of tie other Loan Documents, the Borrower
shall, and shall cause each Subsidiary and other Loan Party to, (a) protect and
preserve all of its material properties, including, but not limited to, all
Intellectual Property, and maintain in good repair, working order and condition
all tangible properties, ordinary wear and tear excepted, and (b) make or cause
to be made all needed and appropriate repairs, renewals, replacements and
additions to such properties, so that the business carried on in connection
therewith may be properly and advantageously conducted at all times.

Section 7.4. Conduct of Business.

The Borrower shall, and shall cause its Subsidiaries and the other Loan Parties
to, carry on their respective businesses as described in Section 6.1 .(t).

Section 7.5. Insurance.

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each Subsidiary and other Loan Party to, maintain
insurance (on a replacement cost basis) with financially sound and reputable
insurance companies against such risks and in such amounts as is customarily
maintained by Persons engaged in similar businesses or as may be required by
Applicable Law, and from time to time deliver to the Agent upon its request a
detailed list, together with copies of all policies of the insurance then in
effect, stating the names of the insurance companies, the amounts and rates of
the insurance, the dates of the expiration thereof and the properties and risks
covered thereby.

Section 7.6. Payment of Taxes and Claims.

The Borrower shall, and shall cause each Subsidiary and other Loan Party to, pay
and discharge when due (a) all taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits or upon any properties
belonging to it, and (b) all lawful claims of materialmen, mechanics, carriers,
warehousemen and landlords for labor, materials, supplies and rentals which, if
unpaid, might become a Lien on any properties of such Person; provided,

 

- 64 -



--------------------------------------------------------------------------------

however, that this Section shall not require the payment or discharge of any
such tax, assessment, charge, levy or claim which is being contested in good
faith by appropriate proceedings which operate to suspend the collection thereof
and for which adequate reserves have been established on the books of the
Borrower, such Subsidiary or such other Loan Party, as applicable, in accordance
with GAAP.

Section 7.7. Visits and Inspections.

The Borrower shall, and shall cause each Subsidiary and other Loan Party to,
permit representatives or agents of any Lender or the Agent, from time to time
after reasonable prior notice if no Event of Default shall be in existence, as
often as may be reasonably requested, but only during normal business hours and
at the expense of such Lender or the Agent (unless an Event of Default shall
exist, in which case the exercise by the Agent of its rights under this Section
shall be at the expense of the Borrower), as the case may be, to: (a) visit and
inspect all properties of the Borrower or such Subsidiary or other Loan Party to
the extent any such right to visit or inspect is within the control of such
Person; (b) inspect and make extracts from their respective books and records,
including but not limited to management letters prepared by independent
accountants; and (c) discuss with its officers, and its independent accountants,
its business, properties, condition (financial or otherwise), results of
operations and performance. If requested by the Agent, the Borrower shall
execute an authorization letter addressed to its accountants authorizing the
Agent or any Lender to discuss the financial affairs of the Borrower and any
Subsidiary or any other Loan Party with its accountants.

Section 7.8. Use of Proceeds; Letters of Credit.

The Borrower shall use the proceeds of the Loans and the Letters of Credit for
general corporate purposes only. No part of the proceeds of any Loan or Letter
of Credit will be used (a) for the purpose of buying or carrying “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System or to extend credit to others for the purpose of purchasing or
carrying any such margin stock or (b) to fund any operations in, finance any
investments or activities in, or make any payments to, a Sanctioned Person or
Sanctioned Entity.

Section 7.9. Environmental Matters.

The Borrower shall, and shall cause all of its Subsidiaries and the other Loan
Parties to, comply with all Environmental Laws the failure with which to comply
could reasonably be expected to have a Material Adverse Effect. If the Borrower,
any Subsidiary or any other Loan Party shall (a) receive notice that any
violation of any Environmental Law may have been committed or is about to be
committed by such Person, (b) receive notice that any administrative or judicial
complaint or order has been filed or is about to be filed against the Borrower,
any Subsidiary or any other Loan Party alleging violations of any Environmental
Law or requiring the Borrower, any Subsidiary or any other Loan Party to take
any action in connection with the release of Hazardous Materials or (c) receive
any notice from a Governmental Authority or private party alleging that the
Borrower, any Subsidiary or any other Loan Party may be liable or responsible
for costs associated with a response to or cleanup of a release of Hazardous
Materials or any damages caused thereby, and the matters referred to in such
notices, individually or in the

 

- 65 -



--------------------------------------------------------------------------------

aggregate, could reasonably be expected to have a Material Adverse Effect, the
Borrower shall provide the Agent with a copy of such notice promptly, and in any
event within 10 Business Days, after the receipt thereof by the Borrower, any
Subsidiary or any other Loan Party. The Borrower shall, and shall cause its
Subsidiaries and the other Loan Parties to, take promptly all actions necessary
to prevent the imposition of any Liens on any of their respective properties
arising out of or related to any Environmental Laws.

Section 7.10. Books and Records.

The Borrower shall, and shall cause each of its Subsidiaries and the other Loan
Parties to, maintain books and records pertaining to its respective business
operations in such detail, form and scope as is consistent with good business
practice and in accordance with GAAP.

Section 7.11. Further Assurances.

The Borrower shall, at the Borrower’s cost and expense and upon request of the
Agent, execute and deliver or cause to be executed and delivered, to the Agent
such further instruments, documents and certificates, and do and cause to be
done such further acts that may be reasonably necessary or advisable in the
reasonable opinion of the Agent to carry out the provisions and purposes of this
Agreement and the other Loan Documents.

Section 7.12. New Subsidiaries/Guarantors.

(a) Requirement to Become Guarantor. Within 10 Business Days of any Person
(other than an Excluded Subsidiary or a Subsidiary owning a Non-Controlled
Property) becoming a Material Subsidiary after the Effective Date, the Borrower
shall deliver to the Agent each of the following items, each in form and
substance satisfactory to the Agent: (i) an Accession Agreement executed by such
Material Subsidiary and (ii) the items that would have been delivered under
Sections 5.1.(a) (iv), (ix) through (xii) and (xv) if such Material Subsidiary
had been one on the Effective Date; provided, however, promptly (and in any
event within 10 Business Days) upon (x) any Excluded Subsidiary ceasing to be
subject to the restriction which prevented it from becoming a Guarantor on the
Effective Date or delivering an Accession Agreement pursuant to this Section, as
the case may be, or (y) a Subsidiary ceasing to own any Non-Controlled
Properties, such Subsidiary shall comply with the provisions of this Section if
then applicable. The Borrower shall send to each Lender copies of each of the
foregoing items once the Agent has received all such items with respect to a
Material Subsidiary.

(b) Other Guarantors. The Borrower may, at its option, cause any Subsidiary that
is not already a Guarantor to become a Guarantor by executing and delivering to
the Agent the items required to be delivered under the immediately preceding
subsection (a).

(c) Release of a Guarantor. The Borrower may request in writing that the Agent
release, and upon receipt of such request the Agent shall release, a Guarantor
from the Guaranty so long as: (i) such Guarantor (x) meets, or will meet
simultaneously with its release from the Guaranty, all of the provisions of the
definition of the term “Excluded Subsidiary” or (y) has ceased to be, or
simultaneously with its release from the Guaranty will cease to be, a Material
Subsidiary (whether pursuant to a transaction permitted under Section 9.7. or
otherwise);

 

- 66 -



--------------------------------------------------------------------------------

(ii) such Guarantor is not otherwise required to be a party to the Guaranty
under the immediately preceding subsection (a); (iii) no Default or Event of
Default shall then be in existence or would occur as a result of such release,
including, without limitation, a Default or Event of Default resulting from a
violation of any of the covenants contained in Section 9.1.; and (iv) the Agent
shall have received such written request at least 10 Business Days prior to the
requested date of release. Delivery by the Borrower to the Agent of any such
request shall constitute a representation by the Borrower that the matters set
forth in the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such request) are true and
correct with respect to such request.

Section 7.13. REIT Status.

The Borrower shall at all times maintain its status as a REIT.

Section 7.14. Exchange Listing.

The Borrower shall maintain at least one class of common shares of the Borrower
having trading privileges on the New York Stock Exchange, the American Stock
Exchange or other national exchange reasonably acceptable to the Agent or which
is the subject of price quotations in the over-the-counter market as reported by
the National Association of Securities Dealers Automated Quotation System.

ARTICLE VIII. INFORMATION

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6., all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.6., the Borrower shall furnish to the
Agent at its Lending Office:

Section 8.1. Quarterly Financial Statements.

As soon as available and in any event within 5 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 50 days after the end of each of the first, second and third fiscal
quarters of the Borrower), the unaudited consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such period and the related
unaudited consolidated statements of operations, common shareholders’ equity and
cash flows of the Borrower and its Subsidiaries for such period, setting forth
in each case in comparative form the figures as of the end of and for the
corresponding periods of the previous fiscal year, all of which shall be in a
form acceptable to the Securities and Exchange Commission and certified by the
chief financial officer or chief accounting officer of the Borrower, in his or
her opinion, to present fairly, in accordance with GAAP and in all material
respects, the consolidated financial position of the Borrower and its
Subsidiaries as at the date thereof and the results of operations for such
period (subject to normal year-end audit adjustments).

Section 8.2. Year-End Statements.

As soon as available and in any event within 5 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 95 days after the end of

 

- 67 -



--------------------------------------------------------------------------------

each fiscal year of the Borrower), the audited consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal year and the related
audited consolidated statements of operations, common shareholders’ equity and
cash flows of the Borrower and its Subsidiaries for such fiscal year, setting
forth in comparative form the figures as at the end of and for the previous
fiscal year, all of which shall be in a form acceptable to the Securities and
Exchange Commission and certified by (a) the chief financial officer or chief
accounting officer of the Borrower, in his or her opinion, to present fairly, in
accordance with GAAP, the consolidated financial position of the Borrower and
its Subsidiaries as at the date thereof and the results of operations for such
period and (b) independent certified public accountants of recognized national
standing acceptable to the Agent, whose certificate shall be unqualified and who
shall have authorized the Borrower to deliver such financial statements and
certification thereof to the Agent and the Lenders pursuant to this Agreement.

Section 8.3. Compliance Certificate.

At the time financial statements are furnished pursuant to Sections 8.1. and
8.2., and, if the Requisite Lenders reasonably believe that an Event of Default
specified in Section 10.1.(a), Section 10.l.(b), Section 10.1.(f) or Section
l0.1.(g) or a Default under Section 10.l.(g) may occur, within 5 Business Days
of the Agent’s request with respect to any other fiscal period, a certificate
substantially in the form of Exhibit N (a “Compliance Certificate”) executed by
the chief financial officer or chief accounting officer of the Borrower:
(a) setting forth in reasonable detail as at the end of such quarterly
accounting period, fiscal year, or other fiscal period, as the case may be, the
calculations required to establish whether or not the Borrower was in compliance
with the covenants contained in Sections 9.1. and 9.4. and (b) stating that, to
the best of his or her knowledge, information and belief after due inquiry, no
Default or Event of Default exists, or, if such is not the case, specifying such
Default or Event of Default and its nature, when it occurred, whether it is
continuing and the steps being taken by the Borrower with respect to such event,
condition or failure; provided, however, for the fiscal quarter ending June 30,
2006, the Compliance Certificate to be delivered by the Borrower shall show on a
pro forma basis whether the Borrower would have been in compliance with such
covenants had they applied to the Borrower at such time. Together with each
Compliance Certificate delivered in connection with quarterly or annual
financial statements, the Borrower shall deliver a report, in form and detail
reasonably satisfactory to the Agent, setting forth (x) a statement of Funds
From Operations for the fiscal period then ending; (y) a list of each Wholly
Owned Property, Controlled Property and Non-Controlled Property included in the
calculation of Unencumbered Asset Value, such list to identify any Property that
has ceased to be included in the calculation of Unencumbered Asset Value since
the previous such list delivered to the Agent; and (z) a listing of all
Properties acquired by the Borrower or any Subsidiary since the delivery of the
previous such list, including their net operating income, cost and related
mortgage debt, if any.

Section 8.4. Other Information.

(a) Management Reports. Promptly upon receipt thereof, copies of all management
reports, if any, submitted to the Borrower or its Board of Trustees by its
independent public accountants;

 

- 68 -



--------------------------------------------------------------------------------

(b) Securities Filings. Within 5 Business Days of the filing thereof, copies of
all registration statements (excluding the exhibits thereto (unless requested by
the Agent) and any registration statements on Form S-8 or its equivalent),
reports on Forms 10-K, 10-Q and 8-K (or their equivalents) and all other
periodic reports which the Borrower, any Subsidiary or any other Loan Party
shall file with the Securities and Exchange Commission (or any Governmental
Authority substituted therefor) or any national securities exchange;

(c) Shareholder Information. Promptly upon the mailing thereof to the
shareholders of the Borrower generally, copies of all financial statements,
reports and proxy statements so mailed and promptly upon the issuance thereof
copies of all press releases issued by the Borrower, any Subsidiary or any other
Loan Party;

(d) ERISA. If and when any member of the ERISA Group (i) gives or is required to
give notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which might constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA or notice that any Multiemployer Plan is in reorganization, is
insolvent or has been terminated, a copy of such notice; (iii) receives notice
from the PBGC under Title IV of ERISA of an intent to terminate, impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or appoint a trustee to administer any Plan, a copy of such notice; (iv) applies
for a waiver of the minimum funding standard under Section 412 of the Internal
Revenue Code, a copy of such application; (v) gives notice of intent to
terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to
make any payment or contribution to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement or makes any amendment to any Plan or Benefit
Arrangement which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security, a certificate of the chief financial
officer or chief accounting officer of the Borrower setting forth details as to
such occurrence and the action, if any, which the Borrower or applicable member
of the ERISA Group is required or proposes to take;

(e) Litigation. To the extent the Borrower or any Subsidiary is aware of the
same, prompt notice of the commencement of any proceeding or investigation by or
before any Governmental Authority and any action or proceeding in any court or
other tribunal or before any arbitrator against or in any other way relating
adversely to, or adversely affecting, the Borrower or any Subsidiary or any of
their respective properties, assets or businesses which could reasonably be
expected to have a Material Adverse Effect, and prompt notice of the receipt of
notice that any United States income tax returns of the Borrower or any of its
Subsidiaries are being audited;

(f) Modification of Organizational Documents. A copy of any amendment to the
declaration of trust, bylaws or other organizational documents of the Borrower
within 15 Business Days after the effectiveness thereof;

 

- 69 -



--------------------------------------------------------------------------------

(g) Change of Management or Financial Condition. Prompt notice of any change in
the chief executive officer, chief financial officer, chief investment officer
or general counsel of the Borrower, any Subsidiary or any other Loan Party and
any change in the business, assets, liabilities, financial condition or results
of operations of the Borrower, any Subsidiary or any other Loan Party which has
had or could reasonably be expected to have a Material Adverse Effect;

(h) Default. Notice of the occurrence of any of the following promptly upon a
Responsible Officer of the Borrower obtaining knowledge thereof: (i) any Default
or Event of Default or (ii) any event which constitutes or which with the
passage of time, the giving of notice, or otherwise, would constitute a default
or event of default by the Borrower, any Subsidiary or any other Loan Party
under any Material Contract to which any such Person is a party or by which any
such Person or any of its respective properties may be bound;

(i) Judgments. Prompt notice of any order, judgment or decree in excess of
$5,000,000 having been entered against the Borrower, any Subsidiary or any other
Loan Party of any of their respective properties or assets;

(j) Notice of Violations of Law. Prompt notice if the Borrower, any Subsidiary
or any other Loan Party shall receive any notification from any Governmental
Authority alleging a violation of any Applicable Law or any inquiry which, in
either case, could reasonably be expected to have a Material Adverse Effect;

(k) Material Subsidiary. Prompt notice of any Person becoming a Material
Subsidiary;

(1) Material Asset Sales. Prompt notice of the sale, transfer or other
disposition of any material assets of the Borrower, any Subsidiary or any other
Loan Party to any Person other than the Borrower, any Subsidiary or any other
Loan Party;

(m) Patriot Act Information. From time to time and promptly upon each request,
information identifying the Borrower as a Lender may request in order to comply
with the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)); and

(n) Other Information. From time to time and promptly upon each request, such
data, certificates, reports, statements, opinions of counsel, documents or
further information regarding the business, assets, liabilities, financial
condition or results of operations of the Borrower or any of its Subsidiaries as
the Agent or any Lender may reasonably request.

Section 8.5. Electronic Delivery of Certain Information.

(a) The Borrower may deliver documents, materials and other information required
to be delivered pursuant to Article VIII. (collectively, “Information”) in an
electronic format acceptable to the Agent by e-mailing any such Information to
an e-mail address of the Agent as specified by the Agent from time to time. The
Agent shall promptly post such Information on the Borrower’s behalf on an
internet or intranet website to which each Lender and the Agent has access,
whether a commercial, third-party website (such as Intralinks or SyndTrak) or a
website

 

- 70 -



--------------------------------------------------------------------------------

sponsored by the Agent (the “Platform”). Such information shall only be deemed
to have been delivered to the Lenders on the date on which such information is
so posted. The Agent shall promptly notify each Lender by e-mail or otherwise
when Information is posted to the Platform.

(b) In addition, the Borrower may deliver Information required to be delivered
pursuant to Sections 8.1., 8.2., and 8.4.(b) and (c) by posting any such
information to the Borrower’s internet website (as of the Agreement Date,
www.federalrealty.com). Any such information provided in such manner shall only
be deemed to have been delivered to the Agent or a Lender (i) on the date on
which the Agent or such Lender, as applicable, receives notice from the Borrower
that such Information has been posted to the Borrower’s internet website and
(ii) only if such Information is publicly available without charge on such
website. If for any reason, the Agent or a Lender either did not receive such
notice or after reasonable efforts was unable to access such website, then the
Agent or such Lender, as applicable, shall not be deemed to have received such
Information, in addition to any manner permitted by Section 12.1., the Borrower
may notify the Agent or a Lender that Information has been posted to such a
website by causing an e-mail notification to be sent to an e-mail address
specified from time to time by the Agent or such Lender, as applicable.

(c) Notwithstanding anything in this Section to the contrary (i) the Borrower
shall deliver paper copies of Information to the Agent or any Lender that
requests the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given to the Borrower by the Agent or such
Lender and (ii) in every instance the Borrower shall be required to provide to
the Agent a paper original of the Compliance Certificate required by
Section 8.3.

(d) The Borrower acknowledges and agrees that the Agent may make Information, as
well as any other written information, reports, data, certificates, documents,
instruments, agreements and other materials relating to the Borrower, any
Subsidiary or any other Loan Party or any other materials or matters relating to
this Agreement, any of the other Loan Documents or any of the transactions
contemplated by the Loan Documents, in each case to the extent that the Agent’s
communication thereof to the Lenders is otherwise permitted hereunder
(collectively, the “Communications”) available to the Lenders by posting the
same on the Platform. The Borrower acknowledges that (i) the distribution of
material through an electronic medium, such as the Platform, is not necessarily
secure and that there are confidentiality and other risks associated with such
distribution, (ii) the Platform is provided “as is” and “as available” and
(iii) neither the Agent nor any of its affiliates warrants the accuracy,
adequacy or completeness of the Communications or the Platform and each
expressly disclaims liability for errors or omissions in the Communications or
the Platform. The provisions of the immediately preceding clause (i) are not
intended to limit the Lenders’ obligations under Section 12.8.

(e) The Agent shall have no obligation to request the delivery or to maintain
copies of any of the information or other materials referred to above, and in no
event shall have any responsibility to monitor compliance by the Borrower with
any such requests. Each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such Information or other materials.

 

- 71 -



--------------------------------------------------------------------------------

ARTICLE IX. NEGATIVE COVENANTS

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6., all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.6., the Borrower shall comply with the
following covenants:

Section 9.1. Financial Covenants.

The Borrower shall not permit:

(a) Maximum Leverage Ratio. The ratio of (i) Total Indebtedness to (ii) Total
Asset Value, to exceed 0.60 to 1.0 at any time; provided, however, that if such
ratio is greater than 0.60 to 1.0 but is not greater than 0.65 to 1.0, then such
failure to comply with the foregoing covenant shall not constitute a Default or
an Event of Default and the Borrower shall be deemed to be in compliance with
this subsection (a) so long as (1) the Borrower’s failure to comply with the
foregoing covenant resulted from the Borrower’s (or any Subsidiary’s)
acquisition of a portfolio of Properties, (2) such acquisition is otherwise
permitted hereunder, (3) such ratio does not exceed 0.60 to 1.0 for a period of
more than two complete consecutive fiscal quarters and (4) the Borrower shall
not have previously used the exception provided in clauses (1) through (3) on
more than one occasion during the term of this Agreement.

(b) Minimum Fixed Charge Coverage Ratio. The ratio of (i) Adjusted EBITDA of the
Borrower and its Subsidiaries determined on a consolidated basis for the fiscal
quarter of the Borrower most recently ending to (ii) Fixed Charges for such
period, to be less than 1.50 to 1.00 at the end of any fiscal quarter.

(c) Maximum Secured Indebtedness Ratio. The ratio of (i) Secured Indebtedness of
the Borrower and its Subsidiaries determined on a consolidated basis to
(ii) Total Asset Value, to be greater than 0.3 50 to 1.00 at any time.

(d) Minimum Unencumbered Leverage Ratio. The ratio of (i) Unencumbered Asset
Value to (ii) Unsecured Indebtedness of the Borrower and its Subsidiaries
determined on a consolidated basis, to be less than 1.60 to 1.00 at the any
time.

(e) Minimum Net Worth. Tangible Net Worth at any time to be less than
(i) $870,000,000 plus (ii) 75% of the Net Proceeds of all Equity Issuances
effected by the Borrower or any Subsidiary after June 30, 2003 (other than
Equity Issuances to the Borrower or any Subsidiary).

(f) Assets Owned by Borrower and Guarantors. The amount of Adjusted Total Asset
Value attributable to assets directly owned by the Borrower and the Guarantors
to be less than 95.0% of Adjusted Total Asset Value.

Section 9.2. Restricted Payments.

The Borrower shall not, and shall not permit any of its Subsidiaries to, declare
or make any Restricted Payment if an Event of Default or a Major Default exists
or a Default or Event of

 

- 72 -



--------------------------------------------------------------------------------

Default would result from the making of such Restricted Payment, except that the
Borrower may, subject to the immediately following sentence, declare and make
cash distributions to its shareholders during any fiscal year in an aggregate
amount not to exceed the minimum amount necessary for the Borrower to remain in
compliance with Section 7.13. If an Event of Default specified in Section
l0.l.(a), Section l0.1.(b), Section l0.l.(f) or Section 10.1.(g) shall exist, or
if as a result of the occurrence of any other Event of Default any of the
Obligations have been accelerated pursuant to Section 10.2.(a), the Borrower
shall not, and shall not permit any Subsidiary to, make any Restricted Payments
to any Person other than to the Borrower or any Subsidiary.

Section 9.3. Indebtedness.

The Borrower shall not, and shall not permit any Subsidiary or any other Loan
Party to, incur, assume, or otherwise become obligated in respect of any
Indebtedness after the Agreement Date if as a result of the assumption,
incurring or becoming obligated in respect thereof, and after giving effect
thereto, a Default or Event of Default is or would be caused thereby, or any
Major Default or Event of Default is then in existence, including, without
limitation, a Default or Event of Default resulting from a violation of any of
the covenants contained in Section 9.1.

Section 9.4. Certain Permitted Investments.

The Borrower shall not, and shall not permit any Subsidiary to, make any
Investment in or otherwise own the following items which would cause the
aggregate value of such holdings of the Borrower and such other Subsidiaries to
exceed 35.0% of Total Asset Value at any time:

(a) Investments in Unconsolidated Affiliates and other Persons that are not
Subsidiaries and Investments in Subsidiaries that own Non-Controlled Properties,
with the aggregate value of such Investments determined in a manner consistent
with the definition of Total Asset Value or, if not contemplated under the
definition of Total Asset Value, as determined in accordance with GAAP;

(b) the aggregate book value of all Mortgage Receivables; and

(c) the aggregate Construction Budget for all real property under construction.

Section 9.5. Investments Generally.

The Borrower shall not, and shall not permit any Subsidiary or other Loan Party
to, directly or indirectly, acquire, make or purchase any Investment, or permit
any Investment of such Person to be outstanding on and after the Agreement Date,
other than the following:

(a) Investments in Subsidiaries in existence on the Agreement Date and disclosed
on Part I of Schedule 6.l.(b);

(b) Investments to acquire Equity Interests of a Subsidiary or any other Person
who after giving effect to such acquisition would be a Subsidiary, so long as in
each case (i) as a result of such Investment, and after giving effect thereto,
no Default or Event of Default is or

 

- 73 -



--------------------------------------------------------------------------------

would be caused thereby, and no other Major Default or Event of Default is then
in existence and (ii) if such Subsidiary is (or after giving effect to such
investment would become) a Material Subsidiary, and is not an Excluded
Subsidiary and does not own a Non-Controlled Property, the terms and conditions
set forth in Section 7.12. are satisfied;

(c) Investments permitted under Section 9.4.;

(d) Investments in Cash Equivalents;

(e) intercompany Indebtedness among the Borrower and its Wholly Owned
Subsidiaries provided that such Indebtedness is permitted by the terms of
Section 9.3.;

(f) loans and advances to officers and employees (i) to finance their exercise
of options to acquire stock in the Borrower to the extent made pursuant to
arrangements in existence on the Agreement Date and only as permitted by
Applicable Law and (ii) for moving, entertainment, travel and other similar
expenses in the ordinary course of business consistent with past practices; and

(g) any other Investment so long as a result of making such Investment, and
immediately thereafter and after giving effect thereto, no Default or Event of
Default is or would be caused thereby, and no other Major Default or Event of
Default is then in existence.

Section 9.6. Liens; Negative Pledges; Other Matters.

(a) The Borrower shall not, and shall not permit any Subsidiary or other Loan
Party to, create, assume, or incur any Lien (other than Permitted Liens) upon
any of its properties, assets, income or profits of any character whether now
owned or hereafter acquired if as a result of the creation, assumption or
incurring of such Lien, a Default or Event of Default is or would be caused
thereby or any other Major Default or Event of Default is then in existence,
including without limitation, a Default or Event of Default resulting from a
violation of any of the covenants contained in Section 9.1.

(b) The Borrower shall not, and shall not permit any Subsidiary or other Loan
Party to, enter into, assume or otherwise be bound by any Negative Pledge except
for a Negative Pledge contained in any agreement (i) evidencing Indebtedness
which the Borrower or such Subsidiary may create, incur, assume, or permit or
suffer to exist under Section 9.3.; (ii) which indebtedness is secured by a Lien
permitted to exist hereunder and (iii) which prohibits the creation of any other
Lien on only the property securing such Indebtedness as of the date such
agreement was entered into.

(c) The Borrower shall not, and shall not permit any Subsidiary or other Loan
Party to, create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction of any kind on the ability of any
Subsidiary (other than an Excluded Subsidiary) to: (i) pay dividends or make any
other distribution on any of such Subsidiary’s capital stock or other equity
interests owned by the Borrower or any Subsidiary; (ii) pay any Indebtedness
owed to the Borrower or any Subsidiary; (iii) make loans or advances to the
Borrower or any Subsidiary; or (iv) transfer any of its property or assets to
the Borrower or any Subsidiary other

 

- 74 -



--------------------------------------------------------------------------------

than, in the case of any Subsidiary that is not a Wholly Owned Subsidiary,
limitations arising after the date hereof to the effect that any such dividends,
distributions, loans, advances or transfers of property must be on fair and
reasonable terms and on an arm’s length basis.

Section 9.7. Merger, Consolidation, Sales of Assets and Other Arrangements.

The Borrower shall not, and shall not permit any Subsidiary or other Loan Party
to: (i) enter into any transaction of merger or consolidation; (ii) liquidate,
wind up or dissolve itself (or suffer any liquidation or dissolution); or
(iii) convey, sell, lease, sublease, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or any substantial part of its
business or assets, whether now owned or hereafter acquired; provided, however,
that:

(a) any of the actions described in the immediately preceding clauses
(i) through (iii) may be taken with respect to any Subsidiary or any other Loan
Party (other than the Borrower) so long as, as a result of the taking of such
action, and after giving effect thereto, no Default or Event of Default is or
would be caused thereby or any other Major Default or Event of Default is then
in existence; notwithstanding the foregoing, any such Loan Party may enter into
a transaction of merger pursuant to which such Loan Party is not the survivor of
such merger only if (i) the Borrower shall have given the Agent and the Lenders
at least 10 Business Days’ prior written notice of such merger; (ii) if the
survivor entity is a Material Subsidiary (and not an Excluded Subsidiary) within
5 Business Days of consummation of such merger, the survivor entity (if not
already a Guarantor) shall have executed and delivered an assumption agreement
in form and substance satisfactory to the Agent pursuant to which such survivor
entity shall assume all of the such Loan Party’s Obligations under this
Agreement and the other Loan Documents to which it is a party; (iii) within 30
days of consummation of such merger, the survivor entity delivers to the Agent
the following: (A) items of the type referred to in Sections 5.1.(a)(ix) through
(xii) with respect to the survivor entity as in effect after consummation of
such merger (if not previously delivered to the Agent and still in effect),
(B) copies of all documents entered into by such Loan Party or the survivor
entity to effectuate the consummation of such merger, including, but not limited
to, articles of merger and the plan of merger, (C) copies, certified by the
Secretary or Assistant Secretary (or other individual performing similar
functions) of such Loan Party or the survivor entity, of all corporate and
shareholder action authorizing such merger and (D) copies of any filings with
the Securities and Exchange Commission in connection with such merger; and
(iv) such Loan Party and the survivor entity each takes such other action and
delivers such other documents, instruments, opinions and agreements as the Agent
may reasonably request;

(b) the Borrower, its Subsidiaries and the other Loan Parties may lease and
sublease their respective assets, as lessor or sublessor (as the case may be),
in the ordinary course of their business;

(c) a Person may merge with and into the Borrower so long as (i) the Borrower is
the survivor of such merger, (ii) immediately prior to such merger, and
immediately thereafter and after giving effect thereto, no Default or Event of
Default is or would be in existence, and (iii) the Borrower shall have given the
Agent and the Lenders at least 10 Business Days’ prior written notice of such
merger (except that such prior notice shall not be required in the case of the
merger of a Subsidiary with and into the Borrower);

 

- 75 -



--------------------------------------------------------------------------------

(d) the Borrower and each Subsidiary may sell, transfer or dispose of assets
(including by merger or liquidation of Subsidiaries) among themselves; and

(e) the Borrower and each Subsidiary may transfer property as security for
Indebtedness permitted by Section 9.3.

Section 9.8. Fiscal Year.

The Borrower shall not change its fiscal year from that in effect as of the
Agreement Date.

Section 9.9. Modifications of Organizational Documents.

The Borrower shall not, and shall not permit any Loan Party or other Subsidiary
to, amend, supplement, restate or otherwise modify its articles or certificate
of incorporation, bylaws, operating agreement, declaration of trust, partnership
agreement or other applicable organizational document if such amendment,
supplement, restatement or other modification could reasonably be expected to
have a Material Adverse Effect.

Section 9.10. Transactions with Affiliates.

The Borrower shall not, and shall not permit any of its Subsidiaries or any
other Loan Party to, permit to exist or enter into, any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate, except (a) compensation, bonus and benefit
arrangements with employees and trustees as permitted by Applicable Law;
(b) transactions not prohibited by Section 9.7. to the extent among the
Borrower, the other Loan Parties and other Subsidiaries; and (c) other
transactions in the ordinary course of and pursuant to the reasonable
requirements of the business of the Borrower or any of its Subsidiaries and upon
fair and reasonable terms which are no less favorable to the Borrower or such
Subsidiary than would be obtained in a comparable arm’s length transaction with
a Person that is not an Affiliate.

Section 9.11. ERISA Exemptions.

The Borrower shall not, and shall not permit any Subsidiary to, permit any of
its respective assets to become or be deemed to be “plan assets” within the
meaning of ER1SA, the Internal Revenue Code and the respective regulations
promulgated thereunder other than as a result of contributions by the Borrower
or a Subsidiary to Benefit Arrangements, Plans or Multiemployer Plans not
prohibited by this Agreement or any other Loan Document.

Section 9.12. Non-Controlled Properties.

The Borrower shall not permit any Subsidiary that owns a Non-Controlled Property
to own any assets other than another Non-Controlled Property and other
nonmaterial assets incidental to the ownership of a Non-Controlled Property.

 

- 76 -



--------------------------------------------------------------------------------

ARTICLE X. DEFAULT

Section 10.1. Events of Default.

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

(a) Default in Payment of Principal. The Borrower shall fail to pay when due
(whether upon demand, at maturity, by reason of acceleration or otherwise) the
principal of any of the Loans, or any Reimbursement Obligation.

(b) Default in Payment of Interest and Other Obligations. The Borrower shall
fail to pay when due any interest on any of the Loans or any of the other
payment Obligations (other than the principal of any Loan) owing by the Borrower
under this Agreement or any other Loan Document, or any other Loan Party shall
fail to pay when due any payment Obligation owing by such other Loan Party under
any Loan Document to which it is a party, and such failure shall continue for a
period of 5 Business Days.

(c) Default in Performance. (i) The Borrower shall fail to perform or observe
any term, covenant, condition or agreement contained in Section 8.4.(h) or in
Article IX. or (ii) the Borrower or any other Loan Party shall fail to perform
or observe any term, covenant, condition or agreement contained in this
Agreement or any other Loan Document to which it is a party and not otherwise
mentioned in this Section and in the case of this clause (ii) such failure shall
continue for a period of 30 days after the earlier of (x) the date upon which a
Responsible Officer of the Borrower or such other Loan Party obtains knowledge
of such failure or (y) the date upon which the Borrower has received written
notice of such failure from the Agent.

(d) Misrepresentations. Any written statement, representation or warranty made
or deemed made by or on behalf of the Borrower or any other Loan Party under
this Agreement or under any other Loan Document, or any amendment hereto or
thereto, or in any other writing or statement at any time furnished or made or
deemed made by or on behalf of the Borrower or any other Loan Party to the Agent
or any Lender, shall at any time prove to have been incorrect or misleading, in
light of the circumstances in which made or deemed made, in any material respect
when furnished or made or deemed made.

(e) Indebtedness Cross-Default.

(i) The Borrower, any Subsidiary or any other Loan Party shall fail to pay when
due and payable the principal of, or interest on (after giving effect to the
expiration of any grace period for such payment), any Indebtedness (other than
the Loans but including Secured Indebtedness accelerated, or required to be
prepaid or repurchased prior to the stated maturity thereof, as a result of a
casualty with respect to, or condemnation of, the property securing such Secured
Indebtedness) having an aggregate outstanding principal amount of $25,000,000 or
more (“Material Indebtedness”); or

 

- 77 -



--------------------------------------------------------------------------------

(ii) (x) the maturity of any Material Indebtedness shall have been accelerated
in accordance with the provisions of any indenture, contract or instrument
evidencing, providing for the creation of or otherwise concerning such Material
Indebtedness or (y) any Material Indebtedness shall have been required to be
prepaid or repurchased prior to the stated maturity thereof;

(iii) any other event shall have occurred and be continuing (and any related
grace period shall have expired) which would permit any holder or holders of
Material Indebtedness, any trustee or agent acting on behalf of such holder or
holders or any other Person, to accelerate the maturity of any such Material
Indebtedness or require any such Material Indebtedness to be prepaid or
repurchased prior to its stated maturity; or

(iv) any Loan Party shall fail to pay when due and payable amounts in excess of
$25,000,000 in the aggregate owing in respect of any Derivatives Contracts.

The provisions of the immediately preceding clauses (ii) and (iii) shall not
apply to any Secured Indebtedness accelerated, or required to be prepaid or
repurchased prior to the stated maturity thereof, as a result of a casualty with
respect to, or condemnation of, the property securing such Secured Indebtedness.

(f) Voluntary Bankruptcy Proceeding. The Borrower, any other Loan Party or any
Significant Subsidiary shall: (i) commence a voluntary case under the Bankruptcy
Code of 1978, as amended, or other federal bankruptcy laws (as now or hereafter
in effect); (ii) file a petition seeking to take advantage of any other
Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts; (iii) consent
to, or fail to contest in a timely and appropriate manner, any petition filed
against it in an involuntary case under such bankruptcy laws or other Applicable
Laws or consent to any proceeding or action described in the immediately
following subsection; (iv) apply for or consent to, or fail to contest in a
timely and appropriate manner, the appointment of, or the taking of possession
by, a receiver, custodian, trustee, or liquidator of itself or of a substantial
part of its property, domestic or foreign; (v) admit in writing its inability to
pay its debts as they become due; (vi) make a general assignment for the benefit
of creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.

(g) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Borrower, any other Loan Party or any Significant
Subsidiary in any court of competent jurisdiction seeking: (i) relief under the
Bankruptcy Code of 1978, as amended, or other federal bankruptcy laws (as now or
hereafter in effect) or under any other Applicable Laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding-up, or composition
or adjustment of debts; or (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like of such Person, or of all or any substantial
part of the assets, domestic or foreign, of such Person, and such case or
proceeding shall continue undismissed or unstayed for a period of 60 consecutive
calendar days, or an order granting the remedy or other relief requested in such
case or proceeding against the Borrower, such Subsidiary or such other Loan
Party (including, but not limited to, an order for relief under such Bankruptcy
Code or such other federal bankruptcy laws) shall be entered.

 

- 78 -



--------------------------------------------------------------------------------

(h) Litigation; Enforceability. The Borrower or any other Loan Party shall
disavow, revoke or terminate (or attempt to terminate) any Loan Document to
which it is a party or shall otherwise challenge or contest in any action, suit
or proceeding in any court or before any Governmental Authority the validity or
enforceability of this Agreement, any Note or any other Loan Document or this
Agreement, any Note, the Guaranty or any other Loan Document shall cease to be
in full force and effect (except as a result of the express terms thereof).

(i) Judgment. A judgment or order for the payment of money or for an injunction
shall be entered against the Borrower, any Subsidiary or any other Loan Party,
by any court or other tribunal and (i) such judgment or order shall continue for
a period of 30 days without being paid, stayed or dismissed through appropriate
appellate proceedings and (ii) either (A) the amount of such judgment or order
for which insurance has not been acknowledged in writing by the applicable
insurance carrier (or the amount as to which the insurer has denied liability)
exceeds, individually or together with all other such outstanding judgments or
orders entered against the Borrower, such Subsidiaries and such other Loan
Parties, $25,000,000 or (B) in the case of an injunction or other non-monetary
judgment, such judgment could reasonably be expected to have a Material Adverse
Effect.

(j) Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of the Borrower, any Subsidiary or any
other Loan Party which exceeds, individually or together with all other such
warrants, writs, executions and processes, $25,000,000 in amount and such
warrant, writ, execution or process shall not be discharged, vacated, stayed or
bonded for a period of 30 days; provided, however, that if a bond has been
issued in favor of the claimant or other Person obtaining such warrant, writ,
execution or process, the issuer of such bond shall execute a waiver or
subordination agreement in form and substance satisfactory to the Agent pursuant
to which the issuer of such bond subordinates its right of reimbursement,
contribution or subrogation to the Obligations and waives or subordinates any
Lien it may have on the assets of any Loan Party.

(k) ERISA. Any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $25,000,000 which it shall have become liable
to pay under Title IV of ERISA; or notice of intent to terminate a Plan or Plans
having Unfunded Liabilities in excess of $25,000,000 in the aggregate shall be
flied under Title IV of ERISA by any member of the ERISA Group, any plan
administrator or any combination of the foregoing; or the PBGC shall institute
proceedings under Title IV of ERISA to terminate, to impose liability (other
than for premiums under Section 4007 of ERISA) in respect of, or to cause a
trustee to be appointed to administer, any Plan or Plans having Unfunded
Liabilities in excess of $25,000,000 in the aggregate; or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Plan or Plans having Unfunded Liabilities in excess of
$25,000,000 in the aggregate must be terminated; or there shall occur a complete
or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans
which could cause one or more members of the ERISA Group to incur a current
payment obligation in excess of $25,000,000.

 

- 79 -



--------------------------------------------------------------------------------

(l) Loan Documents. An Event of Default (as defined therein) shall occur under
any of the other Loan Documents.

(m) Change of Control/Change in Management.

(i) Any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a Person will be deemed to have “beneficial ownership”
of all securities that such Person has the right to acquire, whether such right
is exercisable immediately or only after the passage of time), directly or
indirectly, of more than 20.0% of the total voting power of the then outstanding
voting stock of the Borrower; or

(ii) During any period of 12 consecutive months ending after the Agreement Date,
individuals who at the beginning of any such 12-month period constituted the
Board of Trustees of the Borrower (together with any new trustees whose election
by such Board or whose nomination for election by the shareholders of the
Borrower was approved by a vote of a majority of the trustees then still in
office who were either trustees at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute at least two-thirds of the Board of Trustees of the
Borrower then in office.

Section 10.2. Remedies Upon Event of Default.

Upon the occurrence of an Event of Default the following provisions shall apply:

(a) Acceleration; Termination of Facilities.

(i) Automatic. Upon the occurrence of an Event of Default specified in Sections
10.1.(f) or 10.1.(g), (A)(i) the principal of, and all accrued interest on, the
Loans and the Notes at the time outstanding, (ii) an amount equal to the Stated
Amount of all Letters of Credit outstanding as of the date of the occurrence of
such Event of Default for deposit into the Collateral Account pursuant to
Section 10.4. and (iii) all of the other Obligations of the Borrower, including,
but not limited to, the other amounts owed to the Lenders, the Swingline Lender
and the Agent under this Agreement, the Notes or any of the other Loan Documents
shall become immediately and automatically due and payable by the Borrower
without presentment, demand, protest, or other notice of any kind, all of which
are expressly waived by the Borrower and (B) the obligation of the Lenders to
make Revolving Loans, the obligation of the Swingline Lender to make Swingline
Loans, the obligation of the Agent to issue Letters of Credit hereunder, and all
of the Commitments and the Swingline Commitment shall all immediately and
automatically terminate.

(ii) Optional. If any other Event of Default shall exist, the Agent shall, at
the direction of the Requisite Lenders: (A) declare (1) the principal of, and
accrued interest on, the Loans and the Notes at the time outstanding, (2) an
amount equal to the Stated

 

- 80 -



--------------------------------------------------------------------------------

Amount of all Letters of Credit outstanding as of the date of the occurrence of
such other Event of Default for deposit into the Collateral Account pursuant to
Section 10.4. and (3) all of the other Obligations, including, but not limited
to, the other amounts owed to the Lenders and the Agent under this Agreement,
the Notes or any of the other Loan Documents to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by the Borrower and (B) terminate the Commitments, the Swingline Commitment and
the obligation of the Lenders to make Loans hereunder and the obligation of the
Agent to issue Letters of Credit hereunder.

(b) Loan Documents. The Requisite Lenders may direct the Agent to, and the Agent
if so directed shall, exercise any and all of its rights under any and all of
the other Loan Documents.

(c) Applicable Law. The Requisite Lenders may direct the Agent to, and the Agent
if so directed shall, exercise all other rights and remedies it may have under
any Applicable Law.

(d) Appointment of Receiver. To the extent permitted by Applicable Law and as
directed by the Requisite Lenders, the Agent and the Lenders shall be entitled
to the appointment of a receiver for the assets and properties of the Borrower
and its Subsidiaries, without notice of any kind whatsoever and without regard
to the adequacy of any security for the Obligations or the solvency of any party
bound for its payment, to take possession of all or any portion of the business
operations of the Borrower and its Subsidiaries and to exercise such power as
the court shall confer upon such receiver.

Section 10.3. Allocation of Proceeds.

If an Event of Default shall exist and maturity of any of the Obligations has
been accelerated, all payments received by the Agent under any of the Loan
Documents, in respect of any principal of or interest on the Obligations or any
other amounts payable by the Borrower hereunder or thereunder, shall be applied
in the following order and priority:

(a) amounts due to the Agent in respect of fees and expenses due under
Section 12.2.;

(b) amounts due to the Lenders in respect of fees and expenses due under
Section 12.2., pro rata in the amount then due each Lender;

(c) payments of interest on Swingline Loans;

(d) payments of interest on all other Loans and Reimbursement Obligations, to be
applied for the ratable benefit of the Lenders;

(e) payments of principal of Swingline Loans;

(f) payments of principal of all other Loans, Reimbursement Obligations and
other Letter of Credit Liabilities, to be applied for the ratable benefit of the
Lenders;

 

- 81 -



--------------------------------------------------------------------------------

provided, however, to the extent that any amounts available for distribution
pursuant to this subsection are attributable to the issued but undrawn amount of
an outstanding Letters of Credit, such amounts shall be paid to the Agent for
deposit into the Collateral Account;

(g) amounts due the Agent and the Lenders from the Borrower or the other Loan
Parties pursuant to Sections 11.7. and 12.9.;

(h) payments of all other Obligations and other amounts due and owing by the
Borrower and the other Loan Parties under any of the Loan Documents, if any, to
be applied for the ratable benefit of the Lenders; and

(i) any amount remaining after application as provided above, shall be paid to
the Borrower or whomever else may be legally entitled thereto.

Section 10.4. Collateral Account.

(a) As collateral security for the prompt payment in full when due of all Letter
of Credit Liabilities and the other Obligations, the Borrower hereby pledges and
grants to the Agent, for the ratable benefit of the Agent and the Lenders as
provided herein, a security interest in all of its right, title and interest in
and to the Collateral Account and the balances from time to time in the
Collateral Account (including the investments and reinvestments therein provided
for below). The balances from time to time in the Collateral Account shall not
constitute payment of any Letter of Credit Liabilities until applied by the
Agent as provided herein. Anything in this Agreement to the contrary
notwithstanding, funds held in the Collateral Account shall be subject to
withdrawal only as provided in this Section.

(b) Amounts on deposit in the Collateral Account shall be invested and
reinvested by the Agent in such Cash Equivalents as the Agent shall determine in
its sole discretion. All such investments and reinvestments shall be held in the
name of and be under the sole dominion and control of the Agent for the ratable
benefit of the Lenders. The Agent shall exercise reasonable care in the custody
and preservation of any funds held in the Collateral Account and shall be deemed
to have exercised such care if such funds are accorded treatment substantially
equivalent to that which the Agent accords other funds deposited with the Agent,
it being understood that the Agent shall not have any responsibility for taking
any necessary steps to preserve rights against any parties with respect to any
funds held in the Collateral Account.

(c) If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrower and the Lenders authorize
the Agent to use the monies deposited in the Collateral Account and proceeds
thereof to make payment to the beneficiary with respect to such drawing or the
payee with respect to such presentment.

(d) If an Event of Default exists, the Requisite Lenders may, in their
discretion, at any time and from time to time, instruct the Agent to liquidate
any such investments and reinvestments and apply proceeds thereof to the
Obligations in accordance with Section 10.3.

 

- 82 -



--------------------------------------------------------------------------------

(e) So long as no Default or Event of Default exists, and to the extent amounts
on deposit in or credited to the Collateral Account exceed the aggregate amount
of the Letter of Credit Liabilities then due and owing, the Agent shall, from
time to time, at the request of the Borrower, deliver to the Borrower within ten
(10) Business Days after the Agent’s receipt of such request from the Borrower,
against receipt but without any recourse, warranty or representation whatsoever
(other than a warranty that the Agent did not create any consensual Lien in any
such amounts), such of the balances in the Collateral Account as exceed the
aggregate amount of Letter of Credit Liabilities at such time.

(f) The Borrower shall pay to the Agent from time to time such fees as the Agent
normally charges for similar services in connection with the Agent’s
administration of the Collateral Account and investments and reinvestments of
funds therein.

Section 10.5. Performance by Agent.

If the Borrower shall fail to perform any covenant, duty or agreement contained
in any of the Loan Documents, the Agent may, after notice to the Borrower,
perform or attempt to perform such covenant, duty or agreement on behalf of the
Borrower after the expiration of any cure or grace periods set forth herein. In
such event, the Borrower shall, at the request of the Agent, promptly pay any
amount reasonably expended by the Agent in such performance or attempted
performance to the Agent, together with interest thereon at the applicable
Post-Default Rate from the date of such expenditure until paid. Notwithstanding
the foregoing, neither the Agent nor any Lender shall have any liability or
responsibility whatsoever for the performance of any obligation of the Borrower
under this Agreement or any other Loan Document except to the extent resulting
from its gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final, non-appealable judgment.

Section 10.6. Rights Cumulative.

The rights and remedies of the Agent and the Lenders under this Agreement and
each of the other Loan Documents shall be cumulative and not exclusive of any
rights or remedies which any of them may otherwise have under Applicable Law. In
exercising their respective rights and remedies the Agent and the Lenders may be
selective and no failure or delay by the Agent or any of the Lenders in
exercising any right shall operate as a waiver of it, nor shall any single or
partial exercise of any power or right preclude its other or further exercise or
the exercise of any other power or right.

ARTICLE XI. THE AGENT

Section 11.1. Authorization and Action.

Each Lender hereby appoints and authorizes the Agent to take such action as
contractual representative on such Lender’s behalf and to exercise such powers
under this Agreement and the other Loan Documents as are specifically delegated
to the Agent by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto. Not in limitation of the foregoing, each Lender
authorizes and directs the Agent to enter into the Loan Documents for the
benefit of the Lenders. Each Lender hereby agrees that, except as otherwise set
forth herein, any

 

- 83 -



--------------------------------------------------------------------------------

action taken by the Requisite Lenders in accordance with the provisions of this
Agreement or the Loan Documents, and the exercise by the Requisite Lenders of
the powers set forth herein or therein, together with such other powers as are
reasonably incidental thereto, shall be authorized and binding upon all of the
Lenders. Nothing herein shall be construed to deem the Agent a trustee or
fiduciary for any Lender or to impose on the Agent duties or obligations other
than those expressly provided for herein. At the request of a Lender, the Agent
will forward to such Lender copies or, where appropriate, originals of the
documents delivered to the Agent pursuant to this Agreement or the other Loan
Documents. The Agent will also furnish to any Lender, upon request of such
Lender, a copy of any certificate or notice furnished to the Agent by the
Borrower, any Loan Party or any other Affiliate of the Borrower, pursuant to
this Agreement or any other Loan Document not already delivered to such Lender
pursuant to the terms of this Agreement or any such other Loan Document. As to
any matters not expressly provided for by the Loan Documents (including, without
limitation, enforcement or collection of any of the Obligations), the Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Requisite Lenders
(or all of the Lenders if explicitly required under any other provision of this
Agreement), and such instructions shall be binding upon all Lenders and all
holders of any of the Obligations; provided, however, that, notwithstanding
anything in this Agreement to the contrary, the Agent shall not be required to
take any action which exposes the Agent to personal liability or which is
contrary to this Agreement or any other Loan Document or Applicable Law. Not in
limitation of the foregoing, the Agent shall not exercise any right or remedy it
or the Lenders may have under any Loan Document upon the occurrence of a Default
or an Event of Default unless the Requisite Lenders (or all of the Lenders if
explicitly required under any provision of this Agreement) have so directed the
Agent to exercise such right or remedy.

Section 11.2. Agent’s Reliance, Etc.

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Agent nor any of its directors, officers, agents,
employees or counsel shall be liable for any action taken or omitted to be taken
by it or them under or in connection with this Agreement or any other Loan
Document, except for its or their own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment. Without limiting the generality of the foregoing, the Agent: (a) may
treat the payee of any Note as the holder thereof until the Agent receives
written notice of the assignment or transfer thereof signed by such payee and in
form satisfactory to the Agent; (b) may consult with legal counsel (including
its own counsel or counsel for the Borrower or any other Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (c) makes no
warranty or representation to any Lender or any other Person and shall not be
responsible to any Lender or any other Person for any statements, warranties or
representations made by any Person in or in connection with this Agreement or
any other Loan Document; (d) shall not have any duty to ascertain or to inquire
as to the performance or observance of any of the terms, covenants or conditions
of any of this Agreement or any other Loan Document or the satisfaction of any
conditions precedent under this Agreement or any Loan Document on the part of
the Borrower or other Persons or inspect the property, books or records of the
Borrower or any other Person; (e) shall not be responsible to any Lender for the

 

- 84 -



--------------------------------------------------------------------------------

due execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document, any other instrument or
document furnished pursuant thereto or any collateral covered thereby or the
perfection or priority of any Lien in favor of the Agent on behalf of the
Lenders in any such collateral; and (f) shall incur no liability under or in
respect of this Agreement or any other Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telephone
or telecopy) believed by it to be genuine and signed, sent or given by the
proper party or parties.

Section 11.3. Notice of Defaults.

The Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or Event of Default unless the Agent has received notice from a Lender
or the Borrower referring to this Agreement, describing with reasonable
specificity such Default or Event of Default and stating that such notice is a
“notice of default.” If any Lender (excluding the Lender which is also serving
as the Agent) becomes aware of any Default or Event of Default, it shall
promptly send to the Agent such a “notice of default.” Further, if the Agent
receives such a “notice of default”, the Agent shall give prompt notice thereof
to the Lenders.

Section 11.4. Wachovia as Lender.

Wachovia, as a Lender, shall have the same rights and powers under this
Agreement and any other Loan Document as any other Lender and may exercise the
same as though it were not the Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include Wachovia in each case in its
individual capacity. Wachovia and its affiliates may each accept deposits from,
maintain deposits or credit balances for, invest in, lend money to, act as
trustee under indentures of, serve as financial advisor to, and generally engage
in any kind of business with, the Borrower, any other Loan Party or any other
affiliate thereof as if it were any other bank and without any duty to account
therefor to the other Lenders. Further, the Agent and any affiliate may accept
fees and other consideration from the Borrower for services in connection with
this Agreement and otherwise without having to account for the same to the other
Lenders. The Lenders acknowledge that, pursuant to such activities, Wachovia or
its affiliates may receive information regarding the Borrower, other Loan
Parties, other Subsidiaries and other Affiliates (including information that may
be subject to confidentiality obligations in favor of such Person) and
acknowledge that the Agent shall be under no obligation to provide such
information to them.

Section 11.5. Approvals of Lenders.

All communications from the Agent to any Lender requesting such Lender’s
determination, consent, approval or disapproval (a) shall be given in the form
of a written notice to such Lender, (b) shall be accompanied by a description of
the matter or issue as to which such determination, approval, consent or
disapproval is requested, or shall advise such Lender where information, if any,
regarding such matter or issue may be inspected, or shall otherwise describe the
matter or issue to be resolved, (c) shall include, if reasonably requested by
such Lender and to the extent not previously provided to such Lender, written
materials and a summary of all oral information provided to the Agent by the
Borrower in respect of the matter or issue to be resolved, and (d) shall include
the Agent’s recommended course of action or determination in

 

- 85 -



--------------------------------------------------------------------------------

respect thereof. Each Lender shall reply promptly, but in any event within 10
Business Days (or such lesser or greater period as may be specifically required
under the Loan Documents) of receipt of such communication. Except as otherwise
provided in this Agreement, unless a Lender shall give written notice to the
Agent that it specifically objects to the recommendation or determination of the
Agent (together with a written explanation of the reasons behind such objection)
within the applicable time period for reply, such Lender shall be deemed to have
conclusively approved of or consented to such recommendation or determination.

Section 11.6. Lender Credit Decision, Etc.

Each Lender expressly acknowledges and agrees that neither the Agent nor any of
its officers, directors, employees, agents, counsel, attorneys-in-fact or other
affiliates has made any representations or warranties as to the financial
condition, operations, creditworthiness, solvency or other information
concerning the business or affairs of the Borrower, any other Loan Party, any
Subsidiary or any other Person to such Lender and that no act by the Agent
hereafter taken, including any review of the affairs of the Borrower, any other
Loan Party or any other Subsidiary, shall be deemed to constitute any such
representation or warranty by the Agent to any Lender. Each Lender acknowledges
that it has made its own credit and legal analysis and decision to enter into
this Agreement and the transactions contemplated hereby independently and
without reliance upon the Agent, any other Lender or counsel to the Agent, or
any of their respective officers, directors, employees and agents, and based on
the financial statements of the Borrower, the Subsidiaries or any other
Affiliate thereof, and inquiries of such Persons, its independent due diligence
of the business and affairs of the Borrower, the other Loan Parties, the
Subsidiaries and other Persons, its review of the Loan Documents, the legal
opinions required to be delivered to it hereunder, the advice of its own counsel
and such other documents and information as it has deemed appropriate. Each
Lender also acknowledges that it will, independently and without reliance upon
the Agent, any other Lender or counsel to the Agent or any of their respective
officers, directors, employees and agents, and based on such review, advice,
documents and information as it shall deem appropriate at the time, continue to
make its own decisions in taking or not taking action under the Loan Documents.
Except for notices, reports and other documents and information expressly
required to be furnished to the Lenders by the Agent under this Agreement or any
of the other Loan Documents, the Agent shall have no duty or responsibility to
provide any Lender with any credit or other information concerning the business,
operations, property, financial and other condition or creditworthiness of the
Borrower, any other Loan Party or any other Affiliate thereof which may come
into possession of the Agent, or any of its officers, directors, employees,
agents, attorneys-in-fact or other affiliates. Each Lender acknowledges that the
Agent’s legal counsel in connection with the transactions contemplated by this
Agreement is only acting as counsel to the Agent and is not acting as counsel to
such Lender.

Section 11.7. Indemnification of Agent.

Each Lender agrees to indemnify the Agent (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so) pro rata
in accordance with such Lender’s respective Commitment Percentage, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, reasonable out-of-pocket costs and expenses, or
disbursements of any kind or nature whatsoever which may at any time be

 

- 86 -



--------------------------------------------------------------------------------

imposed on, incurred by, or asserted against the Agent (in its capacity as Agent
but not as a Lender) in any way relating to or arising out of the Loan
Documents, any transaction contemplated hereby or thereby or any action taken or
omitted by the Agent under the Loan Documents (collectively, “indemnifiable
Amounts”); provided, however, that no Lender shall be liable for any portion of
such Indemnifiable Amounts to the extent resulting from the Agent’s gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final, non-appealable judgment or if the Agent fails to follow
the written direction of the Requisite Lenders (or all of the Lenders if
expressly required hereunder) unless such failure results from the Agent
following the advice of counsel to the Agent of which advice the Lenders have
received notice. Without limiting the generality of the foregoing but subject to
the preceding proviso, each Lender agrees to reimburse the Agent (to the extent
not reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so), promptly upon demand for its ratable share of any
out-of-pocket expenses (including counsel fees of the counsel(s) of the Agent’s
own choosing) incurred by the Agent in connection with the preparation,
negotiation, execution, or enforcement of, or legal advice with respect to the
rights or responsibilities of the parties under, the Loan Documents, any suit or
action brought by the Agent to enforce the terms of the Loan Documents and/or
collect any Obligations, any “lender liability” suit or claim brought against
the Agent and/or the Lenders, and any claim or suit brought against the Agent,
and/or the Lenders arising under any Environmental Laws. Such out-of-pocket
expenses (including counsel fees) shall be advanced by the Lenders on the
request of the Agent notwithstanding any claim or assertion that the Agent is
not entitled to indemnification hereunder upon receipt of an undertaking by the
Agent that the Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the Agent is not so
entitled to indemnification. The agreements in this Section shall survive the
payment of the Loans and all other amounts payable hereunder or under the other
Loan Documents and the termination of this Agreement. If the Borrower shall
reimburse the Agent for any Indemnifiable Amount following payment by any Lender
to the Agent in respect of such Indemnifiable Amount pursuant to this Section,
the Agent shall share such reimbursement on a ratable basis with each Lender
making any such payment.

Section 11.8. Successor Agent.

The Agent may resign at any time as Agent under the Loan Documents by giving
written notice thereof to the Lenders and the Borrower. The Agent may be removed
as Agent under the Loan Documents for good cause by all of the Lenders (other
than the Lender then acting as Agent) upon 30 days’ prior written notice to the
Agent. Upon any such resignation or removal, the Requisite Lenders (other than
the Lender then acting as Agent, in the case of the removal of the Agent under
the immediately preceding sentence) shall have the right to appoint a successor
Agent which appointment shall, provided no Event of Default exists, be subject
to the Borrower’s approval, which approval shall not be unreasonably withheld or
delayed (except that the Borrower shall, in all events, be deemed to have
approved each Lender and its affiliates as a successor Agent). If no successor
Agent shall have been so appointed in accordance with the immediately preceding
sentence, and shall have accepted such appointment, within 30 days after the
resigning Agent’s giving of notice of resignation or the Lenders’ removal of the
resigning Agent, then the resigning or removed Agent may, on behalf of the
Lenders, appoint a successor Agent, which shall be a Lender, if any Lender shall
be willing to serve, and otherwise shall be a commercial bank having total
combined assets of at least $50,000,000,000. Upon the acceptance

 

- 87 -



--------------------------------------------------------------------------------

of any appointment as Agent hereunder by a successor Agent, such successor Agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring or removed Agent, and the retiring or
removed Agent shall be discharged from its duties and obligations under the Loan
Documents. Such successor Agent shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
shall make other arrangements satisfactory to the current Agent, in either case,
to assume effectively the obligations of the current Agent with respect to such
Letters of Credit. After any Agent’s resignation or removal hereunder as Agent,
the provisions of this Article Xl. shall continue to inure to its benefit as to
any actions taken or omitted to be taken by it while it was Agent under the Loan
Documents.

Section 11.9. Titled Agents.

Each of the Titled Agents in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, nor any duties as an
agent hereunder for the Lenders. The titles of “Sole Lead Arranger,” “Sole Book
Manager”, “Syndication Agent” and “Documentation Agent” are solely honorific and
imply no fiduciary responsibility on the part of the Titled Agents to the Agent,
the Borrower or any Lender and the use of such titles does not impose on the
Titled Agents any duties or obligations greater than those of any other Lender
or entitle the Titled Agents to any rights other than those to which any other
Lender is entitled.

ARTICLE XII. MISCELLANEOUS

Section 12.1. Notices.

Unless otherwise provided herein, communications provided for hereunder shall be
in writing and shall be mailed, telecopied or delivered as follows:

If to the Borrower:

Federal Realty Investment Trust

1626 East Jefferson Street

Rockville, Maryland 20852-4041

Attn: Stuart Brown

Telephone: (301) 998-8143

Telecopy: (301) 998-3701

and for all notices (other than notices solely under Article II), with copies
to:

General Counsel

Federal Realty Investment Trust

1626 East Jefferson Street

Rockville, Maryland 20852-4041

Telephone: (301) 998-8100

Telecopy: (301) 998-3715

 

- 88 -



--------------------------------------------------------------------------------

and

Wendelin A. White, P.C.

Pillsbury Winthrop Shaw Pittman LLP

2300 N Street, NW

Washington, DC 20037

Telephone: (202) 663-8360

Telecopy: (202) 663-8007

If to the Agent:

Wachovia Bank, National Association

301 S. College Street, NC0l72

Charlotte, North Carolina 28288

Ann: Rex E. Rudy

Telephone: (704) 383-6506

Telecopy: (704) 383-6205

If to a Lender:

To such Lender’s address or telecopy number, as applicable, set forth on its
signature page hereto or in the applicable Assignment and Acceptance Agreement;

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section. All such notices and other communications shall be effective (i) if
mailed, when received; (ii) if telecopied on a Business Day, when transmitted;
or (iii) if hand delivered or sent by overnight courier, when delivered.
Notwithstanding the immediately preceding sentence, all notices or
communications to the Agent or any Lender under Article II. shall be effective
only when actually received. Neither the Agent nor any Lender shall incur any
liability to any Loan Party (nor shall the Agent incur any liability to the
Lenders) for acting upon any telephonic notice referred to in this Agreement
which the Agent or such Lender, as the case may be, believes in good faith to
have been given by a Person authorized to deliver such notice or for otherwise
acting in good faith hereunder. Failure of a Person designated to get a copy of
a notice to receive such copy shall not affect the validity of notice properly
given to any other Person.

Section 12.2. Expenses.

The Borrower agrees (a) to pay or reimburse the Agent for all of its reasonable
out-of- pocket costs and expenses incurred in connection with the preparation,
negotiation and execution of, and any amendment, supplement or modification to,
any of the Loan Documents (including due diligence expenses and travel expenses
relating to closing), and the consummation of the transactions contemplated
thereby, including the reasonable fees and disbursements of counsel to the Agent
and costs and expenses in connection with the use of IntraLinks, Inc., SyndTrak
or other similar information transmission systems in connection with the Loan
Documents, (b) to pay or reimburse the Agent and the Lenders for all their costs
and expenses incurred in

 

- 89 -



--------------------------------------------------------------------------------

connection with the enforcement or preservation of any rights under the Loan
Documents, including the reasonable fees and disbursements of counsel to the
Agent and one separate counsel for the Lenders and any payments in
indemnification or otherwise payable by the Lenders to the Agent pursuant to the
Loan Documents, (c) to pay, and indemnify and hold harmless the Agent, and the
Lenders from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from, any failure to pay or delay in paying
documentary, stamp, excise and other similar taxes, if any, which may be payable
or determined to be payable in connection with the execution and delivery of any
of the Loan Documents, or consummation of any amendment, supplement or
modification of, or any waiver or consent under or in respect of, any Loan
Document and (d) to the extent not already covered by any of the preceding
subsections, to pay or reimburse the Agent and the Lenders for all their costs
and expenses incurred in connection with any bankruptcy or other proceeding of
the type described in Sections 10.1.(f) or 10.1.(g), including the reasonable
fees and disbursements of counsel to the Agent and one separate counsel for the
Lenders (but also including special insolvency counsel and any required local
counsel), whether such fees and expenses are incurred prior to, during or after
the commencement of such proceeding or the confirmation or conclusion of any
such proceeding. If the Borrower shall fail to pay any amounts required to be
paid by it pursuant to this Section, the Agent and/or the Lenders may pay such
amounts on behalf of the Borrower and either deem the same to be Loans
outstanding hereunder or otherwise Obligations owing hereunder.

Section 12.3. Setoff.

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Agent, each Lender and each affiliate of the
Agent or any Lender, at any time or from time to time during the continuance of
an Event of Default, without prior notice to the Borrower or to any other
Person, any such notice being hereby expressly waived, but in the case of a
Lender or an affiliate of a Lender, subject to receipt of the prior written
consent of the Agent exercised in its sole discretion, to set off and to
appropriate and to apply any and all deposits (general or special, including,
but not limited to, indebtedness evidenced by certificates of deposit, whether
matured or unmatured) and any other indebtedness at any time held or owing by
the Agent, such Lender or any such affiliate of the Agent or such Lender, to or
for the credit or the account of the Borrower against and on account of any of
the Obligations, irrespective of whether or not any or all of the Loans and all
other Obligations have been declared to be, or have otherwise become, due and
payable as permitted by Section 10.2., and although such obligations shall be
contingent or unmatured.

Section 12.4. Litigation; Jurisdiction; Other Matters; Waivers.

(a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE BORROWER, THE AGENT OR ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT
AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE
PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
LENDERS, THE AGENT AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY
IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN

 

- 90 -



--------------------------------------------------------------------------------

ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY
PARTY HERETO ARISING OUT OF THIS AGREEMENT, THE NOTES, OR ANY OTHER LOAN
DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER
BETWEEN OR AMONG THE BORROWER, THE AGENT OR ANY OF THE LENDERS OF ANY KIND OR
NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

(b) EACH OF THE BORROWER, THE AGENT AND EACH LENDER HEREBY AGREES THAT THE
FEDERAL DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY STATE
COURT LOCATED IN THE BOROUGH OF MANHATTAN OF NEW YORK, NEW YORK, SHALL HAVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE
BORROWER, THE AGENT OR ANY OF THE LENDERS PERTAINING DIRECTLY OR INDIRECTLY TO
THIS AGREEMENT, THE LOANS AND LETTERS OF CREDIT, THE NOTES OR ANY OTHER LOAN
DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR THEREFROM. THE BORROWER AND EACH
OF THE LENDERS EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN
ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS OR
DISPUTES. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT
SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM, AND EACH AGREES
NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION
SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE AGENT OR ANY
LENDER OR THE ENFORCEMENT BY THE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN
SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

(c) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.

Section 12.5. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns, except that the Borrower may not assign or otherwise transfer any of
its rights or obligations under this Agreement without the prior written consent
of all Lenders and any such assignment or other transfer to which all of the
Lenders have not so consented shall be null and void.

(b) Any Lender may make, carry or transfer Loans at, to or for the account of
any of its branch offices or the office of an affiliate of such Lender except to
the extent such transfer would result in increased costs to the Borrower.

 

- 91 -



--------------------------------------------------------------------------------

(c) Any Lender may at any time grant to one or more banks or other financial
institutions (each a “Participant”) participating interests in its Commitment or
the Loans or other Obligations owing to such Lender; provided, however, (i) any
such participating interest must be for a constant and not a varying percentage
interest and (ii) unless the Borrower and the Agent otherwise agree, after
giving effect to the grant of a participating interest in a Lender’s Commitment,
the amount of its Commitment in which it has not granted any participating
interests must be equal to at least $10,000,000. No Participant shall have any
rights or benefits under this Agreement or any other Loan Document. In the event
of any such grant by a Lender of a participating interest to a Participant, such
Lender shall remain responsible for the performance of its obligations
hereunder, and the Borrower and the Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement pursuant to which any Lender may
grant such a participating interest shall provide that such Lender shall retain
the sole right and responsibility to enforce the obligations of the Borrower
hereunder, including, without limitation, the right to approve any amendment,
modification or waiver of any provision of this Agreement; provided, however,
such Lender may agree with the Participant that it will not, without the consent
of the Participant, agree to (i) increase, or extend the term or extend the time
or waive any requirement for the reduction or termination of, such Lender’s
Commitment, (ii) extend the date fixed for the payment of principal of or
interest on the Loans or portions thereof owing to such Lender, (iii) reduce the
amount of any such payment of principal, (iv) reduce the rate at which interest
is payable thereon or (v) release any Guarantor (except as otherwise permitted
under Section 7.12.(c)). An assignment or other transfer which is not permitted
by subsection (d) or (e) below shall be given effect for purposes of this
Agreement only to the extent of a participating interest granted in accordance
with this subsection (c). Upon request from the Agent, a Lender shall notify the
Agent of the sale of any participation hereunder and, if requested by the Agent,
certify to the Agent that such participation is permitted hereunder and that the
requirements of Section 3.l2.(c) have been satisfied.

(d) Any Lender may with the prior written consent of the Agent and, so long as
no Event of Default exists, the Borrower (which consent, in each case, shall not
be unreasonably withheld (it being agreed that the Borrower’s withholding of
consent to an assignment which would result in the Borrower having to pay
amounts under Section 3.12. shall be deemed to be reasonable)), assign to one or
more Eligible Assignees (each an “Assignee”) all or a portion of its rights and
obligations under this Agreement and the Notes (including all or a portion of
its Commitments and the Loans owing to such Lender); provided, however, (i) no
such consent by the Borrower shall be required in the case of any assignment to
another Lender or any affiliate of such Lender or another Lender and no such
consent by the Agent shall be required in the case of any assignment by a Lender
to any affiliate of such Lender; (ii) unless the Borrower and the Agent
otherwise agree, after giving effect to any partial assignment by a Lender, the
Assignee shall hold, and the assigning Lender shall retain, a Commitment, or if
the Commitments have been terminated, Revolving Loans having an outstanding
principal balance, of at least $5,000,000 and integral multiples of $1,000,000
in excess thereof, and (iii) each such assignment shall be effected by means of
an Assignment and Acceptance Agreement. Upon execution and delivery of such
instrument and payment by such Assignee to such transferor Lender of an amount
equal to the purchase price agreed between such transferor Lender and such
Assignee,

 

- 92 -



--------------------------------------------------------------------------------

such Assignee shall be a Lender party to this Agreement with respect to the
assigned interest as of the effective date of the Assignment and Acceptance
Agreement and shall have all the rights and obligations of a Lender with respect
to the assigned interest as set forth in such Assignment and Acceptance
Agreement, and the transferor Lender shall be released from its obligations
hereunder with respect to the assigned interest to a corresponding extent, and
no further consent or action by any party shall be required. Upon the
consummation of any assignment pursuant to this subsection, the transferor
Lender, the Agent and the Borrower shall make appropriate arrangements so that
new Notes are issued to the Assignee and such transferor Lender, as appropriate.
In connection with any such assignment, the transferor Lender shall pay to the
Agent an administrative fee for processing such assignment in the amount of
$3,500. Anything in this Section to the contrary notwithstanding, no Lender may
assign, or grant a participating interest in, its Commitment or any Loan held by
it to the Borrower, any Subsidiary or any Affiliate of the Borrower.

(e) Any Lender (each, a “Designating Lender”) may, at any time while the
Borrower has been assigned an Investment Grade Rating from either S&P or
Moody’s, designate one Designated Lender to fund Bid Rate Loans on behalf of
such Designating Lender subject to the terms of this subsection (e), and the
provisions in the immediately preceding subsections (c) and (d) shall not apply
to such designation. No Lender may designate more than one Designated Lender.
The parties to each such designation shall execute and deliver to the Agent for
its acceptance a Designation Agreement. Upon such receipt of an appropriately
completed Designation Agreement executed by a Designating Lender and a designee
representing that it is a Designated Lender, the Agent will accept such
Designation Agreement and give prompt notice thereof to the Borrower, whereupon
(i) the Borrower shall execute and deliver to the Designating Lender a
Designated Lender Note payable to the order of the Designated Lender, (ii) from
and after the effective date specified in the Designation Agreement, the
Designated Lender shall become a party to this Agreement with a right to make
Bid Rate Loans on behalf of its Designating Lender pursuant to Section 2.2.
after the Borrower has accepted a Bid Rate Loan (or portion thereof) of the
Designating Lender, and (iii) the Designated Lender shall not be required to
make payments with respect to any obligations in this Agreement except to the
extent of excess cash flow of such Designated Lender which is not otherwise
required to repay obligations of such Designated Lender which are then due and
payable; provided, however, that regardless of such designation and assumption
by the Designated Lender, the Designating Lender shall be and remain obligated
to the Borrower, the Agent and the Lenders for each and every of the obligations
of the Designating Lender and its related Designated Lender with respect to this
Agreement, including, without limitation, any indemnification obligations under
Section 11.7. and any sums otherwise payable to the Borrower by the Designated
Lender. Each Designating Lender shall serve as the administrative agent of the
Designated Lender and shall on behalf of, and to the exclusion of, the
Designated Lender: (i) receive any and all payments made for the benefit of the
Designated Lender and (ii) give and receive all communications and notices and
take all actions hereunder, including, without limitation, votes, approvals,
waivers, consents and amendments under or relating to this Agreement and the
other Loan Documents. Any such notice, communication, vote, approval, waiver,
consent or amendment shall be signed by the Designating Lender as administrative
agent for the Designated Lender and shall not be signed by the Designated Lender
on its own behalf and shall be binding on the Designated Lender to the same
extent as if signed by the Designated Lender on its own behalf. The Borrower,
the Agent

 

- 93 -



--------------------------------------------------------------------------------

and the Lenders may rely thereon without any requirement that the Designated
Lender sign or acknowledge the same. No Designated Lender may assign or transfer
all or any portion of its interest hereunder or under any other Loan Document,
other than assignments to the Designating Lender which originally designated
such Designated Lender. The Borrower, the Lenders and the Agent each hereby
agrees that it will not institute against any Designated Lender or join any
other Person in instituting against any Designated Lender any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding under any
federal or state bankruptcy or similar law until the later to occur of (x) one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Designated Lender and (y) the Termination Date.

(f) The Agent shall maintain at the Principal Office a copy of each Assignment
and Acceptance Agreement delivered to and accepted by it and a register for the
recordation of the names and addresses of the Lenders and the Commitment of each
Lender from time to time (the “Register”). The Agent shall give each Lender and
the Borrower notice of the assignment by any Lender of its rights as
contemplated by this Section. The Borrower, the Agent and the Lenders may treat
each Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register and copies of each Assignment and
Acceptance Agreement shall be available for inspection by the Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior notice
to the Agent. Upon its receipt of an Assignment and Acceptance Agreement
executed by an assigning Lender, together with each Note subject to such
assignment, the Agent shall, if such Assignment and Acceptance Agreement has
been completed and if the Agent receives the processing and recording fee
described in subsection (d) above, (i) accept such Assignment and Acceptance
Agreement, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Borrower.

(g) In addition to the assignments and participations permitted under the
foregoing provisions of this Section, any Lender may assign and pledge all or
any portion of its Loans and its Notes to any Federal Reserve Bank as collateral
security pursuant to Regulation A and any Operating Circular issued by such
Federal Reserve Bank, and such Loans and Notes shall be fully transferable as
provided therein. No such assignment shall release the assigning Lender from its
obligations hereunder.

(h) A Lender may furnish any information concerning the Borrower, any other Loan
Party or any of their respective Subsidiaries in the possession of such Lender
from time to time to Assignees and Participants (including prospective Assignees
and Participants) subject to compliance with Section 12.8.

(i) Anything in this Section to the contrary notwithstanding, no Lender may
assign or participate any interest in any Loan held by it hereunder to the
Borrower, any other Loan Party or any of their respective Affiliates or
Subsidiaries.

(j) Each Lender agrees that, without the prior written consent of the Borrower
and the Agent, it will not make any assignment hereunder in any manner or under
any circumstances that would require registration or qualification of or filings
in respect of, any Loan or Note under the Securities Act or any other securities
laws of the United States of America or of any other jurisdiction.

 

- 94 -



--------------------------------------------------------------------------------

Section 12.6. Amendments.

(a) Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement or any other Loan Document to
be given by the Lenders may be given, and any term of this Agreement or of any
other Loan Document may be amended, and the performance or observance by the
Borrower or any other Loan Party or any Subsidiary of any terms of this
Agreement or such other Loan Document or the continuance of any Default or Event
of Default may be waived (either generally or in a particular instance and
either retroactively or prospectively) with, but only with, the written consent
of the Requisite Lenders (and, in the case of an amendment to any Loan Document,
the written consent of each Loan Party a party thereto).

(b) Notwithstanding the foregoing, without the prior written consent of each
Lender adversely affected thereby, no amendment, waiver or consent shall do any
of the following:

(i) increase the Commitments of the Lenders (except for any increase in the
Commitments effectuated pursuant to Section 2.16.) or subject the Lenders to any
additional obligations;

(ii) reduce the principal of, or interest that has accrued or the rates of
interest that will be charged on the outstanding principal amount of, any Loans
or other Obligations;

(iii) reduce the amount of any Fees payable hereunder or postpone any date fixed
for payment thereof;

(iv) modify the definition of the term “Termination Date” (except as
contemplated under Section 2.13.) or otherwise postpone any date fixed for any
payment of any principal of, or interest on, any Loans or any other Obligations
(including the waiver of any Default or Event of Default as a result of the
nonpayment of any such Obligations as and when due), or extend the expiration
date of any Letter of Credit beyond the Termination Date;

(v) amend or otherwise modify the provisions of Section 3.2.;

(vi) modify the definition of the term “Requisite Lenders” or otherwise modify
in any other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof,
including without limitation, any modification of this Section 12.6. if such
modification would have such effect;

(vii) release any Guarantor from its obligations under the Guaranty (except as
otherwise permitted under Section 7.12.(c));

 

- 95 -



--------------------------------------------------------------------------------

(viii) amend or otherwise modify the provisions of Section 2.15.(a); or

(ix) increase the number of Interest Periods permitted with respect to Loans
under Section 2.6.

(c) No amendment, waiver or consent, unless in writing and signed by the Agent,
in such capacity, in addition to the Lenders required hereinabove to take such
action, shall affect the rights or duties of the Agent under this Agreement or
any of the other Loan Documents. Any amendment, waiver or consent relating to
Section 2.3. or the obligations of the Swingline Lender under this Agreement or
any other Loan Document shall, in addition to the Lenders required hereinabove
to take such action, require the written consent of the Swingline Lender.

(d) Notwithstanding anything in this Section to the contrary, a Default or Event
of Default may not be waived for purposes of Section 5.2. without the prior
written consent of the Requisite Lenders.

(e) No waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent thereon, and any amendment, waiver or consent shall
be effective only in the specific instance and for the specific purpose set
forth therein. Except as otherwise provided in Section 11.5., no course of
dealing or delay or omission on the part of the Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto. Except as otherwise explicitly provided for herein or in
any other Loan Document, no notice to or demand upon the Borrower shall entitle
the Borrower to any other or further notice or demand in similar or other
circumstances.

Section 12.7. Nonliability of Agent and Lenders.

The relationship between the Borrower and the Lenders and the Agent shall be
solely that of borrower and lender. Neither the Agent nor any Lender shall have
any fiduciary responsibilities to the Borrower or any other Loan Party, and no
provision in this Agreement or in any of the other Loan Documents, and no course
of dealing between or among any of the parties hereto, shall be deemed to create
any fiduciary duty owing by the Agent or any Lender to any Lender, the Borrower,
any Subsidiary or any other Loan Party. Neither the Agent nor any Lender
undertakes any responsibility to the Borrower to review or inform the Borrower
of any matter in connection with any phase of the Borrower’s business or
operations.

Section 12.8. Confidentiality.

The Agent and each Lender shall use reasonable efforts to assure that
information about Borrower, the other Loan Parties and other Subsidiaries, and
the Properties thereof and their operations, affairs and financial condition,
not generally disclosed to the public, which is furnished to the Agent or any
Lender pursuant to the provisions of this Agreement or any other Loan Document,
is used only for the purposes of this Agreement and the other Loan Documents and
shall not be divulged to any Person other than the Agent, the Lenders, and their
respective officers, directors, employees and agents who are actively and
directly participating in the evaluation, administration or enforcement of the
Loan Documents and other transactions between the Agent or such Lender, as
applicable, and the Borrower, but in any event the Agent

 

- 96 -



--------------------------------------------------------------------------------

and the Lenders may make disclosure: (a) to any of their respective affiliates
(provided they shall agree to keep such information confidential in accordance
with the terms of this Section 12.8.); (b) as reasonably requested by any bona
fide prospective Assignee, Participant or other transferee in connection with
the contemplated transfer of any Commitment or participations therein as
permitted hereunder (provided they shall agree to keep such information
confidential in accordance with the terms of this Section); (c) as required or
requested by any Governmental Authority or representative thereof or pursuant to
legal process or in connection with any legal proceedings or as otherwise
required by Applicable Law; (d) to the Agent’s or such Lender’s independent
auditors and other professional advisors (provided they shall be notified of the
confidential nature of the information); (e) after the happening and during the
continuance of an Event of Default, to any other Person, as necessary for the
exercise by the Agent or the Lenders of rights hereunder or under any of the
other Loan Documents; (f) upon Borrower’s prior consent (which consent shall not
be unreasonably withheld), to any contractual counter-parties to any swap or
similar hedging agreement or to any rating agency; and (g) to the extent such
information (x) becomes publicly available other than as a result of a breach by
such party of this Section or (y) becomes available to the Agent or any Lender
on a nonconfidential basis from a source other than the Borrower or any
Affiliate unless the Agent or such Lender has actual knowledge that such
information became nonconfidential as a result of a breach of a confidential
arrangement with the Borrower or such Loan Party. Notwithstanding the foregoing,
the Agent and each Lender may disclose any such confidential information,
without notice to the Borrower or any other Loan Party, to Governmental
Authorities in connection with any regulatory examination of the Agent or such
Lender or in accordance with the regulatory compliance policy of the Agent or
such Lender.

Section 12.9. Indemnification.

(a) The Borrower shall and hereby agrees to indemnify, defend and hold harmless
the Agent, each of the Lenders, any affiliate of the Agent or any Lender, and
their respective directors, officers, shareholders, agents, employees and
counsel (each referred to herein as an “Indemnified Party”) from and against any
and all of the following (collectively, the “Indemnified Costs”): losses, costs,
claims, damages, liabilities, deficiencies, judgments or reasonable expenses of
every kind and nature (including, without limitation, amounts paid in
settlement, court costs and the reasonable fees and disbursements of counsel
incurred in connection with any litigation, investigation, claim or proceeding
or any advice rendered in connection therewith, but excluding lost profits,
losses, costs, claims, damages, liabilities, deficiencies, judgments or expenses
indemnification in respect of which is specifically covered by Section 3.12. or
4.1. or expressly excluded from the coverage of such Sections 3.12. or 4.1.)
incurred by an Indemnified Party in connection with, arising out of, or by
reason of, any suit, cause of action, claim, arbitration, investigation or
settlement, consent decree or other proceeding (the foregoing referred to herein
as an “Indemnity Proceeding”) which is in any way related directly or indirectly
to: (i) this Agreement or any other Loan Document or the transactions
contemplated thereby; (ii) the making of any Loans or issuance of Letters of
Credit hereunder; (iii) any actual or proposed use by the Borrower of the
proceeds of the Loans or Letters of Credit; (iv) the Agent’s or any Lender’s
entering into this Agreement; (v) the fact that the Agent and the Lenders have
established the credit facility evidenced hereby in favor of the Borrower;
(vi) the fact that the Agent and the Lenders are creditors of the Borrower and
have or are alleged to have information regarding the financial condition,
strategic plans or business operations of

 

- 97 -



--------------------------------------------------------------------------------

the Borrower and the Subsidiaries; (vii) the fact that the Agent and the Lenders
are material creditors of the Borrower and are alleged to influence directly or
indirectly the business decisions or affairs of the Borrower and the
Subsidiaries or their financial condition; (viii) the exercise of any right or
remedy the Agent or the Lenders may have under this Agreement or the other Loan
Documents; (ix) any civil penalty or fine assessed by the OFAC against, and all
reasonable costs and expenses (including counsel fees and disbursements)
incurred in connection with defense thereof by, the Agent or any Lender as a
result of conduct of the Borrower, any other Loan Party or any Subsidiary that
violates or threatens to violate a sanction enforced by the OFAC; or (x) any
violation or non-compliance by the Borrower or any Subsidiary of any Applicable
Law (including any Environmental Law) including, but not limited to, any
Indemnity Proceeding commenced by (A) the Internal Revenue Service or state
taxing authority or (B) any Governmental Authority or other Person under any
Environmental Law, including any Indemnity Proceeding commenced by a
Governmental Authority or other Person seeking remedial or other action to cause
the Borrower or its Subsidiaries (or its respective properties) (or the Agent
and/or the Lenders as successors to the Borrower) to be in compliance with such
Environmental Laws; provided, however, that the Borrower shall not be obligated
to indemnify any Indemnified Party for (A) any acts or omissions of such
Indemnified Party in connection with matters described in this subsection to the
extent arising from the gross negligence or willful misconduct of such
Indemnified Party, as determined by a court of competent jurisdiction in a
final, non-appealable judgment or (B) Indemnified Costs to the extent arising
directly out of or resulting directly from claims of one or more Indemnified
Parties against another Indemnified Party.

(b) The Borrower’s indemnification obligations under this Section 12.9. shall
apply to all Indemnity Proceedings arising out of, or related to, the foregoing
whether or not an Indemnified Party is a named party in such Indemnity
Proceeding. In this connection, this indemnification shall cover all Indemnified
Costs of any Indemnified Party in connection with any deposition of any
Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents). This indemnification shall, among other
things, apply to any Indemnity Proceeding commenced by other creditors of the
Borrower or any Subsidiary, any shareholder of the Borrower or any Subsidiary
(whether such shareholder(s) are prosecuting such Indemnity Proceeding in their
individual capacity or derivatively on behalf of the Borrower), any account
debtor of the Borrower or any Subsidiary or by any Governmental Authority. If
indemnification is to be sought hereunder by an Indemnified Party, then such
Indemnified Party shall notify the Borrower of the commencement of any Indemnity
Proceeding; provided, however, that the failure to so notify the Borrower shall
not relieve the Borrower from any liability that it may have to such Indemnified
Party pursuant to this Section 12.9.

(c) This indemnification shall apply to any Indemnity Proceeding arising during
the pendency of any bankruptcy proceeding filed by or against the Borrower
and/or any Subsidiary.

(d) All out-of-pocket fees and expenses of, and all amounts paid to
third-persons by, an Indemnified Party shall be advanced by the Borrower at the
request of such Indemnified Party, notwithstanding any claim or assertion by the
Borrower that such Indemnified Party is not entitled to indemnification
hereunder, upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrower if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.

 

- 98 -



--------------------------------------------------------------------------------

(e) An Indemnified Party may conduct its own investigation and defense of, and
may formulate its own strategy with respect to, any Indemnity Proceeding covered
by this Section and, as provided above, all Indemnified Costs incurred by such
Indemnified Party shall be reimbursed by the Borrower. No action taken by legal
counsel chosen by an Indemnified Party in investigating or defending against any
such Indemnity Proceeding shall vitiate or in any way impair the obligations and
duties of the Borrower hereunder to indemnify and hold harmless each such
Indemnified Party; provided, however, that if (i) the Borrower is required to
indemnify an Indemnified Party pursuant hereto and (ii) the Borrower has
provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed). Notwithstanding the
foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrower where (x) no
monetary relief is sought against such Indemnified Party in such Indemnity
Proceeding, (y) there is an allegation of a violation of law by such Indemnified
Party or (z) the proposed settlement or compromise would otherwise be
disadvantageous to such Indemnified Party as determined by it in its sole
discretion.

(f) If and to the extent that the obligations of the Borrower under this Section
are unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under Applicable Law.

(g) The Borrower’s obligations under this Section shall survive any termination
of this Agreement and the other Loan Documents and the payment in full in cash
of the Obligations, and are in addition to, and not in substitution of, any
other of their obligations set forth in this Agreement or any other Loan
Document to which it is a party.

Section 12.10. Termination; Survival.

At such time as (a) all of the Commitments have been terminated, (b) all Letters
of Credit have terminated or expired, (c) none of the Lenders nor the Swingline
Lender is obligated any longer under this Agreement to make any Loans and
(d) all Obligations (other than obligations which survive as provided in the
following sentence) have been paid and satisfied in full, this Agreement shall
terminate. The indemnities to which the Agent, the Lenders and the Swingline
Lender are entitled under the provisions of Sections 3.12., 4.1., 4.4., 11.7.,
12.2. and 12.9. and any other provision of this Agreement and the other Loan
Documents, and the provisions of Section 12.4., shall continue in full force and
effect and shall protect the Agent, the Lenders and the Swingline Lender
(i) notwithstanding any termination of this Agreement, or of the other Loan
Documents, against events arising after such termination as well as before and
(ii) at all times after any such party ceases to be a party to this Agreement
with respect to all matters and events existing on or prior to the date such
party ceased to be a party to this Agreement.

 

- 99 -



--------------------------------------------------------------------------------

Section 12.11. Severability of Provisions.

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.

Section 12.12. GOVERNING LAW.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED TN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

Section 12.13. Patriot Act.

The Lenders and the Agent each hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), it is required to obtain, verify and record information
that identifies the Borrower and the other Loan Parties, which information
includes the name and address of the Borrower and the other Loan Parties and
other information that will allow such Lender or the Agent, as applicable, to
identify the Borrower and the other Loan Parties in accordance with such Act.

Section 12.14. Counterparts.

This Agreement and any amendments, waivers, consents or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument.

Section 12.15. Obligations with Respect to Loan Parties.

The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties as specified herein shall be absolute and not
subject to any defense the Borrower may have that the Borrower does not control
such Loan Parties.

Section 12.16. Limitation of Liability.

Neither the Agent nor any Lender, nor any affiliate, officer, director,
employee, attorney, or agent of the Agent or any Lender shall have any liability
with respect to, and the Borrower hereby waives, releases, and agrees not to sue
any of them upon, any claim for any special, indirect, incidental, or
consequential damages suffered or incurred by the Borrower in connection with,
arising out of, or in any way related to, this Agreement or any of the other
Loan Documents, or any of the transactions contemplated by this Agreement or any
of the other Loan Documents. The Borrower hereby waives, releases, and agrees
not to sue the Agent or any Lender or any of the Agent’s or any Lender’s
affiliates, officers, directors, employees, attorneys, or agents for punitive
damages in respect of any claim in connection with, arising out of, or in any
way related to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or financed hereby.

 

- 100 -



--------------------------------------------------------------------------------

Section 12.17. Entire Agreement.

This Agreement, the Notes, and the other Loan Documents referred to herein
embody the final, entire agreement among the parties hereto and supersede any
and all prior commitments, agreements, representations, and understandings,
whether written or oral, relating to the subject matter hereof and thereof and
may not be contradicted or varied by evidence of prior, contemporaneous, or
subsequent oral agreements or discussions of the parties hereto. There are no
oral agreements among the parties hereto.

Section 12.18. Construction.

The Agent, the Borrower and each Lender acknowledge that each of them has had
the benefit of legal counsel of its own choice and has been afforded an
opportunity to review this Agreement and the other Loan Documents with its legal
counsel and that this Agreement and the other Loan Documents shall be construed
as if jointly drafted by the Agent, the Borrower and each Lender.

Section 12.19. Limitation of Liability of Trustees, Etc.

NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, THE AGENT AND THE LENDERS SHALL LOOK SOLELY TO THE PROPERTY OF THE
BORROWER AND THE OTHER LOAN PARTIES FOR THE ENFORCEMENT OF ANY CLAIM AGAINST THE
BORROWER AND SUCH LOAN PARTY UNDER OR TN RESPECT OF ANY OF THE LOAN DOCUMENTS
AND ACCORDINGLY NEITHER THE TRUSTEES, OFFICERS, EMPLOYEES, AGENTS NOR
SHAREHOLDERS OF THE BORROWER SHALL HAVE ANY PERSONAL LIABILITY FOR OBLIGATIONS
ENTERED INTO BY OR ON BEHALF OF THE BORROWER OR ANY OTHER LOAN PARTY.

[Signatures on Following Pages]

 

- 101 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed by their authorized officers all as of the day and year first above
written.

 

FEDERAL REALTY INVESTMENT TRUST By:   /s/ Dawn M. Becker   Name: Dawn M. Becker
 

Title:   Executive Vice President-

            General Counsel and Secretary

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement dated as of

July 28, 2006 with Federal Realty Investment Trust]

 

WACHOVIA BANK, NATIONAL
ASSOCIATION, as Agent, as a Lender and as
Swingline Lender

By:   /s/ Amit Khimji   Name: Amit Khimji   Title:   Vice President Commitment
Amount: $30,000,000 Lending Office (all Types of Loans):

Wachovia Bank, National Association

301 S. College Street, NC0172

Charlotte, North Carolina 28288

Attn: Rex E. Rudy

Telephone: (704) 383-6506

Telecopy: (704) 383-6205

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement dated as of

July 28, 2006 with Federal Realty Investment Trust]

 

EUROHYPO AG, NEW YORK BRANCH

By:   /s/ John Lippmann   Name: John Lippmann   Title:   Vice President By:  
/s/ Anthony L. Merolla   Name: Anthony L. Merolla   Title:   Vice President
Commitment Amount: $30,000,000 Lending Office (all Types of Loans):

Eurohypo AG, New York Branch

1114 Avenue of the Americas, 29th Floor New York, NY 10036

Attention: John Lippmann

Telephone: (212) 479-5827

Telecopy: (212) 479-5800

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement dated as of

July 28, 2006 with Federal Realty Investment Trust]

 

PNC BANK, NATIONAL ASSOCIATION By:   /s/ Timothy P. Gleeson   Name: Timothy P.
Gleeson   Title:   Vice President Commitment Amount: $30,000,000 Lending Office
(all Types of Loans):

PNC Bank, National Association

PNC Real Estate Finance

808 17th Street NW

Washington, D.C. 20006

Attention: Timothy Gleeson

Telephone: (412) 835-4349

Telecopy: (412) 835-5982

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement dated as of

July 28, 2006 with Federal Realty Investment Trust]

 

SUNTRUST BANK

By:   /s/ Gregory T. Horstman   Name: Gregory T. Horstman   Title:   Senior Vice
President Commitment Amount: $30,000,000 Lending Office (all Types of Loans):

SunTrust Bank

8330 Boone Boulevard, 8th Floor

Vienna, VA 22182

Attention: Gregory T. Horstman

Telephone: (703)442-1561

Telecopy: (703) 442-1570

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement dated as of
July 28, 2006 with Federal Realty Investment Trust]

 

U.S. BANK NATIONAL ASSOCIATION By:   /s/ A. Jeffrey Jacobson   Name: A. Jeffrey
Jacobson   Title:   Vice President Commitment Amount: $30,000,000 Lending Office
(all Types of Loans):

U.S. Bank National Association

1650 Tysons Boulevard, Suite 1580

McLean, VA 22102

Attention: A. Jeffrey Jacobson and Joann St. Peter

Telephone: (703) 442-5482 and (703) 442-5496

Telecopy: (703) 442-5495

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement dated as of

July 28, 2006 with Federal Realty Investment Trust]

 

CHEVY CHASE BANK, F.S.B.

By:   /s/ Sadhvi Subramanian   Name: Sadhvi Subramanian   Title:   Vice
President Commitment Amount: $20,000,000 Lending Office (all Types of Loans):

Chevy Chase Bank, F.S.B.

7501 Wisconsin Avenue, 12th Floor

Bethesda, MD 20814-6519

Attention: Frederick H. Denecke

Telephone: (240) 497-7735

Telecopy: (240) 497-7714

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement dated as of

July 28, 2006 with Federal Realty Investment Trust]

 

CITICORP NORTH AMERICA, INC.

By:   /s/ Jeanne M. Craig   Name: Jeanne M. Craig   Title:   Vice President
Commitment Amount: $20,000,000 Lending Office (all Types of Loans):

Citicorp North America, Inc.

390 Greenwich Street, 1st Floor

New York, NY 10013

Attention: Jeanne Craig

Telephone: (212) 723-9229

Telecopy: (646) 291-1996

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement dated as of

July 28, 2006 with Federal Realty Investment Trust]

 

JPMORGAN CHASE BANK, N.A.

By:   /s/ Kimberly L. Turner   Name: Kimberly L. Turner   Title:   Vice
President Commitment Amount: $20,000,000 Lending Office (all Types of Loans):

JPMorgan Chase Bank, N.A.

277 Park Avenue, 3rd Floor

New York, NY 10172

Attention: Kimberly L. Turner

Telephone: (212) 622-8177

Telecopy: (646) 534-0574

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement dated as of

July 28, 2006 with Federal Realty Investment Trust]

 

SOVEREIGN BANK

By:   /s/ Erin T. Aslakson   Name: Erin T. Aslakson   Title:   Assistant Vice
President Commitment Amount: $20,000,000 Lending Office (all Types of Loans):

Sovereign Bank

75 State Street, MA1 SST 04-11

Boston, MA 02109

Attention: Erin Aslakson

Telephone: (617) 757-5564

Telecopy: (617) 757-5653

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement dated as of

July 28, 2006 with Federal Realty Investment Trust]

 

BANK OF AMERICA, N.A. By:   /s/ Michael W. Edwards   Name: Michael W. Edwards  
Title:   Senior Vice President Commitment Amount: $15,000,000 Lending Office
(all Types of Loans):

Bank of America, N.A.

Mail Code IL1-231-10-35

231 S. LaSalle Street

Chicago, IL 60697

Attention Cheryl Sneor

Telephone: (312) 828-5215

Telecopy: (312) 974-4970

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement dated as of

July 28, 2006 with Federal Realty Investment Trust]

 

CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH By:   /s/ Jim C.Y. Chen   Name:
Jim C.Y. Chen   Title:   VP & General Manager Commitment Amount: $ 15,000,000
Lending Office (all Types of Loans):

Chang Hwa Commercial Bank, Ltd., New York Branch

685 Third Avenue, 29th Floor

New York, NY 10017

Attention: Danielle Tsai

Telephone: (212) 651-9770 ext.29

Telecopy: (212) 651-9785

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement dated as of

July 28, 2006 with Federal Realty Investment Trust]

 

COMERICA BANK By:   /s/ Adam Sheets   Name: Adam Sheets   Title:   Account
Officer Commitment Amount: $15,000,000 Lending Office (all Types of Loans):

Comerica Bank

500 Woodward Avenue

Detroit, MI 48226

Attention: Adam Sheets

Telephone: (313) 222-4718

Telecopy: (313) 222-9295

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement dated as of

July 28, 2006 with Federal Realty Investment Trust]

 

ROYAL BANK OF CANADA By:   /s/ Gordon C. MacArthur   Name: Gordon C. MacArthur  
Title:   Authorized Signatory Commitment Amount: $15,000,000 Lending Office (all
Types of Loans):

Royal Bank of Canada

One Liberty Plaza, 6th Floor

165 Broadway

New York, NY 10006-1404

Attention: Gordon MacArthur

Telephone: (212) 428-2324

Telecopy: (212) 428-6459

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement dated as of

July 28, 2006 with Federal Realty Investment Trust]

 

FIRST COMMERCIAL BANK, NEW YORK AGENCY By:   /s/ Bruce M. J. Ju   Name: Bruce M.
J. Ju   Title:   VP & General Manager Commitment Amount: $10,000,000 Lending
Office (all Types of Loans):

First Commercial Bank, New York Agency

750 3rd Avenue, 34th Floor

New York, NY 10017

Attention: Bruce M. J. Ju

Telephone: (212) 880-9384

Telecopy: (212) 599-6133



--------------------------------------------------------------------------------

SCHEDULE 1.1(A)

LIST OF LOAN PARTIES

 

1.    FEDERAL REALTY INVESTMENT TRUST 2.    FR ASSOCIATES LIMITED PARTNERSHIP 3.
   BERMAN ENTERPRISES II LIMITED PARTNERSHIP 4.    GOVERNOR PLAZA ASSOCIATES 5.
   ANDORRA ASSOCIATES 6.    SHOPPING CENTER ASSOCIATES 7.    FR PIKE 7 LIMITED
PARTNERSHIP 8.    STREET RETAIL, INC. 9.    FRIT SAN JOSE TOWN AND COUNTRY
VILLAGE, LLC 10.    SAN JOSE RESIDENTIAL, INC. 11.    STREET RETAIL FOREST HILLS
I, LLC 12.    STREET RETAIL FOREST HILLS II, LLC 13.    SRI OLD TOWN, LLC 14.   
FEDERAL REALTY PARTNERS, INC. 15.    FEDERAL REALTY PARTNERS L.P. 16.    FRLP,
INC. 17.    STREET RETAIL WEST GP, INC. 18.    STREET RETAIL WEST I, L.P. 19.   
STREET RETAIL WEST II, L.P. 20.    STREET RETAIL WEST 3, L.P. 21.    STREET
RETAIL WEST 6, L.P.



--------------------------------------------------------------------------------

22.    STREET RETAIL WEST 10, L.P. 23.    FR ASSEMBLY SQUARE, LLC 24.    FR
STURTEVANT STREET, INC. 25.    FR STURTEVANT STREET, LLC 26.    FR WESTGATE
MALL, INC. 27.    FR WESTGATE MALL, LLC 28.    FRIT SANTANA ROW TRS, INC. 29.   
FRIT LEASING & DEVELOPMENT SERVICES, INC. 30.    STREET RETAIL SAN ANTONIO, LP
31.    SRI SAN ANTONIO, INC. 32.    SRI TEXAS, INC.

 



--------------------------------------------------------------------------------

SCHEDULE 6.1(B)

OWNERSHIP STRUCTURE

PART I

 

ENTITY NAME/Jurisdiction of
Formation

  

Equity Holders

  

Nature of Equity
Interest

   % Ownership  

Material and/or
Excluded Subsidiary

  

Liens. Options, Registration Rights, etc.

FEDERAL REALTY

INVESTMENT TRUST

           Borrower   

•   Permitted Liens on properties identified in Schedule 6.1(f);

•   Stock options in favor of Trustees, employees and certain vendors;

•   Dividend reinvestment plan;

•   Active shelf registration statement;

•   See Federal Realty Partners L.P., FR Leesburg Plaza, LP and FR Pike 7
Limited Partnership for registration rights agreements

FR ASSOCIATES LIMITED

PARTNERSHIP, a Maryland

limited partnership

   Federal Realty Investment Trust    General partner    1%   Guarantor    None
  

 

Federal Realty Investment Trust

  

 

Limited partner

  

 

97.97%

       

 

Street Retail, Inc.

  

 

Limited partner

  

 

1.03%

     BERMAN ENTERPRISES II LIMITED PARTNERSHIP, a Maryland limited partnership
   Federal Realty Investment Trust    General partner    2%   Guarantor
Material Subsidiary    None   

 

Federal Realty Investment Trust

  

 

Limited partner

  

 

97%

       

 

FR Associates Limited Partnership

  

 

Limited partner

  

 

1%

     GOVERNOR PLAZA ASSOCIATES, a Pennsylvania general partnership    Federal
Realty Investment Trust    General partner    99%   Guarantor    None   

 

FR Associates Limited Partnership

  

 

General partner

  

 

1%

     ANDORRA ASSOCIATES, a Pennsylvania limited partnership    Federal Realty
Investment Trust    General partner    2%   Guarantor    None   

 

Federal Realty Investment Trust

  

 

Limited partner

  

 

97%

    

 

Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.1(B)

OWNERSHIP STRUCTURE

 

ENTITY NAME/Jurisdiction of
Formation

  

Equity Holders

  

Nature of Equity
Interest

   % Ownership  

Material and/or
Excluded Subsidiary

  

Liens, Options, Registration Rights, etc.

   FR Associates Limited Partnership    Limited partner    1%     

SHOPPING CENTER

ASSOCIATES, a Pennsylvania limited partnership

   Federal Realty Investment Trust    General partner    1%   Guarantor    None
  

 

Federal Realty Investment Trust

  

 

Limited partner

  

 

98%

       

 

FR Associates
Limited Partnership

  

 

Limited partner

  

 

1%

    

FR PIKE 7 LIMITED

PARTNERSHIP, a Delaware limited partnership (DownREIT)

   Federal Realty Investment Trust    General partner    1%   Guarantor   

•   Right to exchange 12,393.71 partnership units for Federal Realty stock or
cash (at Federal Realty’s option); and

•   Registration rights for stock issued on redemption of partnership units.

  

 

Federal Realty Investment Trust

  

 

Limited partner

  

 

98.3143%

       

 

M&R Associates Limited

Partnership, Pike 7 Plaza

  

 

Limited partner

  

 

.6857%

    

FRIT ESCONDIDO

PROMENADE, LLC, a California limited liability company

   Federal Realty Investment Trust    Manager    70%   Owner of Non-Controlled
Property    None   

 

Spark Development Partners, LLC

  

 

Member

  

 

30%

 

 

•   Escondido Promenade Shopping Center, Escondido, CA

   FR FEDERAL PLAZA, INC., a Delaware corporation    Federal Realty Investment
Trust    Sole stockholder    100%   Excluded subsidiary    None FR FEDERAL
PLAZA, LLC, a Delaware limited liability company    FR Federal Plaza, Inc.   
Sole member    100%   Excluded subsidiary    None FR LEESBURG PLAZA, LLC, a
Delaware corporation    Federal Realty Investment Trust    Sole member    100%  
Excluded subsidiary    None

 

Page 2



--------------------------------------------------------------------------------

SCHEDULE 6.1(B)

OWNERSHIP STRUCTURE

 

ENTITY NAME/Jurisdiction of
Formation

  

Equity Holders

  

Nature of Equity
Interest

   % Ownership  

Material and/or
Excluded Subsidiary

  

Liens, Options, Registration Rights, etc.

FR LEESBURG PLAZA, LP, a Delaware limited partnership (DownREIT)    FR Leesburg
Plaza, LLC    General partner    315,233 units   Excluded subsidiary   

•   Right to exchange partnership units for Federal Realty stock or cash (at
Federal Realty’s option); and

•   Registration rights for stock issued on redemption of partnership units.

  

 

Paulson Brothers, L.L.C.

  

 

Limited partner

  

 

37,267 units

     CONGRESSIONAL PLAZA ASSOCIATES, LLC, a Maryland limited liability company
   Federal Realty Investment Trust    Managing member    64.1030%  

Owner of Non-Controlled Property

 

•   Congressional Plaza Shopping Center, Rockville, MD

•   The Crest at Congressional Plaza, Rockville, MD

  

•   Rockville Plaza Company (“RPC”) has right to require other partners to buy
1/2 to all of RPC’s ownership interests.

  

 

Rockville Plaza Company

  

 

Member

  

 

29.4673%

       

 

Samuel Gorlitz

  

 

Member

  

 

5.0951%

       

 

Daniel Lyons

  

 

Member

  

 

1.3346%

     FEDERAL REALTY MANAGEMENT SERVICES, INC., a Delaware corporation    Federal
Realty Investment Trust    Sole stockholder    100%      None FRIT LEASING &
DEVELOPMENT SERVICES, INC., a Delaware corporation    Federal Realty Investment
Trust    Sole stockholder    100%   Guarantor    None FRIT SANTANA ROW TRS,
INC., a Delaware corporation    FRIT Leasing & Development Services, Inc.   
Sole stockholder    100%   Guarantor    None FEDERAL REALTY PARTNERS, INC., a
Delaware corporation    Federal Realty Investment Trust    Sole stockholder   
100%   Guarantor    None FEDERAL REALTY PARTNERS L.P., a Delaware limited
partnership (Master DownREIT)    Federal Realty Partners, Inc.    General
partner    509,039 units   Guarantor   

•   Right to exchange partnership units for Federal Realty stock or cash (at
Federal Realty’s option); and

  

 

FRLP, Inc.

  

 

Limited partner

  

 

40 units

       

 

N. Richard Kimmel

  

 

Limited partner

  

 

146,248 units

    

 

Page 3



--------------------------------------------------------------------------------

SCHEDULE 6.1(B)

OWNERSHIP STRUCTURE

 

ENTITY NAME/Jurisdiction of
Formation

  

Equity Holders

  

Nature of Equity
Interest

   % Ownership  

Material and/or
Excluded Subsidiary

  

Liens, Options, Registration Rights, etc.

   Frank J. Lodato By-Pass Trust*    Limited partner    4,528 units     

•   All partners marked with an asterisk have registration rights for stock
issued on redemption of partnership units.

  

 

Frank J. Lodato QTIP Trust No. 1*

  

 

Limited partner

  

 

2,683 units

       

 

Frank J. Lodato QTIP Trust No. 2*

  

 

Limited partner

  

 

9,558 units

       

 

Jane Bush Miller Trust*

  

 

Limited partner

  

 

86,721 units

       

 

Charles H. Gunn Revocable Trust*

  

 

Limited partner

  

 

21,769 units

       

 

Elaine Price

  

 

Limited partner

  

 

2,026 units

       

 

Ernest Carter

  

 

Limited partner

  

 

18,000 units

       

 

Benjamin Weiner

  

 

Limited partner

  

 

30,508 units

       

 

Asghar Afsharnia

  

 

Limited partner

  

 

30,508 units

     FRLP, INC., a Delaware corporation    Federal Realty Investment Trust   
Sole stockholder    100%   Guarantor    None FR CROW CANYON, INC. F/K/A JS&DB,
INC., a Delaware corporation    Federal Realty Investment Trust   
Sole stockholder    100%   Excluded subsidiary    None FR CROW CANYON, LLC, a
Delaware limited liability company    FR Crow Canyon, Inc.    Sole member   
100%   Excluded subsidiary    None FR MERCER MALL, INC., a Delaware corporation
   Federal Realty Investment Trust    Sole stockholder    100%   Excluded
subsidiary    None FR MERCER MALL, LLC, a Delaware limited liability company   
FR Mercer Mall, Inc.    Sole member    100%   Excluded subsidiary    None FR
STURTEVANT STREET, INC., a Delaware corporation    Federal Realty Investment
Trust    Sole stockholder    100%   Guarantor    None FR STURTEVANT STREET, LLC,
a Delaware limited liability company    FR Sturtevant Street, Inc.    Sole
member    100%   Guarantor    None

 

Page 4



--------------------------------------------------------------------------------

SCHEDULE 6.1(B)

OWNERSHIP STRUCTURE

 

ENTITY NAME/Jurisdiction of
Formation

  

Equity Holders

  

Nature of Equity
Interest

   % Ownership  

Material and/or
Excluded Subsidiary

  

Liens, Options, Registration Rights, etc.

FR ASSEMBLY SQUARE, LLC, a Delaware limited liability company    Federal Realty
Investment Trust.    Sole member    100%   Guarantor    None FR WESTGATE MALL,
INC., a Delaware corporation    Federal Realty Investment Trust   
Sole stockholder    100%   Guarantor    None FR WESTGATE MALL, LLC, a Delaware
limited liability company    FR Westgate Mall, Inc.    Sole member    100%  
Guarantor Material Subsidiary    None FEDERAL/LPF GP, INC., a Delaware
corporation    Federal Realty Investment Trust    Sole stockholder    100%  
Excluded Subsidiary    None STREET RETAIL, INC., a Maryland corporation   
Federal Realty Investment Trust    Sole stockholder    100%   Guarantor Material
Subsidiary    None FRIT SAN JOSE TOWN AND COUNTRY VILLAGE, LLC, a California
limited liability company    Street Retail, Inc.    Sole member    100%  
Guarantor Material Subsidiary    None SAN JOSE RESIDENTIAL, INC., a Maryland
corporation    Thomas L. Patterson   

Class A Voting

Common Stockholder

   50%   Guarantor    None   

 

Jeanne T. Connor

  

 

Class A Voting

Common

Stockholder

  

 

50%

       

 

FRIT San Jose Town & Country Village, LLC

  

 

Class B Non-Voting Common Stockholder

  

 

100%

     STREET RETAIL FOREST HILLS I, LLC, a Delaware limited liability company   
Street Retail, Inc.    Sole member    100%   Guarantor    None

 

Page 5



--------------------------------------------------------------------------------

SCHEDULE 6.1(B)

OWNERSHIP STRUCTURE

 

ENTITY NAME/Jurisdiction of
Formation

  

Equity Holders

  

Nature of Equity
Interest

   % Ownership  

Material and/or
Excluded Subsidiary

  

Liens, Options, Registration Rights, etc.

STREET RETAIL FOREST HILLS II, LLC, a Delaware limited liability company   
Street Retail, Inc.    Sole member    100%   Guarantor    None SRI OLD TOWN,
LLC, a California limited liability company    Street Retail, Inc.    Sole
member    100%   Guarantor    None STREET RETAIL WEST GP, INC., a Maryland
corporation    Street Retail, Inc.    Sole stockholder    100%   Guarantor   
None STREET RETAIL WEST I, L.P., a Delaware limited partnership    Street Retail
West GP, Inc.    General partner    90%   Guarantor Material Subsidiary    None
  

 

Street Retail, Inc.

  

 

General partner

  

 

9%

       

 

Street Retail, Inc.

  

 

Limited partner

  

 

1%

     STREET RETAIL WEST II, L.P., a Delaware limited partnership    Street
Retail West GP, Inc.    General partner    90%   Guarantor    None   

 

Street Retail, Inc.,

  

 

General partner

  

 

9%

       

 

Street Retail, Inc.

  

 

Limited partner

  

 

1%

     STREET RETAIL WEST 3, L.P., a Delaware limited partnership    Street Retail
West GP, Inc.    General partner    90%   Guarantor    None   

 

Street Retail, Inc.

  

 

General partner

  

 

9%

       

 

Street Retail, Inc

  

 

Limited partner

  

 

1%

     STREET RETAIL WEST 4, L.P., a Delaware limited partnership    Street Retail
West GP, Inc.    Class C general partner    90%  

Owner of Non-Controlled Property

 

•   953-955 5th Avenue, San Diego, CA

 

•   1221-1227 Hermosa Ave., Hermosa, Beach, CA

  

•   Subject to satisfaction of certain conditions, Federal Realty has the option
to acquire, and may be required by the other partners to acquire, the other
partners’ interests for cash

  

 

GPO 4 Inc.

  

 

Class A general partner interest

  

 

0%

       

 

GPO 4 Inc.

  

 

Class B general partner

  

 

.9%

       

 

Delaware GPM 4 Inc.

   Class B general partner   

 

8.1%

       

 

GPO 4 Inc.

  

 

Class B limited partner

  

 

.1%

    

 

Page 6



--------------------------------------------------------------------------------

SCHEDULE 6.1(B)

OWNERSHIP STRUCTURE

 

ENTITY NAME/Jurisdiction of
Formation

  

Equity Holders

  

Nature of Equity
Interest

   % Ownership  

Material and/or
Excluded Subsidiary

  

Liens, Options, Registration
Rights, etc.

  

Delaware GPM 4

Inc.

  

Class B limited

partner

   .9%   • 1232-1240 3rd
Street, Santa
Monica, CA    STREET RETAIL WEST 6, L.P., a
Delaware limited partnership    Street Retail West GP, Inc.    General partner
   90%   Guarantor    None   

 

Street Retail, Inc.

  

 

General partner

  

 

9%

       

 

Street Retail, Inc.

  

 

Limited partner

  

 

1%

     STREET RETAIL WEST 7, L.P., a
Delaware limited partnership    Street Retail West GP, Inc.    Class C general
partner    90%  

Owner of Non-
Controlled Property

 

•   7001 Hollywood Boulevard, Hollywood, CA

•   7021 Hollywood Boulevard, Hollywood, CA

  

•   Right to merge entities into a Federal Realty entity in exchange for Federal
Realty stock or cash (at option of non-Federal Realty partners, subject to
certain conditions); and

•   Registration rights for Federal Realty stock issued in connection with
transfer of partnership interests through merger.

  

 

Delaware GPO 7
Inc.

  

 

Class A general partner

  

 

0%

       

 

Delaware GPO 7
Inc.

  

 

Class B general partner

  

 

.9%

       

 

Delaware GPM 7
Inc.

  

 

Class B general partner

  

 

8.1%

       

 

Delaware GPO 7
Inc.

  

 

Class B limited partner

  

 

.1%

       

 

Delaware GPM 7
Inc.

  

 

Class B limited partner

  

 

.9%

     STREET RETAIL WEST 10, L.P.,
a Delaware limited partnership    Street Retail West GP, Inc.    General partner
   90%   Guarantor    None   

 

Street Retail, Inc.

  

 

General partner

  

 

9%

       

 

Street Retail, Inc.

  

 

Limited partner

  

 

1%

     SRI SAN ANTONIO, INC. (F/K/A DIM SUM, INC.), a Maryland corporation   
Street Retail, Inc.   

Sole

stockholder

   100%   Guarantor    None

STREET RETAIL SAN

ANTONIO, LP, a Delaware

limited partnership

  

SRI San Antonio,

Inc.

   General partner    .1%   Guarantor    None   

 

SRI Texas, Inc.

  

 

Limited partner

  

 

99.9%

     SRI TEXAS, INC., a Delaware corporation    Street Retail, Inc.,    Sole
stockholder    100%   Guarantor    None

 

Page 7



--------------------------------------------------------------------------------

SCHEDULE 6.1(B)

OWNERSHIP STRUCTURE

 

ENTITY NAME/Jurisdiction of
Formation

  

Equity Holders

  

Nature of Equity
Interest

   % Ownership  

Material and/or
Excluded Subsidiary

  

Liens, Options, Registration Rights, etc.

SANTANA ROW SERVICES,
INC., a Delaware corporation    Street Retail, Inc.   

Sole

stockholder

   100%      None SANTANA ROW ROF, INC., a
Delaware corporation    Street Retail, Inc.   

Sole

stockholder

   100%      None

 

Page 8



--------------------------------------------------------------------------------

SCHEDULE 6.1(B)

OWNERSHIP STRUCTURE

Part II—Unconsolidated Affiliates

 

ENTITY NAME/Jurisdiction of
Formation

  

Equity Holders

  

Nature of Equity
Interest

   % Ownership  

Material and/or
Excluded
Subsidiary

LA RIVE GAUCHE SAN JOSE, LLC, a California limited liability company   
Santana Row ROF, Inc.    Member    37.5%  

Unconsolidated affiliate

  

 

Vine Dining Enterprises, Inc.

  

 

Manager/member

  

 

62.5%

  STRAITS SANTANA ROW, LLC, a California limited liability company    Santana
Row ROF, Inc.    Member    90%   Unconsolidated affiliate   

 

Christopher Yeo

  

 

Manager/member

  

 

10%

  VILLAGE CAFE SANTANA ROW, LLC, a California limited liability company   
Santana Row ROF, Inc.    Member    49%   Unconsolidated affiliate   

 

San Francisco Coffee Roasting Company, Inc.

  

 

Manager/member

  

 

51%

  BLOWFISH SR, LLC, a California limited liability company    Santana Row ROF,
Inc.    Member    30%   Unconsolidated affiliate   

 

Fugu Management, LLC

  

 

Manager/member

  

 

70%

  YANKEE PIER SANTANA ROW, LLC, a California limited liability company   
Santana Row ROF, Inc.    Member    75%   Unconsolidated affiliate   

 

Lark Creek Cafe, Inc.

  

 

Manager/member

  

 

25%

  PIZZA ANTICA, LLC, a California limited liability company    Santana Row ROF,
Inc.    Member    20%   Unconsolidated affiliate   

 

Tim Stannard

  

 

Manager/member

  

 

80%

  SINO, LLC F/K/A RED LANTERN RESTAURANT, LLC, a California limited liability
company    Santana Row ROF, Inc.    Member    90%   Unconsolidated affiliate   

 

Christopher Yeo

  

 

Manager/member

  

 

10%

  SANTANA GRILL PARTNERS, LP, a California limited partnership    VDAE, LLC   
General partner    65.000%   Unconsolidated affiliate   

 

Santana Row ROF, Inc.

  

 

Limited partner

  

 

29.167%

    

 

VDAE, LLC

  

 

Limited partner

  

 

1.250%

    

 

VDAE, Inc.

  

 

Limited partner

  

 

4.583%

  FEDERAL/LION VENTURE LP, a Delaware limited partnership    Federal/LPF GP,
Inc.    General partner    .1%   Unconsolidated affiliate   

 

CLPF-Federal GP, LLC

  

 

General partner

  

 

.1%

    

 

Federal Realty Investment Trust

  

 

Limited partner

  

 

29.9%

    

 

CLPF-Federal, L.P.

  

 

Limited partner

  

 

69.9%

 

 

Page 9



--------------------------------------------------------------------------------

SCHEDULE 6.1(B)

OWNERSHIP STRUCTURE

 

FLV ATLANTIC PLAZA GP, LLC, a Delaware limited liability company   
Federal/Lion Venture LP    Sole member    100%   Unconsolidated affiliate FLV
ATLANTIC PLAZA LIMITED PARTNERSHIP, a Delaware limited partnership   
FLV Atlantic Plaza GP, LLC    General partner    .1%   Unconsolidated affiliate
  

 

Federal/Lion Venture LP

  

 

Limited partner

  

 

99.9%

  FLV PLEASANT SHOPS GP, LLC, a
Delaware limited liability company    Federal/Lion Venture LP    Sole member   
100%   Unconsolidated affiliate FLV PLEASANT SHOPS LIMITED PARTNERSHIP, a
Delaware limited partnership    FLV Pleasant Shops GP, LLC    General partner   
.1%   Unconsolidated affiliate   

 

Federal/Lion Venture LP

  

 

Limited partner

  

 

99.9%

  FLV CAMPUS PLAZA GP, LLC, a Delaware limited liability company    Federal/Lion
Venture LP    Sole member    100%   Unconsolidated affiliate FLV CAMPUS PLAZA
LIMITED PARTNERSHIP, a Delaware limited partnership    FLV Campus Plaza GP, LLC
   General partner    .1%   Unconsolidated affiliate   

 

Federal/Lion Venture LP

  

 

Limited partner

  

 

99.9%

  FLV PLAZA DEL MERCADO, LLC, a
Delaware limited liability company    Federal/Lion Venture LP    Sole member   
100%   Unconsolidated affiliate FLV PLAZA DEL MERCADO, LP, a
Delaware limited partnership    FLV Plaza del Mercado, LLC    General partner   
.1%   Unconsolidated affiliate   

 

Federal/Lion Venture LP

  

 

Limited partner

  

 

99.9%

  FLV GREENLAWN PLAZA GP, LLC, a
Delaware limited liability company    Federal/Lion Venture LP    Sole member   
100%   Unconsolidated affiliate

FLV GREENLAWN PLAZA, LP, a

Delaware limited partnership

   FLV Greenlawn Plaza GP, LLC    General partner    .1%   Unconsolidated
affiliate   

 

Federal/Lion Venture LP

  

 

Limited partner

  

 

99.9%

  FLV BARCROFT PLAZA GP, LLC, a
Delaware limited liability company    Federal/Lion Venture LP    Sole member   
100%   Unconsolidated affiliate FLV BARCROFT PLAZA, LP, a
Delaware limited partnership    FLV Barcroft Plaza GP, LLC    General partner   
.1%   Unconsolidated affiliate   

 

Federal/Lion Venture LP

  

 

Limited partner

  

 

99.9%

 

 

Page 10



--------------------------------------------------------------------------------

SCHEDULE 6.1(B)

OWNERSHIP STRUCTURE

Santana Row Association, a California non-profit mutual benefit corporation

The Deforest Building Condominium Owners Association, a California non-profit
mutual benefit corporation

The Deforest Building Residential Condominium Owners Association, a California
non-profit mutual benefit corporation

The Margo Building and Villa Cornet Building Condominium Owners Association, a
California non-profit mutual benefit corporation

The Villa Cornet Condominium Owners Association, a California non-profit mutual
benefit corporation

 

Page 11



--------------------------------------------------------------------------------

EXHIBIT 6.1(f)

Ownership of Properties

July 2006

Part 1

 

Property
Number

    

Property

  

City

     ST      Wholly Owned Properties         010-1002      Andorra   
Philadelphia      PA 040-1240      Governor Plaza    Glen Burnie      MD
060-1444      Loehmann’s Link Office Building    Fairfax      VA 060-1445     
Loehmann’s Link Shopping Ctr    Fairfax      VA 060-1446      Loehmann’s
Redstone Office Bld    Fairfax      VA 060-1447      Loehmann’s Redstone Shop
Ctr    Fairfax      VA 080-1600      Perring Plaza    Baltimore      MD 100-1630
     Santana Row Building 1-Retail    San Jose      CA 100-1632      Santana Row
Building IB-Retail    San Jose      CA 100-1634      Santana Row Building
lC-Retail    San Jose      CA 100-1638      Santana Row Building 3-Retail    San
Jose      CA 100-1642      Santana Row Building 4-Retail    San Jose      CA
100-1644      Santana Row Building 5-Retail    San Jose      CA 100-1646     
Santana Row Building 6A-Retail    San Jose      CA 100-1650      Santana Row
Building 7-Retail    San Jose      CA 100-1652      Santana Row Building
8A-Retail    San Jose      CA 100-1662      Santana Row Building 11A-Retail   
San Jose      CA 100-1668      Santana Row Building 13/15-Retail    San Jose
     CA 100-1674      Santana Row Building K-Retail    San Jose      CA 100-1651
     Santana Row Building 7-Residential    San Jose      CA 100-1653     
Santana Row Building 8A-Residential    San Jose      CA 100-1663      Santana
Row Building 11A-Res/Office    San Jose      CA 100-1669      Santana Row
Building 13/15-Res/Office    San Jose      CA 160-1800      Westgate Mall    San
Jose      CA 170-1730      Sturtevant Street    Somerville      MA 170-1732     
147 Foley Street    Somerville      MA 180-1008      Assembly Square   
Somerville      MA 400-1020      Bethesda Ave Shops W W 1-Arlington East   
Bethesda      MD 400-1021      Bethesda Ave Shops W W 2    Bethesda      MD
400-1022      Bethesda Ave Offices W W 2    Bethesda      MD 400-1023     
Bethesda Ave Shops W W 3    Bethesda      MD 400-1024      Bethesda Ave Shops W
W 4    Bethesda      MD 400-1025      Bethesda Ave Offices W W 4    Bethesda
     MD 400-1026      Bethesda Ave Shops W W 5    Bethesda      MD 400-1027     
Bethesda Ave Offices W W 5    Bethesda      MD 400-1028      Bethesda Ave Shops
II    Bethesda      MD 400-1029      Bethesda Ave Shops III    Bethesda      MD
400-1030      Ravengard    Bethesda      MD 400-1031      Bethesda Ave Shops
Parking Lot    Bethesda      MD 400-1032      4900 Hampden Lane (Bethesda)   
Bethesda      MD 400-3031      Elm Street-Retail (Bethesda)    Bethesda      MD
400-3032      Kilbane/Jaffe Parcels    Bethesda      MD



--------------------------------------------------------------------------------

Property
Number

    

Property

  

City

     ST 400-3033      Elm Street-Office (Bethesda)    Bethesda      MD 400-3034
     Woodmont East-Retail    Bethesda      MD 400-3035      Woodmont
East-Offices    Bethesda      MD 400-3100      64 Greenwich    Greenwich      CT
400-3101      205 Greenwich Ave (Saks)    Greenwich      CT 400-3400      Fresh
Meadows-Kmart Center    Queens      NY 400-3401      Fresh Meadows (Filene’s
Ctr)    Queens      NY 400-3402      Fresh Meadows (73rd Ave Strip)    Queens
     NY 400-3403      Fresh Meadows (69th Ave Strip)    Queens      NY 400-3500
     150 Post Street    San Francisco      CA 400-3525      1344 3rd Street
(Santa Monica)    Santa Monica      CA 400-3600      Sam’s Park & Shop   
Washington      DC 400-3601      Village at Shirlington-Retail    Arlington     
VA 400-3602      Village at Shirlington-Office    Arlington      VA 400-3603
     Pentagon Row    Arlington      VA 400-3604      Friendship Center   
Washington      DC 420-4300      14 N Fair Oaks    Pasadena      CA 420-4500
     643-653 5th Ave    San Diego      CA 420-4502      665 5th Ave    San Diego
     CA 420-4503      825-831 5th Ave    San Diego      CA 420-4700      301
Arizona/1251-1253 3rd Street    Santa Monica      CA 420-4702      1225 3rd
Street    Santa Monica      CA 420-4704      1337 3rd Street    Santa Monica
     CA 420-4705      1343-1349 3rd Street    Santa Monica      CA 421-4701     
1202 3rd Street    Santa Monica      CA 422-4706      1222 3rd Street    Santa
Monica      CA 424-4301      140-168 W Colorado    Pasadena      CA 428-4708
     214 Wilshire    Santa Monica      CA 440-5001      107-14/16 71st Street   
Forest Hills      NY 440-5002      108-22 Queens Blvd    Forest Hills      NY
441-5003      69-39/41 Austin St (Forest Hills)    Forest Hills      NY 450-5500
     Old Town Center    Los Gatos      CA 451-5601      301-303 E Houston St
(Vogue)    San Antonio      TX 451-5602      225-233 E Houston St (Schaum)   
San Antonio      TX 451-5603      St. Mary’s & E. Houston (West H)    San
Antonio      TX 451-5606      111 Jefferson St (Pkg Lot)    San Antonio      TX
451-5607      300-302 E Houston St (Walgreen)    San Antonio      TX 451-5608
     221-223 E Houston St (Court Bl)    San Antonio      TX 451-5609      219 E
Houston St (Carl/Bennet)    San Antonio      TX 451-5610      311-315 E Houston
St (Kress)    San Antonio      TX 451-5611      306-308 E Houston St (Stuart)   
San Antonio      TX 451-5612      400 E Houston St (Maverick)    San Antonio
     TX 500-1010      Bala Cynwyd    Bala Cynwyd      PA 500-1050      Bristol
   Bristol      CT 500-1090      Crossroads    Highland Park      IL 500-1125
     Dedham    Dedham      MA 500-1160      Eastgate    Chapel Hill      NC
500-1180      Ellisburg Circle    Cherry Hill      NJ 500-1200      Falls Plaza
   Falls Church      VA



--------------------------------------------------------------------------------

Property
Number

    

Property

  

City

     ST 500-1201      Feasterville    Feasterville      PA 500-1202     
Flourtown    Flourtown      PA 500-1217      Finley Square    Downers Grove     
IL 500-1220      Gratiot Plaza    Roseville      MI 500-1235      Gaithersburg
Square Shopping Center    Gaithersburg      MD 500-1236      Gaithersburg Square
Office Bld    Gaithersburg      MD 500-1245      Garden Market   
Western Springs      IL 500-1315      Idylwood Plaza    Falls Church      VA
500-1321      Allwood    Clifton      NJ 500-1322      Blue Star    Watchung
     NJ 500-1323      Brunswick    N.Brunswick      NJ 500-1324      Clifton   
Clifton      NJ 500-1325      Hamilton    Hamilton      NJ 500-1326     
Huntington    Huntington      NY 500-1327      Rutgers    Franklin      NJ
500-1440      Lancaster    Lancaster      PA 500-1441      Langhorne Square   
Levittown      PA 500-1443      Laurel Centre    Laurel      MD 500-1475     
Mercer Mall    Lawrenceville      NJ 500-1476      Mercer Mall-Loupinski/Moore
   Lawrenceville      NJ 500-1480      Mid-Pike Plaza    Rockville      MD
500-1500      Town Center of New Britain    New Britain      PA 500-1520     
Northeast    Philadelphia      PA 500-1525      North Lake Commons    Lake
Zurich      IL 500-1560      Old Keene Mill    Springfield      VA 500-1580     
Pan Am    Fairfax      VA 500-1610      Queen Anne Plaza    Norwell      MA
500-1625      Quince Orchard Shopping Center    Gaithersburg      MD 500-1626
     Quince Orchard Office Building    Gaithersburg      MD 500-1627      7700
Richmond Highway    Alexandria      VA 500-1700      Saugus Plaza    Saugus     
MA 500-1750      Tower    Springfield      VA 500-1761      Troy   
Parsippany-Troy      NJ 500-1880      Falls Plaza East    Falls Church      VA
500-1883      Willow Lawn    Richmond      VA 500-1889      Willow Grove   
Willow Grove      PA 500-1910      Rockville Town Square    Rockville      MD
500-1910      Rockville Town Square 2    Rockville      MD 500-2060     
Rollingwood Apartments    Silver Spring      MD      Controlled Properties   
     110-1605      Pike 7    Tysons Corner      VA 490-1085      Courthouse
Center    Rockville      MD 490-1400      Kings Court    Los Gatos      CA
490-1720      South Valley    Alexandria      VA      Non-Controlled Properties
        030-1080      Congressional    Rockville      MD 030-1081     
Congressional Plaza Apartments    Rockville      MD



--------------------------------------------------------------------------------

Property
Number

    

Property

  

City

     ST 090-1190      Escondido Promenade    Escondido      CA 423-4200     
1221-1227 Hermosa Ave (Hermosa)    Hermosa Beach      CA 423-4504      953-955
5th Ave    San Diego      CA 423-4707      1232-1240 3rd Street    Santa Monica
     CA 425-4225      Galaxy Bldg-Hollywood    Hollywood      CA 425-4226     
7001 Hollywood Bldg (Peterson)    Hollywood      CA

Part 2—Permitted Liens in Existence as of Date of Agreement

The following properties are currenty subject to liens:

 

     Encumbered Properties         120-1450      Leesburg Plaza    Leesburg     
VA 451-5603      164 East Houston (a portion of West H)    San Antonio      TX
130-1215      Federal Plaza    Rockville      MD 490-1490      Mount Vernon   
Alexandria      VA 500-1047      Brick Plaza    Brick      NJ 500-1313     
Hauppauge    Hauppauge      NY 500-1442      Lawrence Park    Broomall      PA
500-1763      Tysons Station    Falls Church      VA 500-1881      Wildwood   
Bethesda      MD 500-1900      Wynnewood    Wynnewood      PA 500-2070     
Barracks Road    Charlottesville      VA 150-1477      H&H Parcel at Mercer Mall
   Lawrenceville      NJ 191-1096      Crow Canyon    San Ramon      CA     
Unconsolidated JV Properties         801-8010      Plaza del Mercado    Silver
Spring      MD 802-8020      Campus Plaza    Bridgewater      MA 803-8030     
Pleasant Shops    Weymouth      MA 804-8040      Atlantic Plaza    North Reading
     MA 805-8050      Greenlawn Plaza    Greenlawn      NY 806-8060     
Barcroft Plaza    Falls Church      VA



--------------------------------------------------------------------------------

Federal Realty Investment Trust

Summary of Outstanding Debt and Capital Lease Obligations

Schedule 6.1(g)

As of June 30, 2006

 

      Maturity
Date    Interest Rate as of
June 30, 2006     Balance as of
June 30, 2006   

Counterparty

                (in thousands)     

Mortgage Loans (a)

          

Secured Fixed Rate

          

Leesburg Plaza

   10/01/08    6.510 %    $ 9,821    Wachovia

164 E Houston Street

   10/08/08    7.500 %      122    Solomon Schosser

Mercer Mall

   04/01/09    8.375 %      4,544    Merrill Lynch Credit Corp.

Federal Plaza

   06/01/11    6.750 %      34,428    Bear Steams

Tysons Station

   09/01/11    7.400 %      6,437    SunLife

Crow Canyon

   08/11/13    5.400 %      22.116    Credit Suisse First Boston

Barracks Road

   11/01/15    7.950 %      42.909    MetLife

Hauppauge

   11/01/15    7.950 %      16,176    MetLife

Lawrence Park

   11/01/15    7.950 %      30,414    MetLife

Wildwood

   11/01/15    7.950 %      26,734    MetLife

Wynnewood

   11/01/15    7.950 %      30,995    MetLife

Brick Plaza

   11/01/15    7.415 %      31,869    MetLife

Mount Vernon

   04/15/28    5.680 %  (b)      12,414    Thrivent                         
268,978                  

Notes Payable

          

Unsecured Fixed Rate

          

Perring Plaza Renovation

   01/31/13    10.000 %      1,719   

Unsecured Variable Rate

          

Revolving credit facility

   10/08/06    LIBOR + .65 %  (c)      102,000    Wachovia

Term note with banks

   10/08/08    LIBOR + .85 %  (d)      100,000    Wachovia

Term note with banks

   10/08/08    LIBOR + .85 %  (d)      150,000    Wachovia

Escondido (Municipal bonds)

   10/01/16    3.551 %  (e)      9,400                             363,119      
           

Senior Notes and Debentures

          

Unsecured Fixed Rate

          

6.99% Medium Term Notes

   03/10/06    6.894 %  (f)      —     

6.125% Notes

   11/15/07    6.325 %  (g)      150,000   

8.75% Notes

   12/01/09    8.750 %      175,000   

4.50% Notes

   02/15/11    4.500 %      75,000   

5.65% Notes

   06/01/16    5.650 %      125,000   

7.48% Debentures

   08/15/26    7.480 %  (h)      50,000   

6.82% Medium Term Notes

   08/01/27    6.820 %  (i)      40,000                             615,000   
              

Letter of Credit

          

Beneficiary

          

Township of Lower Marion

          114    Wachovia

City of San Antonio, Texas

          795    Wachovia

Fireman Fund Insurance Company

          557    Wachovia

City of Escondido Promenade Project

          9,740    Wells Fargo                          11,206                  

Capital Lease Obligations

          

Bethesda Row

   1/1/2059    7.884%-9.92%        12,576    Miller Properties

Allwood

   12/12/2037    10% + Participation        3,055    Levin Management Corp.

Blue Star

   12/12/2037    10% + Participation        23,315    Levin Management Corp.

Brunswick

   12/12/2037    10% + Participation        9,706    Levin Management Corp.

Clifton

   12/12/2037    10% + Participation        2,841    Levin Management Corp.

Hamilton

   12/12/2037    10% + Participation        4,211    Levin Management Corp.

Huntington

   12/12/2037    10% + Participation        12,463    Levin Management Corp.

Rutgers

   12/12/2037    10% + Participation        11,243    Levin Management Corp.

Lancaster

   3/27/2076    6.500 %      4,907    Manheim Associates

Mercer Mall

   10/14/2028    7.000 %      53,853    Mercer Mall Property Group

Mid-Pike

   5/18/2057    11.25% + Participation        10,041    Levin Management Corp.
                       $ 148,211                  

Subsequent Debt

          

6.0% Notes

   07/15/12    6.000 %      120,000   

6.2% Notes

   01/15/17    6.200 %      130,000                           $ 250,000         
        

Notes:

  (a) Mortgage loans do not include the Trust’s 30% share ($23.2 million) of the
$77.4 million debt of the partnership with Clarion Lion Properties Fund.

  (b) The interest rate is fixed at 5.66% for the first ten years and then will
be reset to a market rate. The lender has the option to call the loan on
April 15, 2013 or anytime thereafter.

  (c) This debt is being repaid and replaced with the Credit Agreement.

  (d) This $250 million of aggregate debt debt was repaid in full on July 17,
2006 from the proceeds of the notes issuances described on this schedule under
“Subsequent Debt.”

  (e) The bonds bear interest at a variable rate determined weekly which would
enable the bonds to be remarketed at 100% of their principal amount.

  (f) The Trust purchased interest rate swaps at issuance, thereby reducing the
effective interest on these notes.

  (g) The Trust purchased an interest rate lock to hedge this note offering. A
loss of $1.5 million associated with this hedge is being amortized into the note
offering thereby increasing the effective interest rate on these notes to
6.325%.

  (h) Beginning on August 15, 2008, the debentures are redeemable by the holders
thereof at the original purchase price of $1,000 per debenture.

  (i) Beginning on August 1, 2007, the notes are redeemable by the holders
thereof at the original purchase price of $1,000 per note.

Contingent Obligations:

1. San Antonio TIF—If the tax revenues within the TIF zone are not sufficient to
pay debt service on obligations issued by the City of San Antonio that were used
to fund public improvements around properties we own in the TIF distict, we
would be required to provide funding for the shortfall. Funding obligation
applied from 10/1/02 through 9/30/14. We do not anticipate the funding
obligation to exceed $600,000 in any one year or $3 million in aggregate.

2. Redevelopment Bonds—In connection with current redevelopment projects, local
governmental authorities typically require deposting a bond to secure
performance on work on public infrastructure. If we fail to perform the work or
perform faulty work, we may be obligated to pay on these bonds. The current
amount outstanding under these bonds is $            .

 



--------------------------------------------------------------------------------

SCHEDULE 6.1(h)

LITIGATION

We have one litigation matter filed against us in May 2003 which alleges that a
one page document entitled “Final Proposal,” which included language that it was
subject to approval of formal documentation, constituted a ground lease of a
parcel of property located adjacent to our Santana Row property and gave First
National the option to require that we acquire the property at a price
determined in accordance with a formula included in the “Final Proposal.” First
National is seeking an unspecified amount of monetary damages. A trial as to
liability only was held and on June 27, 2006, a jury rendered a verdict against
us. We have filed a motion for judgment as a matter of law or, in the
alternative, for a new trial. We are also requesting that the court certify the
case for immediate appeal in the event the motion for judgment as a matter of
law and motion for a new trial are denied. All of these motions are scheduled to
be heard in August 2006. If our motions are denied and we are not successful in
having the jury verdict reversed by an immediate appeal, the case will proceed
to a trial on the issue of damages which will not occur for at least nine
months. The complaint did not specify the amount of damages claimed and we
cannot make a reasonable estimate of potential damages until experts are
retained and additional discovery is completed on the damages issue. If we are
not successful in overturning the jury verdict, there likely will be a material
adverse impact on our net income in the period in which we would pay the damages
awarded although we do not believe it will have a Material Adverse Effect.



--------------------------------------------------------------------------------

EXHIBIT 6.1(x)

Unencumbered Assets

July 2006

 

Property
Number

  

Property

  

City

  

ST

  

Property Type

   Retail/Multif    Eligible Property Exceptions 010-1002    Andorra   
Philadelphia    PA    Wholly Owned    Retail    None 030-1080    Congressional
   Rockville    MD    Non-Controlled    Retail    None 030-1081    Congressional
Plaza Apartments    Rockville    MD    Non-Controlled    Multifamily    None
040-1240    Governor Plaza    Glen Burnie    MD    Wholly Owned    Retail   
None 060-1444    Loehmann's Link Office Building    Fairfax    VA    Wholly
Owned    Retail    None 060-1445    Loehmann's Link Shopping Ctr    Fairfax   
VA    Wholly Owned    Retail    None 060-1446    Loehmann's Redstone Office Bld
   Fairfax    VA    Wholly Owned    Retail    None 060-1447    Loehmann's
Redstone Shop Ctr    Fairfax    VA    Wholly Owned    Retail    None 080-1600   
Perring Plaza    Baltimore    MD    Wholly Owned    Retail    None 090-1190   
Escondido Promenade    Escondido    CA    Non-Controlled    Retail    None
100-1630    Santana Row Building 1-Retail    San Jose    CA    Wholly Owned   
Retail    None 100-1632    Santana Row Building 1B-Retail    San Jose    CA   
Wholly Owned    Retail    None 100-1634    Santana Row Building 1C-Retail    San
Jose    CA    Wholly Owned    Retail    None 100-1638    Santana Row Building
3-Retail    San Jose    CA    Wholly Owned    Retail    None 100-1642    Santana
Row Building 4-Retail    San Jose    CA    Wholly Owned    Retail    None
100-1644    Santana Row Building 5-Retail    San Jose    CA    Wholly Owned   
Retail    None 100-1646    Santana Row Building 6A-Retail    San Jose    CA   
Wholly Owned    Retail    None 100-1650    Santana Row Building 7-Retail    San
Jose    CA    Wholly Owned    Retail    None 100-1652    Santana Row Building
8A-Retail    San Jose    CA    Wholly Owned    Retail    None 100-1662   
Santana Row Building 1lA-Retail    San Jose    CA    Wholly Owned    Retail   
None 100-1668    Santana Row Building 13/15-Retail    San Jose    CA    Wholly
Owned    Retail    None 100-1674    Santana Row Building K-Retail    San Jose   
CA    Wholly Owned    Retail    None 100-1651    Santana Row Building
7-Residential    San Jose    CA    Wholly Owned    Multifamily    None 100-1653
   Santana Row Building 8A-Residential    San Jose    CA    Wholly Owned   
Multifamily    None 100-1663    Santana Row Building 11 A-Res/Office    San Jose
   CA    Wholly Owned    Retail    None 100-1669    Santana Row Building
13/15-Res/Office    San Jose    CA    Wholly Owned    Retail    None 110-1605   
Pike 7    Tysons Corner    VA    Controlled    Retail    None 160-1800   
Westgate Mall    San Jose    CA    Wholly Owned    Retail    None 170-1730   
Sturtevant Street    Somerville    MA    Wholly Owned    Retail    None 170-1732
   147 Foley Street    Somerville    MA    Wholly Owned    Retail    None

 



--------------------------------------------------------------------------------

Property
Number

  

Property

  

City

  

ST

  

Property Type

  

Retail/Multif

   Eligible Property Exceptions 180-1008    Assembly Square    Somerville    MA
   Wholly Owned    Retail    None 400-1020    Bethesda Ave Shops W W 1   
Bethesda    MD    Wholly Owned    Retail    None 400-1021    Bethesda Ave Shops
W W 2    Bethesda    MD    Wholly Owned    Retail    None 400-1022    Bethesda
Ave Offices W W 2    Bethesda    MD    Wholly Owned    Retail    None 400-1023
   Bethesda Ave Shops W W 3    Bethesda    MD    Wholly Owned    Retail    None
400-1024    Bethesda Ave Shops W W 4    Bethesda    MD    Wholly Owned    Retail
   None 400-1025    Bethesda Ave Offices W W 4    Bethesda    MD    Wholly Owned
   Retail    None 400-1026    Bethesda Ave Shops W W 5    Bethesda    MD   
Wholly Owned    Retail    None 400-1027    Bethesda Ave Offices W W 5   
Bethesda    MD    Wholly Owned    Retail    None 400-1028    Bethesda Ave Shops
II    Bethesda    MD    Wholly Owned    Retail    Leasehold for a small portion
of the property terminates
12/31/25 with obligation of
FRIT, as tenant, to purchase
the property on that date. 400-1029    Bethesda Ave Shops III    Bethesda    MD
   Wholly Owned    Retail    None 400-1030    Ravengard    Bethesda    MD   
Wholly Owned    Retail    None 400-1031    Bethesda Ave Shops Parking Lot   
Bethesda    MD    Wholly Owned    Retail    None 400-1032    4900 Hampden Lane
(Bethesda)    Bethesda    MD    Wholly Owned    Retail    None 400-3031    Elm
Street-Retail    Bethesda    MD    Wholly Owned    Retail    None 400-3032   
Kilbane/Jaffe Parcels    Bethesda    MD    Wholly Owned    Retail    None
400-3033    Elm Street-Office (Bethesda)    Bethesda    MD    Wholly Owned   
Retail    None 400-3034    Woodmont East-Retail    Bethesda    MD    Wholly
Owned    Retail    None 400-3035    Woodmont East-Offices    Bethesda    MD   
Wholly Owned    Retail    None 400-3100    64 Greenwich Ave    Greenwich    CT
   Wholly Owned    Retail    None 400-3101    205 Greenwich Ave (Saks)   
Greenwich    CT    Wholly Owned    Retail    None 400-3400    Fresh
Meadows-Kmart Center    Queens    NY    Wholly Owned    Retail    None 400-3401
   Fresh Meadows (Filene’s Ctr)    Queens    NY    Wholly Owned    Retail   
None 400-3402    Fresh Meadows (73rd Ave Strip)    Queens    NY    Wholly Owned
   Retail    None 400-3403    Fresh Meadows (69th Ave Strip)    Queens    NY   
Wholly Owned    Retail    None 400-3500    150 Post Street    San Francisco   
CA    Wholly Owned    Retail    None 400-3525    1344 3rd Street    Santa Monica
   CA    Wholly Owned    Retail    None 400-3600    Sam’s Park & Shop   
Washington    DC    Wholly Owned    Retail    None 400-3601    Village at
Shirlington-Retail    Arlington    VA    Wholly Owned    Retail    None 400-3602
   Village at Shirlington-Office    Arlington    VA    Wholly Owned    Retail   
None 400-3603    Pentagon Row    Arlington    VA    Wholly Owned    Retail   
None 400-3604    Friendship Center    Washington    DC    Wholly Owned    Retail
   None



--------------------------------------------------------------------------------

Property
Number

  

Property

  

City

  

ST

  

Property Type

  

Retail/Multif

   Eligible Property Exceptions 420-4300    14 N Fair Oaks    Pasadena    CA   
Wholly Owned    Retail    None 420-4500    643-653 5th Ave    San Diego    CA   
Wholly Owned    Retail    None 420-4502    665 5th Ave    San Diego    CA   
Wholly Owned    Retail    None 420-4503    825-831 5th Ave    San Diego    CA   
Wholly Owned    Retail    None 420-4700    301 Arizona/1251-1253 3rd Street   
Santa Monica    CA    Wholly Owned    Retail    None 420-4702    1225 3rd Street
   Santa Monica    CA    Wholly Owned    Retail    None 420-4704    1337 3rd
Street    Santa Monica    CA    Wholly Owned    Retail    None 420-4705   
1343-1349 3rd Street    Santa Monica    CA    Wholly Owned    Retail    None
421-4701    1202 3rd Street    Santa Monica    CA    Wholly Owned    Retail   
None 422-4706    1222 3rd Street    Santa Monica    CA    Wholly Owned    Retail
   None 423-4200    1221-1227 Hermosa Ave (Hermosa)    Hermosa Beach    CA   
Non-Controlled    Retail    None 423-4504    953-955 5th Ave    San Diego    CA
   Non-Controlled    Retail    None 423-4707    1232-1240 3rd Street    Santa
Monica    CA    Non-Controlled    Retail    None 424-4301    140-168 W Colorado
   Pasadena    CA    Wholly Owned    Retail    Ground lease expires 10/31/2016
(including option) and parking
ground lease expires 12/15/2014
(no option) 425-4225    Galaxy Bldg-Hollywood    Hollywood    CA   
Non-Controlled    Retail    None 425-4226    7001 Hollywood Bldg (Peterson)   
Hollywood    CA    Non-Controlled    Retail    None 428-4708    214 Wilshire   
Santa Monica    CA    Wholly Owned    Retail    None 440-5001    107-14/16 71st
Street    Forest Hills    NY    Wholly Owned    Retail    None 440-5002   
108-22 Queens Blvd    Forest Hills    NY    Wholly Owned    Retail    None
441-5003    69-39/41 Austin St (Forest Hills)    Forest Hills    NY    Wholly
Owned    Retail    None 450-5500    Old Town Center    Los Gatos    CA    Wholly
Owned    Retail    None 451-5601    301-303 E Houston St (Vogue)    San Antonio
   TX    Wholly Owned    Retail    None 451-5602    225-233 E Houston St
(Schaum)    San Antonio    TX    Wholly Owned    Retail    None 451-5603    St.
Mary’s & E. Houston (Wt Hotel)    San Antonio    TX    Wholly Owned    Retail   
Small portion encumbered by
self amortizing mortgage which
has been fully funded into an
escrow account maintained by a
third party. 451-5606    111 Jefferson St (Pkg Lot)    San Antonio    TX   
Wholly Owned    Retail    None 451-5607    300-302 E Houston St (Walgreen)   
San Antonio    TX    Wholly Owned    Retail    None 451-5608    221-223 E
Houston St (Court Bl)    San Antonio    TX    Wholly Owned    Retail    None
451-5609    219 E Houston St (Carl/Bennet)    San Antonio    TX    Wholly Owned
   Retail    None 451-5610    311-315 E Houston St (Kress)    San Antonio    TX
   Wholly Owned    Retail    None 451-5611    306-308 E Houston St (Stuart)   
San Antonio    TX    Wholly Owned    Retail    None 451-5612    400 E Houston St
(Maverick)    San Antonio    TX    Wholly Owned    Retail    None



--------------------------------------------------------------------------------

Property
Number

  

Property

  

City

  

ST

  

Property Type

  

Retail/Multif

   Eligible Property Exceptions 490-1085    Courthouse Center    Rockville    MD
   Controlled    Retail    None 490-1400    Kings Court    Los Gatos    CA   
Controlled    Retail    Owned pursuant to ground lease
that expires 7/31/2024. 490-1720    South Valley    Alexandria    VA   
Controlled    Retail    None 500-1010    Bala Cynwyd    Bala Cynwyd    PA   
Wholly Owned    Retail    None 500-1050    Bristol    Bristol    CT    Wholly
Owned    Retail    None 500-1090    Crossroads    Highland Park    IL    Wholly
Owned    Retail    None 500-1125    Dedham    Dedham    MA    Wholly Owned   
Retail    None 500-1160    Eastgate    Chapel Hill    NC    Wholly Owned   
Retail    None 500-1180    Ellisburg Circle    Cherry Hill    NJ    Wholly Owned
   Retail    None 500-1200    Falls Plaza    Falls Church    VA    Wholly Owned
   Retail    None 500-1201    Feasterville    Feasterville    PA    Wholly Owned
   Retail    None 500-1202    Flourtown    Flourtown    PA    Wholly Owned   
Retail    None 500-1217    Finley Square    Downers Grove    IL    Wholly Owned
   Retail    None 500-1220    Gratiot Plaza    Roseville    MI    Wholly Owned
   Retail    None 500-1235    Gaithersburg Square Shopping Center   
Gaithersburg    MD    Wholly Owned    Retail    None 500-1236    Gaithersburg
Square Office Bld    Gaithersburg    MD    Wholly Owned    Retail    None
500-1245    Garden Market    Western Springs    IL    Wholly Owned    Retail   
None 500-1315    Idylwood Plaza    Falls Church    VA    Wholly Owned    Retail
   None 500-1321    Allwood    Clifton    NJ    Wholly Owned    Retail   
No right of leasehold mortgagee
to notice and cure; approval of
fee mortgagee needed for
leasehold mortgage; some
limitations on tenant’s ability to
transfer; 500-1322    Blue Star    Watchung    NJ    Wholly Owned    Retail   
No right of leasehold mortgagee
to notice and cure; approval of
fee mortgagee needed for
leasehold mortgage; some
limitations on tenant’s ability to
transfer; 500-1323    Brunswick    N.Brunswick    NJ    Wholly Owned    Retail
   No right of leasehold mortgagee
to notice and cure; approval of
fee mortgagee needed for
leasehold mortgage; some
limitations on tenant’s ability to
transfer; 500-1324    Clifton    Clifton    NJ    Wholly Owned    Retail    No
right of leasehold mortgagee
to notice and cure; approval of
fee mortgagee needed for
leasehold mortgage; some
limitations on tenant’s ability to
transfer; 500-1325    Hamilton    Hamilton    NJ    Wholly Owned    Retail    No
right of leasehold mortgagee
to notice and cure; approval of
fee mortgagee needed for
leasehold mortgage; some
limitations on tenant’s ability to
transfer; 500-1326    Huntington    Huntington    NY    Wholly Owned    Retail
   No right of leasehold mortgagee
to notice and cure; approval



--------------------------------------------------------------------------------

Property
Number

  

Property

  

City

  

ST

  

Property Type

  

Retail/Multif

   Eligible Property Exceptions                   of fee mortgagee needed for
leasehold mortgage; some
limitations on tenant’s ability to
transfer; 500-1327    Rutgers    Franklin    NJ    Wholly Owned    Retail   
No right of leasehold mortgagee to
notice and cure; approval of fee
mortgagee needed for leasehold
mortgage; some limitations on
tenant’s ability to transfer; 500-1440    Lancaster    Lancaster    PA    Wholly
Owned    Retail    Lease expires 3/27/17 but has 12
remaining 5-year extension                   options 500-1441    Langhorne
Square    Levittown    PA    Wholly Owned    Retail    None 500-1443    Laurel
Centre    Laurel    MD    Wholly Owned    Retail    None 500-1475    Mercer Mall
   Lawrenceville    NJ    Wholly Owned    Retail    Owned pursuant to ground
lease
that expires 9/30/2028 with an
option for the tenant to purchase
the property at a fixed price 500-1476    Mercer Mall-Loupinski/Moore   
Lawrenceville    NJ    Wholly Owned    Retail    None 500-1480    Mid-Pike Plaza
   Rockville    MD    Wholly Owned    Retail    None 500-1500    Town Center of
New Britain    New Britain    PA    Wholly Owned    Retail    None 500-1520   
Northeast    Philadelphia    PA    Wholly Owned    Retail    None 500-1525   
North Lake Commons    Lake Zurich    IL    Wholly Owned    Retail    None
500-1560    Old Keene Mill    Springfield    VA    Wholly Owned    Retail   
None 500-1580    Pan Am    Fairfax    VA    Wholly Owned    Retail    None
500-1610    Queen Anne Plaza    Norwell    MA    Wholly Owned    Retail    None
500-1625    Quince Orchard Shopping Center    Gaithersburg    MD    Wholly Owned
   Retail    None 500-1626    Quince Orchard Office Building    Gaithersburg   
MD    Wholly Owned    Retail    None 500-1627    7700 Richmond Highway   
Alexandria    VA    Wholly Owned    Retail    None 500-1700    Saugus Plaza   
Saugus    MA    Wholly Owned    Retail    None 500-1750    Tower    Springfield
   VA    Wholly Owned    Retail    None 500-1761    Troy    Parsippany-Troy   
NJ    Wholly Owned    Retail    None 500-1880    Falls Plaza East    Falls
Church    VA    Wholly Owned    Retail    None 500-1883    Willow Lawn   
Richmond    VA    Wholly Owned    Retail    None 500-1889    Willow Grove   
Willow Grove    PA    Wholly Owned    Retail    None 500-1910    Rockville Town
Center    Rockville    MD    Wholly Owned    Retail    Acquisition of retail
space
pending 500-1911    Rockville Town Center 2    Rockville    MD    Wholly Owned
   Retail    Acquisition of retail space
pending 500-2060    Rollingwood Apartments    Silver Spring    MD    Wholly
Owned    Multifamily    None



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT dated as of                      ,
20     (the “Agreement”) by and among                              (the
“Assignor”),                              (the “Assignee”), and WACHOVIA BANK,
NATIONAL ASSOCIATION, as Agent (the “Agent”).

WHEREAS, the Assignor is a Lender under that certain Credit Agreement dated as
of July 28, 2006 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among Federal Realty Investment
Trust (the “Borrower”), the financial institutions party thereto and their
permitted assignees under Section 12.5. thereof (the “Lenders”), the Agent, and
the other parties thereto;

WHEREAS, the Assignor desires to assign to the Assignee, among other things, all
or a portion of the Assignor’s rights under the Credit Agreement, all on the
terms and conditions set forth herein; and

WHEREAS, the Agent consents to such assignment on the terms and conditions set
forth herein;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

Section 1. Assignment.

(a) Subject to the terms and conditions of this Agreement and in consideration
of the payment to be made by the Assignee to the Assignor pursuant to Section 2
of this Agreement, effective as of                     , 200     (the
“Assignment Date”), the Assignor hereby irrevocably sells, transfers and assigns
to the Assignee, without recourse, a $             interest (such interest being
the “Assigned Commitment”) in and to the Assignor’s Commitment and all of the
other rights and obligations of the Assignor under the Credit Agreement, such
Assignor’s Revolving Note and the other Loan Documents (representing
            % in respect of the aggregate amount of all Lenders’ Commitments),
including without limitation, a principal amount of outstanding Revolving Loans
equal to $             and all voting rights of the Assignor associated with the
Assigned Commitment, all rights to receive interest on such amount of Revolving
Loans and all commitment and other Fees with respect to the Assigned Commitment
and other rights of the Assignor under the Credit Agreement and the other Loan
Documents with respect to the Assigned Commitment, all as if the Assignee were
an original Lender under and signatory to the Credit Agreement having a
Commitment equal to the amount of the Assigned Commitment. The Assignee, subject
to the terms and conditions hereof, hereby assumes all obligations of the
Assignor with respect to the Assigned Commitment as if the Assignee were an
original Lender under and signatory to the Credit Agreement having a Commitment
equal to the Assigned Commitment, which obligations shall include, but shall not
be limited to, the obligation of the Assignor to make Revolving Loans to the
Borrower with

 

A-1



--------------------------------------------------------------------------------

respect to the Assigned Commitment, the obligation to pay the Agent amounts due
in respect of draws under Letters of Credit as required under Section 2.4.(i) of
the Credit Agreement and the obligation to indemnify the Agent as provided
therein (the foregoing enumerated obligations, together with all other similar
obligations more particularly set forth in the Credit Agreement and the other
Loan Documents, collectively, the “Assigned Obligations”). [In addition, the
Assignor hereby irrevocably sells, transfers and assigns to the Assignee,
without recourse, a $                 interest in and to the Assignor’s Bid Rate
Note, including without limitation, a principal amount of outstanding Bid Rate
Loans owing to the Assignor in an aggregate amount equal to $                 ,
all rights to receive interest on such amount of Bid Rate Loans and other rights
of the Assignor under the Credit Agreement and the other Loan Documents with
respect to such Bid Rate Loans, all as if the Assignee had originally made such
amount of Bid Rate Loans to the Borrower. The obligations assigned pursuant to
the immediately preceding sentence shall constitute Assigned Obligations
hereunder.] The Assignor shall have no further duties or obligations with
respect to, and shall have no further interest in, the Assigned Obligations or
the Assigned Commitment from and after the Assignment Date.

(b) The assignment by the Assignor to the Assignee hereunder is without recourse
to the Assignor. The Assignee makes and confirms to the Agent, the Assignor, and
the other Lenders all of the representations, warranties and covenants of a
Lender under Article XI. of the Credit Agreement. Not in limitation of the
foregoing, the Assignee acknowledges and agrees that, except as set forth in
Section 4 below, the Assignor is making no representations or warranties with
respect to, and the Assignee hereby releases and discharges the Assignor for any
responsibility or liability for: (i) the present or future solvency or financial
condition of the Borrower, any Subsidiary or any other Loan Party, (ii) any
representations, warranties, statements or information made or furnished by the
Borrower, any Subsidiary or any other Loan Party in connection with the Credit
Agreement or otherwise, (iii) the validity, efficacy, sufficiency, or
enforceability of the Credit Agreement, any other Loan Document or any other
document or instrument executed in connection therewith, or the collectibility
of the Assigned Obligations, (iv) the perfection, priority or validity of any
Lien with respect to any collateral at any time securing the Obligations or the
Assigned Obligations under the Notes or the Credit Agreement and (v) the
performance or failure to perform by the Borrower or any other Loan Party of any
obligation under the Credit Agreement or any other Loan Document to which it is
a party. Further, the Assignee acknowledges that it has, independently and
without reliance upon the Agent, or on any affiliate or subsidiary thereof, the
Assignor or any other Lender and based on the financial statements supplied by
the Borrower and such other documents and information as it has deemed
appropriate, made its own credit and legal analysis and decision to become a
Lender under the Credit Agreement. The Assignee also acknowledges that it will,
independently and without reliance upon the Agent, the Assignor or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement or any other Loan Documents or pursuant to any
other obligation. Except as expressly provided in the Credit Agreement, the
Agent shall have no duty or responsibility whatsoever, either initially or on a
continuing basis, to provide the Assignee with any credit or other information
with respect to the Borrower or any other Loan Party or to notify the Assignee
of any Default or Event of Default. The Assignee has not relied on the Agent as
to any legal or factual matter in connection therewith or in connection with the
transactions contemplated thereunder.

 

A-2



--------------------------------------------------------------------------------

Section 2. Payment by Assignee. In consideration of the assignment made pursuant
to Section 1 of this Agreement, the Assignee agrees to pay to the Assignor on
the Assignment Date, such amount as they may agree.

Section 3. Payments by Assignor. The Assignor agrees to pay to the Agent on the
Assignment Date the administration fee, if any, payable under the applicable
provisions of the Credit Agreement.

Section 4. Representations and Warranties of Assignor. The Assignor hereby
represents and warrants to the Assignee that (a) as of the Assignment Date
(i) the Assignor is a Lender under the Credit Agreement having a Commitment
under the Credit Agreement [and the outstanding principal balance of Bid Rate
Loans owing to the Assignor] (without reduction by any assignments thereof which
have not yet become effective)[,] equal to $                 [and
$                , respectively], and that the Assignor is not in default of its
obligations under the Credit Agreement; and (ii) the outstanding balance of
Revolving Loans owing to the Assignor (without reduction by any assignments
thereof which have not yet become effective) is $                ; and (b) it is
the legal and beneficial owner of the Assigned Commitment which is free and
clear of any adverse claim created by the Assignor.

Section 5. Representations, Warranties and Agreements of Assignee. The Assignee
(a) represents and warrants that it is (i) legally authorized to enter into this
Agreement, (ii) an “accredited investor” (as such term is used in Regulation D
of the Securities Act) and (iii) an Eligible Assignee; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered in connection therewith or pursuant thereto and
such other documents and information (including without limitation the Loan
Documents) as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (c) appoints and authorizes the Agent to
take such action as contractual representative on its behalf and to exercise
such powers under the Loan Documents as are delegated to the Agent by the terms
thereof together with such powers as are reasonably incidental thereto; and
(d) agrees that, if not already a Lender and to the extent of the Assigned
Commitment, it will become a party to and shall be bound by the Credit Agreement
and the other Loan Documents to which the other Lenders are a party on the
Assignment Date and will perform in accordance therewith all of the obligations
which are required to be performed by it as a Lender.

Section 6. Recording and Acknowledgment by the Agent. Following the execution of
this Agreement, the Assignor will deliver to the Agent (a) a duly executed copy
of this Agreement for acknowledgment and recording by the Agent and (b) the
Assignor’s [Revolving Note [and Bid Rate Note]]. Upon such acknowledgment and
recording, from and after the Assignment Date, the Agent shall make all payments
in respect of the interest assigned hereby (including payments of principal,
interest, Fees and other amounts) to the Assignee. The Assignor and Assignee
shall make all appropriate adjustments in payments under the Credit Agreement
for periods prior to the Assignment Date directly between themselves.

 

A-3



--------------------------------------------------------------------------------

Section 7. Addresses. The Assignee specifies as its address for notices and its
Lending Office for all Loans, the offices set forth on Schedule 1 attached
hereto.

Section 8. Payment Instructions. All payments to be made to the Assignee under
this Agreement by the Assignor, and all payments to be made to the Assignee
under the Credit Agreement, shall be made as provided in the Credit Agreement in
accordance with the following instructions set forth on Schedule 1 attached
hereto or as the Assignee may otherwise notify the Agent.

Section 9. Effectiveness of Assignment. This Agreement, and the assignment and
assumption contemplated herein, shall not be effective until (a) this Agreement
is executed and delivered by each of the Assignor, the Assignee, the Agent, and
if required under Section 12.5.(d) of the Credit Agreement, the Borrower, and
(b) the payment to the Assignor of the amounts, if any, owing by the Assignee
pursuant to Section 2 hereof and (c) the payment to the Agent of the amounts, if
any, owing by the Assignor pursuant to Section 3 hereof. Upon recording and
acknowledgment of this Agreement by the Agent, from and after the Assignment
Date, (i) the Assignee shall be a party to the Credit Agreement and, to the
extent provided in this Agreement, have the rights and obligations of a Lender
thereunder to the extent of the Assigned Commitment and (ii) the Assignor shall,
to the extent provided in this Agreement, relinquish its rights (except as
otherwise provided in Section 12.10. of the Credit Agreement) and be released
from its obligations under the Credit Agreement with respect to the Assigned
Commitment; provided, however, that if the Assignor does not assign its entire
interest under the Loan Documents, it shall remain a Lender entitled to all of
the benefits and subject to all of the obligations thereunder with respect to
its Commitment.

Section 10. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 11. Counterparts. This Agreement may be executed in any number of
counterparts each of which, when taken together, shall constitute one and the
same agreement.

Section 12. Headings. Section headings have been inserted herein for convenience
only and shall not be construed to be a part hereof.

Section 13. Amendments; Waivers. This Agreement may not be amended, changed,
waived or modified except by a writing executed by the Assignee and the
Assignor; provided, however, any amendment, waiver or consent which shall affect
the rights or duties of the Agent under this Agreement shall not be effective
unless signed by the Agent.

Section 14. Entire Agreement. This Agreement embodies the entire agreement
between the Assignor and the Assignee with respect to the subject matter hereof
and supersedes all other prior arrangements and understandings relating to the
subject matter hereof.

 

A-4



--------------------------------------------------------------------------------

Section 15. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

Section 16. Definitions. Terms not otherwise defined herein are used herein with
the respective meanings given them in the Credit Agreement.

[Include this Section only if Borrower’s consent is required under
Section 12.5.(d) Section 17. Agreements of the Borrower. The Borrower hereby
agrees that the Assignee shall be a Lender under the Credit Agreement having a
Commitment equal to the Assigned Commitment. The Borrower agrees that the
Assignee shall have all of the rights and remedies of a Lender under the Credit
Agreement and the other Loan Documents as if the Assignee were an original
Lender under and signatory to the Credit Agreement, including, but not limited
to, the right of a Lender to receive payments of principal and interest with
respect to the Assigned Obligations, and to the Revolving Loans made by the
Lenders after the date hereof and to receive the commitment and other Fees
payable to the Lenders as provided in the Credit Agreement. Further, the
Assignee shall be entitled to the indemnification provisions from the Borrower
in favor of the Lenders as provided in the Credit Agreement and the other Loan
Documents. The Borrower further agrees, upon the execution and delivery of this
Agreement, to execute in favor of the Assignee, and if applicable the Assignor,
Notes as required by Section 12.5.(d) of the Credit Agreement. Upon receipt by
the Assignor of the amounts due the Assignor under Section 2, the Assignor
agrees to surrender to the Borrower such Assignor’s Notes.]

[Signatures on Following Pages]

 

A-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Assignment and
Acceptance Agreement as of the date and year first written above.

ASSIGNOR:

[NAME OF ASSIGNOR]

By:  

 

  Name:  

 

  Title:  

 

ASSIGNEE:

[NAME OF ASSIGNEE]

By:  

 

  Name:  

 

  Title:  

 

Accepted as of the date first written above.

 

AGENT:

WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent

By:  

 

  Name:  

 

  Title:  

 

[Signatures Continued on Following Page]

 

A-6



--------------------------------------------------------------------------------

[Include signature of the Borrower only if required under Section 12.5.(d) of
the Credit Agreement] Agreed and consented to as of the date first written
above.

BORROWER:

FEDERAL REALTY INVESTMENT TRUST By:  

 

  Name:  

 

  Title:  

 

 

A-7



--------------------------------------------------------------------------------

SCHEDULE 1

Information Concerning the Assignee

 

Notice Address:   

 

  

 

  

 

   Telephone No.:   

 

   Telecopy No.:   

 

Lending Office:   

 

  

 

  

 

   Telephone No.:   

 

   Telecopy No.:   

 

Payment Instructions:   

 

  

 

  

 

  

 

 

A-8



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF DESIGNATION AGREEMENT

THIS DESIGNATION AGREEMENT dated as of                     , 20     (the
“Agreement”) by and among                            (the “Lender”),
                             (the “Designated Lender”) and Wachovia Bank,
National Association, as Agent (the “Agent”).

WHEREAS, the Lender is a Lender under that certain Credit Agreement dated as of
July 28, 2006 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among Federal Realty Investment
Trust (the “Borrower”), the financial institutions party thereto and their
permitted assignees under Section 12.5. thereof (the “Lenders”), the Agent, and
the other parties thereto;

WHEREAS, pursuant to Section 12.5.(e) of the Credit Agreement, the Lender
desires to designate the Designated Lender as its “Designated Lender” under and
as defined in the Credit Agreement; and

WHEREAS, the Agent consents to such designation on the terms and conditions set
forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

Section 1. Designation. Subject to the terms and conditions of this Agreement,
the Lender hereby designates the Designated Lender, and the Designated Lender
hereby accepts such designation, to have a right to make Bid Rate Loans on
behalf of the Lender pursuant to Section 2.2. of the Credit Agreement. Any
assignment by the Lender to the Designated Lender of rights to make a Bid Rate
Loan shall only be effective at the time such Bid Rate Loan is funded by the
Designated Lender. The Designated Lender, subject to the terms and conditions
hereof, hereby agrees to make such accepted Bid Rate Loans and to perform such
other obligations as may be required of it as a Designated Lender under the
Credit Agreement.

Section 2. Lender Not Discharged. Notwithstanding the designation of the
Designated Lender hereunder, the Lender shall be and remain obligated to the
Borrower, the Agent and the Lenders for each and every of the obligations of the
Lender and its related Designated Lender with respect to the Credit Agreement
and the other Loan Documents, including, without limitation, any indemnification
obligations under Section 11.7. of the Credit Agreement and any sums otherwise
payable to the Borrower or the Agent by the Designated Lender.

Section 3. No Representations by Lender. The Lender makes no representation or
warranty and, except as set forth in Section 8 below, assumes no responsibility
pursuant to this Agreement with respect to (a) any statements, warranties or
representations made in or in connection with any Loan Document or the
execution, legality, validity, enforceability,

 

B-1



--------------------------------------------------------------------------------

genuineness, sufficiency or value of any Loan Document or any other instrument
and document furnished pursuant thereto and (b) the financial condition of the
Borrower, any Subsidiary or any other Loan Party or the performance or
observance by the Borrower or any other Loan Party of any of its respective
obligations under any Loan Document to which it is a party or any other
instrument or document furnished pursuant thereto.

Section 4. Representations and Covenants of Designated Lender. The Designated
Lender makes and confirms to the Agent, the Lender, and the other Lenders all of
the representations, warranties and covenants of a Lender under Article XI. of
the Credit Agreement. Not in limitation of the foregoing, the Designated Lender
(a) represents and warrants that it (i) is legally authorized to enter into this
Agreement; (ii) is an “accredited investor” (as such term is used in Regulation
D of the Securities Act) and (iii) meets the requirements of a “Designated
Lender” contained in the definition of such term contained in the Credit
Agreement; (b) confirms that it has received a copy of the Credit Agreement,
together with copies of the most recent financial statements delivered pursuant
thereto and such other documents and information (including without limitation
the Loan Documents) as it has deemed appropriate to make its own credit analysis
and decision to enter into this Agreement; (c) confirms that it has,
independently and without reliance upon the Agent, or on any affiliate thereof,
the Lender or any other Lender and based on such financial statements and such
other documents and information, made its own credit and legal analysis and
decision to become a Designated Lender under the Credit Agreement; (d) appoints
and authorizes the Agent to take such action as contractual representative on
its behalf and to exercise such powers under the Loan Documents as are delegated
to the Agent by the terms thereof together with such powers as are reasonably
incidental thereto; and (e) agrees that it will become a party to and shall be
bound by the Credit Agreement, the other Loan Documents to which the other
Lenders are a party on the Effective Date (as defined below) and will perform in
accordance therewith all of the obligations which are required to be performed
by it as a Designated Lender. The Designated Lender also acknowledges that it
will, independently and without reliance upon the Agent, the Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement or any Note or pursuant to any other
obligation. The Designated Lender acknowledges and agrees that except as
expressly required under the Credit Agreement, the Agent shall have no duty or
responsibility whatsoever, either initially or on a continuing basis, to provide
the Designated Lender with any credit or other information with respect to the
Borrower, any Subsidiary or any other Loan Party or to notify the Designated
Lender of any Default or Event of Default.

Section 5. Appointment of Lender as Attorney-In-Fact. The Designated Lender
hereby appoints the Lender as the Designated Lender’s agent and
attorney-in-fact, and grants to the Lender an irrevocable power of attorney, to
receive any and all payments to be made for the benefit of the Designated Lender
under the Credit Agreement, to deliver and receive all notices and other
communications under the Credit Agreement and other Loan Documents and to
exercise on the Designated Lender’s behalf all rights to vote and to grant and
make approvals, waivers, consents of amendments to or under the Credit Agreement
or other Loan Documents. Any document executed by the Lender on the Designated
Lender’s behalf in connection with the Credit Agreement or other Loan Documents
shall be binding on the Designated Lender. The Borrower, the Agent and each of
the Lenders may rely on and are beneficiaries of the preceding provisions.

 

B-2



--------------------------------------------------------------------------------

Section 6. Acceptance by the Agent. Following the execution of this Agreement by
the Lender and the Designated Lender, the Lender will (i) deliver to the Agent a
duly executed original of this Agreement for acceptance by the Agent and
(ii) pay to the Agent the fee, if any, payable under the applicable provisions
of the Credit Agreement whereupon this Agreement shall become effective as of
the date of such acceptance or such other date as may be specified on the
signature page hereof (the “Effective Date”).

Section 7. Effect of Designation. Upon such acceptance and recording by the
Agent, as of the Effective Date, the Designated Lender shall be a party to the
Credit Agreement with a right to make Bid Rate Loans as a Lender pursuant to
Section 2.2. of the Credit Agreement and the rights and obligations of a Lender
related thereto; provided, however, that the Designated Lender shall not be
required to make payments with respect to such obligations except to the extent
of excess cash flow of the Designated Lender which is not otherwise required to
repay obligations of the Designated Lender which are then due and payable.
Notwithstanding the foregoing, the Lender, as agent for the Designated Lender,
shall be and remain obligated to the Borrower, the Agent and the Lenders for
each and every of the obligations of the Designated Lender and the Lender with
respect to the Credit Agreement.

Section 8. Indemnification of Designated Lender. The Lender unconditionally
agrees to pay or reimburse the Designated Lender and save the Designated Lender
harmless against all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be imposed or asserted by any of the parties to the
Loan Documents against the Designated Lender, in its capacity as such, in any
way relating to or arising out of this Agreement or any other Loan Documents or
any action taken or omitted by the Designated Lender hereunder or thereunder,
provided that the Lender shall not be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements if the same results from the Designated
Lender’s gross negligence or willful misconduct.

Section 9. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 10. Counterparts. This Agreement may be executed in any number of
counterparts each of which, when taken together, shall constitute one and the
same agreement.

Section 11. Headings. Section headings have been inserted herein for convenience
only and shall not be construed to be a part hereof.

Section 12. Amendments; Waivers. This Agreement may not be amended, changed,
waived or modified except by a writing executed by all parties hereto.

 

B-3



--------------------------------------------------------------------------------

Section 13. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

Section 14. Definitions. Terms not otherwise defined herein are used herein with
the respective meanings given them in the Credit Agreement.

[Signatures on Following Page]

 

B-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Designation
Agreement as of the date and year first written above.

EFFECTIVE DATE:                                              

LENDER:

[NAME OF LENDER]

By:  

 

  Name:  

 

  Title:  

 

DESIGNATED LENDER:

[NAME OF DESIGNATED LENDER]

By:  

 

  Name:  

 

  Title:  

 

Accepted as of the date first written above.

 

AGENT.

WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent

By:  

 

  Name:  

 

  Title:  

 

 

B-5



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF NOTICE OF BORROWING

            , 20    

Wachovia Bank, National Association, as Agent

One Wachovia Center

301 South College Street

Mail Code: NC0172

Charlotte, North Carolina 28288

Attention: Rex E. Rudy

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of July 28, 2006 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Federal Realty Investment Trust (the
“Borrower”), the financial institutions party thereto and their permitted
assignees under Section 12.5. thereof (the “Lenders”), Wachovia Bank, National
Association, as Agent (the “Agent”), and the other parties thereto. Capitalized
terms used herein, and not otherwise defined herein, have their respective
meanings given them in the Credit Agreement.

 

  1. Pursuant to Section 2.1.(b) of the Credit Agreement, the Borrower hereby
requests that the Lenders make Revolving Loans to the Borrower in an aggregate
principal amount equal to $            .

 

  2. The Borrower requests that such Revolving Loans be made available to the
Borrower on             , 20    .

 

  3. The Borrower hereby requests that the requested Revolving Loans all be of
the following Type:

[Check one box only]

¨  Base Rate Loans

¨  LIBOR Loans, each with an initial Interest Period for a duration of:

 

[Check one box only]    ¨     1 week    ¨     1 month    ¨     2 months    ¨    
3 months    ¨     6 months    ¨     1 year

 

C-1



--------------------------------------------------------------------------------

  4. The proceeds of this borrowing of Revolving Loans will be used for the
following purpose:                                         

                                                                
                                         
                                         
                                       .

 

  5. The Borrower requests that the proceeds of this borrowing of Revolving
Loans be made available to the Borrower
by                                                                       .

The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof and as of the date of the making of the requested Revolving Loans and
after giving effect thereto, (a) no Default or Event of Default exists or shall
exist, and (b) the representations and warranties made or deemed made by the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party are and shall be true and correct in all material respects, except to
the extent that such representations and warranties expressly relate solely to
an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects on and as of such earlier date)
and except for changes in factual circumstances not prohibited under the Loan
Documents.

If notice of the requested borrowing of Revolving Loans was previously given by
telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.1.(b) of the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Borrowing as of the date first written above.

 

FEDERAL REALTY INVESTMENT TRUST By:  

 

  Name:       Title:    

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF NOTICE OF CONTINUATION

            , 20    

Wachovia Bank, National Association, as Agent

One Wachovia Center

301 South College Street

Mail Code: NC0172

Charlotte, North Carolina 28288

Attention: Rex E. Rudy

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of July 28, 2006 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Federal Realty Investment Trust (the
“Borrower”), the financial institutions party thereto and their permitted
assignees under Section 12.5. thereof (the “Lenders”), Wachovia Bank, National
Association, as Agent (the “Agent”), and the other parties thereto. Capitalized
terms used herein, and not otherwise defined herein, have their respective
meanings given them in the Credit Agreement.

Pursuant to Section 2.9. of the Credit Agreement, the Borrower hereby requests a
Continuation of a borrowing of Loans under the Credit Agreement, and in that
connection sets forth below the information relating to such Continuation as
required by such Section of the Credit Agreement:

 

  1. The proposed date of such Continuation is             , 20    .

 

  2. The aggregate principal amount of Loans subject to the requested
Continuation is $             and was originally borrowed by the Borrower on
            , 20    .

 

  3. The portion of such principal amount subject to such Continuation is
$            .

 

  4. The current Interest Period for each of the Loans subject to such
Continuation ends on             , 20    .

 

  5. The duration of the new Interest Period for each of such Loans or portion
thereof subject to such Continuation is:

 

[Check one box only]    ¨     1 week    ¨     1 month    ¨     2 months    ¨    
3 months    ¨     6 months    ¨     1 year

 

D-1



--------------------------------------------------------------------------------

The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof, as of the proposed date of the requested Continuation, and after giving
effect to such Continuation, no Event of Default exists or will exist.

If notice of the requested Continuation was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.9. of the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.

 

FEDERAL REALTY INVESTMENT TRUST By:  

 

  Name:       Title:    

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF NOTICE OF CONVERSION

            , 20    

Wachovia Bank, National Association, as Agent

One Wachovia Center

301 South College Street

Mail Code: NC0172

Charlotte, North Carolina 28288

Attention: Rex E. Rudy

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of July 28, 2006 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Federal Realty Investment Trust (the
“Borrower”), the financial institutions party thereto and their permitted
assignees under Section 12.5. thereof (the “Lenders”), Wachovia Bank, National
Association, as Agent (the “Agent”), and the other parties thereto. Capitalized
terms used herein, and not otherwise defined herein, have their respective
meanings given them in the Credit Agreement.

Pursuant to Section 2.10. of the Credit Agreement, the Borrower hereby requests
a Conversion of a borrowing of Loans of one Type into Loans of another Type
under the Credit Agreement, and in that connection sets forth below the
information relating to such Conversion as required by such Section of the
Credit Agreement:

 

  1. The proposed date of such Conversion is             , 20    .

 

  2. The Loans to be Converted pursuant hereto are currently:

 

[Check one box only]    ¨     Base Rate Loans    ¨     LIBOR Loans

 

  3. The aggregate principal amount of Loans subject to the requested Conversion
is $             and was originally borrowed by the Borrower on             ,
20    .

 

  4. The portion of such principal amount subject to such Conversion is
$            .

 

E-1



--------------------------------------------------------------------------------

  5. The amount of such Loans to be so Converted is to be converted into Loans
of the following Type:

[Check one box only]

¨  Base Rate Loans

¨  LIBOR Loans, each with an initial Interest Period for a duration of:

 

[Check one box only]    ¨     1 week    ¨     1 month    ¨     2 months    ¨    
3 months    ¨     6 months    ¨     1 year

Other than a conversion to Base Rate Loans, the Borrower hereby certifies to the
Agent and the Lenders that as of the date hereof and as of the date of the
requested Conversion and after giving effect thereto, (a) no Event of Default
exists or will exist and (b) the representations and warranties made or deemed
made by the Borrower and each other Loan Party in the Loan Documents to which
any of them is a party are and shall be true and correct in all material
respects, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects on and
as of such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents.

If notice of the requested Conversion was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.10. of the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.

 

FEDERAL REALTY INVESTMENT TRUST By:  

 

  Name:       Title:    

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF NOTICE OF SWINGLINE BORROWING

            , 20    

Wachovia Bank, National Association, as Agent

One Wachovia Center

301 South College Street

Mail Code: NC0172

Charlotte, North Carolina 28288

Attention: Rex E. Rudy

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of July 28, 2006 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Federal Realty Investment Trust (the
“Borrower”), the financial institutions party thereto and their permitted
assignees under Section 12.5. thereof (the “Lenders”), Wachovia Bank, National
Association, as Agent (the “Agent”), and the other parties thereto. Capitalized
terms used herein, and not otherwise defined herein, have their respective
meanings given them in the Credit Agreement.

 

  1. Pursuant to Section 2.3.(b) of the Credit Agreement, the Borrower hereby
requests that the Swingline Lender make a Swingline Loan to the Borrower in a
principal amount equal to $            .

 

  2. The Borrower requests that such Swingline Loan be made available to the
Borrower on             , 20    .

 

  3. The proceeds of this Swingline Loan will be used for the following purpose:
                                                             

                                                                
                                         
                                                                             .

 

  4. The Borrower requests that the proceeds of such Swingline Loan be made
available to the Borrower by                                          
                           .

The Borrower hereby certifies to the Agent, the Swingline Lender and the Lenders
that as of the date hereof, as of the date of the making of the requested
Swingline Loan, and after making such Swingline Loan, (a) no Default or Event of
Default exists or will exist, and (b) the representations and warranties made or
deemed made by the Borrower and each other Loan Party in the Loan Documents to
which any of them is a party are and shall be true and correct in all material
respects, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects on and
as of such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents.

 

F-1



--------------------------------------------------------------------------------

If notice of the requested borrowing of this Swingline Loan was previously given
by telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.3.(b) of the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Swingline Borrowing as of the date first written above.

 

FEDERAL REALTY INVESTMENT TRUST By:  

 

  Name:       Title:    

 

F-2



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF SWINGLINE NOTE

 

$25,000,000    July 28, 2006

FOR VALUE RECEIVED, the undersigned, FEDERAL REALTY INVESTMENT TRUST, a real
estate investment trust formed under the laws of the State of Maryland (the
“Borrower”), hereby promises to pay to the order of WACHOVIA BANK, NATIONAL
ASSOCIATION (the “Swingline Lender”) at its address at One Wachovia Center, 301
South College Street, Charlotte, North Carolina 28288, or at such other address
as may be specified in writing by the Swingline Lender to the Borrower, the
principal sum of TWENTY-FIVE MILLION AND NO/100 DOLLARS ($25,000,000) (or such
lesser amount as shall equal the aggregate unpaid principal amount of Swingline
Loans made by the Swingline Lender to the Borrower under the Credit Agreement),
on the dates and in the principal amounts provided in the Credit Agreement, and
to pay interest on the unpaid principal amount owing hereunder, at the rates and
on the dates provided in the Credit Agreement.

The date, principal amount of each Swingline Loan, and each payment made on
account of the principal thereof, shall be recorded by the Swingline Lender on
its books and, prior to any transfer of this Note, endorsed by the Swingline
Lender on the schedule attached hereto or any continuation thereof, provided
that the failure of the Swingline Lender to make any such recordation or
endorsement shall not affect the obligations of the Borrower to make a payment
when due of any amount owing under the Credit Agreement or hereunder in respect
of the Swingline Loans.

This Note is the Swingline Note referred to in the Credit Agreement dated as of
July 28, 2006 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among the Borrower, the financial
institutions party thereto and their permitted assignees under Section 12.5.
thereof (the “Lenders”), Wachovia Bank, National Association, as Agent, and the
other parties thereto, and evidences Swingline Loans made to the Borrower
thereunder. Terms used but not otherwise defined in this Note have the
respective meanings assigned to them in the Credit Agreement.

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Swingline Loans
upon the terms and conditions specified therein.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.

 

G-1



--------------------------------------------------------------------------------

Time is of the essence for this Note.

IN WITNESS WHEREOF, the undersigned has executed and delivered this Swingline
Note under seal as of the date first written above.

 

FEDERAL REALTY INVESTMENT TRUST By:  

 

  Name:       Title:    

 

G-2



--------------------------------------------------------------------------------

SCHEDULE OF SWINGLINE LOANS

This Note evidences Swingline Loans made under the within-described Credit
Agreement to the Borrower, on the dates and in the principal amounts set forth
below, subject to the payments and prepayments of principal set forth below:

 

Date of Loan

 

Principal

Amount of

Loan

 

Amount Paid

or Prepaid

 

Unpaid

Principal

Amount

 

Notation

Made By

 

G-3



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF BID RATE QUOTE REQUEST

            , 20    

Wachovia Bank, National Association, as Agent

One Wachovia Center

301 South College Street

Mail Code: NC0172

Charlotte, North Carolina 28288

Attention: Rex E. Rudy

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of July 28, 2006 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Federal Realty Investment Trust (the
“Borrower”), the financial institutions party thereto and their permitted
assignees under Section 12.5. thereof (the “Lenders”), Wachovia Bank, National
Association, as Agent (the “Agent”), and the other parties thereto. Capitalized
terms used herein, and not otherwise defined herein, have their respective
meanings given them in the Credit Agreement.

 

  1. The Borrower hereby requests Bid Rate Quotes for the following proposed Bid
Rate Borrowings:

 

Borrowing Date

  

Amount1

  

Type2

  

Interest Period3

            , 20    

   $                        days

 

  2. Borrower’s Credit Rating, as applicable, as of the date hereof is:

 

  S&P          Moody’s       

 

1

Minimum amount of $5,000,000 or larger multiple of $1,000,000.

2

Insert either Absolute Rate (for Absolute Rate Loan) or LIBOR Margin (for LIBOR
Margin Loan).

3

No less than 7 days and up to 180 days after the borrowing date and must end on
a Business Day.

 

H-1



--------------------------------------------------------------------------------

  3. The proceeds of this Bid Rate borrowing will be used for the following
purpose:                                                      

                                                                
                                         
                                         
                                       .

 

  4.

After giving effect to the Bid Rate Borrowing requested herein, the total amount
of Bid Rate Loans outstanding shall be $             .4

The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof, as of the date of the making of the requested Bid Rate Loans, and after
making such Bid Rate Loans, (a) no Default or Event of Default exists or will
exist, and (b) the representations and warranties made or deemed made by the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party are and shall be true and correct in all material respects, except to
the extent that such representations and warranties expressly relate solely to
an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects on and as of such earlier date)
and except for changes in factual circumstances not prohibited under the Loan
Documents.

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Bid
Rate Quote Request as of the date first written above.

 

FEDERAL REALTY INVESTMENT TRUST By:  

 

  Name:       Title:    

 

 

4

Must not be in excess of one-half of the aggregate amount of all existing
Commitments except as otherwise permitted under Section 2.15.

 

H-2



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF BID RATE QUOTE

            , 20    

Wachovia Bank, National Association, as Agent

One Wachovia Center

301 South College Street

Mail Code: NC0172

Charlotte, North Carolina 28288

Attention: Rex E. Rudy

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of July 28, 2006 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Federal Realty Investment Trust (the
“Borrower”), the financial institutions party thereto and their permitted
assignees under Section 12.5. thereof (the “Lenders”), Wachovia Bank, National
Association, as Agent (the “Agent”), and the other parties thereto. Capitalized
terms used herein, and not otherwise defined herein, have their respective
meanings given them in the Credit Agreement.

In response to Borrower’s Bid Rate Quote Request dated             , 20    , the
undersigned hereby makes the following Bid Rate Quote(s) on the following terms:

 

  1. Quoting Lender:                                                  

 

  2. Person to contact at quoting Lender:
                                                                         

 

  3. The undersigned offers to make Bid Rate Loan(s) in the following principal
amount(s), for the following Interest Period(s) and at the following Bid
Rate(s):

 

Borrowing Date

  

Amount1

  

Type2

  

Interest Period3

  

Absolute

Rate/LIBOR

Margin

            , 20    

   $                        days        %

            , 20    

   $                        days        %

            , 20    

   $                        days        %

 

1

Minimum amount of $5,000,000 or larger multiple of $1,000,000.

2

Insert either Absolute Rate (for Absolute Rate Loan) or LIBOR Margin (for LIBOR
Margin Loan).

3

No less than 7 days and up to 180 days after the borrowing date and must end on
a Business Day.

 

I-1



--------------------------------------------------------------------------------

The undersigned understands and agrees that the offer(s) set forth above,
subject to satisfaction of the applicable conditions set forth in the Credit
Agreement, irrevocably obligate[s] the undersigned to make the Bid Rate Loan(s)
for which any offer(s) [is/are] accepted, in whole or in part.

 

[Name of Quoting Lender]

By:  

 

  Name:       Title:    

 

I-2



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF BID RATE QUOTE ACCEPTANCE

            , 20    

Wachovia Bank, National Association, as Agent

One Wachovia Center

301 South College Street

Mail Code: NC0172

Charlotte, North Carolina 28288

Attention: Rex E. Rudy

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of July 28, 2006 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Federal Realty Investment Trust (the
“Borrower”), the financial institutions party thereto and their permitted
assignees under Section 12.5. thereof (the “Lenders”), Wachovia Bank, National
Association, as Agent (the “Agent”), and the other parties thereto. Capitalized
terms used herein, and not otherwise defined herein, have their respective
meanings given them in the Credit Agreement.

Borrower hereby accepts the following offer(s) of Bid Rate Quotes to be made
available to the Borrower on             , 20    :

 

Quote Date

  

Interest Period

  

Absolute

Rate/LIBOR

Margin

  

Quoting Lender

  

Amount

Accepted

            , 20    

                  %       $            

            , 20    

                  %       $            

            ,20    

                  %       $            

The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof, as of the date of the making of the requested Bid Rate Loans, and after
making such Bid Rate Loans, (a) no Default or Event of Default exists or will
exist, and (b) the representations and warranties made or deemed made by the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party are and shall be true and correct in all material respects, except to
the extent that such representations and warranties expressly relate solely to
an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects on and as of such earlier date)
and except for changes in factual circumstances not prohibited under the Loan
Documents.

 

J-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Bid
Rate Quote Acceptance as of the date first written above.

 

FEDERAL REALTY INVESTMENT TRUST

By:

 

 

 

Name:

     

Title:

   

 

J-2



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF REVOLVING NOTE

 

$            

               , 20    

FOR VALUE RECEIVED, the undersigned, FEDERAL REALTY INVESTMENT TRUST, a real
estate investment trust formed under the laws of the State of Maryland (the
“Borrower”), hereby promises to pay to the order of                      (the
“Lender”), in care of Wachovia Bank, National Association, as Agent (the
“Agent”) at Wachovia Bank, National Association, One Wachovia Center, 301 South
College Street, Charlotte, North Carolina 28288, or at such other address as may
be specified in writing by the Agent to the Borrower, the principal sum of
                     AND         /100 DOLLARS ($            ) (or such lesser
amount as shall equal the aggregate unpaid principal amount of Revolving Loans
made by the Lender to the Borrower under the Credit Agreement (as herein
defined)), on the dates and in the principal amounts provided in the Credit
Agreement, and to pay interest on the unpaid principal amount owing hereunder,
at the rates and on the dates provided in the Credit Agreement.

The date, amount of each Revolving Loan made by the Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by the
Lender on its books and, prior to any transfer of this Note, endorsed by the
Lender on the schedule attached hereto or any continuation thereof, provided
that the failure of the Lender to make any such recordation or endorsement shall
not affect the obligations of the Borrower to make a payment when due of any
amount owing under the Credit Agreement or hereunder in respect of the Revolving
Loans made by the Lender.

This Note is one of the Revolving Notes referred to in the Credit Agreement
dated as of July 28, 2006 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the Borrower,
the financial institutions party thereto and their permitted assignees under
Section 12.5. thereof (the “Lenders”), the Agent, and the other parties thereto.
Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given them in the Credit Agreement.

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.

Except as permitted by Section 12.5.(d) of the Credit Agreement, this Note may
not be assigned by the Lender to any other Person.

 

K-1



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.

Time is of the essence for this Note.

IN WITNESS WHEREOF, the undersigned has executed and delivered this Revolving
Note under seal as of the date first written above.

 

FEDERAL REALTY INVESTMENT TRUST By:  

 

  Name:       Title:    

 

K-2



--------------------------------------------------------------------------------

SCHEDULE OF REVOLVING LOANS

This Note evidences Revolving Loans made under the within-described Credit
Agreement to the Borrower, on the dates and in the principal amounts set forth
below, subject to the payments and prepayments of principal set forth below:

 

Date of

Loan

 

Principal

Amount of

Loan

 

Amount

Paid or

Prepaid

 

Unpaid

Principal

Amount

 

Notation

Made By

 

K-3



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF BID RATE NOTE

            , 20    

FOR VALUE RECEIVED, the undersigned, FEDERAL REALTY INVESTMENT TRUST, a real
estate investment trust formed under the laws of the State of Maryland (the
“Borrower”), hereby promises to pay to the order of                  (the
“Lender”), in care of Wachovia Bank, National Association, as Agent (the
“Agent”) at Wachovia Bank, National Association, One Wachovia Center, 301 South
College Street, Charlotte, North Carolina 28288, or at such other address as may
be specified in writing by the Agent to the Borrower, the aggregate unpaid
principal amount of Bid Rate Loans made by the Lender to the Borrower under the
Credit Agreement, on the dates and in the principal amounts provided in the
Credit Agreement, and to pay interest on the unpaid principal amount of each
such Bid Rate Loan, at such office at the rates and on the dates provided in the
Credit Agreement.

The date, amount, interest rate and maturity date of each Bid Rate Loan made by
the Lender to the Borrower, and each payment made on account of the principal
thereof, shall be recorded by the Lender on its books and, prior to any transfer
of this Note, endorsed by the Lender on the schedule attached hereto or any
continuation thereof, provided that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrower to
make a payment when due of any amount owing under the Credit Agreement or
hereunder in respect of the Bid Rate Loans made by the Lender.

This Note is one of the Bid Rate Notes referred to in the Credit Agreement dated
as of July 28, 2006 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among the Borrower, the
financial institutions party thereto and their permitted assignees under
Section 12.5. thereof (the “Lenders”), the Agent, and the other parties thereto,
and evidences Bid Rate Loans made by the Lender thereunder. Terms used but not
otherwise defined in this Note have the respective meanings assigned to them in
the Credit Agreement.

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Bid Rate Loans upon
the terms and conditions specified therein.

Except as permitted by Section 12.5. of the Credit Agreement, this Note may not
be assigned by the Lender to any other Person.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.

 

L-1



--------------------------------------------------------------------------------

Time is of the essence for this Note.

IN WITNESS WHEREOF, the undersigned has executed and delivered this Bid Rate
Note under seal as of the date first written above.

 

FEDERAL REALTY INVESTMENT TRUST

By:

 

 

 

Name:

     

Title:

   

 

L-2



--------------------------------------------------------------------------------

SCHEDULE OF BID RATE LOANS

This Note evidences Bid Rate Loans made under the within-described Credit
Agreement to the Borrower, on the dates, in the principal amounts, bearing
interest at the rates and maturing on the dates set forth below, subject to the
payments and prepayments of principal set forth below:

 

Date of

Loan

 

Principal

Amount of

Loan

 

Interest

Rate

 

Maturity

Date of

Loan

 

Amount

Paid or

Prepaid

 

Unpaid

Principal

Amount

 

Notation

Made By

 

L-3



--------------------------------------------------------------------------------

EXHIBIT M

FORM OF OPINION OF COUNSEL

July 28, 2006

Wachovia Bank, National Association, as Agent

301 S. College Street, NC0172

Charlotte, North Carolina 28288

The Lenders party to the Credit Agreement referred to below

Ladies and Gentlemen:

We have acted as special counsel to Federal Realty Investment Trust, a Maryland
real estate investment trust (the “Borrower”), in connection with the
negotiation, execution and delivery of that certain Credit Agreement dated as of
July 28, 2006 (the “Credit Agreement”), by and among the Borrower, the financial
institutions party thereto (the “Lenders”), Wachovia Bank, National Association,
as Agent (the “Agent”), and the other parties thereto. We have also acted as
special counsel to each of the Guarantors listed on Schedule 1 attached hereto
(the “Guarantors,” and together with the Borrower, the “Loan Parties”), in
connection with the Guaranty. Capitalized terms used herein but not defined
shall have the meanings ascribed to them in the Credit Agreement.

In these capacities, we have reviewed originals or copies of executed copies of
the following:

 

  (a) the Credit Agreement;

 

  (b) the Notes; and

 

  (c) the Guaranty.

The documents and instruments set forth in items (a) through (c) above are
referred to herein collectively as the “Loan Documents.” We have also examined
the certificates of the Borrower and Guarantors attached hereto as Exhibit A and
Exhibit B, respectively (together, the “Client Certificates”).

In addition to the foregoing, we have reviewed, as to each Loan Party, (i) the
articles of organization, certificate of incorporation, by-laws, declaration of
trust, partnership agreement or limited liability company operating agreement,
as applicable, (ii) certain resolutions of the managers, board of trustees or
directors, or consents of the partners, as applicable, and (iii) originals or
copies, certified or otherwise identified to our satisfaction, of certificates
of public officials of those jurisdictions listed on Schedule 2 hereto as to the
valid existence, good standing and qualification to transact business of each
Loan Party (the “Good Standing Certificates”).

 

M-1



--------------------------------------------------------------------------------

We have reviewed such documents and given consideration to such matters of law
and fact as we hive deemed an appropriate basis upon which to render the
opinions set forth in this opinion letter, subject to any limitations on
coverage set forth herein.

In rendering this opinion letter, except as expressly described above (and not
in limitation of the immediately preceding paragraph), we have not undertaken to
review our files, to review the internal files or records of the Loan Parties or
any other Person or entity to make any independent investigation to determine
the accuracy of any such opinions or statements, or to communicate the details
of this transaction to all members or employees of our firm who from time to
time may have performed services for the Loan Parties or any other Person. No
inference as to our knowledge of any matters bearing on the accuracy of such
opinions or statements should be drawn from the fact of our representation of
the Loan Parties in matters other than the execution or delivery of the Loan
Documents.

In rendering this opinion letter, we also have assumed, without any independent
investigation or verification: (i) the accuracy and completeness of all public
records reviewed and the proper and timely recording, filing and indexing by
appropriate officials, where appropriate, of each and every document and
instrument where such recording is required or customary and the payment of all
required charges and taxes; (ii) the legal competence and capacity of each
natural person, including any person acting on behalf of any entity, signing
and/or delivering one or more of the Loan Documents; (iii) the truth,
completeness and due authorization of all written statements and certificates
made by public officials; (iv) that the Loan Documents and the other documents
contemplated therein have been entered into by the parties thereto voluntarily,
and in the absence of any mistake or omission of fact, fraud, undue influence,
duress, coercion or similar constraint; (v) the genuineness of all signatures,
the authenticity of all documents submitted to us as originals, the conformity
to original documents of all documents submitted to us as certified, photostatic
or facsimile copies, and the authenticity of the originals of such latter
documents and (vi) the regularity and completeness of the Loan Parties’
corporate or limited liability company minutes, stock books and other corporate
records.

We have further assumed and relied on, without investigation, that (i) there are
no oral or written modifications or amendments to any of the Loan Documents, and
that there has been no modification or waiver of any of the provisions of any of
the Loan Documents, by action or conduct of the parties or otherwise and
(ii) for so much of our opinion as relates to provisions of the Loan Documents
that choose the law of the State of New York as the governing law in accordance
with which the respective Loan Documents is to be construed, that the choice of
the law of the State of New York would not result in the violation of an
important public policy of another state or country having greater contacts with
the transactions contemplated by the Loan Documents than New York.

Based upon and subject to the foregoing and to the qualifications stated in this
opinion letter, we are of the opinion that:

1. Based solely on the Good Standing Certificates of the Borrower, the Borrower
is a real estate investment trust validly existing and in good standing under
the laws of the State of Maryland and is qualified to transact business as a
foreign real estate investment trust in the jurisdictions referred to in
Schedule 3 hereof.

 

M-2



--------------------------------------------------------------------------------

2. Based solely on the Good Standing Certificates of the Guarantors, each
Guarantor is a corporation, partnership or limited liability company, as
applicable, validly existing and in good standing under the laws of the State of
its organization or formation, and is qualified to transact business as a
foreign corporation, partnership or limited liability company, as applicable, in
the respective jurisdictions covered by its respective Good Standing
Certificates.

3. Except for the Loan Parties listed on Schedule 4 hereto (the “Excepted Loan
Parties”), as to which we render no opinion, each Loan Party has the requisite
trust, corporate, partnership or limited liability company, as applicable, power
and authority to execute, deliver and perform the Loan Documents to which it is
a party, and to own and use its assets and to conduct its business as described
in the Borrower’s Annual Report on Form 10-K for the year ended December 31,
2005, and has duly authorized (with respect to Borrower, subject to the limit
set forth in the last sentence of this paragraph) the execution, delivery and
performance by such Loan Party of the Loan Documents to which it is a party.
Borrower is duly authorized to borrow up to an aggregate sum of Five Hundred
Fifty Million Dollars ($550,000,000.00) from the Lenders pursuant to the Credit
Agreement.

4. Each Loan Party has duly executed and delivered the Loan Documents to which
it is a party.

5. Each Loan Document is a valid and binding obligation of each Loan Party which
is a party thereto, enforceable against each such Loan Party in accordance with
its terms.

6. The execution and delivery by each Loan Party of the Loan Documents to which
it is a party do not, and if each Loan Party were now to perform its obligations
under such Loan Documents, such performance would not, result in any:

(a) Except for the Loan Parties listed on Schedule 4 hereto, violation of such
Loan Party’s organizational documents;

(b) violation of any existing federal or Relevant State (as defined herein)
constitution, statute, regulation, or law (collectively, “Laws”);

(c) to our knowledge, breach or violation of or default under any of the
documents listed on Schedule 5 hereto (collectively, “Material Agreements”) to
which any of the Loan Parties is a party;

(d) creation or imposition of a lien or security interest in, on or against the
assets of any Loan Party under any Material Agreement; or

(e) to our knowledge, violation of any judicial or administrative decree, writ,
judgment or order binding on any Loan Party.

 

M-3



--------------------------------------------------------------------------------

7. The execution, delivery and performance by each Loan Party of each Loan
Document to which it is a party, and the consummation of the transactions
thereunder, do not and will not require any registration with, consent or
approval of, or notice to any Governmental Authority of the United States of
America or of any Relevant State.

8. To our knowledge, no judgments, litigation or other proceedings against any
of the Loan Parties that are currently pending or have been threatened in
writing received by a Loan Party could reasonably be expected to have a
materially adverse effect on the validity or enforceability of any of the Loan
Documents.

9. Based on the Client Certificates and to our knowledge, none of the Loan
Parties is, or, after giving effect to any Loan will be, subject to regulation
under the Federal Power Act or the Investment Company Act of 1940 or any federal
or Relevant State statute or regulation of which we are aware limiting its
ability to incur indebtedness for borrowed money.

10. No transfer, mortgage, or documentary stamp tax, tax on intangibles, or
similar taxes are payable by the Agent or the Lenders to the Relevant States or
any political subdivision thereof in connection with (a) the execution and
delivery of the Loan Documents or (b) the creation of the Indebtedness and the
other Obligations evidenced by any of the Loan Documents.

11. Assuming that the Borrower applies the proceeds of the Loans as provided in
the Credit Agreement, the transactions contemplated by the Loan Documents do not
violate the provisions of Regulations T, U or X of the Board of Governors of the
Federal Reserve System of the United States of America.

12. Interest payable at the stated rate provided in the Credit Agreement and the
Notes does not violate the usury laws of the State of New York or the State of
Maryland.

Notwithstanding any other provision of this opinion letter, in addition to any
other qualifications set forth in this opinion letter, the opinions set forth in
this opinion letter are subject to the following qualifications:

A. Except to the extent expressly set forth above, (i) in rendering the opinions
set forth in this opinion letter, we have relied upon the assumptions set forth
in Section 4 of the Third-Party Legal Opinion Report, including the Legal
Opinion Accord (the “Accord”), of the Section of Business Law of the American
Bar Association, dated 1991, (ii) the opinion in paragraph 5 of this opinion
letter is subject to the General Qualifications as defined in Section 11 of the
Accord, and (iii) this opinion letter does not address the legal issues set
forth in Section 19 of the Accord. We have no knowledge that any assumptions
described in Section 4 of the Accord are false.

B. For purposes of this opinion letter, in addition to any other assumptions set
forth herein, we have assumed and relied on, without investigation, the Client
Certificate

 

M-4



--------------------------------------------------------------------------------

to the extent related to factual matters and that the representations and
warranties of the Loan Parties in the Loan Documents are true and complete to
the extent related to factual matters. We have no knowledge that any assumptions
in this Paragraph B are false.

C. We do not express any opinion as to the enforceability of, or effect on the
Loan Documents of, any provisions contained in the Loan Documents that
(i) purport to excuse a party for liability for its own acts, (ii) purport to
make void any act done in contravention thereof, (iii) purport to authorize a
party to act in its sole discretion, (iv) require waivers or amendments to be
made only in writing, (v) purport to effect waivers of constitutional, statutory
or equitable rights or the effect of applicable laws to the extent that such
waivers may be found to be unenforceable, (vi) impose penalties or forfeiture,
or (vii) purport to indemnify a party for its own negligence or willful
misconduct. Indemnification provisions in the Loan Documents are subject to and
may be rendered unenforceable by applicable law or public policy, including
applicable securities law.

D. We do not express any opinion as to the enforceability of any provisions
contained in the Loan Documents purporting to require a party thereto to pay or
reimburse attorneys’ fees incurred by another party, or to indemnify another
party therefor, which provisions may be limited by applicable statutes and
decisions relating to the collection and award of attorneys’ fees.

E. We do not express any opinion as to (i) whether a Federal or state court
outside the State of New York would give effect to the choice of New York law
provided for in the Loan Documents, (ii) Section 12.4(b) of the Credit Agreement
and Section 17(b) of the Guaranty, insofar as such Sections relate to the
subject matter jurisdiction of the United States District Court for the Southern
District of New York, (iii) the waiver of inconvenient forum contained in
Section 12.4(b) of the Credit Agreement and Section 17(b) of the Guaranty with
respect to proceedings in the United States District Court for the Southern
District of New York and (iv) provisions relating to means of service of
process.

F. We do not express any opinion as to the enforceability of any provisions
contained in the Loan Documents purporting to reconstitute or change the terms
thereof, or providing for rebates or credits, as necessary to avoid a claim or
defense of usury.

G. We assume that the “prime” rate of interest, as prescribed in the Loan
Documents, is a readily ascertainable rate of interest and that the Borrower
would be able to ascertain the rates so described at all times during the term
of the Loan. We do not express any opinion as to the enforceability of any
provisions contained in the Loan Documents whereby the Borrower appoints any
Lender or other party as a trustee, an agent or an attorney-in-fact.

I. We have not been employed by the Borrower to handle environmental law
matters. We have made no examination of the Borrower’s property to determine
whether or not any hazardous or toxic materials are legally or illegally present
or contained in, under, on or about the subject properties.

J. Any provision in the Loan Documents purporting to make the Borrower liable
for any tax that may be imposed upon the Lender, any Loan Document or any

 

M-5



--------------------------------------------------------------------------------

collateral, or allowing indebtedness secured thereby to be declared due and
payable as a result of such tax, may not be enforceable as it may be deemed to
be in violation of public policy.

K. We do not express any opinion as to the enforceability of any provision in
the Loan Documents that (i) purports to allow interest to be paid on any amount
which may represent interest, (ii) provides for interest at the “Default Rate,”
which rate is higher than the rate otherwise stipulated in the Loan Documents,
to the extent such Default Rate may constitute a penalty, (iii) purports to
allow a Lender to set off and apply any Loan Party’s deposit to the Obligations
under the Loan Documents without prior notice having been given to such Loan
Party or to exercise any other remedial right without notice, (iv) waives notice
of demand or (v) purports to establish evidentiary standards.

L. The opinions expressed in this opinion letter concern only the effect of the
laws (excluding the principles of conflict of laws) expressly covered hereby as
presently in effect, and are based upon our knowledge of relevant facts. We
assume no obligation to supplement this opinion letter if any applicable laws or
facts, or our knowledge of applicable facts, changes in any manner.

M. Any opinions or statements in this opinion letter which use the words “our
knowledge,” “of which we are aware” or words to similar effect signify that
those attorneys in our firm who both have performed substantive legal services
in connection with the Loan Documents and have specific knowledge of the
substance of this opinion letter do not have current conscious awareness that
any such opinions or statements are not accurate. In rendering this opinion
letter, except as expressly described above, we have not undertaken to review
our files, to review the internal files or records of the Loan Parties or any
other Person or entity, or to communicate the details of this transaction to all
members or employees of our firm who from time to time may have performed
services for the Loan Parties or any other Person.

N. The opinions expressed in this opinion letter are limited to the matters set
forth in this opinion letter, and no other opinions may be inferred beyond the
matters expressly stated.

This opinion is limited to (a) the laws of the States of Maryland and New York
and of the Commonwealth of Virginia (the “Relevant States”), (b) the federal
laws of the United States of America, (c) the General Corporation Law, the
Limited Liability Company Act and the Revised Uniform Limited Partnership Act of
the State of Delaware (with respect to paragraphs 1, 2, 3 and 6(a) only), and
(d) the Beverly-Killea Limited Liability Company Act of the State of California
(with respect to paragraphs 1, 2, 3 and 6(a) only), and we express no opinions
with respect to the law of any other jurisdiction. The opinions given with
respect to the Beverly-Killea Limited Liability Company Act of the State of
California in paragraphs 3 and 6(a) are given by lawyers in this firm who are
licensed to practice in the State of California.

The opinions expressed in this opinion letter are solely for your benefit in
connection with the consummation of the transactions contemplated by the Credit
Agreement. Without our prior written consent, this opinion letter may not be
used or relied upon by any Person for any other purpose whatsoever, or by any
other Person (other than an Assignee of a Lender) for any purpose whatsoever,
except for the use of this opinion letter (i) in connection with review by a
regulatory agency having supervisory authority over the Agent or a Lender for
the purpose of

 

M-6



--------------------------------------------------------------------------------

confirming the existence of this opinion letter, (ii) in connection with the
assertion of a defense as to which this opinion letter is relevant and
necessary, or (iii) as required by a court order.

 

Very truly yours, PILLSBURY WINTHROP SHAW PITTMAN LLP

 

M-7



--------------------------------------------------------------------------------

LIST OF EXHIBITS AND SCHEDULES:

 

Schedule 1 – Guarantors

Schedule 2 – Good Standing Certificates

Schedule 3 – Qualification to do Business

Schedule 4 – Excepted Loan Parties

Schedule 5 – Material Agreements

Exhibit A – Client Certificate of Borrower

Exhibit B – Client Certificate of Guarantors

 

M-8



--------------------------------------------------------------------------------

SCHEDULE 1

 

FR Associates Limited Partnership    — MD Berman Enterprises II Limited
Partnership    — MD Governor Plaza Associates    — PA general partnership
Andorra Associates    — PA limited partnership Shopping Center Associates    —
PA limited partnership FR Pike 7 Limited Partnership    — DE FRIT Leasing &
Development Services, Inc.    — DE FRIT Santana Row TRS, Inc.    — DE FR
Sturtevant Street, Inc.    — DE FR Sturtevant Street, LLC    — DE FR Assembly
Square, LLC    — DE FR Westgate Mall, Inc.    — DE FR Westgate Mall, LLC    — DE
Street Retail, Inc.    — MD FRIT San Jose Town And Country Village, LLC    — CA
San Jose Residential, Inc.    — MD Street Retail Forest Hills I, LLC    — DE
Street Retail Forest Hills II, LLC    — DE SRI Old Town, LLC    — CA Federal
Realty Partners, Inc.    — DE Federal Realty Partners L.P.    — DE

 

M-9



--------------------------------------------------------------------------------

FRLP, Inc.    — DE Street Retail West GP, Inc.    — MD Street Retail West I,
L.P.    — DE Street Retail West II, L.P. Street Retail West 3, L.P.    — DE
Street Retail West 6, L.P.    — DE Street Retail West 10, L.P.    — DE SRI San
Antonio, Inc. (f/k/a Dim Sum, Inc.)    — MD Street Retail San Antonio, LP    —
DE SRI Texas, Inc.    — DE

 

M-10



--------------------------------------------------------------------------------

SCHEDULE 2

 

Loan Party

  

State of Formation

  

State(s) of Qualification

Federal Realty Investment Trust    Maryland    Maryland, California,
Connecticut, Massachusetts, Michigan, New York, Pennsylvania, Virginia FR
Associates Limited Partnership    Maryland    Maryland, New Jersey, Pennsylvania
Berman Enterprises II Limited Partnership    Maryland    Maryland Governor Plaza
Associates    Pennsylvania    N/A Andorra Associates    Pennsylvania    Maryland
Shopping Center Associates    Pennsylvania    Maryland FR Pike 7 Limited
Partnership    Delaware    Delaware, Virginia FRIT Leasing & Development
Services, Inc.    Delaware    Delaware FRIT Santana Row TRS, Inc.    Delaware   
Delaware, California FR Sturtevant Street, Inc.    Delaware    Delaware,
Massachusetts FR Sturtevant Street, LLC    Delaware    Delaware, Massachusetts
Street Retail, Inc.    Maryland    Maryland, District of Columbia, Virginia,
Pennsylvania, Massachusetts, Connecticut, New Jersey, New York, California,
Arizona FRIT San Jose Town And Country Village, LLC    California    San Jose
Residential, Inc.    Maryland    Maryland, California Street Retail Forest Hills
I, LLC    Delaware    Delaware, New York Street Retail Forest Hills II, LLC   
Delaware    Delaware, New York SRI Old Town, LLC    California    Federal Realty
Partners, Inc.    Delaware    Delaware, Maryland, California, Virginia Federal
Realty Partners L.P.    Delaware    Delaware, Maryland, Virginia FRLP, Inc.   
Delaware    Delaware Street Retail West GP, Inc.    Maryland    Maryland,
California Street Retail West I, L.P.    Delaware    Delaware

 

M-11



--------------------------------------------------------------------------------

Street Retail West II, L.P.    Delaware    Delaware Street Retail West 3, L.P.
   Delaware    Delaware Street Retail West 6, L.P.    Delaware    Delaware
Street Retail West 10, L.P.    Delaware    Delaware FR Westgate Mall, LLC   
Delaware    Delaware FR Assembly Square, LLC    Delaware    Delaware,
Massachusetts FR Westgate Mall, Inc.    Delaware    Delaware, California SRI San
Antonio, Inc.    Maryland    Maryland, Texas Street Retail San Antonio, LP   
Delaware    Delaware, Texas SRI Texas, Inc.    Delaware    Delaware

 

M-12



--------------------------------------------------------------------------------

SCHEDULE 3

California

Connecticut

Maryland

Massachusetts

Michigan

New York

Pennsylvania

Virginia

 

M-13



--------------------------------------------------------------------------------

SCHEDULE 4

 

Governor Plaza Associates    - PA general partnership Andorra Associates    - PA
limited partnership Shopping Center Associates    - PA limited partnership

 

M-14



--------------------------------------------------------------------------------

SCHEDULE 5

Indenture, dated December 13, 1993, related to the Company’s 7.48% Debentures
due August 15, 2026; 8 7/8% Senior Notes due January 15, 2000; 8% Notes due
April 21, 2002; 6 5/8% Notes due 2005; 6.82% Medium Term Notes due August 1,
2027; 6.74% Medium Term Notes due March 10, 2004; and 6.99% Medium Term Notes
due March 10, 2006, filed with the Commission on December 13, 1993 as Exhibit
4(a) to the Company’s Registration Statement on Form S-3 (File No. 33-51029).

Indenture, dated September 1,1998 related to the Company’s 6 1/8% Notes due
November 15, 2007 and 8.75% Notes due December 1,2009 filed as Exhibit 4(a) to
the Company’s Registration Statement on Form S-3 (File No. 333-63619).

 

M-15



--------------------------------------------------------------------------------

EXHIBIT A

Client Certificate of Federal Realty Investment Trust

This Client Certificate is being executed and delivered in connection with, and
is attached to, a legal opinion letter being rendered by Pillsbury Winthrop Shaw
Pittman LLP in connection with a Credit Agreement (the “Credit Agreement”) dated
as of July 28, 2006, by and among Federal Realty Investment Trust, a Maryland
real estate investment trust (the “Company”), the financial institutions party
thereto (the “Lenders”), Wachovia Bank, National Association, as Agent (the
“Agent”), and the other parties thereto, and guaranteed by the entities listed
on Exhibit A hereto (collectively, “Guarantors”). Terms used herein but not
defined shall have the meanings ascribed to them in the Loan Documents (as
defined herein).

The undersigned hereby certifies that:

1. Attached as Exhibit B to that certain Officer’s Certificate which is attached
hereto as Exhibit B (the “Officer’s Certificate”) is a true and correct copy of
the Company’s Declaration of Trust, certified as of a recent date by the State
Department of Assessments and Taxation of the State of Maryland, which has been
in full force and effect since May 5,1999, and remains in full force and effect
on the date hereof.

2. No amendment or modification has been authorized or filed by the Company, and
no steps have been taken by the Board of Trustees of the Company to authorize or
effect any such amendment or modification except for those amendments or
modifications included in the Officer’s Certificate.

3. Attached as Exhibit C to the Officer’s Certificate is a true and correct copy
of the By-Laws of the Company, including all amendments to date, which are in
full force and effect on the date hereof, which By-Laws have not been amended
except as reflected in Exhibit C to the Officer’s Certificate.

4. The Company is duly authorized to transact business and is in good standing
in the jurisdictions listed in Paragraph 6 of the Officer’s Certificate.

5. No proceedings looking toward bankruptcy, liquidation, dissolution, merger,
consolidation or sale of all or substantially all of the assets or businesses of
the Company have been taken or are pending, nor has the Board of Trustees or
shareholders of the Company taken any steps to authorize or effect any of the
foregoing proceedings.

6. The minute books and records relating to proceedings of the Board of Trustees
(including any committees thereof) and shareholders of the Company and its
subsidiaries made available to Pillsbury Winthrop Shaw Pittman LLP are true and
complete and constitute records of all such proceedings held through May 3,
2006, except for minutes of the Board of Trustees and Audit Committee of the
Board of Trustees for meetings held from and after May 2, 2006 which minutes are
in draft form only.

7. The resolutions included in Paragraph 2 of the Officer’s Certificate are true
and correct copies of resolutions duly adopted by the Board of Trustees of the
Company on May 3, 2006 (the “Board Resolutions”). The resolutions attached as
Exhibit A to the Officer’s

 

M-16



--------------------------------------------------------------------------------

Certificate are true and correct copies of resolutions duly adopted by a duly
authorized committee (the “Financing Committee”) on July 20, 2006 (“Financing
Committee Resolutions: collectively with the Board Resolutions, the
“Resolutions”); the Resolutions constitute all resolutions of the Board of
Trustees, any committee of the Board of Trustees or any officers of the Company
adopted with respect to the Credit Agreement, Notes and Guaranty (the “Loan
Documents”). All members of the Financing Committee are duly elected, qualified
and acting Executive Officers of the Company.

8. Each person who, as a trustee or officer of the Company signed (i) the Credit
Agreement, (ii) the Notes, (iii) the Guaranty or (iv) any other instrument,
agreement or document delivered prior hereto or on the date hereof in connection
with the transactions contemplated by the Loan Documents was, at the respective
times of such signing and delivery, and is now, duly elected or appointed,
qualified and acting as such trustee or officer, and the signatures of such
persons appearing on such instruments, agreements or documents are their genuine
signatures.

9. There are no agreements or understandings of the Company, written or oral,
and there is no usage of trade or course of prior dealing of the Company that
would, in either case, define, supplement, modify, limit or qualify the terms of
the Loan Documents.

10. Except as disclosed in the Loan Documents or as otherwise communicated in
writing to Lender, execution and delivery by the Company of, and performance of
its agreements in, the Loan Documents:

 

  a. do not violate the organizational documents of the Company;

 

  b. do not violate any existing federal or Relevant State constitution,
statute, regulation, rule, order or law;

 

  c. do not breach or violate or constitute a default under any agreement to
which the Company is a party; and

 

  d. do not create or impose a lien or security interest in, on or against the
assets of the Company.

11. There are no actions, proceedings or investigations pending or threatened
against the Company before any court or any governmental authority which could
reasonably be expected to have a Material Adverse Effect (as defined in the
Credit Agreement) on the validity or enforceability of any of me Loan Documents.

12. The Company is not, and, after giving effect to any Loan Documents, will not
be, engaged in any activity which is subject to regulation under the Federal
Power Act or the Investment Company Act of 1940 or to any other federal or state
statute or regulation limiting its ability to incur indebtedness for borrowed
money.

13. None of the proceeds of the Loan will be used for personal, family,
household or agricultural use, and such proceeds shall be used solely for the
general corporate purposes of the Company. No part of the proceeds of any Loan
or Letter of Credit will be used for the purpose of buying or carrying “margin
stock” within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System or to extend credit to others for the purpose of
purchasing or carrying any such margin stock.

14. This certificate may be relied upon by Pillsbury Winthrop Shaw Pittman LLP.

 

M-17



--------------------------------------------------------------------------------

[SIGNATURE PAGE FOLLOWS]

 

M-18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has hereunto signed her name as of the date
first above written.

 

   Dawn M. Becker As Executive Vice President-General Counsel & Secretary of the
Trust

I, Jeffrey S. Berkes, hereby certify that I am now the duly elected, qualified
and acting Executive Vice President-Chief Investment Officer of the Trust, that
the person executing and delivering the foregoing Certificate is the duly
elected, qualified and acting Executive Vice President-General Counsel and
Secretary of the Trust, and the signature set forth above such person's name is
such person’s correct signature.

 

   Jeffrey S. Berkes As Executive Vice President-Chief Investment Officer of the
Trust

 

M-19



--------------------------------------------------------------------------------

Exhibit A to Client Certificate of Borrower

Guarantors

FR Associates Limited Partnership

Berman Enterprises II Limited Partnership

Governor Plaza Associates

Andorra Associates

Shopping Center Associates

FR Pike 7 Limited Partnership

FRIT Leasing & Development Services, Inc.

FRIT Santana Row TRS, Inc.

FR Sturtevant Street, Inc.

FR Sturtevant Street, LLC

FR Assembly Square, LLC

FR Westgate Mall, Inc.

FR Westgate Mall, LLC

Street Retail, Inc.

FRIT San Jose Town And Country Village, LLC

San Jose Residential, Inc.

Street Retail Forest Hills I, LLC

Street Retail Forest Hills II, LLC

SRI Old Town, LLC

Federal Realty Partners, Inc.

Federal Realty Partners L.P.

 

M-20



--------------------------------------------------------------------------------

FRLP, Inc.

Street Retail West GP, Inc.

Street Retail West I, L.P.

Street Retail West II, L.P.

Street Retail West 3, L.P.

Street Retail West 6, L.P.

Street Retail West 10, L.P.

SRI San Antonio, Inc. (f/k/a Dim Sum, Inc.)

Street Retail San Antonio, LP

SRI Texas, Inc.

 

M-21



--------------------------------------------------------------------------------

Exhibit B to Client Certificate of Borrower

Officer’s Certificate

See attached

 

M-22



--------------------------------------------------------------------------------

EXHIBIT B

Client Certificate of Guarantors

This Client Certificate is being executed and delivered in connection with, and
is attached to, a legal opinion letter being rendered by Pillsbury Winthrop Shaw
Pittman LLP in connection with a Credit Agreement (the “Credit Agreement”) dated
as of July 28, 2006, by and among Federal Realty Investment Trust, a Maryland
real estate investment trust (the “Company”), the financial institutions party
thereto (the “Lenders”), Wachovia Bank, National Association, as Agent (the
“Agent”), and the other parties thereto, and guaranteed by the entities listed
on Exhibit A hereto (collectively, “Guarantors”). Terms used herein but not
defined shall have the meanings ascribed to them in the Loan Documents (as
defined herein).

The undersigned hereby certify that:

1. The documents attached to the certificates from the Guarantors (the
“Guarantor Certificates”) which were delivered to Pillsbury Winthrop Shaw
Pittman in connection with closing the Credit Agreement (collectively, the
“Charter Documents”) are all of the organizational documents of the Guarantors,
and each such document (i) has been in full force and effect since the date such
document was certified by its respective state of organization and (ii) remains
in full force and effect on the date hereof. True and complete copies of all of
the Charter Documents, including any amendments thereto, have been delivered to
Pillsbury Winthrop Shaw Pittman LLP by the Guarantors.

2. No amendment or modification has been authorized or filed by the Guarantors
affecting the Charter Documents, and no steps have been taken by the officers,
directors, managers, members or shareholders of the Guarantors to authorize or
effect any such amendment or modification except for those amendments or
modifications included in the Charter Documents.

3. All of the Guarantors are duly authorized to transact business and are in
good standing in the jurisdictions in which the Guarantors are organized and/or
transact business.

4. No proceedings looking toward bankruptcy, liquidation, dissolution, merger,
consolidation or sale of all or substantially all of the assets or businesses of
the Guarantors have been taken or are pending, nor have the officers, directors,
managers, members or shareholders of the Guarantors taken any steps to authorize
or effect any of the foregoing proceedings.

5. The minute books and records relating to proceedings of the board of
directors (including any committees thereof, shareholders, partners or members
of the Guarantors and their subsidiaries) and shareholders of the Guarantors and
their subsidiaries, where appropriate, made available to Pillsbury Winthrop Shaw
Pittman LLP are true and complete and constitute records of all such proceedings
held to date.

6. Attached to the Guarantor Certificates are the resolutions or consents, as
applicable, of the general partners, managers or boards of directors of the
Guarantors dated July 20, 2006 (collectively, the “Resolutions”); the
Resolutions constitute all resolutions or consents, as applicable, of the
general partners, managers or boards of directors of the Guarantors adopted

 

M-23



--------------------------------------------------------------------------------

with respect to the Credit Agreement, Notes and Guaranty (the “Loan Documents”).
True and complete copies of all of the Resolutions have been delivered to
Pillsbury Winthrop Shaw Pittman LLP by the Guarantors.

7. Each person who, as a director or officer of the Guarantors or
attorney-in-fact of such director or officer, signed the Loan Documents or any
other instrument, agreement or document delivered prior hereto or on the date
hereof in connection with the transactions contemplated by the Loan Documents
was, at the respective times of such signing and delivery, and is now, duly
elected or appointed, qualified and acting as such director or officer or duly
appointed and acting as such attorney-in-fact, and the signatures of such
persons appearing on such instruments, agreements or documents are their genuine
signatures.

8. There are no agreements or understandings of the Guarantors, written or oral,
and there is no usage of trade or course of prior dealing of the Guarantors that
would, in either case, define, supplement, modify, limit or qualify the terms of
the Loan Documents.

9. Except as disclosed in the Loan Documents or as otherwise communicated in
writing to Lender, execution and delivery by the Guarantors of, and performance
of their agreements in, the Loan Documents:

 

  a. do not violate the organizational documents of the Guarantors;

 

  b. do not violate any existing federal or Relevant State constitution,
statute, regulation, rule, order or law;

 

  c. do not breach or violate or constitute a default under any agreement to
which the Company is a party; and

 

  d. do not create or impose a lien or security interest in, on or against the
assets of the Company.

10. There are no actions, proceedings or investigations pending or threatened
against the Guarantors before any court or any governmental authority which
could reasonably be expected to have a Material Adverse Effect (as defined in
the Credit Agreement) on the validity or enforceability of any of the Loan
Documents.

11. The Guarantors are not, and, after giving effect to any Loan Documents, will
not be, engaged in any activity which is subject to regulation under the Federal
Power Act or the Investment Company Act of 1940 or to any other federal or state
statute or regulation limiting its ability to incur indebtedness for borrowed
money or to guarantee the Obligations pursuant to the Guaranty.

12. This certificate may be relied upon by Pillsbury Winthrop Shaw Pittman LLP.

[SIGNATURE PAGE FOLLOWS]

 

M-24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has hereunto signed her name as of the date
first above written.

 

  STREET RETAIL, INC.   STREET RETAIL WEST GP, INC.   FRLP, INC.   FEDERAL
REALTY PARTNERS, INC.   SAN JOSE RESIDENTIAL, INC.   FR STURTEVANT STREET, INC.
  FRIT SANTANA ROW TRS, INC.   FRIT LEASING & DEVELOPMENT SERVICES, INC.   FR
WESTGATE MALL, INC.   SRI SAN ANTONIO, INC.   SRI TEXAS, INC.   FEDERAL REALTY
PARTNERS L.P.     By:   Federal Realty Partners, Inc., as sole general partner
     FRIT SAN JOSE TOWN AND COUNTRY VILLAGE, LLC   STREET RETAIL FOREST HILLS I,
LLC   STREET RETAIL FOREST HILLS II, LLC   SRI OLD TOWN, LLC     By:   Street
Retail, Inc., as sole member      STREET RETAIL WEST I, L.P.   STREET RETAIL
WEST II, L.P.   STREET RETAIL WEST 3, L.P.   STREET RETAIL WEST 6, L.P.   STREET
RETAIL WEST 10, L.P.   By:  
Street Retail West GP, Inc., as majority general partner      FR STURTEVANT
STREET, LLC   By:   FR Sturtevant Street, Inc., as sole member      FR WESTGATE
MALL, LLC   By:   FR Westgate Mall, Inc., as sole member      STREET RETAIL SAN
ANTONIO, LP   By:   SRI San Antonio, Inc., as sole general partner   

  By:  

 

       Name:   Dawn M. Becker        Title:   Executive Vice President-General
Counsel and Secretary

 

M-25



--------------------------------------------------------------------------------

  FR ASSOCIATES LIMITED PARTNERSHIP   BERMAN ENTERPRISES II LIMITED PARTNERSHIP
  ANDORRA ASSOCIATES  

SHOPPING CENTER ASSOCIATES

FR PIKE 7 LIMITED PARTNERSHIP

      By:   Federal Realty Investment Trust, as sole general partner   GOVERNOR
PLAZA ASSOCIATES        By:   Federal Realty Investment Trust, as majority
general partner   FR ASSEMBLY SQUARE, LLC        By:   Federal Realty Investment
Trust, as sole member   

  By:  

 

       Name:   Dawn M. Becker        Title:   Executive Vice President-General
Counsel and Secretary

 

M-26



--------------------------------------------------------------------------------

Exhibit A to Client Certificate of Guarantors

Guarantors

FR Associates Limited Partnership

Berman Enterprises II Limited Partnership

Governor Plaza Associates

Andorra Associates

Shopping Center Associates

FR Pike 7 Limited Partnership

FRIT Leasing & Development Services, Inc.

FRIT Santana Row TRS, Inc.

FR Sturtevant Street, Inc.

FR Sturtevant Street, LLC

FR Assembly Square, LLC

FR Westgate Mall, Inc.

FR Westgate Mall, LLC

Street Retail, Inc.

FRIT San Jose Town And Country Village, LLC

San Jose Residential, Inc.

Street Retail Forest Hills I, LLC

Street Retail Forest Hills II, LLC

SRI Old Town, LLC

Federal Realty Partners, Inc.

 

M-27



--------------------------------------------------------------------------------

Federal Realty Partners L.P.

FRLP, Inc.

Street Retail West GP, Inc.

Street Retail West I, L.P.

Street Retail West II, L.P.

Street Retail West 3, L.P.

Street Retail West 6, L.P.

Street Retail West 10, L.P.

SRI San Antonio, Inc. (f/k/a Dim Sum, Inc.)

Street Retail San Antonio, LP

SRI Texas, Inc.

 

M-28



--------------------------------------------------------------------------------

EXHIBIT N

FORM OF COMPLIANCE CERTIFICATE

            , 20    

Wachovia Bank, National Association, as Agent

One Wachovia Center

301 South College Street

Mail Code: NC0172

Charlotte, North Carolina 28288

Each of the Lenders Party to the Credit Agreement referred to below

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of July 28, 2006 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Federal Realty Investment Trust (the
“Borrower”), the financial institutions party thereto and their permitted
assignees under Section 12.5. thereof (the “Lenders”), Wachovia Bank, National
Association, as Agent (the “Agent”) and the other parties thereto. Capitalized
terms used herein, and not otherwise defined herein, have their respective
meanings given them in the Credit Agreement.

Pursuant to Section 8.3. of the Credit Agreement, the undersigned hereby
certifies to the Agent and the Lenders, in his or her capacity as an officer of
the Borrower and not in his or her individual capacity, as follows:

(1) The undersigned is the                                               of the
Borrower.

(2) The undersigned has examined the books and records of the Borrower and has
conducted such other examinations and investigations as are reasonably necessary
to provide this Compliance Certificate.

(3) To the best of the undersigned’s knowledge, information and belief after due
inquiry, no Default or Event of Default exists [if such is not the case, specify
such Default or Event of Default and its nature, when it occurred and whether it
is continuing and the steps being taken by the Borrower with respect to such
event, condition or failure].

(4) The representations and warranties made or deemed made by the Borrower and
the other Loan Parties in the Loan Documents to which any is a party, are true
and correct in all material respects on and as of the date hereof except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects on and as of such earlier date)

 

N-1



--------------------------------------------------------------------------------

and except for changes in factual circumstances not prohibited under the Loan
Documents [if such is not the case, specify which representation or warranty is
not true or correct and describe why that is the case].

(5) Attached hereto as Schedule 1 are reasonably detailed calculations
establishing whether or not the Borrower and its Subsidiaries were in compliance
with the covenants contained in Sections 9.1. and 9.4. of the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first above written.

 

 

Name:

   

Title:

   

 

N-2



--------------------------------------------------------------------------------

Schedule 1

[Calculations to be Attached]

 

N-3



--------------------------------------------------------------------------------

EXHIBIT O

FORM OF GUARANTY

THIS GUARANTY dated as of July 28, 2006, executed and delivered by each of the
undersigned and the other Persons from time to time party hereto pursuant to the
execution and delivery of an Accession Agreement in the form of Annex I hereto
(all of the undersigned, together with such other Persons each a “Guarantor” and
collectively, the “Guarantors”) in favor of (a) WACHOVIA BANK, NATIONAL
ASSOCIATION, in its capacity as Agent (the “Agent”) for the Lenders under that
certain Credit Agreement dated as of July 28, 2006 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Federal Realty Investment Trust (the “Borrower”), the financial
institutions party thereto and their permitted assignees under Section 12.5.
thereof (the “Lenders”), the Agent, and the other parties thereto, and (b) the
Lenders and the Swingline Lender.

WHEREAS, pursuant to the Credit Agreement, the Agent, the Lenders and the
Swingline Lender have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Credit Agreement;

WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent on each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Agent, the Lenders and
the Swingline Lender through their collective efforts;

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Agent, the Lenders and the Swingline Lender making such
financial accommodations available to the Borrower under the Credit Agreement
and, accordingly, each Guarantor is willing to guarantee the Borrower’s
obligations to the Agent, the Lenders and the Swingline Lender on the terms and
conditions contained herein; and

WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Agent and the Lenders making, and continuing to make, such financial
accommodations to the Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:

Section 1. Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following, whether now existing or hereafter arising, (collectively referred to
as the “Guarantied Obligations”): (a) all indebtedness and obligations owing by
the Borrower to any Lender, the Swingline Lender or the Agent under or in
connection with the Credit Agreement and any other Loan Document, including
without limitation, the repayment of all principal of the Revolving Loans, Bid
Rate Loans, Swingline Loans and the

 

O-1



--------------------------------------------------------------------------------

Reimbursement Obligations, and the payment of all interest, Fees, charges,
attorneys’ fees and other amounts payable to any Lender or the Agent thereunder
or in connection therewith; (b) any and all extensions, renewals, modifications,
amendments or substitutions of the foregoing; (c) all expenses, including,
without limitation, reasonable attorneys’ fees and disbursements, that are
incurred by the Lenders and the Agent in the enforcement of any of the foregoing
or any obligation of such Guarantor hereunder; and (d) all other Obligations.

Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, none of the Lenders, the Swingline Lender or the Agent
shall be obligated or required before enforcing this Guaranty against any
Guarantor: (a) to pursue any right or remedy any of them may have against the
Borrower, any other Guarantor or any other Person or commence any suit or other
proceeding against the Borrower, any other Guarantor or any other Person in any
court or other tribunal; (b) to make any claim in a liquidation or bankruptcy of
the Borrower, any other Guarantor or any other Person; or (c) to make demand of
the Borrower, any other Guarantor or any other Person or to enforce or seek to
enforce or realize upon any collateral security held by the Lenders, the
Swingline Lender or the Agent which may secure any of the Guarantied
Obligations.

Section 3. Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Agent, the
Lenders or the Swingline Lender with respect thereto. The liability of each
Guarantor under this Guaranty shall be absolute, irrevocable and unconditional
in accordance with its terms and shall remain in full force and effect without
regard to, and shall not be released, suspended, discharged, terminated or
otherwise affected by, any circumstance or occurrence whatsoever, including
without limitation, the following (whether or not such Guarantor consents
thereto or has notice thereof):

(a)(i) any change in the amount, interest rate or due date or other term of any
of the Guarantied Obligations, (ii) any change in the time, place or manner of
payment of all or any portion of the Guarantied Obligations, (iii) any amendment
or waiver of, or consent to the departure from or other indulgence with respect
to, the Credit Agreement, any other Loan Document, or any other document or
instrument evidencing or relating to any Guarantied Obligations, or (iv) any
waiver, renewal, extension, addition, or supplement to, or deletion from, or any
other action or inaction under or in respect of, the Credit Agreement, any of
the other Loan Documents, or any other documents, instruments or agreements
relating to the Guarantied Obligations or any other instrument or agreement
referred to therein or evidencing any Guarantied Obligations or any assignment
or transfer of any of the foregoing;

(b) any lack of validity or enforceability of the Credit Agreement, any of the
other Loan Documents, or any other document, instrument or agreement referred to
therein or evidencing any Guarantied Obligations or any assignment or transfer
of any of the foregoing;

 

O-2



--------------------------------------------------------------------------------

(c) any furnishing to the Agent, the Lenders or the Swingline Lender of any
security for the Guarantied Obligations, or any sale, exchange, release or
surrender of, or realization on, any collateral securing any of the Obligations;

(d) any settlement or compromise of any of the Guarantied Obligations, any
security therefor, or any liability of any other party with respect to the
Guarantied Obligations, or any subordination of the payment of the Guarantied
Obligations to the payment of any other liability of the Borrower or any other
Loan Party;

(e) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Guarantor,
the Borrower, any other Loan Party or any other Person, or any action taken with
respect to this Guaranty by any trustee or receiver, or by any court, in any
such proceeding;

(f) any act or failure to act by the Borrower, any other Loan Party or any other
Person which may adversely affect such Guarantor’s subrogation rights, if any,
against the Borrower to recover payments made under this Guaranty;

(g) any nonperfection or impairment of any security interest or other Lien on
any collateral, if any, securing in any way any of the Obligations;

(h) any application of sums paid by the Borrower, any other Guarantor or any
other Person with respect to the liabilities of the Borrower to the Agent, the
Lenders or the Swingline Lender, regardless of what liabilities of the Borrower
remain unpaid;

(i) any defect, limitation or insufficiency in the borrowing powers of the
Borrower orin the exercise thereof; or

(j) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, a Guarantor hereunder (other than indefeasible payment
and performance in full).

Section 4. Action with Respect to Guarantied Obligations. The Lenders and the
Agent may, at any time and from time to time, without the consent of, or notice
to, any Guarantor, and without discharging any Guarantor from its obligations
hereunder, take any and all actions described in Section 3 and may otherwise:
(a) amend, modify, alter or supplement the terms of any of the Guarantied
Obligations, including, but not limited to, extending or shortening the time of
payment of any of the Guarantied Obligations or changing the interest rate that
may accrue on any of the Guarantied Obligations; (b) amend, modify, alter or
supplement the Credit Agreement or any other Loan Document (other than this
Guaranty, as to which each Guarantor’s Agreement is required); (c) sell,
exchange, release or otherwise deal with all, or any part, of any collateral
securing any of the Obligations; (d) release any other Loan Party or other
Person liable in any manner for the payment or collection of the Guarantied
Obligations; (e) exercise, or refrain from exercising, any rights against the
Borrower, any other Guarantor or any other Person; and (f) apply any sum, by
whomsoever paid or however realized, to the Guarantied Obligations in such order
as the Lenders shall elect.

 

O-3



--------------------------------------------------------------------------------

Section 5. Representations and Warranties. Each Guarantor hereby severally with
respect to itself only makes to the Agent, the Lenders and the Swingline Lender
all of the representations and warranties made by the Borrower with respect to
or in any way relating to such Guarantor in the Credit Agreement and the other
Loan Documents, as if the same were set forth herein in full.

Section 6. Covenants. Each Guarantor will comply with all covenants which the
Borrower is to cause such Guarantor to comply with under the terms of the Credit
Agreement or any of the other Loan Documents.

Section 7. Waiver. Each Guarantor, to the fullest extent permitted by Applicable
Law, hereby waives notice of acceptance hereof or any presentment, demand,
protest or notice of any kind, and any other act or thing, or omission or delay
to do any other act or thing, which in any manner or to any extent might vary
the risk of such Guarantor or which otherwise might operate to discharge such
Guarantor from its obligations hereunder.

Section 8. Inability to Accelerate Loan. If the Agent, the Swingline Lender
and/or the Lenders are prevented under Applicable Law or otherwise from
demanding or accelerating payment of any of the Guarantied Obligations by reason
of any automatic stay or otherwise, the Agent, the Swingline Lender and/or the
Lenders shall be entitled to receive from each Guarantor, upon demand therefor,
the sums which otherwise would have been due had such demand or acceleration
occurred.

Section 9. Reinstatement of Guarantied Obligations. If claim is ever made on the
Agent, any Lender or the Swingline Lender for repayment or recovery of any
amount or amounts received in payment or on account of any of the Guarantied
Obligations, and the Agent, such Lender or the Swingline Lender repays all or
part of said amount by reason of (a) any judgment, decree or order of any court
or administrative body of competent jurisdiction, or (b) any settlement or
compromise of any such claim effected by the Agent, such Lender or the Swingline
Lender with any such claimant (including the Borrower or a trustee in bankruptcy
for the Borrower), then and in such event each Guarantor agrees that any such
judgment, decree, order, settlement or compromise shall be binding on it,
notwithstanding any revocation hereof or the cancellation of the Credit
Agreement, any of the other Loan Documents, or any other instrument evidencing
any liability of the Borrower, and such Guarantor shall be and remain liable to
the Agent, such Lender or the Swingline Lender for the amounts so repaid or
recovered to the same extent as if such amount had never originally been paid to
the Agent, such Lender or the Swingline Lender.

Section 10. Subrogation. Upon the making by any Guarantor of any payment
hereunder for the account of the Borrower, such Guarantor shall be subrogated to
the rights of the payee against the Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against the Borrower arising by reason of any
payment or performance by such Guarantor pursuant to this Guaranty, unless and
until all of the Guarantied Obligations have been indefeasibly paid and
performed in full. If any amount shall

 

O-4



--------------------------------------------------------------------------------

be paid to such Guarantor on account of or in respect of such subrogation rights
or other claims or causes of action, such Guarantor shall hold such amount in
trust for the benefit of the Agent, the Lenders and the Swingline Lender and
shall forthwith pay such amount to the Agent to be credited and applied against
the Guarantied Obligations, whether matured or unmatured, in accordance with the
terms of the Credit Agreement or to be held by the Agent as collateral security
for any Guarantied Obligations existing.

Section 11. Payments Free and Clear. All sums payable by each Guarantor
hereunder, whether of principal, interest, Fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes, subject to
Section 3.12. of the Credit Agreement), and if any Guarantor is required by
Applicable Law or by a Governmental Authority to make any such deduction or
withholding, such Guarantor shall, subject to Section 3.12. of the Credit
Agreement, pay to the Agent, the Lenders and the Swingline Lender such
additional amount as will result in the receipt by the Agent, the Lenders and
the Swingline Lender of the full amount payable hereunder had such deduction or
withholding not occurred or been required.

Section 12. Set-off. In addition to any rights now or hereafter granted under
any of the other Loan Documents or Applicable Law and not by way of limitation
of any such rights, each Guarantor hereby authorizes the Agent, each Lender and
each affiliate of the Agent or any Lender, at any time during the continuance of
an Event of Default, without any prior notice to such Guarantor or to any other
Person, any such notice being hereby expressly waived, but in the case of a
Lender or an affiliate of a Lender, subject to receipt of the prior written
consent of the Agent exercised in its sole discretion, to set off and to
appropriate and to apply any and all deposits (general or special, including,
but not limited to, indebtedness evidenced by certificates of deposit, whether
matured or unmatured) and any other indebtedness at any time held or owing by
the Agent, such Lender, or any affiliate of the Agent or such Lender, to or for
the credit or the account of such Guarantor against and on account of any of the
Guarantied Obligations, although such obligations shall be contingent or
unmatured.

Section 13. Subordination. Each Guarantor hereby expressly covenants and agrees
for the benefit of the Agent, the Lenders and the Swingline Lender that all
obligations and liabilities of the Borrower to such Guarantor of whatever
description, including without limitation, all intercompany receivables of such
Guarantor from the Borrower (collectively, the “Junior Claims”) shall be
subordinate and junior in right of payment to all Guarantied Obligations. If an
Event of Default shall exist, then no Guarantor shall accept any direct or
indirect payment (in cash, property or securities, by setoff or otherwise) from
the Borrower on account of or in any manner in respect of any Junior Claim until
all of the Guarantied Obligations have been indefeasibly paid in full.

Section 14. Avoidance Provisions. It is the intent of each Guarantor, the Agent,
the Lenders and the Swingline Lender that in any Proceeding, such Guarantor’s
maximum obligation hereunder shall equal, but not exceed, the maximum amount
which would not otherwise cause the obligations of such Guarantor hereunder (or
any other obligations of such Guarantor to the Agent, the Lenders and the
Swingline Lender) to be avoidable or unenforceable against such Guarantor in
such Proceeding as a result of Applicable Law, including without limitation,

 

O-5



--------------------------------------------------------------------------------

(a) Section 548 of the Bankruptcy Code of 1978, as amended (the “Bankruptcy
Code”) and (b) any state fraudulent transfer or fraudulent conveyance act or
statute applied in such Proceeding, whether by virtue of Section 544 of the
Bankruptcy Code or otherwise. The Applicable Laws under which the possible
avoidance or unenforceability of the obligations of such Guarantor hereunder (or
any other obligations of such Guarantor to the Agent, the Lenders and the
Swingline Lender) shall be determined in any such Proceeding are referred to as
the “Avoidance Provisions”. Accordingly, to the extent that the obligations of
any Guarantor hereunder would otherwise be subject to avoidance under the
Avoidance Provisions, the maximum Guarantied Obligations for which such
Guarantor shall be liable hereunder shall be reduced to that amount which, as of
the time any of the Guarantied Obligations are deemed to have been incurred
under the Avoidance Provisions, would not cause the obligations of such
Guarantor hereunder (or any other obligations of such Guarantor to the Agent,
the Lenders and the Swingline Lender), to be subject to avoidance under the
Avoidance Provisions. This Section is intended solely to preserve the rights of
the Agent, the Lenders and the Swingline Lender hereunder to the maximum extent
that would not cause the obligations of any Guarantor hereunder to be subject to
avoidance under the Avoidance Provisions, and no Guarantor or any other Person
shall have any right or claim under this Section as against the Agent, the
Lenders and the Swingline Lender that would not otherwise be available to such
Person under the Avoidance Provisions.

Section 15. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Borrower and the other
Guarantors, and of all other circumstances bearing upon the risk of nonpayment
of any of the Guarantied Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that none of
the Agent, the Lenders or the Swingline Lender shall have any duty whatsoever to
advise any Guarantor of information regarding such circumstances or risks.

Section 16. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

SECTION 17. WAIVER OF JURY TRIAL, ETC.

(a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG ANY GUARANTOR, THE AGENT OR ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT
AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE
PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
LENDERS, THE AGENT AND THE GUARANTORS HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY
IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN
WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF
THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE
OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE GUARANTORS, THE AGENT OR
ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

 

O-6



--------------------------------------------------------------------------------

(b) EACH OF THE GUARANTORS, THE AGENT AND EACH LENDER HEREBY AGREES THAT THE
FEDERAL DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND ANY STATE COURT
LOCATED IN THE BOROUGH OF MANHATTAN OF NEW YORK, NEW YORK, SHALL HAVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE
GUARANTORS, THE AGENT OR ANY OF THE LENDERS PERTAINING DIRECTLY OR INDIRECTLY TO
THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR
THEREFROM. EACH GUARANTOR AND EACH OF THE LENDERS EXPRESSLY SUBMITS AND CONSENTS
IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH
COURTS WITH RESPECT TO SUCH CLAIMS OR DISPUTES. EACH PARTY FURTHER WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM, AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE
OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING
OF ANY ACTION BY THE AGENT OR ANY LENDER OR THE ENFORCEMENT BY THE AGENT OR ANY
LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE
JURISDICTION.

(c) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS GUARANTY.

Section 18. Loan Accounts. The Agent, each Lender and the Swingline Lender may
maintain books and accounts setting forth the amounts of principal, interest and
other sums paid and payable with respect to the Guarantied Obligations, and in
the case of any dispute relating to any of the outstanding amount, payment or
receipt of any of the Guarantied Obligations or otherwise, the entries in such
books and accounts shall be deemed conclusive evidence of the amounts and other
matters set forth herein, absent manifest error. The failure of the Agent, any
Lender or the Swingline Lender to maintain such books and accounts shall not in
any way relieve or discharge any Guarantor of any of its obligations hereunder.

Section 19. Waiver of Remedies. No delay or failure on the part of the Agent,
any Lender or the Swingline Lender in the exercise of any right or remedy it may
have against any Guarantor hereunder or otherwise shall operate as a waiver
thereof, and no single or partial exercise by the Agent, any Lender or the
Swingline Lender of any such right or remedy shall preclude any other or further
exercise thereof or the exercise of any other such right or remedy.

 

O-7



--------------------------------------------------------------------------------

Section 20. Termination. This Guaranty shall remain in full force and effect
until indefeasible payment in full of the Guarantied Obligations and the other
Obligations and the termination or cancellation of the Credit Agreement in
accordance with its terms.

Section 21. Successors and Assigns. Each reference herein to the Agent or the
Lenders shall be deemed to include such Person’s respective successors and
assigns (including, but not limited to, any holder of the Guarantied
Obligations) in whose favor the provisions of this Guaranty also shall inure,
and each reference herein to each Guarantor shall be deemed to include such
Guarantor’s successors and assigns, upon whom this Guaranty also shall be
binding. The Lenders and the Swingline Lender may, in accordance with the
applicable provisions of the Credit Agreement, assign, transfer or sell any
Guarantied Obligation, or grant or sell participations in any Guarantied
Obligations, to any Person without the consent of, or notice to, any Guarantor
and without releasing, discharging or modifying any Guarantor’s obligations
hereunder. Subject to Section 12.8. of the Credit Agreement, each Guarantor
hereby consents to the delivery by the Agent or any Lender to any Assignee or
Participant (or any prospective Assignee or Participant) of any financial or
other information regarding the Borrower or any Guarantor. No Guarantor may
assign or transfer its obligations hereunder to any Person without the prior
written consent of all Lenders and any such assignment or other transfer to
which all of the Lenders have not so consented shall be null and void.

Section 22. JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.

Section 23. Amendments. This Guaranty may not be amended except in writing
signed by the Requisite Lenders (or all of the Lenders if required under the
terms of the Credit Agreement), the Agent and each Guarantor.

Section 24. Payments. All payments to be made by any Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the Agent
at the Principal Office, not later than 2:00 p.m. on the date of demand
therefor.

Section 25. Notices. All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Agent, any Lender or the Swingline Lender at its
respective address for notices provided for in the Credit Agreement, or (c) as
to each such party at such other address as such party shall designate in a
written notice to the other parties. Each such notice, request or other
communication shall be effective (i) if mailed, when received; (ii) if
telecopied, when transmitted; or (iii) if hand delivered, when delivered;
provided, however, that any notice of a change of address for notices shall not
be effective until received.

 

O-8



--------------------------------------------------------------------------------

Section 26. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

Section 27. Headings. Section headings used in this Guaranty are for convenience
only and shall not affect the construction of this Guaranty.

Section 28. Limitation of Liability. Neither the Agent nor any Lender, nor any
affiliate, officer, director, employee, attorney, or agent of the Agent or any
Lender, shall have any liability with respect to, and each Guarantor hereby
waives, releases, and agrees not to sue any of them upon, any claim for any
special, indirect, incidental, or consequential damages suffered or incurred by
a Guarantor in connection with, arising out of, or in any way related to, this
Guaranty or any of the other Loan Documents, or any of the transactions
contemplated by this Guaranty, the Credit Agreement or any of the other Loan
Documents. Each Guarantor hereby waives, releases, and agrees not to sue the
Agent or any Lender or any of the Agent’s or any Lender’s affiliates, officers,
directors, employees, attorneys, or agents for punitive damages in respect of
any claim in connection with, arising out of, or in any way related to, this
Guaranty, the Credit Agreement or any of the other Loan Documents, or any of the
transactions contemplated by Credit Agreement or financed thereby.

Section 29. Definitions. (a) For the purposes of this Guaranty:

“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code of 1978,
as amended; (ii) a custodian (as defined in such Bankruptcy Code or any other
applicable bankruptcy laws) is appointed for, or takes charge of, all or any
substantial part of the property of any Guarantor; (iii) any other proceeding
under any Applicable Law, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding-up or composition for adjustment of debts,
whether now or hereafter in effect, is commenced relating to any Guarantor;
(iv) any Guarantor is adjudicated insolvent or bankrupt; (v) any order of relief
or other order approving any such case or proceeding is entered by a court of
competent jurisdiction; (vi) any Guarantor makes a general assignment for the
benefit of creditors; (vii) any Guarantor shall fail to pay, or shall state that
it is unable to pay, or shall be unable to pay, its debts generally as they
become due; (viii) any Guarantor shall call a meeting of its creditors with a
view to arranging a composition or adjustment of its debts; (ix) any Guarantor
shall by any act or failure to act indicate its consent to, approval of or
acquiescence in any of the foregoing; or (x) any corporate action shall be taken
by any Guarantor for the purpose of effecting any of the foregoing.

(b) Terms not otherwise defined herein are used herein with the respective
meanings given them in the Credit Agreement.

[Signature on Next Page]

 

O-9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

 

[GUARANTORS] By:           Name:       Title:    

 

Address for Notices:

c/o Federal Realty Investment Trust 1626 East Jefferson Street Rockville,
Maryland 20852-4041 Attn: General Counsel

Telephone:

  (301)998-8100

Telecopy:

  (301)998-3715

 

O-10



--------------------------------------------------------------------------------

ANNEX I

FORM OF ACCESSION AGREEMENT

THIS ACCESSION AGREEMENT dated as of             , 20    , executed and
delivered by                     , a              (the “New Guarantor”), in
favor of (a) WACHOVIA BANK, NATIONAL ASSOCIATION, in its capacity as Agent (the
“Agent”) for the Lenders under that certain Credit Agreement dated as of
July 28, 2006 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among Federal Realty Investment
Trust (the “Borrower”), the financial institutions party thereto and their
permitted assignees under Section 12.5. thereof (the “Lenders”), the Agent, and
the other parties thereto, and (b) the Lenders and the Swingline Lender.

WHEREAS, pursuant to the Credit Agreement, the Agent, the Lenders and the
Swingline Lender have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Credit Agreement;

WHEREAS, the Borrower, the New Guarantor, and the existing Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financing from the Agent, the
Lenders and the Swingline Lender through their collective efforts;

WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Agent, the Lenders and the Swingline Lender making such
financial accommodations available to the Borrower under the Credit Agreement
and, accordingly, the New Guarantor is willing to guarantee the Borrower’s
obligations to the Agent, the Lenders and the Swingline Lender on the terms and
conditions contained herein; and

WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Agent, the Lenders and the Swingline Lender continuing to make
such financial accommodations to the Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:

Section 1. Accession to Guaranty. The New Guarantor hereby agrees that it is a
“Guarantor” under that certain Guaranty dated as of July 28, 2006 (as amended,
supplemented, restated or otherwise modified from time to time, the “Guaranty”),
made by each Subsidiary of the Borrower a party thereto in favor of the Agent,
the Lenders and the Swingline Lender and assumes all obligations of a
“Guarantor” thereunder and agrees to be bound thereby, all as if the New
Guarantor had been an original signatory to the Guaranty. Without limiting the
generality of the foregoing, the New Guarantor hereby:

(a) irrevocably and unconditionally guarantees the due and punctual payment and
performance when due, whether at stated maturity, by acceleration or otherwise,
of all Guarantied Obligations (as defined in the Guaranty);

 

O-11



--------------------------------------------------------------------------------

(b) makes to the Agent, the Lenders and the Swingline Lender as of the date
hereof each of the representations and warranties contained in Section 5 of the
Guaranty with respect to itself and agrees to be bound by each of the covenants
contained in Section 6 of the Guaranty; and

(c) consents and agrees to each provision set forth in the Guaranty.

SECTION 2. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 3. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have their respective defined meanings given them in the Credit
Agreement.

[Signatures on Next Page]

 

O-12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.

 

[NEW GUARANTOR] By:  

 

  Name:       Title:    

 

Address for Notices: c/o Federal Realty Investment Trust 1626 East Jefferson
Street Rockville, Maryland 20852-4041

Attn:   General Counsel

Telephone:   (301)998-8100 Telecopy:   (301)998-3715

 

Accepted:

WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent

By:  

 

  Name:       Title:    

 

O-13